Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document     Page 1 of 261


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 MATTHEW W. GRIMSHAW, #210424
   mgrimshaw@marshackhays.com
 3 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12       In re                                                 Case No. 8:18-bk-10969-SC
13       LUMINANCE RECOVERY CENTER, LLC                        Chapter 7
         A California limited liability company, et al.,
14                                                             FIRST INTERIM APPLICATION FOR
                                                               ALLOWANCE OF FEES AND COSTS BY
15                                    Debtors,                 MARSHACK HAYS LLP AS TRUSTEE'S
                                                               GENERAL COUNSEL; MEMORANDUM
16       Affects:                                              OF POINTS AND AUTHORITES;
                                                               DECLARATION OF D. EDWARD HAYS
17       ☒       ALL DEBTORS                                   IN SUPPORT
18       ☐       Luminance Recovery Center, LLC, ONLY          Hearing:
                                                               Date:    May 1, 2019
19       ☐ Luminance Health Group, Inc., a California          Time:    11:00 a.m.
         corporation, ONLY                                     Ctrm:    5C
20

21 TO THE HONORABLE SCOTT C. CLARKSON UNITED STATES BANKRUPTCY COURT

22 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL INTERESTED

23 PARTIES:

24               Marshack Hays LLP ("Firm") respectfully submits this first interim application for allowance

25 of fees and costs (“Application”)1. The Firm represents Richard A. Marshack, in his capacity as

26
     1
27  As this Court is aware, the Court has previously approved the joint administration of Luminance
   Health Group, Inc. (“LHG”), and Luminance Recovery Center, LLC (“LRC”). A true and correct
28 copy of the joint administration motion filed on March 21, 2018, as Dk. No. 6 (“Joint Administration
   Motion”) is attached to the declaration of David A. Wood (“Wood Declaration”) as Exhibit “17.”
                                                         1
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57           Desc
                                   Main Document     Page 2 of 261


 1 Chapter 7 Trustee (“Trustee”) of the jointly administered bankruptcy estates (“Estates”) of

 2 Luminance Recovery Center, LLC (“LRC”) and Luminance Health Group, Inc. (“LHG,” and

 3 collectively with LRC, “Debtors”), as the Trustee’s general counsel in this bankruptcy proceeding.

 4            This Application encompasses services rendered and expenses paid or incurred for the
 5 approximately one-year period April 5, 2018, through and including February 28, 2019 (“Reporting

 6 Period”). Through this Application, the Firm seeks allowance of $149,998.00 in fees and $7,624.28

 7 for reimbursement of expenses under 11 U.S.C. §§ 330 and 331 related to Luminance Recovery

 8 Center, LLC. Additionally, the Firm seeks allowance of $8,357.00 in fees and $309.84 for

 9 reimbursement of expenses under 11 U.S.C. §§ 330 and 331 related to Luminance Health Group,

10 Inc.

11              Applicant submits that its requested combined compensation of approximately $166,289.12
12 2is reasonable and that Applicant’s services provided significant benefit to the Estate. The Firm

13 requests that the Court approve all the requested fees and costs and submits that the requested

14 compensation and reimbursement of costs is reasonable and warranted in light of the services

15 performed and the results obtained.

16 1.         Rule 2016-1 of the Local Bankruptcy Rule Requirements
17            Pursuant to Rule 2016-1 of the Local Bankruptcy Rules (“LBR”), a brief history and report
18 concerning the status of the case is provided below. Should any additional information be requested

19 by the Office of the United States Trustee, the Court, or any party in interest, the Firm will provide a

20

21 Pursuant to the Joint Administration Motion, the Debtors requested “[t]he joint and several liability

22 of the estates for allowed professional fees and costs and the consolidated billing of professional fees
   and expenses.” Wood Decl., Ex. 17, pg. 226:16-17. On March 22, 2018, as Dk. No. 8, the Court
23 entered an order granting the Joint Administration Motion (“Joint Administration Order”). A true
   and correct copy of the Joint Administration Order is attached to the Wood Declaration as Exhibit
24 “18.” Admittedly, a majority of the costs incurred by the Firm were associated to LRC. But, there
   were some costs associated to LHG, so the Firm kept two different billing numbers. To minimize
25
   fees and costs associated with preparing two separate fee applications, particularly in light of the de
26 minimus amount ($8,666.84) of fees provided in connection with LHG, the Firm is filing a single
   application addressing all services provided in connection with both LRC and LHG. If the Court
27 deems it necessary for the Firm to file a separate application for LHG, then the Firm will do so.
   Attached as Exhibits “8” and “9” to the Declaration of David A. Wood are true and correct copies of
28 the Firm’s Fees and Costs in connection with LHG.
   2
     This amount reflects the combined totals for both LRC and LHG.
                                                         2
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document     Page 3 of 261


 1 supplemental declaration prior to any hearing on this Application.

 2            A.       Background Information – LBR 2016-1(A)(1)(A) and the Firm’s
 3                     services
 4                            i. Debtor’s pre-petition operations
 5            The Debtors were founded by Mr. Michael Castanon (“Mr. Castanon”) in 2015. Pre-petition,
 6 the Debtors operated as a substance abuse and recovery center, including, but not limited to,

 7 providing patients detoxification, residential treatment, and extended care services. Debtors operated

 8 in residential locations throughout Southern California, and had a treatment center in San Juan

 9 Capistrano. The Debtors appear to have ceased business operations in March 2018.

10                           ii. Bankruptcy Background
11            On March 21, 2018, the Debtors filed two (2) separate voluntary petitions under Chapter 11
12 of Title 11 of the United States Code (“Petition Date”). True and correct copies of this Court’s

13 webPACER Docket for Cases No. 8:18-bk-10969-SC and 8:18-bk-10972-SC as of April 9, 2019, are

14 attached to the declaration of David A. Wood (“Wood Declaration”) as Exhibits “1” and “2.”

15            On March 21, 2018, as Dk. No. 6, the Debtors filed the Joint Administration Motion. Wood
16 Decl., Ex. 17, pgs. 221-239. On March 22, 2018, as Dk. No. 8, the Court the Joint Administration

17 Order. Wood Decl., Ex. 18, pgs. 240-241. On March 23, 2018, the Debtors filed their various “first

18 day” motions, including a motion to approve use of cash collateral (“Cash Collateral Motion”) and a

19 motion for an order authorizing maintenance of existing bank accounts (“Cash Management

20 Motion”). On March 30, 2018, as Dk. No. 39, the Court entered an order granting the Cash

21 Management Motion, allowing the Debtors to use their pre-petition bank accounts through and

22 including May 7, 2018. Id., pg. 40.

23            After the filing of the “first day” motions, Mr. Castanon essentially disappeared. Thereafter,
24 the Debtors promptly filed an emergency motion to convert the cases from a Chapter 11 to Chapter 7

25 (“Conversion Motion”). Id., pg. 41. On April 5, 2018, as Dk. No. 59, the Court entered an order

26 granting the Conversion Motion. Shortly thereafter, the Office of the United States Trustee (“UST”)

27 appointed Richard A. Marshack as the Chapter 7 trustee. Id., pg. 43.

28 / / /

                                                         3
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document     Page 4 of 261


 1            B.       The Firm’s efforts
 2                            i. Initial activities
 3            At the time of his appointment, the Debtors had not filed their Schedules and SOFA. The
 4 Trustee was informed by the UST and Debtors’ former officers that the most valuable asset in the

 5 Estates was Debtors’ outstanding accounts receivables (collectively, “AR”). According to the

 6 Debtors’ officers, based on historical realization rates, the Debtors were hopeful that the Trustee

 7 would collect approximately $5.5 million of the AR. The AR was encumbered by a variety of liens,

 8 with the first-priority lien being held by Alleon Capital Partners LLC (“Alleon”).

 9            Immediately upon his appointment, the Trustee retained the Firm. The Firm mobilized and
10 contacted all financial institutions where the Debtor held either pre- or post-petition accounts (SNB

11 Bank, Comerica, and California Bank and Trust, etc.), and instructed these financial institutions to

12 immediately remove Mr. Castanon as a signatory and/or restrict his access to any of the accounts.

13 The Firm also assisted the Trustee in ensuring that the banks made him the sole signatory on all of

14 Debtors’ accounts.

15            The Firm and the Trustee then had several lengthy meetings with Debtors’ counsel, Mr.
16 Anthony Arnaudy (“Mr. Arnaudy”), the Debtors’ former Chief Financial Officer, counsel for Alleon,

17 and the UST. These meetings resulted in various agreements to allow the Trustee to collect and

18 pursue the AR.

19                           ii. Cash Collateral and Operate Orders
20            In light of the Trustee’s and the Firm’s efforts, on April 18, 2018 as Dk. No. 88, the Trustee
21 filed an emergency motion for order authorizing: (1) operation of the Debtors’ business pursuant to

22 11 U.S.C. § 721; (2) use of cash collateral pursuant to 11 U.S.C. § 363; (3) maintenance of existing

23 bank accounts for a limited pursuant to 11 U.S.C. §§ 105, 345, and 363; (4) payment of operating

24 expenses; and (5) retention and payment of certain employees to facilitate the collection of

25 outstanding accounts receivable (“Operate Motion”). See Wood Decl., Ex. 1, pg. 48.

26            The Operate Motion requested that the Trustee have continued use of Debtors’ pre-petition
27 bank accounts through and until June 7, 2018. The Operate Motion also disclosed the retention of

28

                                                         4
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57            Desc
                                   Main Document     Page 5 of 261


 1 Optimal Behavioral Health Billing Solution, LLC (“Optimal”) to assist the Trustee in collecting the

 2 outstanding AR.

 3            On May 7, 2018 as Dk. No. 127, the Court entered an order granting the Operate Motion
 4 (“Operate Order”). A true and correct copy of the Operate Order is attached as Exhibit “3” to the

 5 Wood Declaration. Pursuant to the Operate Order, the Trustee was authorized to lodge a separate

 6 cash management order extending the time to use the Bank Accounts through and including June 7,

 7 2018 (“Second Cash Management Order”). Id., pgS. 118-123. On May 11, 2018, as Dk. No. 137, the

 8 Court entered the Second Cash Management Order. Id., Ex. 1, pg. 60.

 9            On June 6, 2018, as Dk. No. 188, the Trustee filed a second motion to extend the use of
10 Debtors’ pre-petition cash management system through and including August 31, 2018 (“June Cash

11 Management Motion”). On June 8, 2018, as Dk. No. 203, the Court entered an order granting the

12 June Cash Management Motion (“Third Cash Management Order”).

13            After the entry of the Third Cash Management Order, the Trustee continued to work with
14 Alleon and Optimal in order to maximize the Estate’s realization of the AR. To that end, Alleon and

15 the Trustee entered into several stipulations to continue the use of cash collateral. On November 26,

16 2018, as Dk. No. 342, the Court entered an order approving a stipulation between the Trustee and

17 Alleon, which allows the Trustee to use cash collateral through and until February 28, 2019

18 (“November Cash Collateral Order”). Id., Ex. 1, pg. 98.

19            Finally, on January 25, 2019, as Dk. No. 361, the Court entered an order granting the
20 continued use of pre-existing bank accounts through and until July 31, 2019, and authorized the

21 Trustee to continue to operate via the collection of AR through and including July 31, 2019

22 (“January 2019 Operate Order”). A true and correct copy of the January 2019 Operate Order is

23 attached as Exhibit “4” to the Wood Declaration. As a result of the Firm’s efforts, the Trustee has

24 collected approximately $901,780 in AR, and has made approximately $800,751 in payments to

25 Alleon on account of their secured line.

26            Recently, Optimal informed both the Trustee and Alleon that Debtors’ initial analysis of the
27 collectability of the outstanding AR was inflated. Currently, the Firm is negotiating a relief from stay

28 stipulation with Alleon, which will permit Alleon to foreclose on its collateral (i.e., the AR).

                                                         5
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57           Desc
                                   Main Document     Page 6 of 261


 1 Nonetheless, if Alleon is more successful than Optimal and collects more on the AR then it is owed,

 2 then Alleon will remit the excess back to the Estates for distribution. Additionally, the Trustee is

 3 requesting that Alleon hold and maintain the Estates’ medical records in compliance with HIPPA,

 4 HITECH, and 11 U.S.C. § 351. Thus, the Estates will no longer be burdened with maintaining

 5 patient care records. The Trustee believes that the motion to approve the stipulation for relief from

 6 stay will be filed prior to the hearing on this instant Application.

 7                          iii. Retention of Optimal Behavioral Health Billing Solution, LLC
 8            At the recommendation of Alleon, the Trustee employed Optimal to assist the Estates in the
 9 processing, billing, and collection of the AR. On behalf of the Estates, the Firm negotiated an

10 employment agreement with Optimal. On August 1, 2018, as Dk. No. 273, the Court entered an

11 order approving Optimal’s employment application. See Wood Decl., Ex. 1, pg. 86.

12                          iv. Rejection of the Debtors unexpired leases
13            Although Debtor ceased its operations approximately one month before the Petition Date, at
14 the time of the conversion, the Debtors had approximately fourteen (14) unexpired leases in which

15 the Debtors were a named party to the lease. The Firm discovered an additional five (5) leases that

16 the Debtors operated under, but had either expired pre-petition and/or the Debtors were not listed as

17 the lessee. Given that the Debtors historical business was as a drug rehabilitation center, the Trustee

18 was concerned that there may be drug related paraphernalia at any of the resident locations.

19            Accordingly, the Firm analyzed each lease and a plethora of other documents, and on April
20 18, 2018, as Dk. No. 87, the Firm filed a motion for an order: (1) authorizing the Trustee to reject

21 certain unexpired leases and executory contracts pursuant to 11 U.S.C. § 365(a); (2) authorizing the

22 Trustee to turnover possession of properties that the Debtor is not a lessee or the terms of the lease

23 expired pre-petition; (3) abandonment of personal property with a cumulative net value of $5,000 or

24 less at each location and (4) approval of agreements with certain landlords to vacate properties and

25 release of claims pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (“Lease

26 Motion”).

27            On April 27, 2018, as Dk. No. 112, entered an order granting the Lease Motion (“Lease
28 Order”). A true and correct copy of the Lease Order is attached as Exhibit “5” to the Wood

                                                         6
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document     Page 7 of 261


 1 Declaration. As a result of the Firm’s efforts, the Estates were able to immediately remove all

 2 valuable property from the various residences and terminate unexpired leases as of the Petition Date.

 3                           v. Abandonment of the Estates interest in various vehicles
 4            The Trustee and the Firm discovered that Estates possessed approximately fifteen (15) motor
 5 vehicles, some of which Debtors leased and the others Debtors purchased. The Firm assisted the

 6 Trustee and his financial advisors—Force 10 Partners (“Force 10”)—in evaluating if the vehicles

 7 could be liquidated for the benefit of Estates creditors. Ultimately, the Firm, the Trustee, and Force

 8 10 concluded that there was no equity available in the various vehicles. On April 18, 2018, as Dk.

 9 No. 86, the Firm filed an emergency motion order authorizing abandonment of vehicles (“Vehicle

10 Abandonment Motion”). On April 27, 2018, as Dk. No. 113, the Court entered an order granting the

11 Vehicle Abandonment Motion (“Vehicle Abandonment Order”). A true and correct copy of the

12 Vehicle Abandonment Order is attached as Exhibit “6” to the Wood Declaration.

13                          vi. Litigation matters
14            After the Firm helped the Trustee essentially revive and stabilize operations (in terms of
15 collection of the AR), the Firm assisted the Trustee in evaluating the Estates’ other assets, including,

16 but not limited to, (a) the Estates’ interest in Luminance Yuba, LLC; (b) preferential and fraudulent

17 transfer claims; (c) claims for relief against Mr. Castanon, including, but not limited the avoidance of

18 a transfer of a residence in San Clemente, and (d) possible claims against directors and officers for

19 which insurance proceeds might be available. Once the initial review was completed, the Trustee

20 retained special litigation counsel to pursue various matters. Such litigation is ongoing.

21            In sum, a majority of the Firm’s fees were incurred in the first few months of the case as the
22 Firm assisted the Trustee in understanding the Estates’ assets, reviving and stabilizing AR collection

23 efforts, performing an initial assessment of the case, and evaluating litigation. See Wood Decl., Ex.

24 10, pgs. 190-192. The Firm believes that its efforts were vital in allowing the Estates to correct

25 certain pre-petition management decisions by Mr. Castanon.

26            C.       Status of Administration– LBR 2016-1(a)(1)(A)(ii)
27            Pursuant to LBR 2016-1(a)(1)(A)(ii), “applicant must report the status of administration of
28 the estate, discussing the actions taken to liquidate property of the estate, the property remaining to

                                                         7
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document     Page 8 of 261


 1 be administered, the reasons the estate is not in a position to be closed, and whether it is feasible to

 2 pay an interim dividend to creditors.”

 3            Administration of this case is ongoing. The Trustee is currently prosecuting several litigation
 4 matters, and continues to collect the AR.

 5            D.       Funds on Hand in the Estate – LBR 2016-1(a)(1)(A)(iii)
 6            Pursuant to LBR 2016-1(a)(1)(A)(iii), “applicant must disclose the amount of money on hand
 7 in the estate and the estimated amount of other accrued expenses of administration.” As of the filing

 8 of this Application, the Estate has $479,734.52 in unecumbered cash on hand.

 9            The estimated amount of accrued but unpaid expenses of administration other than the Firm’s
10 fees and costs as set forth in this Application is approximately $93,000, comprising the Trustee’s

11 expenses and fees pursuant to 11 U.S.C. § 326.

12            E.       Employment of the Firm – LBR 2016-1(a)(1)(B)
13            Pursuant to LBR 2016-1(a)(1)(B), the Application must include “the date of entry of the
14 order approving the employment of the individual or firm for whom payment of fees or expenses is

15 sought, and the date of the last fee application for the professional.”

16            On May 30, 2018, as Dk. No. 170, the Court entered an order approving the Firm’s
17 employment by the Trustee (“Firm Employment Order”). A true and correct copy of the Firm

18 Employment Order is attached to the Wood Declaration as Exhibit “7” The Firm has not made any

19 previous request for fees.

20            F.       Previous Fees and Expenses – LBR 2016-1(a)(1)(C)
21            Pursuant to LBR 2016-1(a)(1)(C), the Application must include “a listing of the amount of
22 fees and expenses previously requested, those approved by the court, and how much has been

23 received.” The Firm has not previously requested fees or expenses.

24            G.       Description of Services Rendered – LBR 2016-1(a)(1)(D)
25            Pursuant to LBR 2016-1(a)(1)(C), the Application must include “a brief narrative statement
26 of the services rendered and the time expended during the period covered by the application.”

27            The Firm has represented the Trustee from April 5, 2018, through and including February 28,
28 2019, without being paid any compensation or being reimbursed for any expenses. Descriptions of

                                                         8
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                   Main Document     Page 9 of 261


 1 the types of services rendered by the Firm are set forth below pursuant to the categories

 2 recommended by the Office of the United States Trustee. The blended hourly rate for all services

 3 provided to the Estate as set forth below is $373.00.3

 4                     i.       Asset Analysis and Recovery
 5            During the Reporting Period, the Firm spent approximately 102.90 hours performing services
 6 in connection with Asset Analysis and Recovery. The Firm’s fees charged for these services are

 7 $38,591.00, which represents 26% of the total fees sought by this Application. The blended hourly

 8 rate for services performed in this regard is approximately $375 per hour. Services performed in this

 9 category include:

10                             Review and analyze multiple issues relating to A/R and cash collateral,
11 conference call with U.S. Trustee, conference call with Jeff Golden and Beth Gaschen;

12                             Analyze bank records from Capital Bank re: principals’ post-petition
13 withdrawals;

14                             Review and responds to multiple email correspondence from Adam Meslik: re
15 preserving records and data cloud, post-petition withdrawal of funds, conference with CFO;

16                             Review and respond to multiple email correspondence from Valerie Peo re:
17 possible settlement with United Healthcare for outstanding AR;

18                             Multiple conferences with Valerie Peo re: cash collateral negotiations;
19                             Review and analyze email correspondence from Taylor Sterling re: California
20 Bank and Trust agreement to exclude principal from the account;

21                             Review and analyze lengthy email correspondence from Patrick Huffstickler
22 counsel for SNB re: lockbox account;

23                             Draft and revise demand letter to Comerica re: freezing accounts;
24                             Review and analyze U.S. Trustee initial debtor examination notes;
25

26
     3
27   The breakdown of blended rate, percentage of time spent, and hours spent set forth below is a
   calculation of the fees incurred in LRC only. Again, as the time incurred in LGH is de minimis
28 compared to LRC, in light of the Joint Administration Motion and Order, the Trustee requested, and
   the Firm agreed to submit a single application. If the Court requests, the Firm will file a separate
   application for LHG.
                                                         9
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                   Main Document    Page 10 of 261


 1                             Analyze issues relating to various accounts needed for collection of A/R and
 2 removal of M. Castanon from relevant accounts;

 3                             Initial meeting with the CFO of Debtor;
 4                             Lengthy conference with Trustee to analyze assets and potential strategy;
 5                             Review appraisal of Yuba City property;
 6                             Research information on property listing and sales price;
 7                             Summarize information for lease review;
 8                             Conference call with Eric Goldstein counsel for United Healthcare;
 9                             Review and analyze Operating Agreement and First Amendment;
10                             Review and analyze proposed cash collateral budget;
11                             Meeting and conference with Trustee, David Wood, Anthony Arnaud and
12 Adam Meislik re: assets, mail, leases, vehicles, bank accounts, claims management software, and

13 retention of certain employees to continue AR collections;

14                             Review and revise cash collateral motion;
15                             Multiple inter-office conferences regarding Yuba deal and proposes;
16                             Telephone conference with Jay Geller regarding Luminance Yuba LLC;
17                             Review and analyze Debtor’s schedules and statements of financial affairs;
18                             Review and analyze multiple e-mail correspondence from Ellen Sprague and
19 Keith Butler counsel for landlord in Ladera re: meeting at the property and changing the locks;

20                             Review and revise agreement with Optimal for collection of the AR;
21                             Draft letter to Intuit re: release of levy;
22                             Review and respond to multiple correspondence from Caroline Djang re: her
23 client’s interest in being retained by the Estate for collection the AR;

24                             Preparation of spreadsheet of abandoned/not abandoned vehicles and compare
25 to list re: scheduled turnover;

26                             Prepare for and attend conference with Trustee and Debtor’s former principal
27 Michael Castanon;

28

                                                        10
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                   Main Document    Page 11 of 261


 1                             Conference call with Latonia Williams re: United Healthcare and termination
 2 of insurance polices and outstanding AR;

 3                             Multiple telephone calls with Comerica Bank re: turnover of funds;
 4                             Review and respond to multiple email correspondence from David Klein re:
 5 North Valley's interest in the Yuba City property;

 6                             Meeting with Anthony, Yoel Posner of Optimal and Adam re: continued
 7 collections;

 8                             Draft and revise emergency motion for turnover from Comerica;
 9                             Review and revise emergency motion re extension of cash management order;
10                             Review and revise cash collateral stipulation;
11                             Research liens filed with Sutter County;
12                             Review documents from recorder and email correspondence with recorder
13 regarding incorrect documents;

14                             Prepare for and meeting with Kyra Andrassy and Trustee regarding demand to
15 V&G, case analysis, and potential mediation;

16                             Review and revise motion to continue existing bank accounts;
17                             Review multiple emails with Position of VGA in preparation for telephone
18 conference;

19                             Review and analyze motion filed by Smiley Wang re: sale and settlement of
20 Luminance Yuba shares; and

21                             Review and analyze motion to approve compromise with Alleon on the Yuba
22 City shares.

23                     ii.      Litigation
24            During the Reporting Period, the Firm spent approximately 85.70 hours performing services
25 in connection with Litigation. The Firm’s fees charged for these services are $33,926.00, which

26 represents 23% of the total fees sought by this Application. The blended hourly rate for services

27 performed in this regard is approximately $396 per hour. Services performed in this category

28 include:

                                                        11
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                   Main Document    Page 12 of 261


 1                             Conference with the U.S. Trustee re: case status and possible 548/549 actions
 2 against principals;

 3                             Conference call with Alleon partners, Alex and Leon, Valerio Peo, and
 4 Trustee re: collections of accounts receivable, cash collateral, and case issues;

 5                             Review and analyze Yuba City operating agreement;
 6                             Review and analyze client documents to prepare for calls with Valerie and
 7 trustee;

 8                             Review and respond to multiple e-mail correspondence from U.S. Trustee
 9 office and Trustee re: attached article regarding the Debtor in the Orange County Register;

10                             Review and analyze D&O policy extension information;
11                             Review and analyze materials provided by the U.S. Trustee to the
12 trustee i.e., bank statements, American Express statements, principals personal bankruptcy petition,

13 etc.;

14                             Meeting with Trustee re: overall case status and strategy moving
15 forward;
                               Draft and revise motion to reject leases, abandon property;
16
                               Multiple conference calls with Trustee re: potential claims for litigation;
17
                               Conference call with Reed and Smith re: possible D&O claims;
18
                               Review, revise, and finalize motion to reject leases with updated
19
     amendment information and pin point bates stamp citations;
20
                               Review and analyze the CA Billing state court complaint;
21
                               Review and revise billing services agreement;
22
                               Review Summit Letter of Intent;
23
                               Review proposed Forbearance Agreement;
24
                               E-mail correspondence from Jay Geller (multiple) regarding waterfall and
25
     CUP and review and analysis of CUP;
26
                               Review and analyze potential preference actions against the MCA lenders;
27
                               Draft and revise stipulation with CA Billing to allow them to prosecute claims
28

                                                        12
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                   Main Document    Page 13 of 261


 1 against Michael Castanon;

 2                             Telephone conference with David Wood and Kyra Andrassy regarding
 3 Yuba City and outline of issues with V&G;

 4                             Review and analyze e-mail correspondence from Kyra Andrassy regarding
 5 lease rejection and operating agreement, including analysis of potential state court causes of action;

 6                             Conference call with Reed Smith attorneys and Trustee re: D&O
 7 Complaint;

 8                             Review and analyze answer to complaint filed by Michael Castanon
 9                             Prepare for initial bankruptcy review hearing in state court in Baygrape
10 Technology v. Luminance et al and review, docket, status report etc.

11                             Attend initial bankruptcy review hearing in state court in
12 Baygrape Technology v. Luminance;

13                             Review and respond to multiple e-mail correspondence from Force 10
14 and Grobstein Teeple re: analysis of the insider compensation for amended tax returns; and

15                             Attend hearing in State Court in the Lillard v. Luminance matter.
16                     iii.     Meeting of Creditors
17            During the Reporting Period, the Firm spent approximately 7.30 hours performing services in
18 connection with Meeting of Creditors. The Firm’s fees charged for these services are $2,993.00,

19 which represents 2% of the total fees sought by this Application. The blended hourly rate for

20 services performed in this regard is approximately $410 per hour. Services performed in this

21 category include:

22                             Prepare for 341(a) meeting of creditors;
23                             Prepare for, travel, and attend 341(a) hearing; and
24                             Review and respond to email correspondence from Anthony Aranaudy re:
25 upcoming 341(a) meeting and possible continuance.

26                     iv.      Relief from Stay Proceedings
27            During the Reporting Period, the Firm spent approximately 5.20 hours performing services in
28 connection with Relief from Stay Proceedings. The Firm’s fees charged for these services are

                                                        13
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 14 of 261


 1 $2,258.00, which represents 2% of the total fees sought by this Application. The blended hourly rate

 2 for services performed in this regard is approximately $434 per hour. Services performed in this

 3 category include:

 4                             Review and analyze multiple relief from stay motions filed by Mercedes and
 5 Ford as to vehicles;

 6                             Review and analyze relief from stay filed by Ronald Joseph Burrows;
 7                             Review and analyze order entered by the Court granting relief from stay
 8 for the 2015 Mercedes Sprinter van, the Honda Civic, and the 2016 Ford Transit Vans;

 9                             Conference with Scott Foley re: stipulation for relief from stay with any
10 excess proceeds going to the Estate; and

11                             Review correspondence from Marc Lieberman re relief from stay
12 stipulation.

13                     v.       Asset Disposition
14            During the Reporting Period, the Firm spent approximately 27.40 hours performing services
15 in connection with Asset Disposition. The Firm’s fees charged for these services are $10,323.00,

16 which represents 7% of the total fees sought by this Application. The blended hourly rate for

17 services performed in this regard is approximately $377 per hour. Services performed in this

18 category include:

19                             Draft Trustee's emergency motion to abandon estate’s interest in
20 vehicles;

21                             Review and revise motion to reject leases;
22                             Draft Trustee’s emergency motion to abandon estate’s interest in vehicles;
23                             Conference with Keith Butler counsel for the Ladera Ranch landlord re:
24 turnover of the property;

25                             Conference with Luce at Dr. Robert Biondi’s medical office landlord for the
26 Dana Point property re: notice of the emergency motion to reject lease as required by the Court

27                             Review and respond to multiple e-mail correspondence from Keith Butler
28 counsel for the Lennox landlord and Adam M re: scheduling the removal of personal property and

                                                        14
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                   Main Document    Page 15 of 261


 1 changing the locks at the property

 2                             Review and respond to multiple e-mail correspondence from Ellen Sprague re:
 3 arrangements with the landlord for corporate offices to turnover possession and remove existing

 4 furniture;

 5                             Review and respond to lengthy e-mail correspondence from Martha
 6 Moser counsel for Chet Gates landlord re: disposition of the personal property;

 7                             Draft and revise order granting motion to reject;
 8                             Review and analyze lengthy e-mail correspondence from landlord
 9 representative on the Lennox property;

10                             Review and analyze multiple e-mail correspondences from Ellen
11 Sprague and Pam Kraus;

12                             E-mail to Maureen Nash, property manager at office suites, re: turnover
13 of several suites and provide copy of abandonment order;

14                             Review and analyze offer of V&G;
15                             Exchange e-mails with Adam Meislik re: removal of
16 assets by the Fergusons;

17                             Review and revise stipulation re approval of payment of bank fees and
18 costs for lockbox accounts; and

19                             Review and revise stipulation between Trustee and First Insurance
20 Funding and order approving stipulation.

21                     vi.      Business Operations
22            During the Reporting Period, the Firm spent approximately 133.40 hours performing services
23 in connection with Case Administration. The Firm’s fees charged for these services are $49,542.00,

24 which represents 33% of the total fees sought by this Application. The blended hourly rate for

25 services performed in this regard is approximately $371 per hour. Services performed in this

26 category include:

27                             Multiple conferences with Karen Conley landlord for the San Clemente
28 property re: rejection of the San Clemente lease;

                                                        15
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 16 of 261


 1                             Review and respond to multiple e-mail correspondence from Valerie
 2 Peo and Jeff Garfinkle re: keeping the Collaborate files open;

 3                             Review and analyze proposed cash collateral budget negotiated by the
 4 parties in the Chapter 11 case;

 5                             Analyze issues relating to cash collateral or 506(c) surcharge stipulation;
 6                             Attend conference with Anthony Arnaudy, Trustee, and Adam Meislik and
 7 Trustee re: cash collateral budget and business operations;

 8                             Prepare for meeting with Debtor's former CFO;
 9                             Review and respond to multiple e-mail correspondence from Adam and
10 Chad re: carve out for admin fees in the proposed budget;

11                             Draft Trustee’s motion to operate business and collect AR;
12                             Review and respond to e-mail correspondence from Valerie Peo re:
13 Alleon’s consent to the Conley settlement and D&O expenditure;

14                             Review and respond to e-mail correspondence from Adam M re:
15 ongoing negotiations with Optimal;

16                             Draft and send follow up e-mail correspondence to Valerie Peo counsel
17 for Alleon re: the proposed budget for cash collateral;

18                             Finalize emergency motions for filing with pin point bates stamp citations
19 and last-minute revisions;

20                             Draft and revise the order granting the cash collateral motion;
21 order;

22                             Conference with Latonia Williams counsel for United Healthcare;
23                             Review and respond to multiple e-mail correspondence from Anthony
24 and Pam Kraus re: continued business operations and possible insurance benefits to the employees;

25                             Conference with U.S. Trustee re: the emergency motions set for Thursday,
26 April 16, 2018;

27                             Review and analyze edits to the cash collateral order made by Valerie
28 Peo counsel for Alleon;

                                                        16
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                                   Main Document    Page 17 of 261


 1                             Review Debtor's schedules and compare with the motion to reject for
 2 leases;

 3 Conference with Pam Kraus re: cash in hand in Trustee account and balance of the DIP accounts;

 4                             Review, revise, and finalize the notice of proposed cash collateral
 5 budget and the Court’s FRBP 4001 form for filing;

 6                             Review and respond to multiple e-mail correspondence from Latonia
 7 Williams counsel for United Healthcare;

 8                             Conference with Beth Gaschen counsel for the Debtor re: Estates
 9 assets and updated Schedules and SOFA;

10                             Prepare for tomorrow’s emergency hearings
11                             Review and respond to multiple e-mail correspondence from Anthony,
12 Adam, and Pam Kraus re: pre-petition wages;

13                             Review and analyze multiple e-mail correspondence from Pam Kraus
14 and California Bank and Trust re: access to the DIP accounts;

15                             Review and analyze multiple e-mail correspondence from Viji and Chad
16 Kurtz re: payment to ADP to start collecting credit card AR payments;

17                             Meeting with Morgan Foster, Viji, Anthony Aranudy, Pam Kraus, and
18 Chad Kurtz re: getting operations started;

19                             Draft and send e-mail correspondence to Kevin Horbatuik counsel for
20 Cigna re: transfer of the AR payments from the DIP account to the

21 Trustee’s accounts;

22                             Prepare for and attend conference call with David Wood, Anthony
23 Arnaudy, Viji Sundaram, Chad Kurtz re: banking, payroll, taxes,

24 accounting;

25                             Conference with Chad Kurtz re: variance payments and Optimal’s
26 contract;

27                             Review and analyze order entered by the Court granting the cash
28 collateral motion;

                                                        17
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 18 of 261


 1                             Telephone call and e-mail with Comerica Bank;
 2                             Conference call with Valerie Peo counsel for Alleon re: today’s meeting
 3 with Michael Castanon and payments to the bank;

 4                             Review and analyze cash variance report for updated projections;
 5                             Conference with Valerie Peo counsel for Alleon re: status of the case
 6 and collections;

 7                             Draft Trustee's motion to continue use of Debtors’ existing bank
 8 accounts and declaration of Trustee in support;

 9                             Draft and revise emergency motion for continue use of cash
10 management order;

11                             Draft and revise stipulation for continued use of cash collateral through
12 and including August 8, 2018;

13                             Prepare for conference call with Optimal re: analysis of outstanding AR
14 and collectability in the future

15                             Eight separate conference calls with Valerie Peo counsel for Alleon re:
16 negotiations on continued use of cash collateral;

17                             Multiple conference calls with the Trustee re: ongoing negotiations on
18 the use of cash collateral;

19                             Analyze issues of use of cash collateral based on ongoing negotiations
20 with Alleon;

21                             Review, analyze, and revise proposed budget for next three weeks;
22                             Review and respond to multiple lengthy e-mail correspondence from
23 Optimal re: mistakes made in their projected AR calculations;

24                             Multiple conferences with the Trustee re: Alleon’s counter for
25 administrative carve out;

26                             Review and revise motion to approve use of cash collateral;
27                             Review and respond to multiple e-mail correspondence from Larry Gill
28 and Rosa Shirley from Nelson Hardiman re: ongoing AR collection;

                                                        18
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57               Desc
                                   Main Document    Page 19 of 261


 1                             Conference with Valerie Peo re: cash collateral issues as February 28,
 2 2019; and

 3                             Conference with Adam Meislik re: Optimal issues and collection of AR.
 4                     vii.     Case Administration
 5            During the Reporting Period, the Firm spent approximately 29.80 hours performing services
 6 in connection with Case Administration. The Firm’s fees charged for these services are $8,722.00,

 7 which represents 6% of the total fees sought by this Application. The blended hourly rate for

 8 services performed in this regard is approximately $293 per hour. Services performed in this

 9 category include:

10                             Conference call with Michael Hauser and David A. Wood re: case
11 issues;

12                             Review and analyze pleadings filed including motion to excuse
13 compliance with DIP requirements;

14                             Perform UCC searches for both Debtors Draft letter to Bank SNB re:
15 maintaining account for lockbox deposits;

16                             Review and analysis of e-mail from Beth Billstein re: renewal of D&O
17 insurance;

18                             Conference with U.S. Trustee’s Office;
19                             Draft motion to limit notice;
20                             Review and revise statement regarding cash collateral;
21                             Review and respond to email correspondence from Adam Mesilik re: medical.
22 records notice;

23                             Review and revise motion for continued use of existing bank accounts;
24                             Review and analyze declaration of non-opposition granting the motion to
25 limit notice;

26                             Draft declaration of non-opposition and order granting Trustee’s motion
27 to limit notice;

28                             Draft notice to defendants re: compliance with Rule 7026;

                                                        19
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 20 of 261


 1                             Conference with David A. Wood re: preparation of stipulation for
 2 payment of bank fees; and

 3                             Draft stipulation extending use of cash collateral.
 4                     viii. Claims Administration and Objections
 5            During the Reporting Period, the Firm spent approximately 1.60 hours performing services in
 6 connection with Claims Administration and Objections. The Firm’s fees charged for these services

 7 are $656.00, which represents less than 1% of the total fees sought by this Application. The blended

 8 hourly rate for services performed in this regard is approximately $410 per hour. Services performed

 9 in this category include:

10                             Review and analyze claims filed by Robert Matza, Jessica Mathon, Va Shaun
11 Richmond, Dreamscape Marketing, Top Notch Services, and Anthony Arnaudy; and

12                             Conference with former employee of company re: potential distributions.
13                     ix.      Employment and Fee Applications
14            During the Reporting Period, the Firm spent approximately 8.90 hours performing services in
15 connection with Employment and Fee Applications. The Firm’s fees charged for these services are

16 $2,987.00, which represents 2% of the total fees sought by this Application. The blended hourly rate

17 for services performed in this regard is approximately $336 per hour. Services performed in this

18 category include:

19                             Review and respond to multiple e-mail correspondence from Garret
20 Pyblo at ZfatyBurns re: their post-petition bills representing the Estates;

21                             Review and analyze Weiland Golden’s employment application;
22                             Draft Trustee's application to employ general counsel;
23                             Draft declaration of non-opposition and order granting Trustee’s application
24 to employ general counsel; and

25                             Review and revise amendment to Optimal agreement.
26            H.       Descriptive and Detailed Statement of Services Performed – LBR
27                     2016-1(a)(1)(E)
28

                                                        20
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 21 of 261


 1            Pursuant to LBR 2016-1(a)(1)(E), “the application must contain a detailed listing of all time
 2 spent by the professional on matters for which compensation is sought” including date service was

 3 rendered, detailed description of service, amount of time spent, and identification of person who

 4 rendered service.

 5            Attached to the Wood Declaration as Exhibit “8” is a photocopy reduction of the Firm’s
 6 computer billing printout and consists of the summation of the Firm’s time records as kept in the

 7 ordinary course of business during the Reporting Period.4 The detail set forth in Exhibit “8”

 8 is believed by the Firm to be sufficient to demonstrate the services performed by the Firm during the

 9 period covered by this Application. Attached to the Wood Declaration as Exhibit “10” is a summary

10 schedule of the fees requested as recommended in the U.S. Trustee Guidelines.5

11            The persons who rendered services in connection with the Firm’s representation of the Estate
12 are identified in the billing detail by their initials. Those persons are:

13                                                Timekeeper
                                    DEH           D. Edward Hays
14
                                    DAW           David A. Wood
15                                  KAT           Kristine A. Thagard
                                    MWG           Matthew W. Grimshaw
16                                  LM            Laila Masud
17                                  TM            Tinho Mang
                                    PK            Pamela Kraus
18                                  LB            Layla Buchanan
                                    CB            Cynthia Bastida
19

20
              There have been intra-office conferences billed by attorneys and paralegals. The Firm
21
     believes that, at times, intra-office conferencing is a necessary part of its ability to efficiently and
22
     effectively represent the Debtor by assembling a “team” of lawyers to work on the case. This team
23
     consists of a supervising partner or senior attorney, an associate, and a paralegal. As a part of this
24
     team approach to representing the Debtor, the supervising attorney analyzes the needs of the client
25

26   4
     Attached as Exhibit “9” to the Wood Declaration is a photocopy reduction of the Firm’s computer
27 billing printout and consists of the summation of the Firm’s time records as kept in the ordinary
   course of business during the Reporting Period related to LHG.
28 5 Attached as Exhibit “11” to the Wood Declaration is a summary of schedules of the fees requested
   as recommended in the U.S. Trustee’s Guidelines related to LHG.
                                                        21
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57           Desc
                                   Main Document    Page 22 of 261


 1 and assigns to the associates or paralegal tasks based upon the level of expertise and experience

 2 needed to complete the task. A key to the team concept is communication among the members of the

 3 team. While it may not be necessary for all team members to be aware of all of the intricacies of the

 4 case, the supervising partner must be informed of all aspects of the case. Moreover, from time to

 5 time, it is essential for the partner supervising the case to provide to junior members of the team

 6 advice on matters which arise in the course of the representation of the Debtor.

 7            I.       Descriptive and Detailed Statement of Costs Incurred – LBR 2016-
 8                     1(a)(1)(F)
 9            Pursuant to LBR 2016-1(a)(1)(F), “an application that seeks reimbursement of actual and
10 necessary expenses must include a summary listing of all expenses by category (i.e., long distance

11 telephone, photocopy costs, facsimile charges, travel, messenger and computer research). As to each

12 unusual or costly expense item, the application must state: (i) the date the expense was incurred; (ii)

13 a description of the expense; (iii) the amount of the expense; and (iv) an explanation of the expense.”

14            Attached to the Wood Declaration as Exhibit “12” is a summary schedule of costs as
15 recommended by the Office of the United States Trustee.6 The Firm believes and represents that the

16 costs and expenses are reasonable under the circumstances of this case and the various pleadings

17 filed by the Debtor. Attached to the Wood Declaration as Exhibit “14” is a schedule of costs and

18 expenses incurred or paid by the Firm during the relevant time period but not yet reimbursed.7

19            During the Reporting Period, the Firm incurred unreimbursed expenses of $7,624.28 on
20 behalf of the Debtor for which the Firm seeks reimbursement. These expenses were actual expenses

21 incurred in connection with the services rendered on behalf of the Debtor. Expenses of this type are

22 billed to and paid by the Firm’s clients who pay monthly without contingency as to payment. The

23 Firm has not included such expenses in its overhead and such expenses are not encompassed by its

24 billing rates.

25

26
     6
27   Attached as Exhibit “13” to the Wood Declaration is a summary schedule of costs for LHG as
   recommended by the Office of the United States Trustee.
28 7 Attached as Exhibit “15” to the Wood Declaration is a schedule of costs and expenses incurred or
   paid by the Firm for LHG during the Reporting Period.
                                                        22
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57            Desc
                                   Main Document    Page 23 of 261


 1                     i.       Document Reproduction
 2            The Firm incurred the sum of $1,479.76 document reproduction expenses during the
 3 Reporting Period. In ordinary course of the Firm’s operations, each time a document is copied, staff

 4 records the number of pages and the case information into a ledger. All of the Firm’s clients are

 5 charged $0.20 per page for copies.

 6                     ii.      Outside Printing Services
 7            The Firm incurred the sum of $2,292.85 outside printing expenses during the Reporting
 8 Period.

 9                     iii.     Facsimile
10            The Firm incurred the sum of $2.00 facsimile expenses during the Reporting Period.
11                     iv.      Telephone
12            The Firm incurred the sum of $86.00 related to telephone expenses during the Reporting
13 Period.

14                     v.       Online Research
15            The Firm incurred $508.91 in costs related to online computer research including Westlaw,
16 Lexis, and Pacer. The Firm does not use online services without first utilizing its own library and

17 other resources.

18                     vi.      Delivery
19            The Firm incurred $2,609.33 in costs related to delivery charges.
20                     vii.     Postage
21            Postage is usually charged to clients when multiple envelopes are being mailed at a single
22 time. A cost recovery system in the mail room records the client and amount to be charged. These

23 charges are then recorded on the client account. The Firm incurred the sum of $613.25 in postage

24 charges for mailing during the Reporting Period.

25

26

27

28

                                                        23
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57               Desc
                                   Main Document    Page 24 of 261


 1                     viii. Local Travel
 2             The Firm incurred $32.18 in costs related to parking fees at the Court
 3             J.      Hourly Rates – LBR 2016-1(a)(1)(G)8
 4             Pursuant to LBR 2016-1(a)(1)(G), “unless employment has been approved on a fixed fee,
 5 percentage fee, or contingent fee basis, the application must contain a listing of the hourly rates

 6 charged by each person whose services form a basis for the fees requested in the application. The

 7 application must contain a summary indicating for each attorney by name: (i) The hourly rate and the

 8 periods each rate was in effect; (ii) The total hours in the application for which compensation is sought;

 9 and (iii) The total fee requested in the application.”

10         Timekeeper                    Rate/Period                       Total Hours          Total Fee
11
           D. Edward Hays                $630                                             8.8     $5,544.00
12                                       Entire Period
13         D. Edward Hays                No charge time during period                      .3         $0.00

14         David A. Wood                 $410                                           239.1    $98,031.00
                                         Entire Period
15         David A. Wood                 No charge time during period                    32.1         $0.00
16         Kristine A. Thagard           $500                                            37.9    $18,950.00
                                         Entire Period
17         Matthew W. Grimshaw           $500                                            24.2    $12,100.00
18                                       Entire Period
           Matthew W. Grimshaw           No charge time during period                      .1        $0.00
19         Laila Masud                   $330                                             1.3      $429.00
20                                       Entire Period
           Tinho Mang                    $290                                              .4      $116.00
21
                                         Entire Period
22         Pam Kraus                     $270                                            37.2    $10,044.00
                                         Entire Period
23
           Layla Buchanan                $230                                            19.2     $4,416.00
24                                       Entire Period
           Cynthia Bastida               $230                                             1.6      $368.00
25
                                         Entire Period
26                                       TOTALS                                    402.20       $149,998.00
27

28   8
         Again, this chart represents the fees incurred in the LRC case.
                                                        24
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57            Desc
                                   Main Document    Page 25 of 261


 1            K.       Professional Education and Experience – LBR 2016-1(a)(1)(H)
 2            Pursuant to LBR 2016-1(a)(1)(H), the Application must include “a description of the
 3 professional education and experience of each of the individuals rendering services, including

 4 identification of the professional school attended, year of graduation, year admitted to practice,

 5 publications or other achievements, and explanation of any specialized background or expertise in

 6 bankruptcy-related matters.”

 7            A brief biographical description of the attorneys who rendered services for which
 8 compensation is sought by this Application is attached to the Wood Declaration as Exhibit “16.” The

 9 Firm believes and represents that the services rendered during the Reporting Period have been

10 beneficial to the estate and that this request for allowance of compensation is fair and reasonable.

11            L.       Change in Professional Rates – LBR 2016-1(a)(1)(I)
12            Pursuant to LBR 2016-1(a)(1)(I), “if the hourly rate has changed during the period covered
13 by the application, the application must specify the rate that applies to the particular hours for which

14 compensation is sought.” The hourly rates of the Firm’s professionals did change during the

15 Reporting Period, and the rates that apply to the particular hours for which compensation is sought

16 are set forth both in the chart above at Section L and in the billing details attached as Exhibits “8”

17 and “9” to the Wood Declaration.

18            M.       Statement of Compliance– LBR 2016-1(a)(1)(K)
19            Pursuant to LBR 2016-1(a)(1)(J), the Application must include “a statement that the
20 applicant has reviewed the requirements of this rule and that the application complies with this rule.”

21            The Wood Declaration includes at ¶27 a statement that Mr. Wood has reviewed the
22 requirements of this rule and that the application complies with this rule.

23 2.         LEGAL ARGUMENT
24                 A. The Court Has Authority to and Should Approve the Application in
25                     its Entirety
26                            i. Amount of Current Request for Compensation and
27                              Reimbursement
28            As set forth above and in the attached exhibits, during the Reporting Period the Firm incurred

                                                        25
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                   Main Document    Page 26 of 261


 1 fees in the amount of $158,355 and expenses in the amount of $7,934.12, a total of $166,289.12 on

 2 behalf of the Debtor, for which the Firm requests Court approval.9

 3            ii.      Legal Points and Authorities
 4            The Bankruptcy Code provides that the Court can authorize payment of reasonable and
 5 necessary compensation and reimbursement of expenses.

 6                     (a)(1) After notice to the parties in interest and the United States
                       Trustee and a hearing, and subject to sections 326, 328, and 329, the
 7                     court may award to a trustee, an examiner, a professional person
 8                     employed under section 327 or 1103 –
                       (A) reasonable compensation for actual, necessary services rendered
 9                     by the trustee, examiner, professional person, or attorney and by any
                       paraprofessional person employed by any such person; and
10                     (B) reimbursement for actual, necessary expenses.
11 11 U.S.C. §330.

12            In the Ninth Circuit, the test for calculating a reasonable attorney’s fee under 11 U.S.C. § 330

13 is the lodestar method. “The primary method used to determine a reasonable attorney fee in a

14 bankruptcy case is to multiply the number of hours expended by an hourly rate.” Id. at 1471. In re

15 Yermakov, 718 F.2d 1465, 1471 (9th Cir. 1983). This lodestar or basic fee, if warranted, can then be

16 adjusted upward or downward. In re Powerine Oil Co., 71 B.R. 767 (9th Cir. BAP 1986).

17            Based upon these points and authorities and the declaration and exhibits submitted in support

18 of this Application, the Firm believes that its requested fees and costs are reasonable given the

19 benefit conferred on the Estate.

20 / / /

21 / / /

22 / / /

23

24

25

26

27

28   9
      Luminance Recovery Center, LLC - $149,998.00 in fees and $7,624.28 in expenses; and
     Luminance Health Group, Inc. - $8,357.00 in fees and $309.84 in expenses.
                                                        26
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57           Desc
                                   Main Document    Page 27 of 261


 1 3.         Conclusion
 2            The Firm requests that this Court enter its Order as follows:
 3            1.       Approving compensation in the amount of $158,355 and reimbursement of expenses
 4 paid or incurred in the amount of $7,934.12; 10

 5            2.       Authorizing the Trustee to immediately pay all allowed fees and expenses; and
 6            3.       For such other and further relief as the Court deems proper.
 7

 8    Dated: April 10, 2019                            MARSHACK HAYS LLP
 9                                                     By: __/s/ David A. Wood_____
                                                            D. EDWARD HAYS
10                                                          MATTHEW W. GRIMSHAW
                                                            DAVID A. WOOD
11                                                          General Counsel for Chapter 7 Trustee,
12                                                          RICHARD A. MARSHACK

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   10
          This amount reflects the combined totals for both LRC and LHG
                                                        27
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                   Main Document    Page 28 of 261


 1                                      Declaration of David A. Wood
 2
              I, DAVID A. WOOD, declare:
 3
              1.       I am an individual over 18 years of age and competent to make this Declaration. I am
 4
     an attorney at law licensed to practice in this state and admitted to practice in this Court.
 5
              2.       I am a partner with the law firm Marshack Hays LLP (“Firm”), which maintain
 6
     offices at 870 Roosevelt, Irvine, California, 92620.
 7
              3.       I make this Declaration in support of the Firm’s First Interim Application for
 8
     Allowance of Fees and Costs for services rendered (the “Application”).
 9
              4.       The Firm represents Richard A. Marshack, in his capacity as Chapter 7 Trustee
10
     (“Trustee”) of the jointly administered bankruptcy estates (“Estates”) of Luminance Recovery
11
     Center, LLC (“LRC”) and Luminance Health Group, Inc. (“LHG” and collectively with LRC,
12
     “Debtors”), as the Debtor’s special counsel in this bankruptcy proceeding.
13
              5.       If called as a witness, I could and would competently testify to the facts set forth in
14
     this declaration of my own personal knowledge, information, and belief.
15
              6.       I have reviewed the court’s webPACER docket and electronic case files for this case
16
     to refresh my memory as to the specific filing and entry dates of the documents referenced below.
17
     The information referenced in this Application from the pleadings filed in this case is true and
18
     accurate.
19
              7.       All terms not otherwise defined herein are used as they are defined above in the
20
     Application.
21
              8.       True and correct copies of this Court’s webPACER Docket for Cases No. 8:18-bk-
22
     10969-SC and 8:18-bk-10972-SC as of April 9, 2019, are attached here as Exhibits “1” and “2.”
23
              9.       A true and correct copy of the Operate Order is attached here as Exhibit “3.”
24
              10.      A true and correct copy of the January 2019 Operate Order is attached here as Exhibit
25
     “4.”
26
              11.      A true and correct copy of the Lease Order is attached here as Exhibit “5.”
27

28

                                                        28
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                   Main Document    Page 29 of 261


 1            12.      A true and correct copy of the Vehicle Abandonment Order is attached here as
 2 Exhibit “6.”

 3            13.      A true and correct copy of the Firm Employment Order is attached here as Exhibit
 4 “7.”

 5            14.      I am the designated professional responsible for overseeing the billing in this matter
 6 and for assuring compliance with the Guidelines for the United States Trustee related to billing.

 7            15.      With the exception of the general sharing of compensation between members and
 8 employees of the Firm, no agreement or understanding exists between Applicant and any other

 9 individual or entity for the sharing of compensation to be received for services rendered or the

10 reimbursement of costs incurred in or in connection with this case.

11            16.      A true and correct copy of attorney time records for services rendered by
12 professionals in this firm on behalf of the Trustee in the LRC matter during the period of April 5,

13 2018, through and including February 28, 2019, is attached here as Exhibit “8.”

14            17.      A true and correct copy of the summary schedule of fees requested for the LRC
15 matter as recommended by the U.S. Trustee Guidelines is attached here as Exhibit “10.”

16            18.      A true and correct copy of the summary schedule of costs for the LRC matter as
17 recommended by the U.S. Trustee Guidelines is here as Exhibit “12.”

18            19.      A true and correct copy of the schedule of costs and expenses incurred or paid by the
19 Firm for the LRC matter during the relevant time period but not yet reimbursed is attached here as

20 Exhibit “14.”

21            20.      A true and correct copy of attorney time records for services rendered by
22 professionals in this firm on behalf of the Trustee in the LHG matter during the period of April 5,

23 2018, through and including February 28, 2019, is attached here as Exhibit “9.”

24            21.      A true and correct copy of the summary schedule of fees requested for the LHG
25 matter as recommended by the U.S. Trustee Guidelines is attached here as Exhibit “11.”

26            22.      A true and correct copy of the summary schedule of costs for the LHG matter as
27 recommended by the U.S. Trustee Guidelines is here as Exhibit “13.”

28

                                                        29
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                   Main Document    Page 30 of 261


 1            23.      A true and correct copy of the schedule of costs and expenses incurred or paid by the
 2 Firm for the LHG matter during the relevant time period but not yet reimbursed is attached here as

 3 Exhibit “15.”

 4            24.      A true and correct copy of the Firm’s resume, containing a brief biographical
 5 description of the attorneys who rendered services for which compensation is sought by this

 6 Application, is attached here as Exhibit “16.”

 7            25.      A true and correct copy of the Joint Administration Motion is attached here Exhibit
 8 “17.”

 9            26.      A true and correct copy of the Joint Administration Order is attached as Exhibit “18.”
10            27.      I have reviewed the requirements of Local Bankruptcy Rule 2016-1 and have
11 reviewed the Application in light of those requirements, and believe that the application complies

12 with the requirements of the Local Bankruptcy Rule 2016-1.

13            28.      I believe that the fee application submitted herein covering the Reporting Period
14 complies with the United States Trustee Guide for Applications for Professional Fee Compensation.

15            I declare under the penalty of perjury under the laws of the United States of America that the
16 foregoing is true and correct.

17            Executed on April 10, 2019, at Irvine, California.
18
                                                         __/s/ David A. Wood____
19                                                       DAVID A. WOOD
20

21

22

23

24

25

26

27

28

                                                        30
                            FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND COSTS
     4846-3490-7282, v. 2
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document    Page 31 of 261




                                                            EXHIBIT 1
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                 Main Document    Page 32 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                             Page 1 of 77



                                                     DEFER, JNTADMN, LEAD, CONVERTED


                                   U.S. Bankruptcy Court
                          Central District of California (Santa Ana)
                          Bankruptcy Petition #: 8:18-bk-10969-SC
                                                                              Date filed:   03/21/2018
 Assigned to: Scott C Clarkson                                          Date converted:     04/05/2018
 Chapter 7                                                                 341 meeting:     04/30/2019
 Previous chapter 11                                         Deadline for filing claims:    07/20/2018
 Original chapter 11                                 Deadline for filing claims (govt.):    09/17/2018
 Voluntary                                         Deadline for objecting to discharge:     07/16/2018
 Asset                                             Deadline for financial mgmt. course:     07/16/2018



 Debtor                                       represented by Beth Gaschen
 Luminance Recovery Center, LLC, a                           Weiland Golden Goodrich LLP
 California limited liability company                        650 Town Center Dr Ste 600
 27131 Calle Arroyo, Ste 1703                                Costa Mesa, CA 92626
 San Juan Capistrano, CA 92675                               714-966-1000
 ORANGE-CA                                                   Fax : 714-966-1002
 Tax ID / EIN: XX-XXXXXXX                                    Email: bgaschen@wgllp.com

                                                             Jeffrey I Golden
                                                             Weiland Golden Goodrich LLP
                                                             650 Town Center Dr Ste 600
                                                             Costa Mesa, CA 92626
                                                             714-966-1000
                                                             Email: jgolden@wgllp.com

 Trustee                                      represented by Kyra E Andrassy
 Richard A Marshack (TR)                                     Smiley Wang-Ekvall, LLP
 Marshack Hays LLP                                           3200 Park Center Drive, Suite 250
 870 Roosevelt                                               Costa Mesa, CA 92626
 Irvine, CA 92620                                            714-445-1000
 949-333-7777                                                Fax : 714-445-1002
                                                             Email: kandrassy@swelawfirm.com

                                                             Beth Gaschen
                                                             (See above for address)

                                                             Jeffrey I Golden
                                                             (See above for address)

                                                             Matthew Grimshaw
                                                             Marshack Hays LLP
                                                             870 Roosevelt Avenue




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                         EXHIBIT 1, PAGE 31
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                                Main Document    Page 33 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 2 of 77



                                                                 Irvine, CA 92620
                                                                 949-333-7777
                                                                 Fax : 949-333-7778
                                                                 Email: mgrimshaw@marshackhays.com

                                                                 D Edward Hays
                                                                 Marshack Hays LLP
                                                                 870 Roosevelt Ave
                                                                 Irvine, CA 92620
                                                                 949-333-7777
                                                                 Fax : 949-333-7778
                                                                 Email: ehays@marshackhays.com

                                                                 David Wood
                                                                 Marshack Hays LLP
                                                                 870 Roosevelt Ave
                                                                 Irvine, CA 92620
                                                                 949-333-7777
                                                                 Fax : 949-333-7778
                                                                 Email: dwood@marshackhays.com

 U.S. Trustee                                      represented by Michael J Hauser
 United States Trustee (SA)                                       411 W Fourth St Suite 7160
 411 W Fourth St., Suite 7160                                     Santa Ana, CA 92701-4593
 Santa Ana, CA 92701-4593                                         714-338-3417
 (714) 338-3400                                                   Fax : 714-338-3421
                                                                  Email: michael.hauser@usdoj.gov


   Filing Date                    #                                   Docket Text

  03/21/2018                    1                   Chapter 11 Voluntary Petition Non-Individual. Fee
                                (10 pgs; 4 docs)    Amount $1717 Filed by LUMINANCE
                                                    RECOVERY CENTER, LLC, a California limited
                                                    liability company List of Equity Security Holders
                                                    due 04/4/2018. Summary of Assets and Liabilities
                                                    (Form 106Sum or 206Sum ) due 04/4/2018.
                                                    Schedule A/B: Property (Form 106A/B or 206A/B)
                                                    due 04/4/2018. Schedule D: Creditors Who Have
                                                    Claims Secured by Property (Form 106D or 206D)
                                                    due 04/4/2018. Schedule E/F: Creditors Who Have
                                                    Unsecured Claims (Form 106E/F or 206E/F) due
                                                    04/4/2018. Schedule G: Executory Contracts and
                                                    Unexpired Leases (Form 106G or 206G) due
                                                    04/4/2018. Schedule H: Your Codebtors (Form
                                                    106H or 206H) due 04/4/2018. Declaration About
                                                    an Individual Debtors Schedules (Form 106Dec)
                                                    due 04/4/2018. Statement of Financial Affairs
                                                    (Form 107 or 207) due 04/4/2018. Signature of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                           EXHIBIT 1, PAGE 32
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                             Main Document    Page 34 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 3 of 77



                                                  Attorney on Petition (Form 101 or 201) due
                                                  04/4/2018. Corporate Resolution Authorizing Filing
                                                  of Petition due 04/4/2018. Corporate Ownership
                                                  Statement (LBR Form F1007-4) due by 04/4/2018.
                                                  Statement of Related Cases (LBR Form F1015-2)
                                                  due 04/4/2018. Disclosure of Compensation of
                                                  Attorney for Debtor (Form 2030) due 04/4/2018.
                                                  Verification of Master Mailing List of Creditors
                                                  (LBR Form F1007-1) due 04/4/2018. Incomplete
                                                  Filings due by 04/4/2018. (Golden, Jeffrey)
                                                  WARNING: See docket entry no 2 for correction.
                                                  Case deficient re Declaration About Non Individual
                                                  Debtors Schedules (Form 202) due 4/4/2018.
                                                  Master List of Creditors due in 72 hours deadline
                                                  due on 3/24/2018. Modified on 3/21/2018 (Nguyen,
                                                  Vi). (Entered: 03/21/2018)

                                                  Receipt of Voluntary Petition (Chapter 11)(8:18-
                                                  bk-10969) [misc,volp11] (1717.00) Filing Fee.
                                                  Receipt number 46673876. Fee amount 1717.00.
  03/21/2018                                      (re: Doc# 1) (U.S. Treasury) (Entered: 03/21/2018)

                             2                    Notice of Dismissal of Case If Required Documents
                             (1 pg)               Are Not Filed Within 72 Hours (BNC) . (Nguyen,
  03/21/2018                                      Vi) (Entered: 03/21/2018)

                             3                    Notice to Filer of Error and/or Deficient Document
                                                  Master Mailing List of Creditors due within 72
                                                  Hours. (RE: related document(s)1 Voluntary
                                                  Petition (Chapter 11) filed by Debtor Luminance
                                                  Recovery Center, LLC) (Roque, Jewell) (Entered:
  03/21/2018                                      03/21/2018)

                             4                    Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Gaschen, Beth. (Gaschen, Beth)
  03/21/2018                                      (Entered: 03/21/2018)

                             5                    List of Creditors (Master Mailing List of Creditors)
                             (22 pgs)             Filed by Debtor Luminance Recovery Center, LLC
                                                  (RE: related document(s)1 Voluntary Petition
                                                  (Chapter 11)). (Golden, Jeffrey) (Entered:
  03/21/2018                                      03/21/2018)

  03/21/2018                 6                    Motion for Joint Administration Notice of Ex Parte
                             (19 pgs)             Motion and Ex Parte Motion for Joint
                                                  Administration Pursuant to 11 U.S.C. section 105
                                                  (a), Federal Rule of Bankruptcy Procedure 1015,
                                                  and Local Bankruptcy Rule 1015-1 with Proof of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                           EXHIBIT 1, PAGE 33
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 35 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 4 of 77



                                                  Service Filed by Debtor Luminance Recovery
                                                  Center, LLC (Gaschen, Beth) (Entered:
                                                  03/21/2018)

                             7                    Request for courtesy Notice of Electronic Filing
                             (2 pgs)              (NEF) Filed by Segretti, Donald. (Segretti, Donald)
  03/22/2018                                      (Entered: 03/22/2018)

                             8                    ORDER Granting Motion To Approve Joint
                             (2 pgs)              Administration Of Cases. Lead Case: Luminance
                                                  Recovery Center, LLC, a California limited liability
                                                  company, (8:18-bk-10969-SC) Jointly
                                                  Administered With Member Case: Luminance
                                                  Health Group, Inc. a California corporation (8:18-
                                                  bk-10972-SC) (SEE ORDER FOR FURTHER
                                                  RULING) (BNC-PDF) Signed on 3/22/2018.
                                                  (Bolte, Nickie) - THIS ORDER IS AMENDED
                                                  AND SUPERSEDED BY DOCKET NO. 35 -
                                                  Modified on 3/29/2018 (Bolte, Nickie). (Entered:
  03/22/2018                                      03/22/2018)

                             9                    Emergency motion for an order Authorizing
                             (16 pgs)             Maintenance of Existing Bank Accounts for a
                                                  Limited Period Pursuant to 11 U.S.C. Sections 105,
                                                  345, and 363; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  in Support Thereof With Proof of Service Filed by
                                                  Debtor Luminance Recovery Center, LLC
  03/23/2018                                      (Gaschen, Beth) (Entered: 03/23/2018)

                             10                   Emergency motion For order Authorizing the Use
                             (26 pgs)             of Cash Collateral Pursuant to 11 U.S.C. Section
                                                  363(c) Through the Final Hearing Date;
                                                  Memorandum of Points and Authorities; and
                                                  Declaration of Anthony Arnaudy Filed in Support
                                                  Thereof With Proof of Service Filed by Debtor
                                                  Luminance Recovery Center, LLC (Golden,
  03/23/2018                                      Jeffrey) (Entered: 03/23/2018)

  03/23/2018                 11                   Errata Notice of Errata to Emergency motion For
                             (4 pgs)              order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date With Proof of Service Filed by
                                                  Debtor Luminance Recovery Center, LLC (RE:
                                                  related document(s)10 Emergency motion For
                                                  order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date; Memorandum of Points and




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                          EXHIBIT 1, PAGE 34
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 36 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 5 of 77



                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Ser).
                                                  (Golden, Jeffrey) (Entered: 03/23/2018)

                             12                   Notice of Hearing (s) on (1) Emergency Motion for
                             (4 pgs)              an order Authorizing Maintenance of Existing Bank
                                                  Accounts for a Limited Period Pursuant to 11
                                                  U.S.C. Sections 105, 345, and 363; and Emergency
                                                  motion For order Authorizing the Use of Cash
                                                  Collateral Pursuant to 11 U.S.C. Section 363(c)
                                                  Through the Final Hearing Date With Proof of
                                                  Service Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)9 Emergency
                                                  motion for an order Authorizing Maintenance of
                                                  Existing Bank Accounts for a Limited Period
                                                  Pursuant to 11 U.S.C. Sections 105, 345, and 363;
                                                  Memorandum of Points and Authorities; and
                                                  Declaration of Anthony Arnaudy in Support
                                                  Thereof With Proof of Service Filed by Debtor
                                                  Luminance Recovery Center, LLC, 10 Emergency
                                                  motion For order Authorizing the Use of Cash
                                                  Collateral Pursuant to 11 U.S.C. Section 363(c)
                                                  Through the Final Hearing Date; Memorandum of
                                                  Points and Authorities; and Declaration of Anthony
                                                  Arnaudy Filed in Support Thereof With Proof of
                                                  Service Filed by Debtor Luminance Recovery
                                                  Center, LLC). (Gaschen, Beth) (Entered:
  03/23/2018                                      03/23/2018)

                             13                   Hearing Set (RE: related document(s)9 Emergency
                                                  Motion For An Order Authorizing Maintenance Of
                                                  Existing Bank Accounts For A Limited Period
                                                  Pursuant To 11 U.S.C. Sections 105, 345, And 363.
                                                  filed by Debtor Luminance Recovery Center, LLC)
                                                  The Hearing date is set for 3/28/2018 at 11:00 AM
                                                  at Crtrm 5C, 411 W Fourth St., Santa Ana, CA
                                                  92701. The case judge is Scott C Clarkson (Bolte,
  03/23/2018                                      Nickie) (Entered: 03/23/2018)

                             14                   Hearing Set (RE: related document(s)10
                                                  Emergency Motion For An Order Authorizing The
                                                  Use Of Cash Collateral Pursuant To 11 U.S.C.
                                                  Section 363(c) Through The Final Hearing Date -
                                                  filed by Debtor Luminance Recovery Center, LLC)
                                                  The Hearing date is set for 3/28/2018 at 11:00 AM
                                                  at Crtrm 5C, 411 W Fourth St., Santa Ana, CA
                                                  92701. The case judge is Scott C Clarkson (Bolte,
  03/23/2018                                      Nickie) (Entered: 03/23/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 35
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 37 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 6 of 77



  03/23/2018                 15                   Exhibit "A" (Amended) to Emergency motion For
                             (8 pgs)              order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Service
                                                  Filed by Debtor Luminance Recovery Center, LLC
                                                  (RE: related document(s)10 Emergency motion For
                                                  order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Ser).
                                                  (Gaschen, Beth) (Entered: 03/23/2018)

                             16                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) on behalf of Creditor Alleon Capital
                                                  Partners LLC Filed by Peo, Valerie. (Peo, Valerie)
  03/23/2018                                      (Entered: 03/23/2018)

                             17                   Declaration re: Declarations of Kelly Adele, Jeffrey
                             (8 pgs)              I. Golden and Beth E. Gaschen Regarding
                                                  Telephonic Notice of Hearings on (1)Emergency
                                                  motion for an order Authorizing Maintenance of
                                                  Existing Bank Accounts for a Limited Period
                                                  Pursuant to 11 U.S.C. Sections 105, 345, and 363
                                                  (2) Emergency motion For order Authorizing the
                                                  Use of Cash Collateral Pursuant to 11 U.S.C.
                                                  Section 363(c) Through the Final Hearing Date
                                                  With Proof of Service Filed by Debtor Luminance
                                                  Recovery Center, LLC (RE: related document(s)9
                                                  Emergency motion for an order Authorizing
                                                  Maintenance of Existing Bank Accounts for a
                                                  Limited Period Pursuant to 11 U.S.C. Sections 105,
                                                  345, and 363; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  in Support Thereof With Pr, 10 Emergency motion
                                                  For order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Ser, 12
                                                  Notice of Hearing). (Golden, Jeffrey) (Entered:
  03/23/2018                                      03/23/2018)

  03/23/2018                 18                   BNC Certificate of Notice (RE: related document
                             (2 pgs)              (s)1 Voluntary Petition (Chapter 11) filed by
                                                  Debtor Luminance Recovery Center, LLC) No. of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                          EXHIBIT 1, PAGE 36
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 38 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 7 of 77



                                                  Notices: 1. Notice Date 03/23/2018. (Admin.)
                                                  (Entered: 03/23/2018)

                             19                   BNC Certificate of Notice (RE: related document
                             (2 pgs)              (s)1 Voluntary Petition (Chapter 11) filed by
                                                  Debtor Luminance Recovery Center, LLC) No. of
                                                  Notices: 1. Notice Date 03/23/2018. (Admin.)
  03/23/2018                                      (Entered: 03/23/2018)

                             20                   BNC Certificate of Notice (RE: related document
                             (2 pgs)              (s)2 Notice of Dismissal of Case If Required
                                                  Documents Are Not Filed Within 72 Hours (VAN-
                                                  197) (BNC)) No. of Notices: 1. Notice Date
  03/23/2018                                      03/23/2018. (Admin.) (Entered: 03/23/2018)

                             21                   BNC Certificate of Notice - PDF Document. (RE:
                             (3 pgs)              related document(s)8 ORDER for joint
                                                  administration (BNC-PDF)) No. of Notices: 1.
                                                  Notice Date 03/24/2018. (Admin.) (Entered:
  03/24/2018                                      03/24/2018)

                             22                   Order (1) Setting Scheduling Hearing And Case
                             (4 pgs)              Management Conference And (2) Requiring Status
                                                  Report. The Status Conference hearing is set for
                                                  May 31, 2018 at 11:00 a.m. in Courtroom 5C,
                                                  located at 411 West Fourth Street, Santa Ana, CA
                                                  92701 (BNC-PDF) (Related Doc # 1 ) Signed on
  03/26/2018                                      3/26/2018 (Bolte, Nickie) (Entered: 03/26/2018)

                             23                   Hearing Set (RE: related document(s)22 Order (1)
                                                  Setting Scheduling Hearing And Case Management
                                                  Conference And (2) Requiring Status Report. Status
                                                  Conference hearing to be held on 5/31/2018 at
                                                  11:00 AM at Crtrm 5C, 411 W Fourth St., Santa
                                                  Ana, CA 92701. The case judge is Scott C Clarkson
  03/26/2018                                      (Bolte, Nickie) (Entered: 03/26/2018)

                             24                   Proof of service of "Entered" Order (1) Setting
                             (6 pgs)              Scheduling Hearing and Case Management
                                                  Conference and (2) Requiring Status Report Filed
                                                  by Debtor Luminance Recovery Center, LLC (RE:
                                                  related document(s)22 Order (Generic) (BNC-
  03/26/2018                                      PDF)). (Gaschen, Beth) (Entered: 03/26/2018)

  03/26/2018                 25                   Notice Notice of Joint Administration of Cases and
                             (12 pgs)             Requirements for Filing Documents (with Proof of
                                                  Service) Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)8 ORDER




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 37
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 39 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 8 of 77



                                                  Granting Motion To Approve Joint Administration
                                                  Of Cases. Lead Case: Luminance Recovery Center,
                                                  LLC, a California limited liability company, (8:18-
                                                  bk-10969-SC) Jointly Administered With Member
                                                  Case: Luminance Health Group, Inc. a California
                                                  corporation (8:18-bk-10972-SC) (SEE ORDER
                                                  FOR FURTHER RULING) (BNC-PDF) Signed on
                                                  3/22/2018.). (Gaschen, Beth) (Entered: 03/26/2018)

                             26                   Meeting of Creditors 341(a) meeting to be held on
                             (2 pgs)              4/27/2018 at 11:00 AM at RM 1-154, 411 W
                                                  Fourth St., Santa Ana, CA 92701. (Beezer,
  03/26/2018                                      Cynthia) (Entered: 03/26/2018)

                             27                   Proof of service Filed by Debtor Luminance
                             (6 pgs)              Recovery Center, LLC (RE: related document(s)9
                                                  Emergency motion for an order Authorizing
                                                  Maintenance of Existing Bank Accounts for a
                                                  Limited Period Pursuant to 11 U.S.C. Sections 105,
                                                  345, and 363; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  in Support Thereof With Pr, 10 Emergency motion
                                                  For order Authorizing the Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Ser, 12
                                                  Notice of Hearing, 15 Exhibit, 17 Declaration).
  03/27/2018                                      (Gaschen, Beth) (Entered: 03/27/2018)

                             28                   Response to (related document(s): 10 Emergency
                             (5 pgs)              motion For order Authorizing the Use of Cash
                                                  Collateral Pursuant to 11 U.S.C. Section 363(c)
                                                  Through the Final Hearing Date; Memorandum of
                                                  Points and Authorities; and Declaration of Anthony
                                                  Arnaudy Filed in Support Thereof With Proof of
                                                  Ser filed by Debtor Luminance Recovery Center,
                                                  LLC) Alleon capital Partners, LLCs Reservation of
                                                  Rights Regarding Debtors and Debtors-in-
                                                  Possessions Emergency Motion for Order
                                                  Authorizing the Use of Cash Collateral Pursuant to
                                                  11 U.S.C. §363(C) Through the Final Hearing Date
                                                  Filed by Creditor Alleon Capital Partners, LLC
  03/27/2018                                      (Peo, Valerie) (Entered: 03/27/2018)

  03/27/2018                 29                   Declaration re: of Kelly Adele Regarding Written
                             (4 pgs)              Notice of Hearings on (1) Emergency Motion for an
                                                  order Authorizing Maintenance of Existing Bank




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 38
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 40 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 9 of 77



                                                  Accounts for a Limited Period Pursuant to 11
                                                  U.S.C. Sections 105, 345, and 363; and Emergency
                                                  motion For order Authorizing the Use of Cash
                                                  Collateral Pursuant to 11 U.S.C. Section 363(c)
                                                  Through the Final Hearing Date With Proof of
                                                  Service Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)12 Notice of
                                                  Hearing). (Gaschen, Beth) (Entered: 03/27/2018)

                             30                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Djang, Caroline. (Djang, Caroline)
  03/28/2018                                      (Entered: 03/28/2018)

                             31                   Hearing Held (RE: related document(s)9 Hearing
                                                  RE: Emergency Motion For An Order Authorizing
                                                  Maintenance Of Existing Bank Accounts For A
                                                  Limited Period Pursuant To 11 U.S.C. Sections
                                                  105, 345, and 363 filed by Debtor Luminance
                                                  Recovery Center, LLC) MOTION GRANTED (Le,
  03/28/2018                                      James) (Entered: 03/28/2018)

                             32                   Hearing Continued (RE: related document(s)10
                                                  Hearing RE: Emergency Motion For Order
                                                  Authorizing The Use Of Cash Collateral Pursuant
                                                  To 11 U.S.C. Section 363(c) Through The Final
                                                  Hearing Date filed by Debtor Luminance Recovery
                                                  Center, LLC) HEARING CONTINUED TO
                                                  3/30/2018 at 01:30 PM at Crtrm 5C, 411 W Fourth
                                                  St., Santa Ana, CA 92701. The case judge is Scott
  03/28/2018                                      C Clarkson (Le, James) (Entered: 03/28/2018)

                             33                   BNC Certificate of Notice (RE: related document
                             (6 pgs)              (s)26 Meeting of Creditors Chapter 11) No. of
                                                  Notices: 148. Notice Date 03/28/2018. (Admin.)
  03/28/2018                                      (Entered: 03/28/2018)

                             34                   BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)              related document(s)22 Order (Generic) (BNC-
                                                  PDF)) No. of Notices: 1. Notice Date 03/28/2018.
  03/28/2018                                      (Admin.) (Entered: 03/28/2018)

                             35                   Amended Order Granting Motion To Approve Joint
                             (2 pgs)              Administration Of Cases. (SEE ORDER FOR
                                                  FURTHER RULING) (BNC-PDF) Signed on
  03/29/2018                                      3/29/2018. (Bolte, Nickie) (Entered: 03/29/2018)

  03/29/2018                 36                   Notice To Creditors Of Amended Order Granting
                             (2 pgs)              Motion To Approve Joint Administration Of Cases




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 39
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                             Main Document    Page 41 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 10 of 77



                                                  (RE: related document 35)(BNC-PDF) (Bolte,
                                                  Nickie) (Entered: 03/29/2018)

                             37                   Request for courtesy Notice of Electronic Filing
                             (2 pgs)              (NEF) Filed by Kennedy, Gerald. (Kennedy,
  03/30/2018                                      Gerald) (Entered: 03/30/2018)

                             38                   Motion to Appear pro hac vice For Attorney Jay S.
                             (6 pgs)              Geller Filed by Creditor V&G Associates COV Inc.
  03/30/2018                                      (Hollander, Garrick) (Entered: 03/30/2018)

                             39                   Order Granting Emergency Motion For An Order
                             (3 pgs)              Authorizing Maintenance Of Existing Bank
                                                  Accounts For A Limited Period Pursuant To 11
                                                  U.S.C. Sections 105, 345, And 363. (BNC-PDF)
                                                  (Related Doc # 9 ) Signed on 3/30/2018 (Bolte,
  03/30/2018                                      Nickie) (Entered: 03/30/2018)

                             40                   Notice of Proposed Agreed Order Authorizing
                             (21 pgs)             Interim Use of Cash Collateral Pursuant to 11
                                                  U.S.C. Section 363(c) Through the Final Hearing
                                                  Date Filed by Debtor Luminance Recovery Center,
  03/30/2018                                      LLC. (Gaschen, Beth) (Entered: 03/30/2018)

                             41                   Declaration re: of Beth E. Gaschen Regarding
                             (299 pgs)            Documents Referenced in Agreed Order
                                                  Authorizing Interim Use of Cash Collateral
                                                  Pursuant to 11 U.S.C. Section 363(c) Through the
                                                  Final Hearing Date Filed by Debtor Luminance
                                                  Recovery Center, LLC (RE: related document(s)40
  03/30/2018                                      Notice). (Gaschen, Beth) (Entered: 03/30/2018)

                             42                   Statement Regarding Cash Collateral or Debtor in
                             (2 pgs)              Possession Financing Filed by Debtor Luminance
                                                  Recovery Center, LLC. (Gaschen, Beth) (Entered:
  03/30/2018                                      03/30/2018)

                             46                   Hearing Continued (RE: related document(s)10
                                                  CONT'D Hearing RE: Emergency Motion For
                                                  Order Authorizing The Use Of Cash Collateral
                                                  Pursuant To 11 U.S.C. Section 363(c) Through The
                                                  Final Hearing Date filed by Debtor Luminance
                                                  Recovery Center, LLC) HEARING CONTINUED
                                                  TO 5/3/2018 at 11:00 AM at Crtrm 5C, 411 W
                                                  Fourth St., Santa Ana, CA 92701. The case judge is
  03/30/2018                                      Scott C Clarkson (Le, James) (Entered: 04/02/2018)

  03/31/2018



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 40
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 42 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 11 of 77



                             43                   BNC Certificate of Notice - PDF Document. (RE:
                             (6 pgs)              related document(s)36 Notice to creditors (BNC-
                                                  PDF)) No. of Notices: 153. Notice Date
                                                  03/31/2018. (Admin.) (Entered: 03/31/2018)

                             44                   BNC Certificate of Notice - PDF Document. (RE:
                             (3 pgs)              related document(s)35 Amended Order (BNC-
                                                  PDF)) No. of Notices: 1. Notice Date 03/31/2018.
  03/31/2018                                      (Admin.) (Entered: 03/31/2018)

                             45                   BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)              related document(s)39 Order on Generic Motion
                                                  (BNC-PDF)) No. of Notices: 1. Notice Date
  04/01/2018                                      04/01/2018. (Admin.) (Entered: 04/01/2018)

                             47                   Declaration re: Payment of Fees [Pro Hac Vice
                             (6 pgs)              Application of Jay S. Geller] Filed by Creditor
                                                  V&G Associates COV Inc. (RE: related document
                                                  (s)38 Motion to Appear pro hac vice For Attorney
                                                  Jay S. Geller). (Hollander, Garrick) (Entered:
  04/02/2018                                      04/02/2018)

                             48                   Order Granting Application Of Non-Resident
                             (1 pg)               Attorney Jay S. Geller To Appear In The Above-
                                                  Entitled Case (Local Bankruptcy Rule 2090-1(b)].
                                                  (BNC-PDF) (Related Doc # 38 ) Signed on
  04/03/2018                                      4/3/2018 (Bolte, Nickie) (Entered: 04/03/2018)

                             49                   Emergency motion to Convert Cases from Chapter
                             (15 pgs)             11 to Cases Under Chapter 7 Pursuant to 11 U.S.C.
                                                  Section 1112(b) or to Appoint a Chapter 11
                                                  Trustee; Memorandum of Points and Authorities;
                                                  and Declaration of Jeffrey I. Golden With Proof of
                                                  Service Filed by Debtor Luminance Recovery
                                                  Center, LLC (Golden, Jeffrey) (Entered:
  04/03/2018                                      04/03/2018)

  04/03/2018                 50                   Notice of Hearing on Emergency motion to Convert
                             (10 pgs)             Cases from Chapter 11 to Cases Under Chapter 7
                                                  Pursuant to 11 U.S.C. Section 1112(b) or to
                                                  Appoint a Chapter 11 Trustee With Proof of Service
                                                  Filed by Debtor Luminance Recovery Center, LLC
                                                  (RE: related document(s)49 Emergency motion to
                                                  Convert Cases from Chapter 11 to Cases Under
                                                  Chapter 7 Pursuant to 11 U.S.C. Section 1112(b) or
                                                  to Appoint a Chapter 11 Trustee; Memorandum of
                                                  Points and Authorities; and Declaration of Jeffrey
                                                  I. Golden With Proof of Service Filed by Debtor




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 41
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                             Main Document    Page 43 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 12 of 77



                                                  Luminance Recovery Center, LLC). (Golden,
                                                  Jeffrey) (Entered: 04/03/2018)

                             51                   Adversary case 8:18-ap-01064. Complaint by
                             (5 pgs)              Luminance Health Group, Inc. against Michael
                                                  Castanon. (Charge To Estate). Complaint: For
                                                  Declaratory Relief Regarding Property of the
                                                  Estate Pursuant to 11 U.S.C. § 541 Nature of Suit:
                                                  (91 (Declaratory judgment)) (Rasch, Faye)
  04/03/2018                                      (Entered: 04/03/2018)

                             52                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Garfinkle, Jeffrey. (Garfinkle,
  04/03/2018                                      Jeffrey) (Entered: 04/03/2018)

                             53                   Declaration re: of Kelly Adele and Jeffrey I. Golden
                             (6 pgs)              Regarding Telephonic Notice of Hearing on
                                                  Emergency Motion to Convert Case from Chapter
                                                  11 to a Case Under Chapter 7 Pursuant to 11
                                                  U.S.C. Section 1112(b) or to Appoint a Chapter 11
                                                  Trustee With Proof of Service Filed by Debtor
                                                  Luminance Recovery Center, LLC (RE: related
                                                  document(s)50 Notice of Hearing). (Golden,
  04/03/2018                                      Jeffrey) (Entered: 04/03/2018)

                             54                   Proof of service of "Entered" Order Granting
                             (3 pgs)              Emergency Motion for an Order Authorizing
                                                  Maintenance of Existing Bank Accounts for a
                                                  Limited Period Pursuant to 11 U.S.C. Sections 105,
                                                  345 and 363 Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)39 Order on
                                                  Generic Motion (BNC-PDF)). (Gaschen, Beth)
  04/03/2018                                      (Entered: 04/03/2018)

                             55                   Ex parte application Notice of Ex Parte Motion and
                             (15 pgs)             Ex Parte Motion for an Order Extending Time
                                                  Within Which Debtors Must File Schedules of
                                                  Assets and Liabilities and Statements of Financial
                                                  Affairs and Other Required Documents as Listed in
                                                  the Court's Deficiency Notice Pursuant to Federal
                                                  Rule of Bankruptcy Procedure 1007(c) and Local
                                                  Bankruptcy Rule 1007-1(b) ; and Memorandum of
                                                  Points and Authorities; and Declaration of Beth E.
                                                  Gaschen With Proof of Service Filed by Debtor
                                                  Luminance Recovery Center, LLC (Gaschen, Beth)
  04/03/2018                                      (Entered: 04/03/2018)

  04/03/2018                 56




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                           EXHIBIT 1, PAGE 42
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 44 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 13 of 77



                                                  Hearing Set (RE: related document(s)49
                                                  Emergency Motion To Convert Cases From
                                                  Chapter 11 To Cases Under Chapter 7 Pursuant To
                                                  11 U.S.C. Section 1112(b) Or To Appoint A
                                                  Chapter 11 Trustee - filed by Debtor Luminance
                                                  Recovery Center, LLC) The Hearing date is set for
                                                  4/5/2018 at 10:00 AM at Crtrm 5C, 411 W Fourth
                                                  St., Santa Ana, CA 92701. The case judge is Scott
                                                  C Clarkson (Bolte, Nickie) (Entered: 04/04/2018)

                             57                   Order Extending Time Within Which Debtors Must
                             (2 pgs)              File Schedules Of Assets And Liabilities And
                                                  Statements Of Financial Affairs And Other
                                                  Required Documents As Listed In The Court's
                                                  Deficiency Notice Pursuant To Federal Rule Of
                                                  Bankruptcy Procedure 1007(c) And Local
                                                  Bankruptcy Rule 1007-1(b) To Through And
                                                  Including April 18, 2018. (BNC-PDF) (Related
                                                  Doc # 55 ) Signed on 4/4/2018 (Bolte, Nickie)
  04/04/2018                                      (Entered: 04/04/2018)

                             58                   Notice of Appearance and Request for Notices
                             (2 pgs)              Filed by Creditor Nelson Hardiman, LLP.
  04/04/2018                                      (Hardiman, Mark) (Entered: 04/04/2018)

                             59                   Order Granting Emergency Motion To Convert
                             (2 pgs)              Cases From Chapter 11 To Cases Under Chapter 7
                                                  Pursuant To 11 U.S.C. Section 1112(b) Or To
                                                  Appoint A Chapter 11 Trustee. IT IS ORDERED:
                                                  The Motion is granted. These cases are hereby
                                                  converted to one under chapter 7. The Office of the
                                                  United States Trustee is hereby directed to appoint
                                                  a chapter 7 trustee in these cases. [ORDER
                                                  AFFECTS ALL DEBTORS] [A(BNC-PDF) Signed
                                                  on 4/5/2018 (RE: related document(s) 49) (Bolte,
  04/05/2018                                      Nickie) (Entered: 04/05/2018)

  04/05/2018                 60                   Transcript Order Form, regarding Hearing Date
                             (1 pg)               03/28/18 Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)9 Emergency
                                                  motion for an order Authorizing Maintenance of
                                                  Existing Bank Accounts for a Limited Period
                                                  Pursuant to 11 U.S.C. Sections 105, 345, and 363;
                                                  Memorandum of Points and Authorities; and
                                                  Declaration of Anthony Arnaudy in Support
                                                  Thereof With Pr, 10 Emergency motion For order
                                                  Authorizing the Use of Cash Collateral Pursuant to
                                                  11 U.S.C. Section 363(c) Through the Final




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 43
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                             Main Document    Page 45 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 14 of 77



                                                  Hearing Date; Memorandum of Points and
                                                  Authorities; and Declaration of Anthony Arnaudy
                                                  Filed in Support Thereof With Proof of Ser).
                                                  (Golden, Jeffrey) (Entered: 04/05/2018)

                             61                   Transcript Order Form, regarding Hearing Date
                             (1 pg)               03/30/18 Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)10
                                                  Emergency motion For order Authorizing the Use
                                                  of Cash Collateral Pursuant to 11 U.S.C. Section
                                                  363(c) Through the Final Hearing Date;
                                                  Memorandum of Points and Authorities; and
                                                  Declaration of Anthony Arnaudy Filed in Support
                                                  Thereof With Proof of Ser). (Golden, Jeffrey)
  04/05/2018                                      (Entered: 04/05/2018)

                             62                   Transcript Order Form, regarding Hearing Date
                             (1 pg)               04/05/18 Filed by Debtor Luminance Recovery
                                                  Center, LLC (RE: related document(s)49
                                                  Emergency motion to Convert Cases from Chapter
                                                  11 to Cases Under Chapter 7 Pursuant to 11 U.S.C.
                                                  Section 1112(b) or to Appoint a Chapter 11
                                                  Trustee; Memorandum of Points and Authorities;
                                                  and Declaration of Jeffrey I. Golden With Proof of
  04/05/2018                                      Service). (Golden, Jeffrey) (Entered: 04/05/2018)

                             63                   Notice of appointment and acceptance of trustee
                             (1 pg)               Filed by Trustee Richard A Marshack (TR).
  04/05/2018                                      (Marshack (TR), Richard) (Entered: 04/05/2018)

                             64                   Proof of service for "Entered" Order Extending
                             (10 pgs)             Time Within Which Debtors Must File Schedules of
                                                  Assets and Liabilities and Statements of Financial
                                                  Affairs and Other Required Documents as Listed in
                                                  the Court's Deficiency Notice Pursuant to Federal
                                                  Rule of Bankruptcy Procedure 1007(c) and Local
                                                  Bankruptcy Rule 1007- 1(b) Filed by Debtor
                                                  Luminance Recovery Center, LLC (RE: related
                                                  document(s)57 Order on Generic Motion (BNC-
  04/05/2018                                      PDF)). (Golden, Jeffrey) (Entered: 04/05/2018)

  04/05/2018                 65                   Transcript Record Transmittal (Court transcript
                                                  records have been uploaded to FDS). For Order
                                                  Number: 18-SC-05. RE Hearing Date: 3/28/18,
                                                  [TRANSCRIPTION SERVICE PROVIDER: BEN
                                                  HYATT CERTIFIED DEPOSITION
                                                  REPORTERS, Telephone number Ph: (888) 272-
                                                  0022, ext. 201 or ext. 206.] (RE: related document




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 44
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 46 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 15 of 77



                                                  (s)60 Transcript Order Form (Public Request) filed
                                                  by Debtor Luminance Recovery Center, LLC) (Le,
                                                  James) (Entered: 04/05/2018)

                             66                   Meeting of Creditors 341(a) meeting to be held on
                                                  5/15/2018 at 09:00 AM at RM 3-110, 411 W
                                                  Fourth St., Santa Ana, CA 92701. Cert. of Financial
                                                  Management due by 7/16/2018. Last day to oppose
                                                  discharge or dischargeability is 7/16/2018. (Bolte,
                                                  Nickie). NOTICE NOT GENERATED. Modified
  04/05/2018                                      on 4/6/2018 (Corona, Heidi). (Entered: 04/05/2018)

                             67                   Transcript Record Transmittal (Court transcript
                                                  records have been uploaded to FDS). For Order
                                                  Number: 18-SC-06. RE Hearing Date: 03/30/18,
                                                  [TRANSCRIPTION SERVICE PROVIDER: BEN
                                                  HYATT CERTIFIED DEPOSITION
                                                  REPORTERS, Telephone number Ph: (888) 272-
                                                  0022, ext. 201 or ext. 206.] (RE: related document
                                                  (s)61 Transcript Order Form (Public Request) filed
                                                  by Debtor Luminance Recovery Center, LLC) (Le,
  04/05/2018                                      James) (Entered: 04/05/2018)

                             68                   Transcript Record Transmittal (Court transcript
                                                  records have been uploaded to FDS). For Order
                                                  Number: 18-SC-07. RE Hearing Date: 04/05/18,
                                                  [TRANSCRIPTION SERVICE PROVIDER: BEN
                                                  HYATT CERTIFIED DEPOSITION
                                                  REPORTERS, Telephone number Ph: (888) 272-
                                                  0022, ext. 201 or ext. 206.] (RE: related document
                                                  (s)62 Transcript Order Form (Public Request) filed
                                                  by Debtor Luminance Recovery Center, LLC) (Le,
  04/05/2018                                      James) (Entered: 04/05/2018)

                             69                   BNC Certificate of Notice - PDF Document. (RE:
                             (2 pgs)              related document(s)48 Order on Motion to Appear
                                                  pro hac vice (BNC-PDF)) No. of Notices: 1. Notice
  04/05/2018                                      Date 04/05/2018. (Admin.) (Entered: 04/05/2018)

                             70                   Hearing Held (RE: related document(s)49 Hearing
                                                  RE: Emergency Motion To Convert Cases From
                                                  Chapter 11 To Cases Under Chapter 7 Pursuant To
                                                  11 U.S.C. Section 1112(b) Or To Appoint A
                                                  Chapter 11 Trustee filed by Debtor Luminance
                                                  Recovery Center, LLC) MOTION GRANTED -
                                                  CONVERTED TO CHAPTER 7 (Le, James)
  04/05/2018                                      (Entered: 04/06/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 45
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                             Main Document    Page 47 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 16 of 77



  04/06/2018                 71                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Wood, David. (Wood, David)
                                                  (Entered: 04/06/2018)

                             72                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Hays, D. (Hays, D) (Entered:
  04/06/2018                                      04/06/2018)

                             73                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Wood, David. (Wood, David)
  04/06/2018                                      (Entered: 04/06/2018)

                             74                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Hays, D. (Hays, D) (Entered:
  04/06/2018                                      04/06/2018)

                             75                   BNC Certificate of Notice - PDF Document. (RE:
                             (3 pgs)              related document(s)57 Order on Generic Motion
                                                  (BNC-PDF)) No. of Notices: 1. Notice Date
  04/06/2018                                      04/06/2018. (Admin.) (Entered: 04/06/2018)

                             76                   BNC Certificate of Notice - PDF Document. (RE:
                             (3 pgs)              related document(s)59 Order Converting Case to
                                                  Chapter 7 (BNC-PDF)) No. of Notices: 1. Notice
  04/07/2018                                      Date 04/07/2018. (Admin.) (Entered: 04/07/2018)

                             77                   Meeting of Creditors 341(a) meeting to be held on
                             (2 pgs)              5/15/2018 at 09:00 AM at RM 3-110, 411 W
                                                  Fourth St., Santa Ana, CA 92701. (Corona, Heidi)
  04/09/2018                                      (Entered: 04/09/2018)

                             78                   Notice of motion and motion for relief from the
                             (62 pgs)             automatic stay with supporting declarations
                                                  UNLAWFUL DETAINER RE: 5165 Estrella Road,
                                                  Paso Robles, CA 93446-8328 with proof of service.
                                                  Fee Amount $181, Filed by Creditor Estrella Land
  04/11/2018                                      Company LLC (Pagter, R) (Entered: 04/11/2018)

                                                  Receipt of Motion for Relief from Stay - Unlawful
                                                  Detainer(8:18-bk-10969-SC) [motion,nmud]
                                                  ( 181.00) Filing Fee. Receipt number 46801159.
                                                  Fee amount 181.00. (re: Doc# 78) (U.S. Treasury)
  04/11/2018                                      (Entered: 04/11/2018)

                                                  Receipt of Certification Fee - $11.00 by 16. Receipt
  04/11/2018                                      Number 80071139. (admin) (Entered: 04/11/2018)

  04/11/2018



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                          EXHIBIT 1, PAGE 46
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                             Main Document    Page 48 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 17 of 77



                                                  Receipt of Photocopies Fee - $0.50 by 16. Receipt
                                                  Number 80071139. (admin) (Entered: 04/11/2018)

                             79                   BNC Certificate of Notice (RE: related document
                             (7 pgs)              (s)77 Meeting of Creditors Chapter 7 No Asset) No.
                                                  of Notices: 153. Notice Date 04/11/2018. (Admin.)
  04/11/2018                                      (Entered: 04/11/2018)

                             82                   Hearing Set (RE: related document(s)78 Motion for
                                                  Relief from Stay - Unlawful Detainer - RE: 5165
                                                  Estrella Road, Paso Robles, CA 93446-8328 - filed
                                                  by Creditor Estrella Land Company LLC) The
                                                  Hearing date is set for 5/3/2018 at 11:00 AM at
                                                  Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                                  The case judge is Scott C Clarkson (Bolte, Nickie)
  04/11/2018                                      (Entered: 04/13/2018)

                             80                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) for Attorney Jay S. Geller Filed by Geller,
  04/12/2018                                      Jay. (Geller, Jay) (Entered: 04/12/2018)

                             81                   Notice of Change of Address of Attorney Garrick
                             (3 pgs)              A. Hollander of Winthrop Couchot Golubow
                                                  Hollander, LLP. (Hollander, Garrick) (Entered:
  04/12/2018                                      04/12/2018)

                             83                   Notice of Assets filed by trustee and court's notice
                             (2 pgs; 2 docs)      of possible dividend (BNC) Filed by Trustee
                                                  Richard A Marshack (TR). Proofs of Claims due by
                                                  7/20/2018. Government Proof of Claim due by
                                                  9/17/2018. (Marshack (TR), Richard) (Entered:
  04/16/2018                                      04/16/2018)

                             84                   Request for courtesy Notice of Electronic Filing
                             (1 pg)               (NEF) Filed by Shirley, Rosa. (Shirley, Rosa)
  04/16/2018                                      (Entered: 04/16/2018)

                             85                   Notice of Change of Address Filed by Creditor CE
                             (1 pg)               Learning Systems LLC . (Le, James) (Entered:
  04/17/2018                                      04/18/2018)

  04/18/2018                 86                   Motion to Abandon Trustee's Motion for Order
                             (39 pgs)             Authorizing Abandonment of Vehicles;
                                                  Memorandum of Points and Authorities;
                                                  Declaration of Richard A. Marshack in Support;
                                                  with Proof of Service [Hrg. 04/26/18 at 11:00 a.m.,
                                                  Ctrm 5C]. Fee Amount $181 Filed by Trustee




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                          EXHIBIT 1, PAGE 47
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                             Main Document    Page 49 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                             Page 18 of 77



                                                  Richard A Marshack (TR) (Hays, D) (Entered:
                                                  04/18/2018)

                                                  Receipt of Motion to Abandon(8:18-bk-10969-SC)
                                                  [motion,mabn] ( 181.00) Filing Fee. Receipt
                                                  number 46844487. Fee amount 181.00. (re: Doc#
  04/18/2018                                      86) (U.S. Treasury) (Entered: 04/18/2018)

                             87                   Motion to Reject Lease or Executory Contract The
                             (412 pgs; 9 docs)    Chapter 7 Trustee's Motion for Order: (1)
                                                  Authorizing Trustee to Reject Certain Unexpired
                                                  Leases and Executory Contracts Pursuant to 11
                                                  USC Section 365(a); (2) Authorizing Trustee to
                                                  Turnover Possession of Properties that Debtor is
                                                  Not a Lessee or the Terms of the Lease Expired
                                                  Pre-Petition; (3) Abandonment of Personal
                                                  Property with a Culmulative Net Value of $5k or
                                                  less at each location; and (4) Approval of
                                                  Agreement with Certain Landlords to Vacate
                                                  Properties and a Release of Claims Pursuant to
                                                  Rule 9019 of the FRBP; Memorandum of Points
                                                  and Authorities; Declaration of Richard A.
                                                  Marshack in Support; with Proof of Service [Hrg.
                                                  04/26/18 at 11:00 a.m., Ctrm 5C] Filed by Trustee
                                                  Richard A Marshack (TR) (Attachments: # 1 Part 2
                                                  # 2 Part 3 # 3 Part 4 # 4 Part 5 # 5 Part 6 # 6 Part 7
                                                  # 7 Part 8 # 8 Part 9) (Hays, D) (Entered:
  04/18/2018                                      04/18/2018)

                             88                   Motion to Use Cash Collateral Chapter 7 Trustee's
                             (55 pgs)             Emergency Motion for Order: (1) Authorizing
                                                  Operation of the Debtors' Business Pursuant to 11
                                                  USC Section 721; (2) Retain and Pay Certain
                                                  Employees to Facilitate the Collection of
                                                  Outstanding Account Receivables; (3) Pay
                                                  Operating Expenses; (4) Authorizing Use of Cash
                                                  Collateral Pursuant to 11 USC Section 363; and
                                                  (5) Authorizing Continued Maintenance of Existing
                                                  Bank Accounts for a Limited Period Pursuant to 11
                                                  USC Sections 105, 345 and 363; Memorandum of
                                                  Points and Authorities and Declaration of Richard
                                                  A. Marshack in Support; with Proof of Service
                                                  [Hrg. 4/26/18 at 11:00 a.m., Ctrm 5C] Filed by
                                                  Trustee Richard A Marshack (TR) (Hays, D)
  04/18/2018                                      (Entered: 04/18/2018)

  04/18/2018                 89                   Hearing Set (RE: related document(s)86 Trustee's
                                                  Motion For Order Authorizing Abandonment Of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                         4/9/2019
                                                                            EXHIBIT 1, PAGE 48
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 50 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 19 of 77



                                                  Vehicles - filed by Trustee Richard A Marshack
                                                  (TR)) The Hearing date is set for 4/26/2018 at
                                                  11:00 AM at Crtrm 5C, 411 W Fourth St., Santa
                                                  Ana, CA 92701. The case judge is Scott C Clarkson
                                                  (Bolte, Nickie) (Entered: 04/18/2018)

                             90                   Hearing Set (RE: related document(s)87 The
                                                  Chapter 7 Trustee's Motion For Order: (1)
                                                  Authorizing The Trustee To Reject Certain
                                                  Unexpired Leases And Executory Contracts
                                                  Pursuant To 11 U.S.C. Section 365(a); (2)
                                                  Authorizing Trustee To Turnover Possession Of
                                                  Properties That The Debtor Is Not A Lessee Or The
                                                  Terms Of The Lease Expired Pre-Petition; (3)
                                                  Abandonment Of Personal Property With A
                                                  Culmulative Net Value Of $5,000 Or Less At Each
                                                  Location; And (4) Approval Of Agreements With
                                                  Certain Landlords To Vacate Properties And A
                                                  Release Of Claims Pursuant To Rule 9019 Of The
                                                  Federal Rules Of Bankruptcy Procedure - filed by
                                                  Trustee Richard A Marshack (TR)) The Hearing
                                                  date is set for 4/26/2018 at 11:00 AM at Crtrm 5C,
                                                  411 W Fourth St., Santa Ana, CA 92701. The case
                                                  judge is Scott C Clarkson (Bolte, Nickie) (Entered:
  04/18/2018                                      04/18/2018)

                             91                   Hearing Set (RE: related document(s)88 Chapter 7
                                                  Trustee's Emergency Motion For Order: (1)
                                                  Authorizing Operation Of The Debtors' Business
                                                  Pursuant To 11 U.S.C. Section 721; (2) Retain And
                                                  Pay Certain Employees To Facilitate The
                                                  Collection Of Outstanding Account Receivables;
                                                  (3) Pay Operating Expenses; (4) Authorizing Use
                                                  Of Cash Collateral Pursuant To 11 U.S.C. Section
                                                  363; And (5) Authorizing Continued Maintenance
                                                  Of Existing Bank Accounts For A Limited Period
                                                  Pursuant To 11 U.S.C. Sections 105, 345 And 363 -
                                                  filed by Trustee Richard A Marshack (TR)) The
                                                  Hearing date is set for 4/26/2018 at 11:00 AM at
                                                  Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                                  The case judge is Scott C Clarkson (Bolte, Nickie)
  04/18/2018                                      (Entered: 04/18/2018)

  04/18/2018                 92                   Schedule A/B Non-Individual: Property (Official
                             (81 pgs)             Form 106A/B or 206A/B) , Schedule D Non-
                                                  Individual: Creditors Who Have Claims Secured by
                                                  Property (Official Form 106D or 206D) , Schedule
                                                  E/F Non-Individual: Creditors Who Have
                                                  Unsecured Claims (Official Form 106F or 206F) ,



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 49
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 51 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 20 of 77



                                                  Schedule H Non-Individual: Your Codebtors
                                                  (Official Form 106H or 206H) , Summary of Assets
                                                  and Liabilities for Non-Individual (Official Form
                                                  106Sum or 206Sum) , Statement of Related Cases
                                                  (LBR Form 1015-2.1) , Statement of Financial
                                                  Affairs for Non-Individual Filing for Bankruptcy
                                                  (Official Form 107 or 207) , Disclosure of
                                                  Compensation of Attorney for Debtor (Official
                                                  Form 2030) , Verification of Master Mailing List of
                                                  Creditors (LBR Form F1007-1) , Statement of
                                                  Corporate Ownership filed. Filed by Debtor
                                                  Luminance Recovery Center, LLC (RE: related
                                                  document(s)1 Voluntary Petition (Chapter 11)).
                                                  (Golden, Jeffrey) WARNING: See docket entry
                                                  #94 for corrections. Additional Creditors not added.
                                                  Fee not paid. Modified on 4/19/2018 (Law,
                                                  Tamika). (Entered: 04/18/2018)

                             93                   BNC Certificate of Notice (RE: related document
                             (6 pgs)              (s)83 Notice of Assets filed by trustee and court's
                                                  notice of possible dividend (BNC) filed by Trustee
                                                  Richard A Marshack (TR)) No. of Notices: 160.
                                                  Notice Date 04/18/2018. (Admin.) (Entered:
  04/18/2018                                      04/18/2018)

                             94                   Notice of Deficiency of Filing Fees Required to
                             (1 pg)               Add Additional Creditors (BNC) (RE: related
                                                  document(s)92 Schedule A/B: Property (Official
                                                  Form 106A/B or 206A/B) filed by Debtor
                                                  Luminance Recovery Center, LLC, Schedule D:
                                                  Creditors Who Have Claims Secured by Property
                                                  (Official Form 106D or 206D), Schedule E/F:
                                                  Creditors Who Have Unsecured Claims (Official
                                                  Form 106F or 206F), Schedule H: Your Codebtors
                                                  (Official Form 106H or 206H), Summary of Assets
                                                  and Liabilities (Official Form 106Sum or 206Sum),
                                                  Statement of Related Cases (LBR Form 1015-2.1),
                                                  Statement of Financial Affairs (Official Form 107
                                                  or 207) (Official Form 107 or 207), Disclosure of
                                                  Compensation of Atty for Debtor (Official Form
                                                  2030), Verification of Master Mailing List of
                                                  Creditors (LBR F1007-1), Corporate Ownership
  04/19/2018                                      Statement) (Law, Tamika) (Entered: 04/19/2018)

  04/19/2018                 95                   Notice of Hearing with Proof of Service Filed by
                             (6 pgs)              Trustee Richard A Marshack (TR) (RE: related
                                                  document(s)86 Motion to Abandon Trustee's
                                                  Motion for Order Authorizing Abandonment of
                                                  Vehicles; Memorandum of Points and Authorities;



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                          EXHIBIT 1, PAGE 50
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 52 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 21 of 77



                                                  Declaration of Richard A. Marshack in Support;
                                                  with Proof of Service [Hrg. 04/26/18 at 11:00 a.m.,
                                                  Ctrm 5C]. Fee Amount $181 Filed by Trustee
                                                  Richard A Marshack (TR)). (Wood, David)
                                                  (Entered: 04/19/2018)

                             96                Notice of Hearing with Proof of Service Filed by
                             (6 pgs)           Trustee Richard A Marshack (TR) (RE: related
                                               document(s)88 Motion to Use Cash Collateral
                                               Chapter 7 Trustee's Emergency Motion for Order:
                                               (1) Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 USC Section 721; (2) Retain and Pay
                                               Certain Employees to Facilitate the Collection of
                                               Outstanding Account Receivables; (3) Pay
                                               Operating Expenses; (4) Authorizing Use of Cash
                                               Collateral Pursuant to 11 USC Section 363; and (5)
                                               Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               USC Sections 105, 345 and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service [Hrg.
                                               4/26/18 at 11:00 a.m., Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR)). (Wood, David)
  04/19/2018                                   (Entered: 04/19/2018)

                             97                Notice of Hearing with Proof of Service Filed by
                             (7 pgs)           Trustee Richard A Marshack (TR) (RE: related
                                               document(s)87 Motion to Reject Lease or Executory
                                               Contract The Chapter 7 Trustee's Motion for Order:
                                               (1) Authorizing Trustee to Reject Certain Unexpired
                                               Leases and Executory Contracts Pursuant to 11 USC
                                               Section 365(a); (2) Authorizing Trustee to Turnover
                                               Possession of Properties that Debtor is Not a Lessee
                                               or the Terms of the Lease Expired Pre-Petition; (3)
                                               Abandonment of Personal Property with a
                                               Culmulative Net Value of $5k or less at each
                                               location; and (4) Approval of Agreement with
                                               Certain Landlords to Vacate Properties and a
                                               Release of Claims Pursuant to Rule 9019 of the
                                               FRBP; Memorandum of Points and Authorities;
                                               Declaration of Richard A. Marshack in Support;
                                               with Proof of Service [Hrg. 04/26/18 at 11:00 a.m.,
                                               Ctrm 5C] Filed by Trustee Richard A Marshack
                                               (TR) (Attachments: # 1 Part 2 # 2 Part 3 # 3 Part 4 #
                                               4 Part 5 # 5 Part 6 # 6 Part 7 # 7 Part 8 # 8 Part 9)).
  04/19/2018                                   (Wood, David) (Entered: 04/19/2018)

  04/19/2018                 98                Proof of service Filed by Trustee Richard A
                             (4 pgs)           Marshack (TR) (RE: related document(s)86 Motion



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 51
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 53 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 22 of 77



                                               to Abandon Trustee's Motion for Order Authorizing
                                               Abandonment of Vehicles; Memorandum of Points
                                               and Authorities; Declaration of Richard A.
                                               Marshack in Support; with Proof of Service [Hrg.
                                               04/26/18 at 11:00 a.m., Ctrm 5C]. Fee Amoun).
                                               (Wood, David) (Entered: 04/19/2018)

                             99                Proof of service Filed by Trustee Richard A
                             (5 pgs)           Marshack (TR) (RE: related document(s)87 Motion
                                               to Reject Lease or Executory Contract The Chapter 7
                                               Trustee's Motion for Order: (1) Authorizing Trustee
                                               to Reject Certain Unexpired Leases and Executory
                                               Contracts Pursuant to 11 USC Section 365(a); (2)
                                               Authorizing Trustee to Turnover Poss). (Wood,
  04/19/2018                                   David) (Entered: 04/19/2018)

                             100               Proof of service Filed by Trustee Richard A
                             (4 pgs)           Marshack (TR) (RE: related document(s)88 Motion
                                               to Use Cash Collateral Chapter 7 Trustee's
                                               Emergency Motion for Order: (1) Authorizing
                                               Operation of the Debtors' Business Pursuant to 11
                                               USC Section 721; (2) Retain and Pay Certain
                                               Employees to Facilitate the Collection of
  04/19/2018                                   Outstandin). (Wood, David) (Entered: 04/19/2018)

                             101               Request for courtesy Notice of Electronic Filing
                             (1 pg)            (NEF) Filed by Fasel, Thomas. (Fasel, Thomas)
  04/20/2018                                   (Entered: 04/20/2018)

                                               Receipt of Amendment Filing Fee - $31.00 by 02.
                                               Receipt Number 80071204. (admin) (Entered:
  04/20/2018                                   04/20/2018)

                             102               BNC Certificate of Notice (RE: related document(s)
                             (3 pgs)           94 Notice of Deficiency of Filing Fees Required to
                                               Add Additional Creditors (BNC)) No. of Notices: 1.
                                               Notice Date 04/21/2018. (Admin.) (Entered:
  04/21/2018                                   04/21/2018)

  04/23/2018                 103               Declaration re: Declarations of David A. Wood,
                             (14 pgs)          Layla Buchanan and Kathleen Frederick Regarding
                                               Telephonic Notice of Hearings on the (A)Trustee's
                                               Motion for Order Authorizing Abandonment of
                                               Vehicles; (B)Emergency Motion for Order: (1)
                                               Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 USC Section 721; and (C) Motion to
                                               Reject Lease or Executory Contracts Filed by
                                               Trustee Richard A Marshack (TR) (RE: related




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                        EXHIBIT 1, PAGE 52
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 54 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 23 of 77



                                               document(s)86 Motion to Abandon Trustee's Motion
                                               for Order Authorizing Abandonment of Vehicles;
                                               Memorandum of Points and Authorities; Declaration
                                               of Richard A. Marshack in Support; with Proof of
                                               Service [Hrg. 04/26/18 at 11:00 a.m., Ctrm 5C]. Fee
                                               Amoun, 87 Motion to Reject Lease or Executory
                                               Contract The Chapter 7 Trustee's Motion for Order:
                                               (1) Authorizing Trustee to Reject Certain Unexpired
                                               Leases and Executory Contracts Pursuant to 11 USC
                                               Section 365(a); (2) Authorizing Trustee to Turnover
                                               Poss, 88 Motion to Use Cash Collateral Chapter 7
                                               Trustee's Emergency Motion for Order: (1)
                                               Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 USC Section 721; (2) Retain and Pay
                                               Certain Employees to Facilitate the Collection of
                                               Outstandin). (Wood, David) (Entered: 04/23/2018)

                             104               Declaration re: (Supplemental) of Gilbert Aguirre re
                             (4 pgs)           Motion for Relief from the Automatic Stay with proof
                                               of service Filed by Creditor Estrella Land Company
                                               LLC (RE: related document(s)78 Notice of motion
                                               and motion for relief from the automatic stay with
                                               supporting declarations UNLAWFUL DETAINER
                                               RE: 5165 Estrella Road, Paso Robles, CA 93446-
                                               8328 with proof of service. Fee Amount $181,).
                                               (Pagter, R) Warning: Item subsequently amended by
                                               docket entry no: 105 Modified on 4/24/2018 (Le,
  04/24/2018                                   James). (Entered: 04/24/2018)

                             105               Notice to Filer of Correction Made/No Action
                                               Required: Other - Incorrect hearing date on
                                               caption page. THIS ENTRY IS PROVIDED FOR
                                               FUTURE REFERENCE. (RE: related document(s)
                                               104 Declaration filed by Creditor Estrella Land
  04/24/2018                                   Company LLC) (Le, James) (Entered: 04/24/2018)

                             106               Statement Regarding Cash Collateral or Debtor In
                             (6 pgs)           Possession Financng [FRBP 4001; LBR 4001-2];
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Wood, David) (Entered:
  04/25/2018                                   04/25/2018)

  04/25/2018                 107               Notice of Proposed Order Granting the Chapter 7
                             (25 pgs)          Trustee's Emergency Motion for Order 1)
                                               Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 USC Section 721; (2) Retain and Pay
                                               Certain Employees to Facilitate the Collection of
                                               Outstanding Account Receivables; (3) Pay




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 53
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                             Main Document    Page 55 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 24 of 77



                                               Operating Expenses; (4) Authorizing Use of Cash
                                               Collateral Pursuant to 11 USC Section 363; with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)88 Motion
                                               to Use Cash Collateral Chapter 7 Trustee's
                                               Emergency Motion for Order: (1) Authorizing
                                               Operation of the Debtors' Business Pursuant to 11
                                               USC Section 721; (2) Retain and Pay Certain
                                               Employees to Facilitate the Collection of
                                               Outstanding Account Receivables; (3) Pay
                                               Operating Expenses; (4) Authorizing Use of Cash
                                               Collateral Pursuant to 11 USC Section 363; and (5)
                                               Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               USC Sections 105, 345 and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service [Hrg.
                                               4/26/18 at 11:00 a.m., Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR)). (Wood, David)
                                               (Entered: 04/25/2018)

                             108               Notice of motion and motion for relief from the
                             (20 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: 2016 Ford Fusion;
                                               VIN# 3FA6P0LU9GR291084 . Fee Amount $181,
                                               Filed by Creditor Cab West LLC (Mroczynski,
  04/26/2018                                   Randall) (Entered: 04/26/2018)

                             109               Notice of motion and motion for relief from the
                             (20 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: 2016 Ford Fusion;
                                               VIN# 3FA6P0LU0GR291085 . Fee Amount $181,
                                               Filed by Creditor Cab West LLC (Mroczynski,
  04/26/2018                                   Randall) (Entered: 04/26/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 46896157. Fee
                                               amount 181.00. (re: Doc# 108) (U.S. Treasury)
  04/26/2018                                   (Entered: 04/26/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 46896157. Fee
                                               amount 181.00. (re: Doc# 109) (U.S. Treasury)
  04/26/2018                                   (Entered: 04/26/2018)

  04/26/2018                 110




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                        EXHIBIT 1, PAGE 54
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                             Main Document    Page 56 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 25 of 77



                                               Hearing Set (RE: related document(s)108 Motion for
                                               Relief from Stay - Personal Property - RE: 2016
                                               Ford Fusion; VIN No.: 3FA6P0LU9GR291084 -
                                               filed by Creditor Cab West LLC) The Hearing date
                                               is set for 5/31/2018 at 10:00 AM at Crtrm 5C, 411 W
                                               Fourth St., Santa Ana, CA 92701. The case judge is
                                               Scott C Clarkson (Bolte, Nickie) (Entered:
                                               04/26/2018)

                             111               Hearing Set (RE: related document(s)109 Motion for
                                               Relief from Stay - Personal Property - RE: 2016
                                               Ford Fusion - VIN No.: 3FA6P0LU0GR291085 -
                                               filed by Creditor Cab West LLC) The Hearing date
                                               is set for 5/31/2018 at 10:00 AM at Crtrm 5C, 411 W
                                               Fourth St., Santa Ana, CA 92701. The case judge is
                                               Scott C Clarkson (Bolte, Nickie) (Entered:
  04/26/2018                                   04/26/2018)

                             116               Hearing Held (RE: related document(s)86 Hearing
                                               RE: Trustee's Motion For Order Authorizing
                                               Abandonment Of Vehicles filed by Trustee Richard
                                               A Marshack (TR)) MOTION GRANTED (Le,
  04/26/2018                                   James) (Entered: 04/30/2018)

                             117               Hearing Held (RE: related document(s)87 Hearing
                                               RE: The Chapter 7 Trustee's Motion For Order: (1)
                                               Authorizing The Trustee To Reject Certain
                                               Unexpired Leases And Executory Contracts Pursuant
                                               To 11 U.S.C. Section 365(a); (2) Authorizing
                                               Trustee To Turnover Possession Of Properties That
                                               Debtor Is Not A Lessee Or The Terms Of The Lease
                                               Expired Pre-Petition; (3) Abandonment Of Personal
                                               Property With A Culmulative Net Value Of $5,000
                                               Or Less At Each Location; And (4) Approval Of
                                               Agreements With Certain Landlords To Vacate
                                               Properties And A Release Of Claims Pursuant To
                                               Rule 9019 Of The Federal Rules Of Bankruptcy
                                               Procedure filed by Trustee Richard A Marshack
                                               (TR)) MOTION GRANTED (Le, James) (Entered:
  04/26/2018                                   04/30/2018)

  04/26/2018                 118               Hearing Held (RE: related document(s)88 Hearing
                                               RE: Chapter 7 Trustee's Emergency Motion For
                                               Order: (1) Authorizing Operation Of The Debtors'
                                               BusinePss Pursuant To 11 U.S.C. Section 721; (2)
                                               Retain And Pay Certain Employees To Facilitate The
                                               Collection Of Outstanding Account Receivables; (3)
                                               Pay Operating Expenses; (4) Authorizing Use Of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                       EXHIBIT 1, PAGE 55
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 57 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 26 of 77



                                               Cash Collateral Pursuant To 11 U.S.C. Section 363;
                                               And (5) Authorizing Continued Maintenance Of
                                               Existing Bank Accounts For A Limited Period
                                               Pursuant To 11 U.S.C. Sections 105, 345 And 363
                                               filed by Trustee Richard A Marshack (TR))
                                               MOTION GRANTED (Le, James) (Entered:
                                               04/30/2018)

                             112               Order Granting The Chapter 7 Trustee's Motion For
                             (6 pgs)           Order: (1) Authorizing The Trustee To Reject
                                               Certain Unexpired Leases And Executory Contracts
                                               Pursuant To 11 U.S.C. Section 365(a); (2)
                                               Authorizing Trustee To Turn Over Possession Of
                                               Properties That The Debtor Is Not A Lessee Or The
                                               Terms Of The Lease Expired Pre-Petition; (3)
                                               Abandonment Of Personal Property With A
                                               Cumulative Net Value Of $5,000 Or Less At Each
                                               Location; And (4) Approval Of Agreements With
                                               Certain Landlords To Vacate Properties And Release
                                               Claims Pursuant To Rule 9019 Of The Federal Rules
                                               Of Bankruptcy Procedure. (BNC-PDF) (Related Doc
                                               # 87 ) Signed on 4/27/2018 (Bolte, Nickie) (Entered:
  04/27/2018                                   04/27/2018)

                             113               Order Granting The Chapter 7 Trustee's Motion For
                             (2 pgs)           Order Authorizing Abandonment Of Vehicles.
                                               (BNC-PDF) (Related Doc # 86 ) Signed on
  04/27/2018                                   4/27/2018 (Bolte, Nickie) (Entered: 04/27/2018)

                                               Receipt of Tape Duplication Fee - $124.00 by 12.
                                               Receipt Number 80071247. (admin) (Entered:
  04/27/2018                                   04/27/2018)

                             114               BNC Certificate of Notice - PDF Document. (RE:
                             (8 pgs)           related document(s)112 Order on Motion to Reject
                                               Lease or Executory Contract (BNC-PDF)) No. of
                                               Notices: 1. Notice Date 04/29/2018. (Admin.)
  04/29/2018                                   (Entered: 04/29/2018)

                             115               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)113 Order on Motion to
                                               Abandon (BNC-PDF)) No. of Notices: 1. Notice
  04/29/2018                                   Date 04/29/2018. (Admin.) (Entered: 04/29/2018)

  04/30/2018                 119               Notice of motion and motion for relief from the
                             (24 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: 2015 Mercedes-Benz
                                               Sprinter M2PV144; VIN# WDZPE7DC1FP120970 .




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 56
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 58 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 27 of 77



                                               Fee Amount $181, Filed by Creditor Mercedes-Benz
                                               Financial Services USA, LLC dba Daimler Trust
                                               (Kim, John) (Entered: 04/30/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 46917282. Fee
                                               amount 181.00. (re: Doc# 119) (U.S. Treasury)
  04/30/2018                                   (Entered: 04/30/2018)

                             120               Hearing Set (RE: related document(s)119 Motion for
                                               Relief from Stay - Personal Property - RE: 2015
                                               Mercedes-Benz Sprinter M2PV144; VIN No.:
                                               WDZPE7DC1FP120970 - filed by Creditor
                                               Mercedes-Benz Financial Services USA, LLC dba
                                               Daimler Trust) The Hearing date is set for 5/31/2018
                                               at 10:00 AM at Crtrm 5C, 411 W Fourth St., Santa
                                               Ana, CA 92701. The case judge is Scott C Clarkson
  04/30/2018                                   (Bolte, Nickie) (Entered: 04/30/2018)

                             121               Order Granting Motion for relief from stay
                             (3 pgs)           UNLAWFUL DETAINER To Estrella Land
                                               Company LLC (RE: 5165 Estrella Road, Paso
                                               Robles, CA 93446-8328) (BNC-PDF) (Related Doc
                                               # 78 ) Signed on 5/3/2018 (Bolte, Nickie) (Entered:
  05/03/2018                                   05/03/2018)

                             129               Hearing Held (RE: related document(s)78 Motion
                                               for Relief from Stay - Unlawful Detainer [RE: 5165
                                               Estrella Road, Paso Robles, CA 93446-8328] filed
                                               by Creditor Estrella Land Company LLC) MOTION
                                               GRANTED BY DEFAULT (Le, James) (Entered:
  05/03/2018                                   05/08/2018)

                             130               Hearing Held (RE: related document(s)10 CONT'D
                                               Hearing RE: Emergency Motion For Order
                                               Authorizing The Use Of Cash Collateral Pursuant To
                                               11 U.S.C. Section 363(c) Through The Final Hearing
                                               Date filed by Debtor Luminance Recovery Center,
                                               LLC) OFF CALENDAR - ORDER GRANTING
                                               EMERGENCY MOTION TO CONVERT CASE
                                               TO CHAPTER 7 ENTERED 4-5-18 (Docket No. 59
  05/03/2018                                   (Le, James) (Entered: 05/08/2018)

  05/04/2018                 122               Notice of lodgment Filed by Trustee Richard A
                             (25 pgs)          Marshack (TR) (RE: related document(s)88 Motion
                                               to Use Cash Collateral Chapter 7 Trustee's
                                               Emergency Motion for Order: (1) Authorizing




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 57
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 59 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 28 of 77



                                               Operation of the Debtors' Business Pursuant to 11
                                               USC Section 721; (2) Retain and Pay Certain
                                               Employees to Facilitate the Collection of
                                               Outstandin). (Wood, David) (Entered: 05/04/2018)

                             123               Application to Employ Weiland Golden Goodrich
                             (50 pgs)          LLP as Counsel to Debtors Application of the
                                               Debtors to Employ Counsel (Weiland Golden
                                               Goodrich LLP) Nunc Pro Tunc; Statement of
                                               Disinterestedness of Jeffrey I. Golden; and
                                               Declaration of Richard A. Marshack (with Proof of
                                               Service) Filed by Debtor Luminance Recovery
  05/04/2018                                   Center, LLC (Golden, Jeffrey) (Entered: 05/04/2018)

                             124               Notice of motion/application Notice of Application
                             (7 pgs)           of the Debtors to Employ Counsel (Weiland Golden
                                               Goodrich LLP) Nunc Pro Tunc (with Proof of
                                               Service) Filed by Debtor Luminance Recovery
                                               Center, LLC (RE: related document(s)123
                                               Application to Employ Weiland Golden Goodrich
                                               LLP as Counsel to Debtors Application of the
                                               Debtors to Employ Counsel (Weiland Golden
                                               Goodrich LLP) Nunc Pro Tunc; Statement of
                                               Disinterestedness of Jeffrey I. Golden; and
                                               Declaration of Richard A. Marshack (with Proof of
                                               Service) Filed by Debtor Luminance Recovery
                                               Center, LLC). (Golden, Jeffrey) (Entered:
  05/04/2018                                   05/04/2018)

                             125               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)121 Motion for relief from stay
                                               UNLAWFUL DETAINER (BNC-PDF)) No. of
                                               Notices: 1. Notice Date 05/05/2018. (Admin.)
  05/05/2018                                   (Entered: 05/05/2018)

                             126               Stipulation By Richard A Marshack (TR) and
                             (8 pgs)           Creditor, CA Billing, LLC re: State Court Action
                                               Against Debtors' Principal. Michael Castanon; with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (Wood, David) (Entered:
  05/07/2018                                   05/07/2018)

  05/07/2018                 127               Order Granting The Chapter 7 Trustee's Emergency
                             (6 pgs)           Motion For Order: 1. Authorizing Operation Of The
                                               Debtors' Business Pursuant To 11 U.S.C. Section
                                               721; 2. Retain And Pay Certain Employees To
                                               Facilitate The Collection Of Outstanding Account
                                               Receivables; 3. Pay Operating Expenses; 4.




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 58
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                             Main Document    Page 60 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 29 of 77



                                               Authorizing Use Of Cash Collateral Pursuant To 11
                                               U.S.C. Section 363; And 5. Authorizing Continued
                                               Maintenance Of Existing Bank Accounts For A
                                               Limited Period Pursuant To 11 U.S.C. Section 105,
                                               345, and 363 - Exhibit Attached (BNC-PDF)
                                               (Related Doc # 88 ) Signed on 5/7/2018 (Steinberg,
                                               Elizabeth) (Entered: 05/07/2018)

                             128               Notice of motion and motion for relief from the
                             (40 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: Five (5) 2016 Ford
                                               Transit Vans, VIN# 1FBZX2CG7GKA43891,
                                               1FBZX2CG5GKA53156, 1FMZK1CM7GKA25834,
                                               1FMZK1CM6GKA21757 and
                                               1FMZK1CM2GKA25756 . Fee Amount $181, Filed
                                               by Creditor Ford Motor Credit Company LLC
  05/08/2018                                   (Mroczynski, Randall) (Entered: 05/08/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 46964788. Fee
                                               amount 181.00. (re: Doc# 128) (U.S. Treasury)
  05/08/2018                                   (Entered: 05/08/2018)

                             131               Hearing Set (RE: related document(s)128 Motion for
                                               Relief from Stay - Personal Property filed by
                                               Creditor Ford Motor Credit Company LLC) The
                                               Hearing date is set for 6/7/2018 at 10:00 AM at
                                               Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                               The case judge is Scott C Clarkson (Steinberg,
  05/08/2018                                   Elizabeth) (Entered: 05/08/2018)

                             132               Amending Schedules (D) (E/F) Amendments to
                             (68 pgs)          Summary of Assets and Liabilities, Schedules A, B,
                                               D, E & F (with Proof of Service) Filed by Debtor
                                               Luminance Recovery Center, LLC. (Gaschen, Beth)
  05/09/2018                                   (Entered: 05/09/2018)

                             133               Amendment to List of Creditors. Fee Amount $31
                             (1 pg)            Filed by Debtor Luminance Recovery Center, LLC.
  05/09/2018                                   (Gaschen, Beth) (Entered: 05/09/2018)

                                               Receipt of Amending Schedules D and/or E/F
                                               (Official Form 106D, 106E/F, 206D, or 206E/F)
                                               (Fee)(8:18-bk-10969-SC) [misc,amdsch] ( 31.00)
                                               Filing Fee. Receipt number 46975550. Fee amount
                                               31.00. (re: Doc# 132) (U.S. Treasury) (Entered:
  05/09/2018                                   05/09/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                        EXHIBIT 1, PAGE 59
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 61 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 30 of 77



  05/09/2018                                   Receipt of Amended List of Creditors (Fee)(8:18-bk-
                                               10969-SC) [misc,amdcm] ( 31.00) Filing Fee.
                                               Receipt number 46975550. Fee amount 31.00. (re:
                                               Doc# 133) (U.S. Treasury) (Entered: 05/09/2018)

                             134               BNC Certificate of Notice - PDF Document. (RE:
                             (8 pgs)           related document(s)127 Order on Motion to Use
                                               Cash Collateral (BNC-PDF)) No. of Notices: 1.
                                               Notice Date 05/09/2018. (Admin.) (Entered:
  05/09/2018                                   05/09/2018)

                             135               Application to Employ Marshack Hays LLP as
                             (24 pgs)          Attorney for Trustee Declaration of D. Edward Hays
                                               in support; with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR) (Hays, D) (Entered:
  05/10/2018                                   05/10/2018)

                             136               Notice of Opportunity To Request a Hearing On
                             (8 pgs)           Motion (LBR 9013-1(o)) with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (RE: related
                                               document(s)135 Application to Employ Marshack
                                               Hays LLP as Attorney for Trustee Declaration of D.
                                               Edward Hays in support; with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR)). (Hays, D)
  05/10/2018                                   (Entered: 05/10/2018)

                                               Receipt of Tape Duplication Fee - $31.00 by 16.
                                               Receipt Number 80071324. (admin) (Entered:
  05/10/2018                                   05/10/2018)

                             137               Order Granting Emergency Motion For An Order
                             (2 pgs)           Authorizing Maintenance Of Existing Bank
                                               Accounts For A Limited Period Of Time Pursuant
                                               To 11 U.S.C. Sections 105, 345, And 363. IT IS
                                               ORDERED: The Trustee is authorized to maintain
                                               and utilize the Bank Accounts1 for a period of
                                               approximately forty-five (45) days, through and
                                               including June 7, 2018, pursuant to 11 U.S.C.
                                               Sections 105(a), 345, and 363. The Trustee is
                                               authorized to keep open the Chapter 11 DIP
                                               Accounts until June 7, 2018. Notwithstanding any
                                               applicability of Bankruptcy Rule 6004, the terms of
                                               this order shall be immediately effective and
                                               enforceable upon its entry by the Court. (BNC-PDF)
                                               (Related Doc # 88 ) Signed on 5/11/2018 (Bolte,
  05/11/2018                                   Nickie) (Entered: 05/11/2018)

  05/11/2018




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                        EXHIBIT 1, PAGE 60
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 62 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 31 of 77



                             138               Application to Employ Smiley Wang-Ekvall, LLP as
                             (25 pgs)          Special Litigation and Transactional Counsel
                                               Pursuant to 11 U.S.C. Section 327(a) with Proof of
                                               Service Filed by Trustee Richard A Marshack (TR)
                                               (Andrassy, Kyra) (Entered: 05/11/2018)

                             139               Notice of motion/application to Employ Smiley
                             (5 pgs)           Wang-Ekvall, LLP as Special Litigation and
                                               Transactional Counsel Pursuant to11 U.S.C. § 327
                                               (a) [No Hearing Required Pursuant to Local
                                               Bankruptcy Rule 2014-1(b)(1)] with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)138 Application to Employ
                                               Smiley Wang-Ekvall, LLP as Special Litigation and
                                               Transactional Counsel Pursuant to 11 U.S.C. Section
                                               327(a) with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR)). (Andrassy, Kyra)
  05/11/2018                                   (Entered: 05/11/2018)

                             140               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)137 Order on Motion to Use
                                               Cash Collateral (BNC-PDF)) No. of Notices: 1.
                                               Notice Date 05/13/2018. (Admin.) (Entered:
  05/13/2018                                   05/13/2018)

                             141               Notice of motion and motion for relief from the
                             (18 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: 2015 HONDA
                                               CIVIC, VIN: 19XF B2F7 5FE2 73830 . Fee Amount
                                               $181, Filed by Creditor HONDA LEASE TRUST
                                               (Frounjian, Vincent) Warning: Item subsequently
                                               amended by docket entry no: 142 Modified on
  05/14/2018                                   5/14/2018 (Le, James). (Entered: 05/14/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 46998585. Fee
                                               amount 181.00. (re: Doc# 141) (U.S. Treasury)
  05/14/2018                                   (Entered: 05/14/2018)

  05/14/2018                 142               Notice to Filer of Error and/or Deficient Document
                                               Incorrect hearing date/time was selected. THE
                                               FILER IS INSTRUCTED TO FILE AN
                                               AMENDED NOTICE OF HEARING WITH
                                               CORRECT HEARING INFORMATION OF
                                               JUNE 7, 2018 AT 10:00 AM. (RE: related
                                               document(s)141 Motion for Relief from Stay -




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 61
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 63 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 32 of 77



                                                Personal Property filed by Creditor HONDA LEASE
                                                TRUST) (Le, James) (Entered: 05/14/2018)

                             143                Hearing Set (RE: related document(s)141 Motion for
                                                Relief from Stay - Personal Property - RE: 2015
                                                Honda Civic - VIN No.: 19XF B2F7 5FE2 73830 -
                                                filed by Creditor Honda Lease Trust) The Hearing
                                                date is set for 6/7/2018 at 10:00 AM at Crtrm 5C,
                                                411 W Fourth St., Santa Ana, CA 92701. The case
                                                judge is Scott C Clarkson (Bolte, Nickie) (Entered:
  05/14/2018                                    05/14/2018)

                             144                Notice of motion and motion for relief from the
                             (26 pgs; 3 docs)   automatic stay with supporting declarations
                                                UNLAWFUL DETAINER RE: 3001 Eminencia del
                                                sur, San Clemente, CA 92673 with proof of service.
                                                Fee Amount $181, Filed by Interested Party Qui
                                                Shiyang (Attachments: # 1 Exhibit 1 # 2 Supplement
                                                Declaration) (Daniels, Luke) - Warning: See docket
                                                entry no.: 146 for corrections - Modified on
  05/14/2018                                    5/15/2018 (Bolte, Nickie). (Entered: 05/14/2018)

                                                Receipt of Motion for Relief from Stay - Unlawful
                                                Detainer(8:18-bk-10969-SC) [motion,nmud]
                                                ( 181.00) Filing Fee. Receipt number 47001594. Fee
                                                amount 181.00. (re: Doc# 144) (U.S. Treasury)
  05/14/2018                                    (Entered: 05/14/2018)

                             147                Hearing Set (RE: related document(s)144 Motion for
                                                Relief from Stay - Unlawful Detainer - RE: 3001
                                                Eminencia del Sur, San Clemente, CA 92673 - filed
                                                by Interested Party Qui Shiyang) The Hearing date is
                                                set for 6/7/2018 at 10:00 AM at Crtrm 5C, 411 W
                                                Fourth St., Santa Ana, CA 92701. The case judge is
                                                Scott C Clarkson (Bolte, Nickie) (Entered:
  05/14/2018                                    05/15/2018)

  05/15/2018                 145                Notice , Amended, of Hearing Regarding Motion for
                             (3 pgs)            Relief form the Automatic Stay Filed by Creditor
                                                HONDA LEASE TRUST (RE: related document(s)
                                                141 Notice of motion and motion for relief from the
                                                automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2015 HONDA
                                                CIVIC, VIN: 19XF B2F7 5FE2 73830 . Fee Amount
                                                $181, Filed by Creditor HONDA LEASE TRUST
                                                (Frounjian, Vincent) Warning: Item subsequently
                                                amended by docket entry no: 142 Modified on
                                                5/14/2018., 144 Notice of motion and motion for




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 62
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 64 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 33 of 77



                                                relief from the automatic stay with supporting
                                                declarations UNLAWFUL DETAINER RE: 3001
                                                Eminencia del sur, San Clemente, CA 92673 with
                                                proof of service. Fee Amount $181, Filed by
                                                Interested Party Qui Shiyang (Attachments: # 1
                                                Exhibit 1 # 2 Supplement Declaration)). (Frounjian,
                                                Vincent) (Entered: 05/15/2018)

                             146                Notice to Filer of Error and/or Deficient Document
                                                Document filed without electronic /s/ or
                                                holographic signature and/or was not
                                                accompanied by the required Local Bankruptcy
                                                form Electronic Filing Declaration. THE FILER
                                                IS INSTRUCTED TO RE-FILE THE
                                                DOCUMENT WITH THE PROPER
                                                SIGNATURES USING THE EVENT CODE: X -
                                                Amended Motion (Generic) (motion) . (RE: related
                                                document(s)144 Motion for Relief from Stay -
                                                Unlawful Detainer filed by Interested Party Qui
  05/15/2018                                    Shiyang) (Bolte, Nickie) (Entered: 05/15/2018)

                             148                Order Approving Stipulation RE: State Court Action
                             (2 pgs)            Against Debtors' Principal, Michael Castanon. (SEE
                                                ORDER FOR FURTHER RULING) (BNC-PDF)
                                                (Related Doc # 126 ) Signed on 5/15/2018 (Bolte,
  05/15/2018                                    Nickie) (Entered: 05/15/2018)

                             149                Application to Employ ReedSmith LLP as Special
                             (23 pgs)           Litigation and Insurance Counsel for Trustee
                                                Declaration of Marsha A. Houston in support; with
                                                Proof of Service Filed by Trustee Richard A
                                                Marshack (TR) (Marshack (TR), Richard) (Entered:
  05/15/2018                                    05/15/2018)

                             150                Notice of Opportunity To Request a Hearing On
                             (6 pgs)            Motion (LBR 9013-1(o)) with Proof of Service Filed
                                                by Trustee Richard A Marshack (TR) (RE: related
                                                document(s)149 Application to Employ ReedSmith
                                                LLP as Special Litigation and Insurance Counsel for
                                                Trustee Declaration of Marsha A. Houston in
                                                support; with Proof of Service Filed by Trustee
                                                Richard A Marshack (TR) (Marshack (TR),
                                                Richard)). (Marshack (TR), Richard) (Entered:
  05/15/2018                                    05/15/2018)

  05/15/2018                 151                Amended Motion (related document(s): 144 Notice
                             (28 pgs; 3 docs)   of motion and motion for relief from the automatic
                                                stay with supporting declarations UNLAWFUL




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 63
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 65 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 34 of 77



                                                DETAINER RE: 3001 Eminencia del sur, San
                                                Clemente, CA 92673 with proof of service. Fee
                                                Amount $181, filed by Interested Party Qui Shiyang)
                                                with proof of service Filed by Interested Party Qui
                                                Shiyang (Attachments: # 1 Exhibit 1 # 2 Supplement
                                                Declaration) (Daniels, Luke) (Entered: 05/15/2018)

                                                Receipt of Tape Duplication Fee - $93.00 by 08.
                                                Receipt Number 80071347. (admin) (Entered:
  05/15/2018                                    05/15/2018)

                             152                Continuance of Meeting of Creditors (Rule 2003(e))
                                                Filed by Trustee Richard A Marshack (TR). 341(a)
                                                Meeting Continued to 07/10/2018 at 11:02 AM at
                                                RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
  05/16/2018                                    (Marshack (TR), Richard) (Entered: 05/16/2018)

                             153                BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)            related document(s)148 Order on Generic Motion
                                                (BNC-PDF)) No. of Notices: 1. Notice Date
  05/17/2018                                    05/17/2018. (Admin.) (Entered: 05/17/2018)

                             154                Notice of Change of Address Filed by Creditor
  05/22/2018                 (2 pgs)            Nicholas Gomez . (Le, James) (Entered: 05/23/2018)

                             155                Notice of motion and motion for relief from
                             (30 pgs; 2 docs)   automatic stay with supporting declarations
                                                ACTION IN NON-BANKRUPTCY FORUM RE:
                                                Case No. 30-2017-00939547-CU-PO-CJC with
                                                Proof of Service. Fee Amount $181, Filed by
                                                Creditor Ronald Burrows (Attachments: # 1 Exhibit)
                                                (Lally, David) Warning: Item subsequently amended
                                                by docket entry no: 156 Modified on 5/23/2018 (Le,
  05/23/2018                                    James). (Entered: 05/23/2018)

                                                Receipt of Motion for Relief from Stay - ACTION
                                                IN NON-BANKRUPTCY FORUM(8:18-bk-10969-
                                                SC) [motion,nman] ( 181.00) Filing Fee. Receipt
                                                number 47053210. Fee amount 181.00. (re: Doc#
  05/23/2018                                    155) (U.S. Treasury) (Entered: 05/23/2018)

  05/23/2018                 156                Notice to Filer of Error and/or Deficient Document
                                                Incorrect hearing date was selected. THE FILER
                                                IS INSTRUCTED TO FILE AN AMENDED
                                                NOTICE OF HEARING WITH CORRECT
                                                HEARING INFORMATION. NEXT
                                                AVAILABLE DATE IS JULY 12, 2018 AT 10:00
                                                AM. (RE: related document(s)155 Motion for Relief




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                         EXHIBIT 1, PAGE 64
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 66 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 35 of 77



                                               from Stay - ACTION IN NON-BANKRUPTCY
                                               FORUM filed by Creditor Ronald Burrows) (Le,
                                               James) (Entered: 05/23/2018)

                             157               Application to Employ Force 10 Partners LLC as
                             (67 pgs)          Field Agent and Financial Advisor Declaration of
                                               Adam Meislik in support; with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (Marshack
  05/23/2018                                   (TR), Richard) (Entered: 05/23/2018)

                             158               Notice of Opportunity To Request a Hearing On
                             (8 pgs)           Motion (LBR 9013-1(o)) with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (RE: related
                                               document(s)157 Application to Employ Force 10
                                               Partners LLC as Field Agent and Financial Advisor
                                               Declaration of Adam Meislik in support; with Proof
                                               of Service Filed by Trustee Richard A Marshack
                                               (TR) (Marshack (TR), Richard)). (Marshack (TR),
  05/23/2018                                   Richard) (Entered: 05/23/2018)

                             159               Hearing Set (RE: related document(s)155 Motion for
                                               Relief from Stay - ACTION IN NON-
                                               BANKRUPTCY FORUM - RE: Case Name:
                                               Burrows v. Liu Jiadai, And Does 1 - 100; Case No.
                                               30-2017-00939547-CU-P-CJC Pending In: Superior
                                               Court, State of California, County of Orange) - filed
                                               by Creditor Ronald Burrows) The Hearing date is set
                                               for 7/12/2018 at 10:00 AM at Crtrm 5C, 411 W
                                               Fourth St., Santa Ana, CA 92701. The case judge is
                                               Scott C Clarkson (Bolte, Nickie) (Entered:
  05/23/2018                                   05/24/2018)

                             160               Declaration That No Party Requested a Hearing on
                             (61 pgs)          Motion (LBR 9013-1(o)(3)) Filed by Debtor
                                               Luminance Recovery Center, LLC (RE: related
                                               document(s)123 Application to Employ Weiland
                                               Golden Goodrich LLP as Counsel to Debtors
                                               Application of the Debtors to Employ Counsel
                                               (Weiland Golden Goodrich LLP) Nunc Pro Tunc;
                                               Statement of Disinterestedness of Jeffrey I. Golden;
                                               and Declaration of Richard A. Marsh). (Golden,
  05/24/2018                                   Jeffrey) (Entered: 05/24/2018)

  05/24/2018                 161               Notice of Hearing Notice of New Hearing Date and
                             (3 pgs)           Time For Motion For Relief From The Automatic
                                               Stay, with Proof of Service Filed by Creditor Ronald
                                               Burrows (RE: related document(s)155 Notice of
                                               motion and motion for relief from automatic stay




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 65
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                             Main Document    Page 67 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 36 of 77



                                               with supporting declarations ACTION IN NON-
                                               BANKRUPTCY FORUM RE: Case No. 30-2017-
                                               00939547-CU-PO-CJC with Proof of Service. Fee
                                               Amount $181, Filed by Creditor Ronald Burrows
                                               (Attachments: # 1 Exhibit) (Lally, David) Warning:
                                               Item subsequently amended by docket entry no: 156
                                               Modified on 5/23/2018.). (Lally, David) (Entered:
                                               05/24/2018)

                             164               Notice of Change of Address Filed by Creditor
                             (1 pg)            Serene Waters Adventure Therapy LLC. (Bolte,
  05/24/2018                                   Nickie) (Entered: 05/25/2018)

                             162               Motion to Limit Notice of Certain Matters;
                             (73 pgs)          Declaration of Richard A. Marshack in support; with
                                               Proof of Service Filed by Trustee Richard A
  05/25/2018                                   Marshack (TR) (Hays, D) (Entered: 05/25/2018)

                             163               Notice of Opportunity To Request a Hearing On
                             (18 pgs)          Motion (LBR 9013-1(o)) with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (RE: related
                                               document(s)162 Motion to Limit Notice of Certain
                                               Matters; Declaration of Richard A. Marshack in
                                               support; with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR)). (Hays, D) (Entered:
  05/25/2018                                   05/25/2018)

                             165               Order Granting In Part And Denying In Part
                             (3 pgs)           Application Of Debtors To Employ Counsel
                                               (Weiland Golden Goodrich LLP) Nunc Pro Tunc.
                                               (SEE ORDER FOR FURTHER RULING) (BNC-
                                               PDF) (Related Doc # 123) [AFFECTS ALL
                                               DEBTORS] Signed on 5/25/2018. (Bolte, Nickie)
  05/25/2018                                   (Entered: 05/25/2018)

                             166               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)165 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  05/27/2018                                   05/27/2018. (Admin.) (Entered: 05/27/2018)

  05/30/2018                 167               Declaration That No Party Requested a Hearing on
                             (36 pgs)          Motion (LBR 9013-1(o)(3)) of Kyra E. Andrassy on
                                               Application to Employ Smiley Wang-Ekvall, LLP as
                                               Special Litigation and Transactional Counsel
                                               Pursuant to 11 U.S.C. Section 327(a) with Proof of
                                               Service Filed by Trustee Richard A Marshack (TR)
                                               (RE: related document(s)138 Application to Employ
                                               Smiley Wang-Ekvall, LLP as Special Litigation and




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                       EXHIBIT 1, PAGE 66
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 68 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 37 of 77



                                               Transactional Counsel Pursuant to 11 U.S.C. Section
                                               327(a) with Proof of Service). (Andrassy, Kyra)
                                               (Entered: 05/30/2018)

                             168               Declaration That No Party Requested a Hearing on
                             (38 pgs)          Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)135 Application to Employ
                                               Marshack Hays LLP as Attorney for Trustee
                                               Declaration of D. Edward Hays in support; with
                                               Proof of Service). (Wood, David) (Entered:
  05/30/2018                                   05/30/2018)

                             169               Order Granting Application By Chapter 7 Trustee To
                             (2 pgs)           Employ Marshack Hays LLP As General Counsel
                                               Effective April 5, 2018. (SEE ORDER FOR
                                               FURTHER RULING) (BNC-PDF) (Related Doc #
                                               135) Signed on 5/30/2018. (Bolte, Nickie) (Entered:
  05/30/2018                                   05/30/2018)

                             170               Order Approving Application To Employ Smiley
                             (2 pgs)           Wang-Ekvall LLP As Special Litigation And
                                               Transactional Counsel Pursuant To 11 U.S.C.
                                               Section 327(a). (BNC-PDF) (Related Doc # 138)
                                               Signed on 5/30/2018. (Bolte, Nickie) (Entered:
  05/30/2018                                   05/30/2018)

                             171               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Mercedes-Benz
                                               Financial Services USA, LLC dba Daimler Trust
                                               (RE: 2015 Mercedes-Benz Sprinter M2PV144 ( VIN
                                               No.: WDZPE7DC1FP120970) (BNC-PDF) (Related
                                               Doc # 119 ) Signed on 5/31/2018 (Bolte, Nickie)
  05/31/2018                                   (Entered: 05/31/2018)

                             182               Hearing Held (RE: related document(s)108 Motion
                                               for Relief from Stay - Personal Property [RE: 2016
                                               Ford Fusion - VIN No.: 3FA6P0LU9GR291084]
                                               filed by Creditor Cab West LLC) MOTION
                                               GRANTED BY DEFAULT (Le, James) (Entered:
  05/31/2018                                   06/05/2018)

                             183               Hearing Held (RE: related document(s)109 Motion
                                               for Relief from Stay - Personal Property [RE: 2016
                                               Ford Fusion - VIN No.: 3FA6P0LU0GR291085]
                                               filed by Creditor Cab West LLC) MOTION
                                               GRANTED BY DEFAULT (Le, James) (Entered:
  05/31/2018                                   06/05/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 67
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 69 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 38 of 77



  05/31/2018                 184               Hearing Held (RE: related document(s)119 Motion
                                               for Relief from Stay - Personal Property [RE: 2015
                                               Mercedes-Benz Sprinter M2PV144 - VIN No.:
                                               WDZPE7DC1FP120970] filed by Creditor
                                               Mercedes-Benz Financial Services USA, LLC dba
                                               Daimler Trust) MOTION GRANTED BY
                                               DEFAULT (Le, James) (Entered: 06/05/2018)

                             185               Hearing Held (RE: related document(s)1 STATUS
                                               CONFERENCE Hearing RE: (1) Case Management
                                               Conference And (2) Requiring Status Reportfiled by
                                               Debtor Luminance Recovery Center, LLC) OFF
                                               CALENDAR - ORDER GRANTING
                                               EMERGENCY MOTION TO CONVERT CASE
                                               TO CHAPTER 7 ENTERED 4-5-18 (Docket No. 59
  05/31/2018                                   (Le, James) (Entered: 06/05/2018)

                             172               Request for courtesy Notice of Electronic Filing
                             (1 pg)            (NEF) Filed by Khodadadi, Payam. (Khodadadi,
  06/01/2018                                   Payam) (Entered: 06/01/2018)

                             173               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Cab West LLC
                                               (RE: 2016 Ford Fusion, Vehicle No.
                                               3FA6P0LU9GR291084) (BNC-PDF) (Related Doc #
                                               108 ) Signed on 6/1/2018 (Bolte, Nickie) (Entered:
  06/01/2018                                   06/01/2018)

                             174               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Cab West LLC
                                               (RE: 2016 Ford Fusioin - VIN No.:
                                               3FA6P0LU0GR291085) (BNC-PDF) (Related Doc #
                                               109 ) Signed on 6/1/2018 (Bolte, Nickie) (Entered:
  06/01/2018                                   06/01/2018)

                             175               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)169 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  06/01/2018                                   06/01/2018. (Admin.) (Entered: 06/01/2018)

                             176               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)170 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  06/01/2018                                   06/01/2018. (Admin.) (Entered: 06/01/2018)

  06/02/2018                 177               Declaration That No Party Requested a Hearing on
                             (35 pgs)          Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 68
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 70 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 39 of 77



                                               related document(s)149 Application to Employ
                                               ReedSmith LLP as Special Litigation and Insurance
                                               Counsel for Trustee Declaration of Marsha A.
                                               Houston in support; with Proof of Service).
                                               (Marshack (TR), Richard) (Entered: 06/02/2018)

                             178               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)171 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 06/02/2018.
  06/02/2018                                   (Admin.) (Entered: 06/02/2018)

                             179               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)173 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 06/03/2018.
  06/03/2018                                   (Admin.) (Entered: 06/03/2018)

                             180               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)174 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 06/03/2018.
  06/03/2018                                   (Admin.) (Entered: 06/03/2018)

                             181               Order Granting Application By Chapter 7 Trustee To
                             (2 pgs)           Employ Reed Smith LLP As Special Litigation And
                                               Insurance Coverage Counsel Effective April 14,
                                               2018. (BNC-PDF) (Related Doc # 149) Signed on
  06/04/2018                                   6/4/2018. (Bolte, Nickie) (Entered: 06/04/2018)

                             186               Notice of Stipulation Regarding Relief From Stay
                             (8 pgs)           Regarding Collateral (Retainer) Filed by Creditor
                                               Nelson Hardiman, LLP. (Shirley, Rosa) (Entered:
  06/05/2018                                   06/05/2018)

                             187               Statement Alleon Capital Partners LLC's
                             (7 pgs)           Reservation of Rights Regarding Chapter 7 Trustee's
                                               Employment of Professionals and Other Use of Cash
                                               Collateral Filed by Creditor Alleon Capital Partners,
  06/06/2018                                   LLC. (Peo, Valerie) (Entered: 06/06/2018)

  06/06/2018                 188               Emergency motion Chapter 7 Trustee's Emergency
                             (95 pgs)          Motion for Order Authorizing Continued
                                               Maintenance of Existing Bank Accoutns for a
                                               Limited Period Pursuant to 11 U.S.C. Sections 105,
                                               345, and 363; Memorandum of Points and
                                               Authorities; and Declaration of Richard A.
                                               Marshack In Support; with Proof of Service [Hrg.



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 69
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                             Main Document    Page 71 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 40 of 77



                                               6/11/18 at 11:00 a.m., Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR) (Wood, David) (Entered:
                                               06/06/2018)

                             189               Notice of Chapter 7 Trustee's Emergency Motion for
                             (7 pgs)           Order Authorizing Continued Maintenance of
                                               Existing Bank Accounts for a Limited Period
                                               Pursuant to 11 U.S.C. Sections 105, 345, and 363;
                                               with Proof of Service [Hrg. 6/11/18 at 11:00 a.m.,
                                               Ctrm 5C] Filed by Trustee Richard A Marshack
                                               (TR) (RE: related document(s)188 Emergency
                                               motion Chapter 7 Trustee's Emergency Motion for
                                               Order Authorizing Continued Maintenance of
                                               Existing Bank Accoutns for a Limited Period
                                               Pursuant to 11 U.S.C. Sections 105, 345, and 363;
                                               Memorandum of Points and Authorities; and
                                               Declaration of Richard A. Marshack In Support;
                                               with Proof of Service [Hrg. 6/11/18 at 11:00 a.m.,
                                               Ctrm 5C] Filed by Trustee Richard A Marshack
  06/06/2018                                   (TR)). (Wood, David) (Entered: 06/06/2018)

                             190               Emergency motion Chapter 7 Trustee's Emergency
                             (148 pgs)         Motion for Order to Compel Comerica Bank to
                                               Turnover Funds on Hand, to Maintain Existing
                                               Bank, and Request for Payment of Legal Fees;
                                               Memorandum of Points and Authorities and
                                               Declaration of Richard A. Marshack and Pamela
                                               Kraus in Support; with Proof of Service [Hrg.
                                               6/11/18 at 11:00 a.m, Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR) (Wood, David) (Entered:
  06/06/2018                                   06/06/2018)

                             191               Notice Filed by Trustee Richard A Marshack (TR)
                             (9 pgs)           (RE: related document(s)190 Emergency motion
                                               Chapter 7 Trustee's Emergency Motion for Order to
                                               Compel Comerica Bank to Turnover Funds on Hand,
                                               to Maintain Existing Bank, and Request for Payment
                                               of Legal Fees; Memorandum of Points and
                                               Authorities and Declaration of Richard A. Marshack
                                               and Pamela Kraus in Support; with Proof of Service
                                               [Hrg. 6/11/18 at 11:00 a.m, Ctrm 5C] Filed by
                                               Trustee Richard A Marshack (TR)). (Wood, David)
  06/06/2018                                   (Entered: 06/06/2018)

                             192               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)181 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  06/06/2018                                   06/06/2018. (Admin.) (Entered: 06/06/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                  4/9/2019
                                                                       EXHIBIT 1, PAGE 70
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 72 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 41 of 77



  06/06/2018                 193               Hearing Set (RE: related document(s)188 Chapter 7
                                               Trustee's Emergency Motion For Order Authorizing
                                               Continued Maintenance Of Existing Bank Accounts
                                               For A Limited Period Pursuant To 11 U.S.C.
                                               Sections 105, 345, And 363 - filed by Trustee
                                               Richard A Marshack (TR)) The Hearing date is set
                                               for 6/11/2018 at 11:00 AM at Crtrm 5C, 411 W
                                               Fourth St., Santa Ana, CA 92701. The case judge is
                                               Scott C Clarkson (Bolte, Nickie) (Entered:
                                               06/07/2018)

                             194               Hearing Set (RE: related document(s)190 Chapter 7
                                               Trustee's Emergency Motion For Order To Compel
                                               Comerica Bank To Turnover Funds On Hand, To
                                               Maintain Existing Bank, And Request For Payment
                                               Of Legal Fees - filed by Trustee Richard A
                                               Marshack (TR)) The Hearing date is set for
                                               6/11/2018 at 11:00 AM at Crtrm 5C, 411 W Fourth
                                               St., Santa Ana, CA 92701. The case judge is Scott C
  06/06/2018                                   Clarkson (Bolte, Nickie) (Entered: 06/07/2018)

                             195               Proof of service Supplemental Proof of Service Re:
                             (3 pgs)           Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)188 Emergency motion Chapter
                                               7 Trustee's Emergency Motion for Order Authorizing
                                               Continued Maintenance of Existing Bank Accoutns
                                               for a Limited Period Pursuant to 11 U.S.C. Sections
                                               105, 345, and 363; Memorandum of Points and
                                               Authorities; and Declarat, 190 Emergency motion
                                               Chapter 7 Trustee's Emergency Motion for Order to
                                               Compel Comerica Bank to Turnover Funds on Hand,
                                               to Maintain Existing Bank, and Request for Payment
                                               of Legal Fees; Memorandum of Points and
                                               Authorities and Declaration of Richard). (Wood,
  06/07/2018                                   David) (Entered: 06/07/2018)

  06/07/2018                 196               Declaration re: Declarations of David A. Wood,
                             (13 pgs)          Layla Buchanan and Pamela Kraus Re Telephonic
                                               Notice of Hearings on the Emergency Motions Filed
                                               by Attorney Marshack Hays LLP (RE: related
                                               document(s)188 Emergency motion Chapter 7
                                               Trustee's Emergency Motion for Order Authorizing
                                               Continued Maintenance of Existing Bank Accoutns
                                               for a Limited Period Pursuant to 11 U.S.C. Sections
                                               105, 345, and 363; Memorandum of Points and
                                               Authorities; and Declarat, 190 Emergency motion
                                               Chapter 7 Trustee's Emergency Motion for Order to
                                               Compel Comerica Bank to Turnover Funds on Hand,
                                               to Maintain Existing Bank, and Request for Payment



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 71
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 73 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 42 of 77



                                               of Legal Fees; Memorandum of Points and
                                               Authorities and Declaration of Richard). (Wood,
                                               David) (Entered: 06/07/2018)

                             197               Order Granting Motion For Relief From Stay Under
                             (3 pgs)           11 U.S.C. Section 362 (Unlawful Detainer) To Qui
                                               Shiyang (RE: 3001 Eminencia del Sur) (BNC-PDF)
                                               (Related Doc # 151 ) Signed on 6/7/2018 (Bolte,
  06/07/2018                                   Nickie) (Entered: 06/07/2018)

                             198               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Honda Lease
                                               Trust (RE: 2015 Honda Civic - VIN No.: 19XF
                                               B2F7 5FE2 73830) (BNC-PDF) (Related Doc #
                                               141 ) Signed on 6/7/2018 (Bolte, Nickie) (Entered:
  06/07/2018                                   06/07/2018)

                             199               Hearing Held (RE: related document(s)128 Motion
                                               for Relief from Stay - Personal Property [RE: Five
                                               (5) 2016 Ford Transit Vans - VIN No.:
                                               1FBZX2CG7GKA43891, 1FBZX2CG5GKA53156,
                                               1FMZK1CM7GKA25834,
                                               1FMZK1CM6GKA21757,
                                               1FMZK1CM2GKA55756] filed by Creditor Ford
                                               Motor Credit Company LLC) MOTION GRANTED
  06/07/2018                                   BY DEFAULT (Le, James) (Entered: 06/07/2018)

                             200               Hearing Held (RE: related document(s)141 Motion
                                               for Relief from Stay - Personal Property [RE: 2015
                                               Honda Civic - VIN No.: 19XF B2F7 5FE2 73830]
                                               filed by Creditor HONDA LEASE TRUST)
                                               MOTION GRANTED BY DEFAULT (Le, James)
  06/07/2018                                   (Entered: 06/07/2018)

                             201               Hearing Held (RE: related document(s)151 Motion
                                               for relief from stay [Unlawful Detainer] [RE: 3001
                                               Eminencia del sur, San Clemente, CA 92673])
                                               MOTION GRANTED BY DEFAULT (Le, James)
  06/07/2018                                   (Entered: 06/07/2018)

  06/08/2018                 202               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Ford Motor
                                               Credit Company LLC (RE: 2016 Ford Transit Vans -
                                               VIN Nos.: 1FBZX2CG7GKA43891;
                                               1FBZX2CG5GKA53156;
                                               1FMZK1CM7GKA25834;
                                               1FMZK1CM6GKA21757;
                                               1FMZK1CM2GKA25756) (BNC-PDF) (Related




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 72
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 74 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 43 of 77



                                               Doc # 128 ) Signed on 6/8/2018 (Bolte, Nickie)
                                               (Entered: 06/08/2018)

                             203               Order: (1) Granting Cash Management Motion; And
                             (2 pgs)           (2) Continuing Hearing On Motion For Turnover To
                                               July 11, 2018 AT 11:00 a.m. In Courtroom 5C,
                                               Located At 411 West Fourth Street, Santa Ana, CA
                                               92701 (SEE ORDER FOR FURTHER RULING)
                                               (BNC-PDF) (Related Doc # 188 ) Signed on
  06/08/2018                                   6/8/2018 (Bolte, Nickie) (Entered: 06/08/2018)

                             204               Motion For Sale of Property of the Estate under
                             (19 pgs)          Section 363(b) - No Fee Motion To Authorize
                                               Chapter 7 Trustee To Enter Into Stipulation With
                                               V&G Associates COV, Inc. And Luminance Yuba,
                                               LLC, Regarding Note Secured By Real Property In
                                               Yuba City, California Owned By Luminance Yuba,
                                               LLC, Pursuant To 11 U.S.C. § 363(b) And Federal
                                               Rule Of Bankruptcy Procedure 9019; Declaration Of
                                               Richard A. Marshack In Support Thereof With Proof
                                               Of Service Filed by Trustee Richard A Marshack
  06/08/2018                                   (TR) (Andrassy, Kyra) (Entered: 06/08/2018)

                             205               Application shortening time Application For Order
                             (20 pgs)          Shortening Time For Notice Of Hearing On Motion
                                               To Authorize Chapter 7 Trustee To Enter Into
                                               Stipulation With V&G Associates COV, Inc. And
                                               Luminance Yuba, LLC, Regarding Note Secured By
                                               Real Property In Yuba City, California Owned By
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. § 363
                                               (b) And Federal Rule Of Bankruptcy Procedure
                                               9019; Declarations Of Richard A. Marshack And
                                               Evan Glickman In Support Thereof With Proof Of
                                               Service Filed by Trustee Richard A Marshack (TR)
  06/08/2018                                   (Andrassy, Kyra) (Entered: 06/08/2018)

                             206               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)197 Order on Amended Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  06/09/2018                                   06/09/2018. (Admin.) (Entered: 06/09/2018)

                             207               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)198 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 06/09/2018.
  06/09/2018                                   (Admin.) (Entered: 06/09/2018)

  06/10/2018




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 73
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 75 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 44 of 77



                             208               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)202 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 06/10/2018.
                                               (Admin.) (Entered: 06/10/2018)

                             209               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)203 ORDER to
                                               continue/reschedule hearing (BNC-PDF)) No. of
                                               Notices: 1. Notice Date 06/10/2018. (Admin.)
  06/10/2018                                   (Entered: 06/10/2018)

                             210               Order Application and Setting Hearing on Shortened
                             (4 pgs)           Notice RE: Motion to Authorize Chapter 7 Trustee
                                               to Enter Into Stipulation with V&G Associates COV,
                                               Inc. ande Luminance Yuba, LLC, Regarding Note
                                               Secured by Real Property in Yuba City, California
                                               Owned by Luminance Yuba, LLC, Pursuant to 11
                                               U.S.C. Section 363(b) and Federal Rule of
                                               Bankruptcy Procedure 9019. Hearing Date: June 13,
                                               2018 at 10:30 a.m., Courtroom 5C, 411 West Fourth
                                               Street, Santa Ana, CA 92701 (BNC-PDF) (Related
                                               Doc # 205 ) Signed on 6/11/2018 (Steinberg,
  06/11/2018                                   Elizabeth) (Entered: 06/11/2018)

                             211               Hearing Set (RE: related document(s)204 Motion to
                                               Authorize Chapter 7 Trustee to Enter Into Stipulation
                                               with V&G Associates COV, Inc. and Luminance
                                               Yuba, LLC, Regarding Note Secured by Real
                                               Property in Yuba City, California Owned by
                                               Luminance Yuba, LLC, Pursuant to 11 U.S.C.
                                               Section 363(b) and Federal Rule of Bankruptcy
                                               Procedure 9019 filed by Trustee Richard A
                                               Marshack (TR)) The Hearing date is set for
                                               6/13/2018 at 10:30 AM at Crtrm 5C, 411 W Fourth
                                               St., Santa Ana, CA 92701. The case judge is Scott C
                                               Clarkson (Steinberg, Elizabeth) (Entered:
  06/11/2018                                   06/11/2018)

  06/11/2018                 212               Hearing Continued (RE: related document(s)190
                                               Hearing RE: Chapter 7 Trustee's Emergency Motion
                                               For Order To Compel Comerica Bank To Turnover
                                               Funds On Hand, To Maintain Existing Bank, And
                                               Request For Payment Of Legal Fees filed by Trustee
                                               Richard A Marshack (TR)) CONTINUED TO JULY
                                               11, 2018 AT 11:00 A.M. PER ORDER
                                               CONTINUING THE HEARING ON THE MOTION




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                        EXHIBIT 1, PAGE 74
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 76 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 45 of 77



                                               ENTERED 6-8-18 - (Docket No. 203) (Le, James)
                                               (Entered: 06/11/2018)

                             213               Hearing Held (RE: related document(s)188 Hearing
                                               RE: Chapter 7 Trustee's Emergency Motion For
                                               Order Authorizing Continued Maintenance Of
                                               Existing Bank Accoutns For A Limited Period
                                               Pursuant To 11 U.S.C. Sections 105, 345, And 363
                                               filed by Trustee Richard A Marshack (TR)) OFF
                                               CALENDAR - ORDER GRANTING CASH
                                               MANAGEMENT MOTION ENTERED 6-8-18 -
                                               (Docket No. [203)] (Le, James) (Entered:
  06/11/2018                                   06/11/2018)

                             214               Notice of Hearing Continued; with Proof of Service
                             (7 pgs)           Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)190 Emergency motion Chapter
                                               7 Trustee's Emergency Motion for Order to Compel
                                               Comerica Bank to Turnover Funds on Hand, to
                                               Maintain Existing Bank, and Request for Payment of
                                               Legal Fees; Memorandum of Points and Authorities
                                               and Declaration of Richard A. Marshack and
                                               Pamela Kraus in Support; with Proof of Service
                                               [Hrg. 6/11/18 at 11:00 a.m, Ctrm 5C] Filed by
                                               Trustee Richard A Marshack (TR)). (Wood, David)
  06/11/2018                                   (Entered: 06/11/2018)

                             215               Notice of Hearing Notice Of Hearing On Motion To
                             (5 pgs)           Authorize Chapter 7 Trustee To Enter Into
                                               Stipulation With V&G Associates COV, Inc. And
                                               Luminance Yuba, LLC, Regarding Note Secured By
                                               Real Property In Yuba City, California Owned By
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. § 363
                                               (b) And Federal Rule Of Bankruptcy Procedure 9019
                                               With Proof Of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)204 Motion
                                               For Sale of Property of the Estate under Section 363
                                               (b) - No Fee Motion To Authorize Chapter 7 Trustee
                                               To Enter Into Stipulation With V&G Associates
                                               COV, Inc. And Luminance Yuba, LLC, Regarding
                                               Note Secured By Real Property In Yuba City,
                                               California Owned By Luminance Yuba, LLC,
                                               Pursuant To 11 U.S.C. § 363(b) And Federal Rule
                                               Of Bankruptcy Procedure 9019; Declaration Of
                                               Richard A. Marshack In Support Thereof With Proof
                                               Of Service Filed by Trustee Richard A Marshack
  06/11/2018                                   (TR)). (Andrassy, Kyra) (Entered: 06/11/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 75
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 77 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 46 of 77



  06/11/2018                 216               Proof of service Supplemental Proof Of Service Of
                             (2 pgs)           Motion To Authorize Chapter 7 Trustee To Enter
                                               Into Stipulation With V&G Associates COV, Inc. And
                                               Luminance Yuba, LLC, Regarding Note Secured By
                                               Real Property In Yuba City, California Owned By
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. § 363
                                               (b) And Federal Rule Of Bankruptcy Procedure
                                               9019; Declaration Of Richard A. Marshack In
                                               Support Thereof Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)204 Motion
                                               For Sale of Property of the Estate under Section 363
                                               (b) - No Fee Motion To Authorize Chapter 7 Trustee
                                               To Enter Into Stipulation With V&G Associates
                                               COV, Inc. And Luminance Yuba, LLC, Regarding
                                               Note Secured By Real Property In Yuba City, Calif).
                                               (Andrassy, Kyra) (Entered: 06/11/2018)

                             217               Proof of service Proof Of Service Of Entered Order
                             (3 pgs)           Granting Application And Setting Hearing On
                                               Shortened Notice Re: Motion To Authorize Chapter
                                               7 Trustee To Enter Into Stipulation With V&G
                                               Associates COV, Inc. And Luminance Yuba, LLC,
                                               Regarding Note Secured By Real Property In Yuba
                                               City, California Owned By Luminance Yuba, LLC,
                                               Pursuant To 11 U.S.C. § 363(b) And Federal Rule
                                               Of Bankruptcy Procedure 9019 Filed by Trustee
                                               Richard A Marshack (TR) (RE: related document(s)
                                               210 ORDER shortening time (BNC-PDF)).
  06/11/2018                                   (Andrassy, Kyra) (Entered: 06/11/2018)

                             218               Notice of lodgment of Order in Bankruptcy Case Re
                             (7 pgs)           Stipulation Re Relief From Stay Re Collateral
                                               (Retainer) Filed by Creditor Nelson Hardiman, LLP
                                               (RE: related document(s)186 Notice of Stipulation
                                               Regarding Relief From Stay Regarding Collateral
                                               (Retainer) Filed by Creditor Nelson Hardiman,
  06/12/2018                                   LLP.). (Shirley, Rosa) (Entered: 06/12/2018)

  06/12/2018                 219               Declaration re: Declaration Of Kyra E. Andrassy
                             (5 pgs)           Regarding Telephonic And Email Notice Of Hearing
                                               On Motion To Authorize Chapter 7 Trustee To Enter
                                               Into Stipulation With V&G Associates COV, Inc. And
                                               Luminance Yuba, LLC, Regarding Note Secured By
                                               Real Property In Yuba City, California Owned By
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. § 363
                                               (b) And Federal Rule Of Bankruptcy Procedure 9019
                                               With Proof Of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)204 Motion
                                               For Sale of Property of the Estate under Section 363



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 76
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 78 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 47 of 77



                                               (b) - No Fee Motion To Authorize Chapter 7 Trustee
                                               To Enter Into Stipulation With V&G Associates
                                               COV, Inc. And Luminance Yuba, LLC, Regarding
                                               Note Secured By Real Property In Yuba City, Calif).
                                               (Andrassy, Kyra) (Entered: 06/12/2018)

                             220               Substitution of attorney M. Hardiman to R. Shirley
                             (6 pgs)           Filed by Creditor Nelson Hardiman, LLP. (Shirley,
                                               Rosa) Warning: Item subsequently amended by
                                               docket entry no: 222 Modified on 6/12/2018 (Le,
  06/12/2018                                   James). (Entered: 06/12/2018)

                             221               Declaration re: Declaration Of Heather Davis
                             (6 pgs)           Regarding Telephonic Notice Of Hearing On Motion
                                               To Authorize Chapter 7 Trustee To Enter Into
                                               Stipulation With V&G Associates COV, Inc. And
                                               Luminance Yuba, LLC, Regarding Note Secured By
                                               Real Property In Yuba City, California Owned By
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. § 363
                                               (b) And Federal Rule Of Bankruptcy Procedure 9019
                                               With Proof Of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)204 Motion
                                               For Sale of Property of the Estate under Section 363
                                               (b) - No Fee Motion To Authorize Chapter 7 Trustee
                                               To Enter Into Stipulation With V&G Associates
                                               COV, Inc. And Luminance Yuba, LLC, Regarding
                                               Note Secured By Real Property In Yuba City, Calif).
  06/12/2018                                   (Andrassy, Kyra) (Entered: 06/12/2018)

                             222               Notice to Filer of Error and/or Deficient Document
                                               PDF missing Main BK lead case number on
                                               caption page. THE FILER IS INSTRUCTED TO
                                               RE-FILE THE DOCUMENT WITH THE
                                               CORRECT PDF IMMEDIATELY. (RE: related
                                               document(s)220 Substitution of attorney filed by
                                               Creditor Nelson Hardiman, LLP) (Le, James)
  06/12/2018                                   (Entered: 06/12/2018)

                             223               Declaration That No Party Requested a Hearing on
                             (97 pgs)          Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)162 Motion to Limit Notice of
                                               Certain Matters; Declaration of Richard A.
                                               Marshack in support; with Proof of Service). (Wood,
  06/12/2018                                   David) (Entered: 06/12/2018)

  06/12/2018                 224
                             (6 pgs)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 77
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 79 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 48 of 77



                                               Substitution of attorney M Hardiman to R Shirley
                                               Filed by Creditor Nelson Hardiman, LLP. (Shirley,
                                               Rosa) (Entered: 06/12/2018)

                             225               Declaration That No Party Requested a Hearing on
                             (81 pgs)          Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)157 Application to Employ
                                               Force 10 Partners LLC as Field Agent and Financial
                                               Advisor Declaration of Adam Meislik in support;
                                               with Proof of Service). (Marshack (TR), Richard)
  06/12/2018                                   (Entered: 06/12/2018)

                             226               BNC Certificate of Notice - PDF Document. (RE:
                             (6 pgs)           related document(s)210 ORDER shortening time
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  06/13/2018                                   06/13/2018. (Admin.) (Entered: 06/13/2018)

                             227               Hearing Held (RE: related document(s)204 Hearing
                                               RE: Motion To Authorize Chapter 7 Trustee To
                                               Enter Into Stipulation With V&G Associates COV,
                                               Inc. And Luminance Yuba, LLC, Regarding Note
                                               Secured By Real Property In Yuba City, California
                                               Owned By Luminance Yuba, LLC, Pursuant To 11
                                               U.S.C. § 363(b) And Federal Rule Of Bankruptcy
                                               Procedure 9019 filed by Trustee Richard A
                                               Marshack (TR)) MOTION GRANTED (Le, James)
  06/13/2018                                   (Entered: 06/14/2018)

                             228               Order Granting Application By Chapter 7 Trustee To
                             (2 pgs)           Employ Force Ten Partners LLC As The Trustee's
                                               Field Agent And Financial Advisor Effective April
                                               5, 2018. (BNC-PDF) (Related Doc # 157) Signed on
  06/14/2018                                   6/14/2018. (Bolte, Nickie) (Entered: 06/14/2018)

                             229               Order Granting Motion Chapter 7 Trustee's Motion
                             (2 pgs)           To Limit Notice Of Certain Matters Requiring
                                               Notice To Creditors Pursuant To Rules 2002 And
                                               9007 Of The Federal Rules Of Bankruptcy
                                               Procedure. (BNC-PDF) (Related Doc # 162 ) Signed
  06/14/2018                                   on 6/14/2018 (Bolte, Nickie) (Entered: 06/14/2018)

  06/14/2018                 230               Notice of lodgment of Order in Bankruptcy Case re:
                             (6 pgs)           Motion To Authorize Chapter 7 Trustee To Enter
                                               Into Stipulation With V&G Associates COV, Inc.,
                                               etc. with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)204 Motion
                                               For Sale of Property of the Estate under Section 363




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                        EXHIBIT 1, PAGE 78
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 80 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 49 of 77



                                               (b) - No Fee Motion To Authorize Chapter 7 Trustee
                                               To Enter Into Stipulation With V&G Associates
                                               COV, Inc. And Luminance Yuba, LLC, Regarding
                                               Note Secured By Real Property In Yuba City,
                                               California Owned By Luminance Yuba, LLC,
                                               Pursuant To 11 U.S.C. § 363(b) And Federal Rule
                                               Of Bankruptcy Procedure 9019; Declaration Of
                                               Richard A. Marshack In Support Thereof With Proof
                                               Of Service Filed by Trustee Richard A Marshack
                                               (TR)). (Andrassy, Kyra) (Entered: 06/14/2018)

                             231               Order Granting Motion To Authorize Chapter 7
                             (3 pgs)           Trustee To Enter Into Stipulation With V&G
                                               Associates COV, Inc. And Luminance Yuba, LLC,
                                               Regarding Note Secured By Real Property In Yuba
                                               City, California Owned By Luminance Yuba, LLC,
                                               Pursuant To 11 U.S.C. Section 363(b) And Federal
                                               Rule Of Bankruptcy Procedure 9019. - (BNC-PDF)
                                               (Related Doc # 204 ) Signed on 6/14/2018 (Bolte,
  06/14/2018                                   Nickie) (Entered: 06/14/2018)

                             232               Notice of Proposed Use, Sale or Lease of Property
                             (10 pgs)          Outside of the Normal Course of Business with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  06/15/2018                                   06/15/2018)

                             233               Notice of sale of estate property (LBR 6004-2) Used
                             (4 pgs)           computers and appliances Filed by Trustee Richard
                                               A Marshack (TR). (Marshack (TR), Richard)
  06/15/2018                                   (Entered: 06/15/2018)

                             234               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)228 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  06/16/2018                                   06/16/2018. (Admin.) (Entered: 06/16/2018)

                             235               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)229 Order on Generic Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  06/16/2018                                   06/16/2018. (Admin.) (Entered: 06/16/2018)

                             236               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)231 Order on Motion for Sale of
                                               Property under Section 363(b) (BNC-PDF)) No. of
                                               Notices: 1. Notice Date 06/16/2018. (Admin.)
  06/16/2018                                   (Entered: 06/16/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                        EXHIBIT 1, PAGE 79
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 81 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 50 of 77



  06/20/2018                 237                Order Approving Stipulation RE: Relief From Stay
                             (2 pgs)            RE Collateral (Retainer). IT IS ORDERED: That all
                                                relief not expressly granted in this Order is denied.
                                                (SEE ORDER FOR FURTHER RULING) (BNC-
                                                PDF) (Related Doc # 1 ) Signed on 6/20/2018
                                                (Bolte, Nickie) (Entered: 06/20/2018)

                             238                Motion to Abandon REQUIRED FEE DEFERRED
                             (31 pgs)           Estate's Interest, if any, in Personal Property and
                                                Authorizing Donation; Declaration of Richard A.
                                                Marshack in support; with Proof of Service. Filed by
                                                Trustee Richard A Marshack (TR) (Marshack (TR),
  06/21/2018                                    Richard) (Entered: 06/21/2018)

                             239                Notice of Opportunity To Request a Hearing On
                             (9 pgs)            Motion (LBR 9013-1(o)) with Proof of Service Filed
                                                by Trustee Richard A Marshack (TR) (RE: related
                                                document(s)238 Motion to Abandon REQUIRED
                                                FEE DEFERRED Estate's Interest, if any, in
                                                Personal Property and Authorizing Donation;
                                                Declaration of Richard A. Marshack in support; with
                                                Proof of Service. Filed by Trustee Richard A
                                                Marshack (TR) (Marshack (TR), Richard)).
  06/21/2018                                    (Marshack (TR), Richard) (Entered: 06/21/2018)

                             240                BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)            related document(s)237 Order on Generic Motion
                                                (BNC-PDF)) No. of Notices: 1. Notice Date
  06/22/2018                                    06/22/2018. (Admin.) (Entered: 06/22/2018)

                             241                Notice of motion and motion for relief from the
                             (18 pgs; 2 docs)   automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2017 Ford Transit
                                                Connect Van,VIN NM0LS7E75H1296951 . Fee
                                                Amount $181, Filed by Creditor Wells Fargo Bank,
                                                N.A. dba Wells Fargo Dealer Services (Attachments:
  06/25/2018                                    # 1 Exhibit) (Ith, Sheryl) (Entered: 06/25/2018)

                                                Receipt of Motion for Relief from Stay - Personal
                                                Property(8:18-bk-10969-SC) [motion,nmpp]
                                                ( 181.00) Filing Fee. Receipt number 47240851. Fee
                                                amount 181.00. (re: Doc# 241) (U.S. Treasury)
  06/25/2018                                    (Entered: 06/25/2018)

  06/25/2018                 242                Hearing Set (RE: related document(s)241 Motion for
                                                Relief from Stay - Personal Property - 2017 Ford
                                                Transit Connect Van - VIN No.:
                                                NM0LS7E75H1296951 - filed by Creditor Wells




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                          EXHIBIT 1, PAGE 80
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 82 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 51 of 77



                                               Fargo Bank, N.A. dba Wells Fargo Dealer Services)
                                               The Hearing date is set for 7/19/2018 at 10:00 AM at
                                               Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                               The case judge is Scott C Clarkson (Bolte, Nickie)
                                               (Entered: 06/26/2018)

                             243               Monthly Operating Report. Operating Report
                             (10 pgs)          Number: 1 - LRC. For the Month Ending 4/30/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  06/27/2018                                   06/27/2018)

                             244               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 2 - LRC. For the Month Ending 5/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  06/27/2018                                   06/27/2018)

                             245               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 1 - LHG. For the Month Ending 4/30/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  06/27/2018                                   06/27/2018)

                             246               Monthly Operating Report. Operating Report
                             (13 pgs)          Number: 2 - LHG. For the Month Ending 5/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  06/27/2018                                   06/27/2018)

                             247               Voluntary Dismissal of Motion Notice of
                             (4 pgs)           Withdrawal re: Trustee's Emergency Motion for
                                               Order to Compel Turnover of Funds on Hand; with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)190
                                               Emergency motion Chapter 7 Trustee's Emergency
                                               Motion for Order to Compel Comerica Bank to
                                               Turnover Funds on Hand, to Maintain Existing
                                               Bank, and Request for Payment of Legal Fees;
                                               Memorandum of Points and Authorities and
                                               Declaration of Richard). (Wood, David) (Entered:
  07/06/2018                                   07/06/2018)

                             248               Monthly Operating Report. Operating Report
                             (13 pgs)          Number: 3 - LHG. For the Month Ending 6/30/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  07/09/2018                                   07/09/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 81
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 83 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 52 of 77



  07/09/2018                 249                Monthly Operating Report. Operating Report
                             (10 pgs)           Number: 3 - LRC. For the Month Ending 6/30/18
                                                with Proof of Service Filed by Trustee Richard A
                                                Marshack (TR). (Marshack (TR), Richard) (Entered:
                                                07/09/2018)

                             250                Declaration That No Party Requested a Hearing on
                             (45 pgs)           Motion (LBR 9013-1(o)(3)) with Proof of Service
                                                Filed by Trustee Richard A Marshack (TR) (RE:
                                                related document(s)238 Motion to Abandon
                                                REQUIRED FEE DEFERRED Estate's Interest, if
                                                any, in Personal Property and Authorizing
                                                Donation; Declaration of Richard A. Marshack in
                                                support; with Proof of Service.). (Marshack (TR),
  07/10/2018                                    Richard) (Entered: 07/10/2018)

                             251                Order Granting Trustee's Motion Abandoning The
                             (2 pgs)            Estate's Interest, If Any, In Personal Property And
                                                Authorizing Donation. (BNC-PDF) (Related Doc #
                                                238 ) Signed on 7/10/2018 (Bolte, Nickie) (Entered:
  07/10/2018                                    07/10/2018)

                             252                Notice of motion and motion for relief from the
                             (18 pgs; 2 docs)   automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2016 Ford Transit,
                                                VIN NM0GE9F70G1284871 . Fee Amount $181,
                                                Filed by Creditor Wells Fargo Bank, N.A. dba Wells
                                                Fargo Dealer Services (Attachments: # 1 Exhibit)
  07/10/2018                                    (Ith, Sheryl) (Entered: 07/10/2018)

                                                Receipt of Motion for Relief from Stay - Personal
                                                Property(8:18-bk-10969-SC) [motion,nmpp]
                                                ( 181.00) Filing Fee. Receipt number 47324288. Fee
                                                amount 181.00. (re: Doc# 252) (U.S. Treasury)
  07/10/2018                                    (Entered: 07/10/2018)

                             253                Hearing Set (RE: related document(s)252 Motion for
                                                Relief from Stay - Personal Property filed by
                                                Creditor Wells Fargo Bank, N.A. dba Wells Fargo
                                                Dealer Services) The Hearing date is set for
                                                8/16/2018 at 10:00 AM at Crtrm 5C, 411 W Fourth
                                                St., Santa Ana, CA 92701. The case judge is Scott C
                                                Clarkson (Steinberg, Elizabeth) (Entered:
  07/10/2018                                    07/11/2018)

  07/11/2018                 254                Application to Employ Optimal Behavioral Health
                             (47 pgs)           Billing Solution as Collection Agent Declarations of
                                                Richard A. Marshack and Yoel Posner in support;




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 82
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 84 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 53 of 77



                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (Marshack (TR), Richard) (Entered:
                                               07/11/2018)

                             255               Notice of Opportunity To Request a Hearing On
                             (9 pgs)           Motion (LBR 9013-1(o)) with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (RE: related
                                               document(s)254 Application to Employ Optimal
                                               Behavioral Health Billing Solution as Collection
                                               Agent Declarations of Richard A. Marshack and
                                               Yoel Posner in support; with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (Marshack
                                               (TR), Richard)). (Marshack (TR), Richard) (Entered:
  07/11/2018                                   07/11/2018)

                             256               Continuance of Meeting of Creditors (Rule 2003(e))
                                               Filed by Trustee Richard A Marshack (TR). 341(a)
                                               Meeting Continued to 08/14/2018 at 11:02 AM at
                                               RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
  07/11/2018                                   (Marshack (TR), Richard) (Entered: 07/11/2018)

                             258               Hearing Held (RE: related document(s)190 CONT'D
                                               Hearing RE: Chapter 7 Trustee's Emergency Motion
                                               For Order To Compel Comerica Bank To Turnover
                                               Funds On Hand, To Maintain Existing Bank, And
                                               Request For Payment Of Legal Fees) OFF
                                               CALENDAR - NOTICE OF WITHDRAWAL
                                               FILED 7-6-18 - (Docket No. 247) (Le, James)
  07/11/2018                                   (Entered: 07/12/2018)

                             257               Order Granting motion for relief from automatic stay
                             (2 pgs)           ACTION IN NON-BANKRUPTCY FORUM To
                                               Ronald Joseph Burrows (RE: Case Name: Burrows
                                               v. Liu Jiadai, And Does 1 - 100; Case No. 30-2017-
                                               00939547-CU-PO-CJC; Pending In: State of
                                               California, Orange County Superior Court) (BNC-
                                               PDF) (Related Doc # 155 ) Signed on 7/12/2018
  07/12/2018                                   (Bolte, Nickie) (Entered: 07/12/2018)

                             259               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)251 Order on Motion to
                                               Abandon (BNC-PDF)) No. of Notices: 1. Notice
  07/12/2018                                   Date 07/12/2018. (Admin.) (Entered: 07/12/2018)

                             260               Notice Of Change Of Mailing Address Filed by
                             (1 pg)            Creditor Morgan Foster. (Bolte, Nickie) (Entered:
  07/12/2018                                   07/13/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 83
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 85 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 54 of 77



  07/12/2018                 263               Hearing Held (RE: related document(s)155 Motion
                                               for Relief from Stay - ACTION IN NON-
                                               BANKRUPTCY FORUM - RE: Case Name:
                                               Burrows v. Liu Jiadai, And Does 1 - 100] [Case No.:
                                               30-2017-00939547-CU-P--CJC] [Pending In:
                                               Superior Court, State of California, Orange County]
                                               - filed by Creditor Ronald Burrows) - MOTION
                                               GRANTED BY DEFAULT - (Bolte, Nickie)
                                               (Entered: 07/16/2018)

                             261               Statement of Property Sold - Electronics and
                             (7 pgs)           Appliances; with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR). (Marshack (TR),
  07/13/2018                                   Richard) (Entered: 07/13/2018)

                             262               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)257 Motion for relief from
                                               automatic stay ACTION IN NON-BANKRUPTCY
                                               FORUM (BNC-PDF)) No. of Notices: 1. Notice
  07/14/2018                                   Date 07/14/2018. (Admin.) (Entered: 07/14/2018)

                             264               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY To Wells Fargo
                                               Bank, N.A., dba Wells Fargo Dealer Services - (RE:
                                               2017 Ford Transit Connect Van - VIN No,:
                                               NM0LS7E75H1296951) (BNC-PDF) (Related Doc
                                               # 241 ) Signed on 7/19/2018 (Bolte, Nickie)
  07/19/2018                                   (Entered: 07/19/2018)

                             265               Hearing Held (RE: related document(s)241 Motion
                                               for Relief from Stay - Personal Property [RE: 2017
                                               Ford Transit Connect Van - VIN No.:
                                               NM0LS7E75H1296951] filed by Creditor Wells
                                               Fargo Bank, N.A. dba Wells Fargo Dealer Services)
                                               MOTION GRANTED BY DEFAULT (Le, James)
  07/19/2018                                   (Entered: 07/20/2018)

                             266               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)264 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 07/21/2018.
  07/21/2018                                   (Admin.) (Entered: 07/21/2018)

                             267               Stipulation By Richard A Marshack (TR) and Alleon
                             (7 pgs)           Capital Partners, LLC re: Continued Use of Cash
                                               Collateral Through and Until August 15, 2018; with
                                               Proof of Service Filed by Trustee Richard A
  07/24/2018                                   Marshack (TR) (Hays, D) (Entered: 07/24/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 84
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 86 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 55 of 77



  07/25/2018                 268               Order Granting Stipulation RE: Continued Use Of
                             (2 pgs)           Cash Collateral Through And Until August 15, 2018.
                                               IT IS ORDERED: The Trustee's use of cash
                                               collateral is approved through and until August 15,
                                               2018, on the terms set forth in the Stipulation. (BNC-
                                               PDF) (Related Doc # 267 ) Signed on 7/25/2018
                                               (Bolte, Nickie) (Entered: 07/25/2018)

                             269               Stipulation By San Juan Capistrano Self Storage, a
                             (5 pgs)           California Limited Partnership, dba Pouch Self
                                               Storage Centers and Richard A. Marshack, Chapter
                                               7 Trustee for Order: Granting Relief from Stay; and
                                               Allowing Administrative Expense Claims with proof
                                               of service Filed by Creditor San Juan Capistrano Self
                                               Storage, a California Limited Partnership, dba Pouch
                                               Self Storage Centers (Pagter, R) (Entered:
  07/27/2018                                   07/27/2018)

                             270               Notice of motion/application Stipulation Between
                             (20 pgs)          Creditor and Chapter 7 Trustee for Order; Granting
                                               Relief from Stay; and Allowing Administrative
                                               Expense Claims with proof of service Filed by
                                               Creditor San Juan Capistrano Self Storage, a
                                               California Limited Partnership, dba Pouch Self
                                               Storage Centers (RE: related document(s)269
                                               Stipulation By San Juan Capistrano Self Storage, a
                                               California Limited Partnership, dba Pouch Self
                                               Storage Centers and Richard A. Marshack, Chapter
                                               7 Trustee for Order: Granting Relief from Stay; and
                                               Allowing Administrative Expense Claims with proof
                                               of service Filed by Creditor San Juan Capistrano Self
                                               Storage, a California Limited Partnership, dba Pouch
                                               Self Storage Centers). (Pagter, R) (Entered:
  07/27/2018                                   07/27/2018)

                             271               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)268 Order on Motion to Use
                                               Cash Collateral (BNC-PDF)) No. of Notices: 1.
                                               Notice Date 07/27/2018. (Admin.) (Entered:
  07/27/2018                                   07/27/2018)

  07/31/2018                 272               Declaration That No Party Requested a Hearing on
                             (62 pgs)          Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)254 Application to Employ
                                               Optimal Behavioral Health Billing Solution as
                                               Collection Agent Declarations of Richard A.
                                               Marshack and Yoel Posner in support; with Proof of




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 85
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document    Page 87 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 56 of 77



                                               Service). (Marshack (TR), Richard) (Entered:
                                               07/31/2018)

                             273               Order Granting Application By Chapter 7 Trustee To
                             (2 pgs)           Employ Optimal Behavioral Health Billing Solution,
                                               LLC As Collection Agent Effective May 5, 2018.
                                               (SEE ORDER FOR FURTHER RULING) (BNC-
                                               PDF) (Related Doc # 254) Signed on 8/1/2018.
  08/01/2018                                   (Bolte, Nickie) (Entered: 08/01/2018)

                             274               Motion Chapter 7 Trustee's Motion for Order
                             (113 pgs)         Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               U.S.C. Sections 105, 345, and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (Wood, David)
  08/02/2018                                   (Entered: 08/02/2018)

                             275               Notice of motion/application Notice of Chapter 7
                             (8 pgs)           Trustee's Motion for Order Authorizing Continued
                                               Maintenance of Existing Bank Accounts for a
                                               Limited Period Pursuant to 11 U.S.C. Sections 105,
                                               345, and 363; with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR) (RE: related document(s)
                                               274 Motion Chapter 7 Trustee's Motion for Order
                                               Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               U.S.C. Sections 105, 345, and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR)). (Wood,
  08/02/2018                                   David) (Entered: 08/02/2018)

                             276               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)273 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  08/03/2018                                   08/03/2018. (Admin.) (Entered: 08/03/2018)

                             277               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 4 - LRC. For the Month Ending 7/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  08/06/2018                                   08/06/2018)

  08/06/2018                 278               Monthly Operating Report. Operating Report
                             (12 pgs)          Number: 4 - LHG. For the Month Ending 7/31/18
                                               with Proof of Service Filed by Trustee Richard A




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                        EXHIBIT 1, PAGE 86
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 88 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 57 of 77



                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
                                               08/06/2018)

                             279               Stipulation By Richard A Marshack (TR) and Alleon
                             (9 pgs)           Capital Partners, re: Continued Use of Cash
                                               Collateral Through and Unitl November 16, 2018;
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (Wood, David) (Entered:
  08/13/2018                                   08/13/2018)

                             280               Order Granting Stipulation RE: Continued Use Of
                             (2 pgs)           Cash Collateral Through And Until November 16,
                                               2018. (BNC-PDF) (Related Doc # 279 ) Signed on
                                               8/15/2018 (Steinberg, Elizabeth) (Entered:
  08/15/2018                                   08/15/2018)

                             281               Application to Employ Weiland Golden Goodrich
                             (34 pgs)          LLP as Special Litigation Counsel to Chapter 7
                                               Trustee Application of the Chapter 7 Trustee to
                                               Employ Special Litigation Counsel (Weiland Golden
                                               Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(e) and
                                               328(a); Statement of Disinterestedness of Jeffrey I.
                                               Golden; and Declaration of Richard A. Marshack
                                               (with Proof of Service) Filed by Trustee Richard A
                                               Marshack (TR) (Golden, Jeffrey) (Entered:
  08/15/2018                                   08/15/2018)

                             282               Notice of motion/application Notice of Application
                             (6 pgs)           of the Chapter 7 Trustee to Employ Special
                                               Litigation Counsel (Weiland Golden Goodrich LLP)
                                               Pursuant to 11 U.S.C. §§ 327(e) and 328(a) (with
                                               Proof of Service) Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)281
                                               Application to Employ Weiland Golden Goodrich
                                               LLP as Special Litigation Counsel to Chapter 7
                                               Trustee Application of the Chapter 7 Trustee to
                                               Employ Special Litigation Counsel (Weiland Golden
                                               Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(e) and
                                               328(a); Statement of Disinterestedness of Jeffrey I.
                                               Golden; and Declaration of Richard A. Marshack
                                               (with Proof of Service) Filed by Trustee Richard A
                                               Marshack (TR)). (Golden, Jeffrey) (Entered:
  08/15/2018                                   08/15/2018)

  08/15/2018                 283               Continuance of Meeting of Creditors (Rule 2003(e))
                                               Filed by Trustee Richard A Marshack (TR). 341(a)
                                               Meeting Continued to 09/18/2018 at 11:02 AM at




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 87
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 89 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 58 of 77



                                               RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
                                               (Marshack (TR), Richard) (Entered: 08/15/2018)

                             284               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY - MOVANT:
                                               WELLS FARGO BANK, N.A., d/b/a WELLS
                                               FARGO DEALER SERVICES RE: 2016 Ford
                                               Transit, VIN No. NM0GE9F70G1284871 (BNC-
                                               PDF) (Related Doc # 252 ) Signed on 8/16/2018
  08/16/2018                                   (Steinberg, Elizabeth) (Entered: 08/16/2018)

                             285               Hearing Held (RE: related document(s)252 Motion
                                               for Relief from Stay - Personal Property filed by
                                               Creditor Wells Fargo Bank, N.A. dba Wells Fargo
                                               Dealer Services) - GRANT BY DEFAULT
  08/16/2018                                   (Steinberg, Elizabeth) (Entered: 08/17/2018)

                             286               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)280 Order on Motion to Use
                                               Cash Collateral (BNC-PDF)) No. of Notices: 1.
                                               Notice Date 08/17/2018. (Admin.) (Entered:
  08/17/2018                                   08/17/2018)

                             287               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)284 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 08/18/2018.
  08/18/2018                                   (Admin.) (Entered: 08/18/2018)

                             288               Declaration That No Party Requested a Hearing on
                             (127 pgs)         Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)274 Motion Chapter 7 Trustee's
                                               Motion for Order Authorizing Continued
                                               Maintenance of Existing Bank Accounts for a
                                               Limited Period Pursuant to 11 U.S.C. Sections 105,
                                               345, and 363; Memorandum of Points and
                                               Authorities and Declaration of Richard A. Mar).
  08/21/2018                                   (Wood, David) (Entered: 08/21/2018)

                             289               Order Granting Motion authorizing continue
                             (2 pgs)           maintenance of existing bank accounts for a limited
                                               period pursuant to 11 U.S.C. Sections 105, 345, and
                                               363 (BNC-PDF) (Related Doc # 274 ) Signed on
  08/21/2018                                   8/21/2018 (Mccall, Audrey) (Entered: 08/21/2018)

  08/23/2018                 290               Declaration re: of R.Gibson Pagter, Jr., in Support of
                             (4 pgs)           Entry of Order Approving Stipulation between




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                      4/9/2019
                                                                         EXHIBIT 1, PAGE 88
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 90 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 59 of 77



                                               creditor and Chapter 7 Trustee for Order: Granting
                                               Relief from Stay; and Allowing Administrative
                                               Expense Claims with proof of service Filed by
                                               Creditor San Juan Capistrano Self Storage, a
                                               California Limited Partnership, dba Pouch Self
                                               Storage Centers (RE: related document(s)269
                                               Stipulation By San Juan Capistrano Self Storage, a
                                               California Limited Partnership, dba Pouch Self
                                               Storage Centers and Richard A. Marshack, Chapter
                                               7 Trustee for Order: Granting Relief from Stay; and
                                               Allowing Administrative Expense Claims with pro).
                                               (Pagter, R) (Entered: 08/23/2018)

                             291               Order Approving Stipulation Between Creditor And
                             (2 pgs)           Chapter 7 Trustee for Order: Granting Relief From
                                               Stay; And Allowing Administrative Expense Claims
                                               (BNC-PDF) (Related Doc # 269 ) Signed on
                                               8/23/2018 (Steinberg, Elizabeth) (Entered:
  08/23/2018                                   08/23/2018)

                             292               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)289 Order on Generic Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  08/23/2018                                   08/23/2018. (Admin.) (Entered: 08/23/2018)

                             293               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)291 Order on Generic Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  08/25/2018                                   08/25/2018. (Admin.) (Entered: 08/25/2018)

                                               Receipt of Tape Duplication Fee - $31.00 by 16.
                                               Receipt Number 80071987. (admin) (Entered:
  08/30/2018                                   08/30/2018)

                             294               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 5 - LRC. For the Month Ending 8/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  09/04/2018                                   09/04/2018)

                             295               Monthly Operating Report. Operating Report
                             (12 pgs)          Number: 5 - LHG. For the Month Ending 8/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  09/04/2018                                   09/04/2018)

  09/05/2018                 296               Declaration That No Party Requested a Hearing on
                             (44 pgs)          Motion (LBR 9013-1(o)(3)) Filed by Trustee




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 89
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 91 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 60 of 77



                                               Richard A Marshack (TR) (RE: related document(s)
                                               281 Application to Employ Weiland Golden
                                               Goodrich LLP as Special Litigation Counsel to
                                               Chapter 7 Trustee Application of the Chapter 7
                                               Trustee to Employ Special Litigation Counsel
                                               (Weiland Golden Goodrich LLP) Pursuant to 11
                                               U.S.C. §§ 327(e) and). (Gaschen, Beth) (Entered:
                                               09/05/2018)

                             297               Order Approving Application Of The Chapter 7
                             (2 pgs)           Trustee To Employ Special Litigation Counsel
                                               (Weiland Golden Goodrich LLP) Pursuant To 11
                                               U.S.C. Sections 327(e) And 328(a) On The Terms
                                               And Conditions Set Forth In The Application.
                                               (BNC-PDF) (Related Doc # 281) Signed on
  09/05/2018                                   9/5/2018. (Bolte, Nickie) (Entered: 09/05/2018)

                             298               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)297 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  09/07/2018                                   09/07/2018. (Admin.) (Entered: 09/07/2018)

                             299               Adversary case 8:18-ap-01176. Complaint by
                             (23 pgs)          Richard A Marshack, Ch 7 Trustee against Michael
                                               E Castanon. (Charge To Estate). Nature of Suit: (02
                                               (Other (e.g. other actions that would have been
                                               brought in state court if unrelated to bankruptcy)))
  09/14/2018                                   (Houston, Marsha) (Entered: 09/14/2018)

                             300               Continuance of Meeting of Creditors (Rule 2003(e))
                                               Filed by Trustee Richard A Marshack (TR). 341(a)
                                               Meeting Continued to 11/06/2018 at 11:02 AM at
                                               RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
  09/24/2018                                   (Marshack (TR), Richard) (Entered: 09/24/2018)

                             301               Notice of motion and motion for relief from the
                             (31 pgs)          automatic stay with supporting declarations
                                               PERSONAL PROPERTY RE: Pre-paid Insurance
                                               Premium with proof of service. Fee Amount $181,
                                               Filed by Interested Party FIRST INSURANCE
                                               FUNDING CORP. (Forsley, Alan) (Entered:
  09/27/2018                                   09/27/2018)

                                               Receipt of Motion for Relief from Stay - Personal
                                               Property(8:18-bk-10969-SC) [motion,nmpp]
                                               ( 181.00) Filing Fee. Receipt number 47778524. Fee
                                               amount 181.00. (re: Doc# 301) (U.S. Treasury)
  09/27/2018                                   (Entered: 09/27/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                         EXHIBIT 1, PAGE 90
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 92 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 61 of 77



  09/27/2018                 302               Declaration re: Supplemental Declaration of Soraya
                             (7 pgs)           Mulero in Support of Motion for Relief from the
                                               Automatic Stay with proof of service Filed by
                                               Interested Party FIRST INSURANCE FUNDING
                                               CORP. (RE: related document(s)301 Notice of
                                               motion and motion for relief from the automatic stay
                                               with supporting declarations PERSONAL
                                               PROPERTY RE: Pre-paid Insurance Premium with
                                               proof of service. Fee Amount $181,). (Forsley, Alan)
                                               (Entered: 09/27/2018)

                             303               Hearing Set (RE: related document(s)301 Motion for
                                               Relief from Stay - Personal Property - Refundable
                                               Portion Of Pre-Paid Insurance Premium Paid By
                                               Movant To Scottsdale Insurance Co. On Debtor's
                                               Behalf, As More Fully Described In The
                                               Supplemental Declaration Of Soraya Mulero - filed
                                               by Interested Party First Insurance Funding, A
                                               Division of Lake Forest Bank & Trust Company,
                                               N.A.) The Hearing date is set for 10/25/2018 at
                                               10:00 AM at Crtrm 5C, 411 W Fourth St., Santa
                                               Ana, CA 92701. The case judge is Scott C Clarkson
  09/27/2018                                   (Bolte, Nickie) (Entered: 09/27/2018)

                             304               Motion to Abandon REQUIRED FEE DEFERRED
                             (132 pgs)         Estate's Interest, if any, in Insurance Policy;
                                               Declaration of Richard A. Marshack in support; with
                                               Proof of Service. Filed by Trustee Richard A
                                               Marshack (TR) (Marshack (TR), Richard) (Entered:
  09/28/2018                                   09/28/2018)

                             305               Notice of Opportunity To Request a Hearing On
                             (9 pgs)           Motion (LBR 9013-1(o)) with Proof of Service Filed
                                               by Trustee Richard A Marshack (TR) (RE: related
                                               document(s)304 Motion to Abandon REQUIRED
                                               FEE DEFERRED Estate's Interest, if any, in
                                               Insurance Policy; Declaration of Richard A.
                                               Marshack in support; with Proof of Service. Filed by
                                               Trustee Richard A Marshack (TR) (Marshack (TR),
                                               Richard)). (Marshack (TR), Richard) (Entered:
  09/28/2018                                   09/28/2018)

                             306               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 6 - LRC. For the Month Ending 9/30/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  10/03/2018                                   10/03/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 91
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 93 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 62 of 77



  10/03/2018                 307                Monthly Operating Report. Operating Report
                             (11 pgs)           Number: 6 - LHG. For the Month Ending 9/30/18
                                                with Proof of Service Filed by Trustee Richard A
                                                Marshack (TR). (Marshack (TR), Richard) (Entered:
                                                10/03/2018)

                             308                Notice of motion and motion for relief from the
                             (19 pgs; 2 docs)   automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2016 Ford Fusion,
                                                VIN 3FA6POLU5GR342354 . Fee Amount $181,
                                                Filed by Creditor Wells Fargo Bank, N.A. dba Wells
                                                Fargo Auto (Attachments: # 1 Exhibit) (Ith, Sheryl)
  10/08/2018                                    (Entered: 10/08/2018)

                             309                Notice of motion and motion for relief from the
                             (19 pgs; 2 docs)   automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2017 Ford Transit
                                                Wagon, VIN 1FBZX2CM3HKB21252 . Fee Amount
                                                $181, Filed by Creditor Wells Fargo Bank, N.A. dba
                                                Wells Fargo Auto (Attachments: # 1 Exhibit) (Ith,
  10/08/2018                                    Sheryl) (Entered: 10/08/2018)

                             310                Notice of motion and motion for relief from the
                             (19 pgs; 2 docs)   automatic stay with supporting declarations
                                                PERSONAL PROPERTY RE: 2017 Ford Transit
                                                Wagon, VIN 1FBZX2CM8HKA80911 . Fee
                                                Amount $181, Filed by Creditor Wells Fargo Bank,
                                                N.A. dba Wells Fargo Auto (Attachments: # 1
  10/08/2018                                    Exhibit) (Ith, Sheryl) (Entered: 10/08/2018)

                                                Receipt of Motion for Relief from Stay - Personal
                                                Property(8:18-bk-10969-SC) [motion,nmpp]
                                                ( 181.00) Filing Fee. Receipt number 47837648. Fee
                                                amount 181.00. (re: Doc# 308) (U.S. Treasury)
  10/08/2018                                    (Entered: 10/08/2018)

                                                Receipt of Motion for Relief from Stay - Personal
                                                Property(8:18-bk-10969-SC) [motion,nmpp]
                                                ( 181.00) Filing Fee. Receipt number 47837648. Fee
                                                amount 181.00. (re: Doc# 309) (U.S. Treasury)
  10/08/2018                                    (Entered: 10/08/2018)

                                                Receipt of Motion for Relief from Stay - Personal
                                                Property(8:18-bk-10969-SC) [motion,nmpp]
                                                ( 181.00) Filing Fee. Receipt number 47837648. Fee
                                                amount 181.00. (re: Doc# 310) (U.S. Treasury)
  10/08/2018                                    (Entered: 10/08/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                         EXHIBIT 1, PAGE 92
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 94 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 63 of 77



  10/08/2018                 311               Hearing Set (RE: related document(s)308 Motion for
                                               Relief from Stay - Personal Property - RE: 2016
                                               Ford Fusion - VIN No.: 3FA6P0LU5GR342354 -
                                               filed by Creditor Wells Fargo Bank, N.A. dba Wells
                                               Fargo Auto) The Hearing date is set for 11/8/2018 at
                                               10:00 AM at Crtrm 5C, 411 W Fourth St., Santa
                                               Ana, CA 92701. The case judge is Scott C Clarkson
                                               (Bolte, Nickie) (Entered: 10/09/2018)

                             312               Hearing Set (RE: related document(s)309 Motion for
                                               Relief from Stay - Personal Property - RE: 2017
                                               Ford Transit Wagon - VIN No.:
                                               1FBZX2CM3HKB21252 - filed by Creditor Wells
                                               Fargo Bank, N.A. dba Wells Fargo Auto) The
                                               Hearing date is set for 11/8/2018 at 10:00 AM at
                                               Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                               The case judge is Scott C Clarkson (Bolte, Nickie)
  10/08/2018                                   (Entered: 10/09/2018)

                             313               Hearing Set (RE: related document(s)310 Motion for
                                               Relief from Stay - Personal Property - RE: 2017
                                               Ford Transit Wagon - VIN No.:
                                               1FBZX2CM8HKA80911 - filed by Creditor Wells
                                               Fargo Bank, N.A. dba Wells Fargo Auto) The
                                               Hearing date is set for 11/8/2018 at 10:00 AM at
                                               Crtrm 5C, 411 W Fourth St., Santa Ana, CA 92701.
                                               The case judge is Scott C Clarkson (Bolte, Nickie)
  10/08/2018                                   (Entered: 10/09/2018)

                             314               Stipulation By Richard A Marshack (TR) and Alleon
                             (7 pgs)           Capital Partners, LLC and Simmons Bank regarding
                                               payment of Bank SNB's Legal Fees and Expenses in
                                               the Ordinary Course of Business; with Proof of
                                               Service Filed by Trustee Richard A Marshack (TR)
  10/15/2018                                   (Wood, David) (Entered: 10/15/2018)

                             315               Stipulation By Richard A Marshack (TR) and First
                             (6 pgs)           Insurance Funding re: Motion for Relief from Stay
                                               [Dk. No. 301] and Trustee's Motion to Abandon EPL
                                               Insurance Policy [Dk. No. 304]; with Proof of
                                               Service Filed by Trustee Richard A Marshack (TR)
  10/22/2018                                   (Wood, David) (Entered: 10/22/2018)

  10/22/2018                 316               Declaration That No Party Requested a Hearing on
                             (147 pgs)         Motion (LBR 9013-1(o)(3)) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)304 Motion to Abandon
                                               REQUIRED FEE DEFERRED Estate's Interest, if




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 93
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 95 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 64 of 77



                                               any, in Insurance Policy; Declaration of Richard A.
                                               Marshack in support; with Proof of Service.).
                                               (Marshack (TR), Richard) (Entered: 10/22/2018)

                             317               Order Granting Trustee's Motion Abandoning The
                             (2 pgs)           Estate's Interest, If Any, In The Employment
                                               Practices Liability Insurance. IT IS FURTHER
                                               ORDERED that the Estate's interest, if any, in the
                                               Policy1 is abandoned and the Policy is no longer an
                                               asset of the Estate (BNC-PDF) (Related Doc # 304 )
                                               Signed on 10/22/2018 (Bolte, Nickie) (Entered:
  10/22/2018                                   10/22/2018)

                             318               Order Granting Stipulation RE: (I) First Insurance
                             (2 pgs)           Funding Corps Motion For Relief From Stay And
                                               (II) Trustee's Notice To Abandon Employment
                                               Practices Liability Insurance. IT IS ORDERED: The
                                               automatic stay pursuant to 11 U.S.C. Section 362 is
                                               terminated nunc pro tunc to the Conversion Date
                                               (i.e., April 5, 2018) to permit FIRST to exercise its
                                               rights and remedies under applicable non-bankruptcy
                                               law with respect to the Finance Agreement, Policy
                                               and Collateral. The hearing on October 25, 2018 is
                                               VACATED - (SEE ORDER FOR FURTHER
                                               RULING) (BNC-PDF) (Related Doc # 315 ) Signed
  10/22/2018                                   on 10/22/2018 (Bolte, Nickie) (Entered: 10/22/2018)

                             319               Order Granting Stipulation Regarding Payment Of
                             (2 pgs)           Bank SNB's Legal Fees And Expenses In The
                                               Ordinary Course Of Business. IT IS ORDERED:
                                               The Trustee is authorized to make the payments
                                               contemplated by the Stipulation. (BNC-PDF)
                                               (Related Doc # 314 ) Signed on 10/23/2018 (Bolte,
  10/23/2018                                   Nickie) (Entered: 10/23/2018)

                             320               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)317 Order on Motion to
                                               Abandon (BNC-PDF)) No. of Notices: 1. Notice
  10/24/2018                                   Date 10/24/2018. (Admin.) (Entered: 10/24/2018)

                             321               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)318 Order on Generic Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  10/24/2018                                   10/24/2018. (Admin.) (Entered: 10/24/2018)

  10/25/2018                 322               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)319 Order on Generic Motion




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                        EXHIBIT 1, PAGE 94
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document    Page 96 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 65 of 77



                                               (BNC-PDF)) No. of Notices: 1. Notice Date
                                               10/25/2018. (Admin.) (Entered: 10/25/2018)

                             323               Hearing Held (RE: related document(s)301 Motion
                                               for Relief from Stay - Personal Property - RE:
                                               Refundable Portion Of Pre-Paid Insurance Premium
                                               Paid By Movant To Scottsdale Insurance Co. On
                                               Debtor's Behalf, As More Fully Described In The
                                               Supplemental Declaration Of Soraya Mulero) filed
                                               by Interested Party First Insurance Funding.) - OFF
                                               CALENDAR - ORDER GRANTING
                                               STIPULATION ENTERED 10-22-18 - (Docket No.
  10/25/2018                                   318) (Bolte, Nickie) (Entered: 10/26/2018)

                             324               Application to Employ Grobstein Teeple LLP as
                             (20 pgs)          Accountant Application By Chapter 7 Trustee For
                                               Authorization To Employ Grobstein Teeple LLP As
                                               Accountants Effective September 26, 2018;
                                               Statement of Disinterestedness In Support Thereof
                                               Filed by Accountant Grobstein Teeple LLP.
  10/26/2018                                   (Grobstein, Howard) (Entered: 10/26/2018)

                             325               Monthly Operating Report. Operating Report
                             (10 pgs)          Number: 7 - LHG. For the Month Ending 10/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  11/06/2018                                   11/06/2018)

                             326               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 7 - LRC. For the Month Ending 10/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  11/06/2018                                   11/06/2018)

                             327               Application to Employ Grobstein Teeple LLP as
                             (20 pgs)          Accountant Amended Application By Chapter 7
                                               Trustee For Authorization To Employ Grobstein
                                               Teeple LLP As Accountants Effective September 29,
                                               2018; Statement of Disinterestedness In Support
                                               Thereof Filed by Accountant Grobstein Teeple LLP.
  11/07/2018                                   (Grobstein, Howard) (Entered: 11/07/2018)

  11/07/2018                 328               Notice of motion/application Notice of Amended
                             (22 pgs)          Application By Chapter 7 Trustee For Authorization
                                               To Employ Grobstein Teeple LLP As Accountants
                                               Filed by Accountant Grobstein Teeple LLP (RE:
                                               related document(s)327 Application to Employ
                                               Grobstein Teeple LLP as Accountant Amended




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 95
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document    Page 97 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 66 of 77



                                               Application By Chapter 7 Trustee For Authorization
                                               To Employ Grobstein Teeple LLP As Accountants
                                               Effective September 29, 2018; Statement of
                                               Disinterestedness In Support Thereof Filed by
                                               Accountant Grobstein Teeple LLP.). (Grobstein,
                                               Howard) (Entered: 11/07/2018)

                             329               Continuance of Meeting of Creditors (Rule 2003(e))
                                               Filed by Trustee Richard A Marshack (TR). 341(a)
                                               Meeting Continued to 01/15/2019 at 11:02 AM at
                                               RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
  11/08/2018                                   (Marshack (TR), Richard) (Entered: 11/08/2018)

                             330               Hearing Held (RE: related document(s)308 Motion
                                               for Relief from Stay - Personal Property - 2016 Ford
                                               Fusion - VIN No.: 3FA6P0LU5GR342354 - filed by
                                               Creditor Wells Fargo Bank, N.A. dba Wells Fargo
                                               Auto) - MOTION GRANTED BY DEFAULT -
  11/08/2018                                   (Bolte, Nickie) (Entered: 11/08/2018)

                             331               Hearing Held (RE: related document(s)309 Motion
                                               for Relief from Stay - Personal Property - [RE: 2017
                                               Ford Transit Wagon - VIN No.:
                                               1FBZX2CM3HKB21252] filed by Creditor Wells
                                               Fargo Bank, N.A. dba Wells Fargo Auto) -
                                               MOTION GRANTED BY DEFAULT (Bolte,
  11/08/2018                                   Nickie) (Entered: 11/08/2018)

                             332               Hearing Held (RE: related document(s)310 Motion
                                               for Relief from Stay - Personal Property - [RE: 2017
                                               Ford Transit Wagon - VIN No.:
                                               1FBZX2CM8HKA80911] filed by Creditor Wells
                                               Fargo Bank, N.A. dba Wells Fargo Auto) -
                                               MOTION GRANTED BY DEFAULT (Bolte,
  11/08/2018                                   Nickie) (Entered: 11/08/2018)

                             333               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY RE: 2016 FORD
                                               FUSION, VIN #3FA6P0LU5GR342354 (BNC-PDF)
                                               (Related Doc # 308 ) Signed on 11/14/2018
  11/14/2018                                   (Steinberg, Elizabeth) (Entered: 11/14/2018)

                             334               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY RE: 2017 FORD
                                               TRANSIT WAGON, VIN
                                               #1FBZX2CM3HKB21252 (BNC-PDF) (Related
                                               Doc # 309 ) Signed on 11/14/2018 (Steinberg,
  11/14/2018                                   Elizabeth) (Entered: 11/14/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 96
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document    Page 98 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 67 of 77



  11/14/2018                 335               Order Granting Motion for relief from the automatic
                             (3 pgs)           stay PERSONAL PROPERTY RE: 2017 FORD
                                               TRANSIT WAGON VIN #1FBZX2CM8HKA80911
                                               (BNC-PDF) (Related Doc # 310 ) Signed on
                                               11/14/2018 (Steinberg, Elizabeth) (Entered:
                                               11/14/2018)

                             336               Stipulation By Richard A Marshack (TR) and Alleon
                             (9 pgs)           Capital Partners, LLC re: Continued Use of Cash
                                               Collateral Through and Until February 29, 2019;
                                               with Proof of Service Filed by Trustee Richard A
  11/16/2018                                   Marshack (TR) (Hays, D) (Entered: 11/16/2018)

                             337               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)333 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 11/16/2018.
  11/16/2018                                   (Admin.) (Entered: 11/16/2018)

                             338               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)334 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 11/16/2018.
  11/16/2018                                   (Admin.) (Entered: 11/16/2018)

                             339               BNC Certificate of Notice - PDF Document. (RE:
                             (5 pgs)           related document(s)335 Motion for relief from the
                                               automatic stay PERSONAL PROPERTY (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 11/16/2018.
  11/16/2018                                   (Admin.) (Entered: 11/16/2018)

                             340               Declaration re: Declaration That No Party
                             (52 pgs)          Requested A Hearing On Motion LBR 9013-1(o)(3)
                                               Filed by Accountant Grobstein Teeple LLP (RE:
                                               related document(s)327 Application to Employ
                                               Grobstein Teeple LLP as Accountant Amended
                                               Application By Chapter 7 Trustee For Authorization
                                               To Employ Grobstein Teeple LLP As Accountants
                                               Effective September 29, 2018; Statement of
                                               Disinterestedness In Support Thereof Filed by
                                               Accountant Grobstein Teeple LLP.). (Grobstein,
  11/26/2018                                   Howard) (Entered: 11/26/2018)

                             341               Order Approving Chapter 7 Trustee's Application To
                             (2 pgs)           Employ Grobstein Teeple LLP As Accountants
                                               Effective As Of September 29, 2018. (BNC-PDF)
                                               (Related Doc # 327) Signed on 11/26/2018. (Bolte,
  11/26/2018                                   Nickie) (Entered: 11/26/2018)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 97
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                             Main Document    Page 99 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 68 of 77



  11/26/2018                 342               Order Granting Stipulation RE: Continued Use Of
                             (2 pgs)           Cash Collateral Through And Until February 28,
                                               2019 On The Terms Set Forth In The Stipulation.
                                               (BNC-PDF) Signed on 11/26/2018 (RE: related
                                               document(s)336 Stipulation filed by Trustee Richard
                                               A Marshack (TR)). (Bolte, Nickie) (Entered:
                                               11/26/2018)

                             343               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)341 Order on Application to
                                               Employ (BNC-PDF)) No. of Notices: 1. Notice Date
  11/28/2018                                   11/28/2018. (Admin.) (Entered: 11/28/2018)

                             344               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)342 Order (Generic) (BNC-
                                               PDF)) No. of Notices: 1. Notice Date 11/28/2018.
  11/28/2018                                   (Admin.) (Entered: 11/28/2018)

                             345               Request for Removal from Courtesy Notice of
                             (3 pgs)           Electronic Filing (NEF) Filed by Segretti, Donald.
  11/30/2018                                   (Segretti, Donald) (Entered: 11/30/2018)

                             346               Request for Removal from Courtesy Notice of
                             (2 pgs)           Electronic Filing (NEF) Filed by Khodadadi, Payam.
  11/30/2018                                   (Khodadadi, Payam) (Entered: 11/30/2018)

                             347               Monthly Operating Report. Operating Report
                             (11 pgs)          Number: 8 - LHG. For the Month Ending 11/30/18
                                               wi Filed by Trustee Richard A Marshack (TR).
  12/13/2018                                   (Marshack (TR), Richard) (Entered: 12/13/2018)

                             348               Monthly Operating Report. Operating Report
                             (5 pgs)           Number: 8 - LRC. For the Month Ending 11/30/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  12/13/2018                                   12/13/2018)

  01/03/2019                 349               Motion Chapter 7 Trustee's Motion for Order: 1.
                             (107 pgs)         Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 U.S.C. Section 721, and 2.
                                               Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               U.S.C. Sections 105, 345, and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service [Hrg.
                                               1/2419 at 10:00 a.m., Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR) (Grimshaw, Matthew)
                                               (Entered: 01/03/2019)




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 98
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document   Page 100 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 69 of 77




                             350               Notice of motion/application Filed by Trustee
                             (8 pgs)           Richard A Marshack (TR) (RE: related document(s)
                                               349 Motion Chapter 7 Trustee's Motion for Order:
                                               1. Authorizing Operation of the Debtors' Business
                                               Pursuant to 11 U.S.C. Section 721, and 2.
                                               Authorizing Continued Maintenance of Existing
                                               Bank Accounts for a Limited Period Pursuant to 11
                                               U.S.C. Sections 105, 345, and 363; Memorandum of
                                               Points and Authorities and Declaration of Richard
                                               A. Marshack in Support; with Proof of Service [Hrg.
                                               1/2419 at 10:00 a.m., Ctrm 5C] Filed by Trustee
                                               Richard A Marshack (TR)). (Grimshaw, Matthew)
  01/03/2019                                   (Entered: 01/03/2019)

                             351               Hearing Set (RE: related document(s)349 Chapter 7
                                               Trustee's Motion For Order: 1. Authorizing
                                               Operation Of The Debtors' Business Pursuant To 11
                                               U.S.C. Section 721; And 2. Authorizing Continued
                                               Maintenance Of Existing Bank Accounts For A
                                               Limited Period Pursuant To 11 U.S.C. Sections 105,
                                               345, And 363 - filed by Trustee Richard A Marshack
                                               (TR)) The Hearing date is set for 1/24/2019 at 10:00
                                               AM at Crtrm 5C, 411 W Fourth St., Santa Ana, CA
                                               92701. The case judge is Scott C Clarkson (Bolte,
  01/03/2019                                   Nickie) (Entered: 01/04/2019)

                             352               Continuance of Meeting of Creditors (Rule 2003(e))
                                               Filed by Trustee Richard A Marshack (TR). 341(a)
                                               Meeting Continued to 03/12/2019 at 11:02 AM at
                                               RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
  01/10/2019                                   (Marshack (TR), Richard) (Entered: 01/10/2019)

                             353               Monthly Operating Report. Operating Report
                             (5 pgs)           Number: 9 - LRC. For the Month Ending 12/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  01/16/2019                                   01/16/2019)

                             354               Monthly Operating Report. Operating Report
                             (5 pgs)           Number: 9 - LHG. For the Month Ending 12/31/18
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  01/16/2019                                   01/16/2019)

  01/16/2019                 355               Motion For Sale of Property of the Estate under
                             (239 pgs)         Section 363(b) - No Fee & 105, and Settlement
                                               Agreement with V&G Associates Cov, Inc., and
                                               Luminance Yuba, LLC; Declarations of Richard A.



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                        EXHIBIT 1, PAGE 99
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                             Main Document   Page 101 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 70 of 77



                                               Marshack and Evan Glickman in Support Thereof
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (Andrassy, Kyra) (Entered:
                                               01/16/2019)

                             356               Notice of Hearing on Motion for Approval of
                             (19 pgs)          Chapter 7 Trustee's Sale and Settlement Agreement
                                               with V&G Associates COV, Inc. and Luminance
                                               Yuba, LLC Pursuant to 11 U.S.C. Sections 363(b)
                                               and 105, and Rules 2002, 6004, and 9019 of the
                                               Federal Rules of Bankruptcy Procedure with Proof
                                               of Service Filed by Trustee Richard A Marshack
                                               (TR) (RE: related document(s)355 Motion For Sale
                                               of Property of the Estate under Section 363(b) - No
                                               Fee & 105, and Settlement Agreement with V&G
                                               Associates Cov, Inc., and Luminance Yuba, LLC;
                                               Declarations of Richard A. Marshack and Evan
                                               Glickman in Support Thereof with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR)).
  01/16/2019                                   (Andrassy, Kyra) (Entered: 01/16/2019)

                             357               Hearing Set (RE: related document(s)355 Motion
                                               For Approval Of Chapter 7 Trustee's Sale And
                                               Settlement Agreement With V&G Associates Cov,
                                               Inc. And Luminance Yuba, LLC Pursuant To 11
                                               U.S.C. Sections 363(b) And 105 And Rules 2002,
                                               6004, And 9019 Of The Federal Rules Of
                                               Bankruptcy Procedure - No Fee filed by Trustee
                                               Richard A Marshack (TR)) The Hearing date is set
                                               for 2/6/2019 at 11:00 AM at Crtrm 5C, 411 W
                                               Fourth St., Santa Ana, CA 92701. The case judge is
                                               Scott C Clarkson (Bolte, Nickie) (Entered:
  01/16/2019                                   01/17/2019)

                             358               Notice of sale of estate property (LBR 6004-2)
                             (4 pgs)           18.31% membership interest in Luminance Yuba,
                                               LLC Filed by Trustee Richard A Marshack (TR).
  01/17/2019                                   (Andrassy, Kyra) (Entered: 01/17/2019)

  01/18/2019                 359               Original signature page Declaration of Richard A.
                             (6 pgs)           Marshack in support of the Chapter 7 Trustee's
                                               Motion for Order: 1. Authorizing Operation of the
                                               Debtors' Business Pursuant to 11 U.S.C. Section
                                               721; and 2. Authorizing Continued Maintenance of
                                               Existing Bank Accounts for Limited Period Pursuant
                                               to 11 U.S.C. Sections 105, 345 and 363 ; and Errata
                                               to the Declaration of Richard A. Marshack; with
                                               Proof of Service [Related Docket No. 349] Filed by




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                       EXHIBIT 1, PAGE 100
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document   Page 102 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 71 of 77



                                               Trustee Richard A Marshack (TR). (Grimshaw,
                                               Matthew) (Entered: 01/18/2019)

                             360               Hearing Held (RE: related document(s)349 Chapter
                                               7 Trustee's Motion For Order: 1. Authorizing
                                               Operation Of The Debtors' Business Pursuant To 11
                                               U.S.C. Section 721; And 2. Authorizing Continued
                                               Maintenance Of Existing Bank Accounts For A
                                               Limited Period Pursuant To 11 U.S.C. Sections 105,
                                               345, And 363 filed by Trustee Richard A Marshack
                                               (TR))- MOTION GRANTED BY DEFAULT -
  01/24/2019                                   (Bolte, Nickie) (Entered: 01/25/2019)

                             361               Order Granting Chapter 7 Trustee's Motion for
                             (2 pgs)           Order: 1. Authorizing operation of the Debtor's
                                               business pursuant to 11 U.S.C. Section 721; and 2.
                                               Authorized continued maintenance of existing bank
                                               accounts for a limited period pursuant to 11 U.S.C.
                                               Sections 105, 345, and 363 (BNC-PDF) (Related
                                               Doc # 349 ) Signed on 1/25/2019 (Mccall, Audrey)
  01/25/2019                                   (Entered: 01/25/2019)

                             362               BNC Certificate of Notice - PDF Document. (RE:
                             (4 pgs)           related document(s)361 Order on Generic Motion
                                               (BNC-PDF)) No. of Notices: 1. Notice Date
  01/27/2019                                   01/27/2019. (Admin.) (Entered: 01/27/2019)

                             363               Declaration re: Declaration of Kyra E. Andrassy
                             (8 pgs)           Regarding Publication of Notice of Motion for
                                               Approval of Chapter 7 Trustee's Sale and Settlement
                                               Agreement with V&G Associates COV, Inc. and
                                               Luminance Yuba, LLC, Pursuant To 11 U.S.C. §§
                                               363(b) and 105, and Rules 2002, 6004, and 9019 of
                                               The Federal Rules of Bankruptcy Procedure with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)355 Motion
                                               For Sale of Property of the Estate under Section 363
                                               (b) - No Fee & 105, and Settlement Agreement with
                                               V&G Associates Cov, Inc., and Luminance Yuba,
                                               LLC; Declarations of Richard A. Marshack and
                                               Evan Glickman in Support Thereof with Proof of
  01/30/2019                                   Ser). (Andrassy, Kyra) (Entered: 01/30/2019)

  02/04/2019                 364               Notice of Filing of Executed Settlement Agreement in
                             (31 pgs)          Connection With the Motion for Approval of Chapter
                                               7 Trustee's Sale and Settlement Agreement with
                                               V&G Associates COV, Inc. and Luminance Yuba,
                                               LLC, Pursuant to 11 U.S.C. §§ 363(b) and 105, and




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                      EXHIBIT 1, PAGE 101
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document   Page 103 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 72 of 77



                                               Rules 2002, 6004, and 9019 of the Federal Rules of
                                               Bankruptcy Procedure with Proof of Service Filed by
                                               Trustee Richard A Marshack (TR) (RE: related
                                               document(s)355 Motion For Sale of Property of the
                                               Estate under Section 363(b) - No Fee & 105, and
                                               Settlement Agreement with V&G Associates Cov,
                                               Inc., and Luminance Yuba, LLC; Declarations of
                                               Richard A. Marshack and Evan Glickman in Support
                                               Thereof with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR)). (Andrassy, Kyra)
                                               (Entered: 02/04/2019)

                             365               Monthly Operating Report. Operating Report
                             (5 pgs)           Number: 10 - LRC. For the Month Ending 1/31/19
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard) (Entered:
  02/06/2019                                   02/06/2019)

                             366               Monthly Operating Report. Operating Report
                             (5 pgs)           Number: 10 - LHG. For the Month Ending 1/31/19
                                               with Proof of Service Filed by Trustee Richard A
                                               Marshack (TR). (Marshack (TR), Richard)[RE: case
                                               no. 8:18-bk-10972 (Luminance Health Group, Inc., a
                                               California corporation, Modified on 2/6/2019
  02/06/2019                                   (Steinberg, Elizabeth). (Entered: 02/06/2019)

                             367               Hearing Held (RE: related document(s)355 Motion
                                               to Sale of Property of the Estate under Section 363
                                               (b) - No Fee filed by Trustee Richard A Marshack
                                               (TR)) - GRANTED BY DEFAULT. (Steinberg,
  02/06/2019                                   Elizabeth) (Entered: 02/06/2019)

                             368               Order Granting Motion For Approval Of Chapter 7
                             (11 pgs)          Trustee's Sale And Settlement Agreement With
                                               V&G Associates Cov, Inc. And Luminance Yuba,
                                               LLC, Pursuant To 11 U.S.C. Sections 363(b) And
                                               105, And Rules 2002, 6004, And 9019 Of The
                                               Federal Rules Of Bankruptcy Procedure - (BNC-
                                               PDF) (Related Doc # 355 ) Signed on 2/7/2019
  02/07/2019                                   (Bolte, Nickie) (Entered: 02/07/2019)

                             369               BNC Certificate of Notice - PDF Document. (RE:
                             (13 pgs)          related document(s)368 Order on Motion for Sale of
                                               Property under Section 363(b) (BNC-PDF)) No. of
                                               Notices: 1. Notice Date 02/09/2019. (Admin.)
  02/09/2019                                   (Entered: 02/09/2019)

  02/11/2019




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                       EXHIBIT 1, PAGE 102
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                             Main Document   Page 104 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 73 of 77



                             370               Motion to Approve Compromise Under Rule 9019
                             (90 pgs)          Motion for Approval of Chapter 7 Trustee's
                                               Settlement Agreement with Alleon Capital Partners,
                                               LLC Regarding Sale and Settlement Payment
                                               Related to Interest in Luminance Yuba, LLC
                                               Pursuant to Federal Rule of Bankruptcy Procedure
                                               9019(a); Memorandum of Points and Authorities;
                                               Declaration of Richard A. Marshack in Support
                                               Thereof with Proof of Service Filed by Trustee
                                               Richard A Marshack (TR) (Andrassy, Kyra)
                                               (Entered: 02/11/2019)

                             371               Notice of Opportunity To Request a Hearing On
                             (6 pgs)           Motion (LBR 9013-1(o)) Notice of Motion for
                                               Approval of Chapter 7 Trustee's Settlement
                                               Agreement with Alleon Capital Partners, LLC
                                               Regarding Sale and Settlement Payment Related to
                                               Interest in Luminance Yuba, LLC Pursuant to
                                               Federal Rule of Bankruptcy Procedure 9019(a) and
                                               Opportunity to Object and Request a Hearing with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR) (RE: related document(s)370 Motion
                                               to Approve Compromise Under Rule 9019 Motion
                                               for Approval of Chapter 7 Trustee's Settlement
                                               Agreement with Alleon Capital Partners, LLC
                                               Regarding Sale and Settlement Payment Related to
                                               Interest in Luminance Yuba, LLC Pursuant to
                                               Federal Rule of Bankruptcy Procedure 9019(a);
                                               Memorandum of Points and Authorities; Declaration
                                               of Richard A. Marshack in Support Thereof with
                                               Proof of Service Filed by Trustee Richard A
                                               Marshack (TR)). (Andrassy, Kyra) (Entered:
  02/11/2019                                   02/11/2019)

                             372               Notice of Increased Hourly Rates Charged by
                             (4 pgs)           Marshack Hays LLP; with Proof of Service Filed by
                                               Trustee Richard A Marshack (TR). (Wood, David)
  02/25/2019                                   (Entered: 02/25/2019)

  03/04/2019                 373               Declaration That No Party Requested a Hearing on
                             (102 pgs)         Motion (LBR 9013-1(o)(3)) Declaration of Kyra E.
                                               Andrassy That No Party Requested a Hearing on
                                               Application to Employ Smiley Wang-Ekvall, LLP as
                                               Special Litigation and Transactional Counsel
                                               Pursuant to 11 U.S.C. § 327(a) with Proof of Service
                                               Filed by Trustee Richard A Marshack (TR) (RE:
                                               related document(s)370 Motion to Approve
                                               Compromise Under Rule 9019 Motion for Approval
                                               of Chapter 7 Trustee's Settlement Agreement with



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                    4/9/2019
                                                                      EXHIBIT 1, PAGE 103
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                             Main Document   Page 105 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 74 of 77



                                               Alleon Capital Partners, LLC Regarding Sale and
                                               Settlement Payment Related to Interest in Luminance
                                               Yuba, LLC Pursuant to Federal R). (Andrassy, Kyra)
                                               (Entered: 03/04/2019)

                             374               Order Granting Motion For Approval Of Chapter 7
                             (2 pgs)           Trustee's Settlement Agreement With Alleon Capital
                                               Partners, LLC Regarding Sale And Settlement
                                               Payment Related To Interest In Luminance Yuba,
                                               LLC Pursuant To Federal Rule Of Bankruptcy
                                               Procedure 9019(a) (SEE ORDER FOR FURTHER
                                               RULING) (BNC-PDF) (Related Doc # 370) Signed
  03/04/2019                                   on 3/4/2019. (Bolte, Nickie) (Entered: 03/04/2019)

                             375               Stipulation By Richard A Marshack (TR) and Alleon
                             (9 pgs)           Capital Partners, LLC re: Continued Use of Cash
                                               Collateral Through and Until March 20, 2019; with
                                               Proof of Service Filed by Trustee Richard A
  03/06/2019                                   Marshack (TR) (Hays, D) (Entered: 03/06/2019)

                             376        Order Granting Stipulation RE: Continued Use Of Cash
                             (2 pgs)    Collateral Through And Until March 20, 2019. [RELATED
                                        TO ALL DEBTORS] (BNC-PDF) (Related Doc # 375 )
  03/06/2019                            Signed on 3/6/2019 (Bolte, Nickie) (Entered: 03/06/2019)

                             377        BNC Certificate of Notice - PDF Document. (RE: related
                             (4 pgs)    document(s)374 Order on Motion to Approve Compromise
                                        Under Rule 9019 (BNC-PDF)) No. of Notices: 1. Notice
  03/06/2019                            Date 03/06/2019. (Admin.) (Entered: 03/06/2019)

                             378        BNC Certificate of Notice - PDF Document. (RE: related
                             (4 pgs)    document(s)376 Order on Motion to Use Cash Collateral
                                        (BNC-PDF)) No. of Notices: 1. Notice Date 03/08/2019.
  03/08/2019                            (Admin.) (Entered: 03/08/2019)

                             379        Continuance of Meeting of Creditors (Rule 2003(e)) Filed
                                        by Trustee Richard A Marshack (TR). 341(a) Meeting
                                        Continued to 04/30/2019 at 11:02 AM at RM 3-110, 411 W
                                        Fourth St., Santa Ana, CA 92701. (Marshack (TR), Richard)
  03/11/2019                            (Entered: 03/11/2019)

                             380        Notice 45 Day Notice to Professionals re: Hearing on
                             (4 pgs)    Interim Fee Applications; with Proof of Service Filed by
                                        Trustee Richard A Marshack (TR). (Wood, David) (Entered:
  03/12/2019                            03/12/2019)

  03/13/2019                 381        Monthly Operating Report. Operating Report Number: 11 -
                             (5 pgs)    LRC. For the Month Ending 2/28/19 with Proof of Service



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                   4/9/2019
                                                                      EXHIBIT 1, PAGE 104
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                             Main Document   Page 106 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 75 of 77



                                        Filed by Trustee Richard A Marshack (TR). (Marshack
                                        (TR), Richard) (Entered: 03/13/2019)

                             382        Monthly Operating Report. Operating Report Number: 11 -
                             (10 pgs)   LHG. For the Month Ending 2/28/19 with Proof of Service
                                        Filed by Trustee Richard A Marshack (TR). (Marshack
  03/13/2019                            (TR), Richard) (Entered: 03/13/2019)

                             383        Notice Notice of Withdrawal of Proofs of Claim No. 46 and
                             (5 pgs)    Claim No. 47 Filed by Creditor V&G Associates COV Inc..
  03/18/2019                            (Gesmundo, Alastair) (Entered: 03/18/2019)

                             384        Adversary case 8:19-ap-01048. Complaint by Richard A.
                             (14 pgs)   Marshack against Queen Funding LLC. (Charge To Estate).
                                        Complaint for: (1) Avoidance of Preferential Transfers
                                        Pursuant to 11 U.S.C. § 547; (2) Recovery of Property
                                        Pursuant to 11 U.S.C. § 550; (3) Preservation of Avoided
                                        Transfers Pursuant to 11 U.S.C. § 551; (4) Disallowance of
                                        Claims Pursuant to 11 U.S.C. § 502(d); (5) Turnover of
                                        Property of the Estates Pursuant to 11 U.S.C. § 542; (6)
                                        Predatory Lending Pursuant to California Business and
                                        Professions Code § 17200; (7) Equitable Subordination of
                                        Claims Pursuant to 11 U.S.C. § 510(c); and (8) Declaratory
                                        Relief (with Proof of Service) Nature of Suit: (12 (Recovery
                                        of money/property - 547 preference)),(14 (Recovery of
                                        money/property - other)),(11 (Recovery of money/property -
                                        542 turnover of property)),(81 (Subordination of claim or
                                        interest)),(02 (Other (e.g. other actions that would have been
                                        brought in state court if unrelated to bankruptcy)))(Golden,
  03/20/2019                            Jeffrey) (Entered: 03/20/2019)

  03/20/2019                 385        Adversary case 8:19-ap-01049. Complaint by Richard A.
                             (14 pgs)   Marshack against Richmond Capital Group. (Charge To
                                        Estate). Complaint for: (1) Avoidance of Preferential
                                        Transfers Pursuant to 11 U.S.C. § 547; (2) Recovery of
                                        Property Pursuant to 11 U.S.C. § 550; (3) Preservation of
                                        Avoided Transfers Pursuant to 11 U.S.C. § 551; (4)
                                        Disallowance of Claims Pursuant to 11 U.S.C. § 502(d); (5)
                                        Turnover of Property of the Estates Pursuant to 11 U.S.C. §
                                        542; (6) Predatory Lending Pursuant to California Business
                                        and Professions Code § 17200; (7) Equitable Subordination
                                        of Claims Pursuant to 11 U.S.C. § 510(c); and (8)
                                        Declaratory Relief (with Proof of Service) Nature of Suit:
                                        (12 (Recovery of money/property - 547 preference)),(11
                                        (Recovery of money/property - 542 turnover of property)),
                                        (14 (Recovery of money/property - other)),(02 (Other (e.g.
                                        other actions that would have been brought in state court if




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                       4/9/2019
                                                                        EXHIBIT 1, PAGE 105
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                             Main Document   Page 107 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 76 of 77



                                        unrelated to bankruptcy))),(81 (Subordination of claim or
                                        interest))(Golden, Jeffrey) (Entered: 03/20/2019)

                             386        Adversary case 8:19-ap-01050. Complaint by Richard A.
                             (15 pgs)   Marshack against Yellowstone Capital West, LLC. (Charge
                                        To Estate). Complaint for: (1) Avoidance of Preferential
                                        Transfers Pursuant to 11 U.S.C. § 547; (2) Avoidance of
                                        Post-Petition Transfers Pursuant to 11 U.S.C. § 549(A); (3)
                                        Recovery of Property Pursuant to 11 U.S.C. § 550; (4)
                                        Preservation of Avoided Transfers Pursuant to 11 U.S.C. §
                                        551; (5) Disallowance of Claims Pursuant to 11 U.S.C. §
                                        502(D); (6) Turnover of Property of the Estates Pursuant to
                                        11 U.S.C. § 542; (7) Predatory Lending Pursuant to
                                        California Business and Professions Code § 17200; (8)
                                        Equitable Subordination of Claims Pursuant to 11 U.S.C. §
                                        510(C); and (9) Declaratory Relief (with Proof of Service)
                                        Nature of Suit: (12 (Recovery of money/property - 547
                                        preference)),(13 (Recovery of money/property - 548
                                        fraudulent transfer)),(14 (Recovery of money/property -
                                        other)),(11 (Recovery of money/property - 542 turnover of
                                        property)),(02 (Other (e.g. other actions that would have
                                        been brought in state court if unrelated to bankruptcy)))
  03/20/2019                            (Golden, Jeffrey) (Entered: 03/20/2019)

                             387        Adversary case 8:19-ap-01051. Complaint by Richard A.
                             (14 pgs)   Marshack against Yes Funding Services LLC. (Charge To
                                        Estate). Complaint for: (1) Avoidance of Preferential
                                        Transfers Pursuant to 11 U.S.C. § 547; (2) Recovery of
                                        Property Pursuant to 11 U.S.C. § 550; (3) Preservation of
                                        Avoided Transfers Pursuant to 11 U.S.C. § 551; (4)
                                        Disallowance of Claims Pursuant to 11 U.S.C. § 502(D); (5)
                                        Turnover of Property of the Estates Pursuant to 11 U.S.C. §
                                        542; (6) Predatory Lending Pursuant to California Business
                                        and Professions Code § 17200; (7) Equitable Subordination
                                        of Claims Pursuant to 11 U.S.C. § 510(C); and (8)
                                        Declaratory Relief (with Proof of Service) Nature of Suit:
                                        (12 (Recovery of money/property - 547 preference)),(14
                                        (Recovery of money/property - other)),(11 (Recovery of
                                        money/property - 542 turnover of property)),(81
                                        (Subordination of claim or interest)),(02 (Other (e.g. other
                                        actions that would have been brought in state court if
                                        unrelated to bankruptcy)))(Golden, Jeffrey) (Entered:
  03/20/2019                            03/20/2019)

  04/02/2019                 388        Statement of Property Sold; with Proof of Service Filed by
                             (4 pgs)    Trustee Richard A Marshack (TR). (Marshack (TR),
                                        Richard) - - Warning: See docket entry no.: 389 for
                                        corrections - Modified on 4/2/2019 (Bolte, Nickie).
                                        (Entered: 04/02/2019)



 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                     4/9/2019
                                                                       EXHIBIT 1, PAGE 106
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                Main Document   Page 108 of 261
 CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                             Page 77 of 77




                                389         Notice to Filer of Error and/or Deficient Document
                                            Incorrect/incomplete/unreadable PDF was attached to
                                            the docket entry. Incorrect case number on pleading.
                                            THE FILER IS INSTRUCTED TO RE-FILE THE
                                            DOCUMENT WITH THE CORRECT CASE NUMBER
                                            AND PDF IMMEDIATELY. (RE: related document(s)388
                                            Statement filed by Trustee Richard A Marshack (TR))
  04/02/2019                                (Bolte, Nickie) (Entered: 04/02/2019)

                                390         Statement of Property Sold Revised; with Proof of Service
                                (4 pgs)     Filed by Trustee Richard A Marshack (TR). (Marshack
  04/03/2019                                (TR), Richard) (Entered: 04/03/2019)

                                391         Monthly Operating Report. Operating Report Number: 12 -
                                (10 pgs)    LRC. For the Month Ending 3/31/19 with Proof of Service
                                            Filed by Trustee Richard A Marshack (TR). (Marshack
  04/03/2019                                (TR), Richard) (Entered: 04/03/2019)

                                392         Monthly Operating Report. Operating Report Number: 12 -
                                (10 pgs)    LHG. For the Month Ending 3/31/19 with Proof of Service
                                            Filed by Trustee Richard A Marshack (TR). (Marshack
  04/03/2019                                (TR), Richard) (Entered: 04/03/2019)




                                          PACER Service Center
                                            Transaction Receipt
                                             04/09/2019 17:07:00
                     PACER                               Client
                                   mh4052870:3453976:0
                     Login:                              Code:
                                                                   8:18-bk-10969-SC Fil
                                                                   or Ent: filed From:
                                                                   1/9/2011 To: 4/9/2019
                                                         Search Doc From: 0 Doc To:
                     Description: Docket Report
                                                         Criteria: 99999999 Term:
                                                                   included Format: html
                                                                   Page counts for
                                                                   documents: included
                     Billable
                                   30                    Cost:     3.00
                     Pages:




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?903603975858268-L_1_0-1                         4/9/2019
                                                                              EXHIBIT 1, PAGE 107
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 109 of 261




                                                            EXHIBIT 2
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 1 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 110 of 261

                                                         CONVERTED, JNTADMN, MEMBER


                                  U.S. Bankruptcy Court
                         Central District of California (Santa Ana)
                         Bankruptcy Petition #: 8:18-bk-10972-SC
                                                                             Date filed:   03/21/2018
Assigned to: Scott C Clarkson                                          Date converted:     04/05/2018
Chapter 7                                                                 341 meeting:     04/30/2019
Previous chapter 11                                         Deadline for filing claims:    07/20/2018
Original chapter 11                                 Deadline for filing claims (govt.):    09/17/2018
Voluntary                                         Deadline for objecting to discharge:     07/16/2018
Asset                                             Deadline for financial mgmt. course:     07/16/2018



Debtor                                             represented by Beth Gaschen
Luminance Health Group, Inc., a California                        Weiland Golden Goodrich LLP
corporation                                                       650 Town Center Dr Ste 600
27131 Calle Arroyo, Ste 1703                                      Costa Mesa, CA 92626
San Juan Capistrano, CA 92675                                     714-966-1000
ORANGE-CA                                                         Fax : 714-966-1002
Tax ID / EIN: XX-XXXXXXX                                          Email: bgaschen@wgllp.com

                                                                  Jeffrey I Golden
                                                                  Weiland Golden Goodrich LLP
                                                                  650 Town Center Dr Ste 600
                                                                  Costa Mesa, CA 92626
                                                                  714-966-1000
                                                                  Email: jgolden@wgllp.com

Trustee
Richard A Marshack (TR)
Marshack Hays LLP
870 Roosevelt
Irvine, CA 92620
949-333-7777

U.S. Trustee                                       represented by Michael J Hauser
United States Trustee (SA)                                        411 W Fourth St Suite 7160
411 W Fourth St., Suite 7160                                      Santa Ana, CA 92701-4593
Santa Ana, CA 92701-4593                                          714-338-3417
(714) 338-3400                                                    Fax : 714-338-3421
                                                                  Email: michael.hauser@usdoj.gov


  Filing Date                   #                                 Docket Text



                                                                    EXHIBIT 2, PAGE 108
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                       4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 2 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 111 of 261

 03/21/2018                 1                  Chapter 11 Voluntary Petition Non-Individual. Fee
                            (10 pgs; 4 docs)   Amount $1717 Filed by LUMINANCE HEALTH
                                               GROUP, INC., a California corporation List of
                                               Equity Security Holders due 04/4/2018. Summary of
                                               Assets and Liabilities (Form 106Sum or 206Sum )
                                               due 04/4/2018. Schedule A/B: Property (Form
                                               106A/B or 206A/B) due 04/4/2018. Schedule D:
                                               Creditors Who Have Claims Secured by Property
                                               (Form 106D or 206D) due 04/4/2018. Schedule E/F:
                                               Creditors Who Have Unsecured Claims (Form
                                               106E/F or 206E/F) due 04/4/2018. Schedule G:
                                               Executory Contracts and Unexpired Leases (Form
                                               106G or 206G) due 04/4/2018. Schedule H: Your
                                               Codebtors (Form 106H or 206H) due 04/4/2018.
                                               Declaration About an Individual Debtors Schedules
                                               (Form 106Dec) due 04/4/2018. Statement of
                                               Financial Affairs (Form 107 or 207) due 04/4/2018.
                                               Signature of Attorney on Petition (Form 101 or 201)
                                               due 04/4/2018. Corporate Resolution Authorizing
                                               Filing of Petition due 04/4/2018. Corporate
                                               Ownership Statement (LBR Form F1007-4) due by
                                               04/4/2018. Statement of Related Cases (LBR Form
                                               F1015-2) due 04/4/2018. Disclosure of
                                               Compensation of Attorney for Debtor (Form 2030)
                                               due 04/4/2018. Verification of Master Mailing List
                                               of Creditors (LBR Form F1007-1) due 04/4/2018.
                                               Incomplete Filings due by 04/4/2018. (Golden,
                                               Jeffrey) WARNING: See docket entry NO.2&3 for
                                               corrections. Item Re Notice of Dismissal of case
                                               within 72 hours if required document is not filed.
                                               DEFICIENT FOR Declaration About A Non
                                               Individual Debtors Schedules (Form 202) due
                                               4/4/18. Master Mailing List of Creditors due
                                               3/24/2018. Modified on 3/21/2018 (Roque, Jewell).
                                               (Entered: 03/21/2018)

                                               Receipt of Voluntary Petition (Chapter 11)(8:18-bk-
                                               10972) [misc,volp11] (1717.00) Filing Fee. Receipt
                                               number 46674211. Fee amount 1717.00. (re: Doc#
 03/21/2018                                    1) (U.S. Treasury) (Entered: 03/21/2018)

                                               Judge Scott C Clarkson added to case. Involvement
                                               of Judge Erithe A. Smith Terminated (Roque,
 03/21/2018                                    Jewell) (Entered: 03/21/2018)

 03/21/2018                 2                  Notice to Filer of Correction Made/No Action
                                               Required: Judge Clalrkson was reassigned due to
                                               prior case. THIS ENTRY IS PROVIDED FOR
                                               FUTURE REFERENCE. (RE: related document(s)

                                                                    EXHIBIT 2, PAGE 109
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                     4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 3 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 112 of 261

                                              1 Voluntary Petition (Chapter 11) filed by Debtor
                                              LUMINANCE HEALTH GROUP, INC., a
                                              California corporation) (Roque, Jewell) (Entered:
                                              03/21/2018)

                            3                 Notice to Filer of Error and/or Deficient Document
                                              Master Mailing List of Creditors due within 72
                                              Hours. (RE: related document(s)1 Voluntary
                                              Petition (Chapter 11) filed by Debtor Luminance
                                              Health Group, Inc.) (Roque, Jewell) (Entered:
 03/21/2018                                   03/21/2018)

                            4                 Request for courtesy Notice of Electronic Filing
                            (1 pg)            (NEF) Filed by Gaschen, Beth. (Gaschen, Beth)
 03/21/2018                                   (Entered: 03/21/2018)

                            5                 List of Creditors (Master Mailing List of Creditors)
                            (23 pgs)          Filed by Debtor Luminance Health Group, Inc. (RE:
                                              related document(s)1 Voluntary Petition (Chapter
 03/21/2018                                   11)). (Golden, Jeffrey) (Entered: 03/21/2018)

                            6                 ORDER Granting Motion To Approve Joint
                            (2 pgs)           Administration Of Cases. Lead Case: Luminance
                                              Recovery Center, LLC, a California limited liability
                                              company, (8:18-bk-10969-SC) Jointly Administered
                                              With Member Case: Luminance Health Group, Inc. a
                                              California corporation (8:18-bk-10972-SC) (SEE
                                              ORDER FOR FURTHER RULING) (ORIGINAL
                                              MOTION FILED IN LEAD CASE: SEE DOCKET
                                              NO. 6 (8:18-bk-10969-SC) (BNC-PDF) Signed on
                                              3/22/2018. (Bolte, Nickie) - THIS ORDER IS
                                              AMENDED AND SUPERSEDED BY DOCKET
                                              NO. 14 Modified on 3/29/2018 (Bolte, Nickie).
 03/22/2018                                   (Entered: 03/22/2018)

                            7                 Request for courtesy Notice of Electronic Filing
                            (1 pg)            (NEF) on behalf of Creditor Alleon Capital Partners
                                              LLC Filed by Peo, Valerie. (Peo, Valerie) (Entered:
 03/23/2018                                   03/23/2018)

                            8                 BNC Certificate of Notice (RE: related document(s)
                            (2 pgs)           1 Voluntary Petition (Chapter 11) filed by Debtor
                                              Luminance Health Group, Inc.) No. of Notices: 1.
                                              Notice Date 03/23/2018. (Admin.) (Entered:
 03/23/2018                                   03/23/2018)

 03/23/2018                 9                 BNC Certificate of Notice (RE: related document(s)
                            (2 pgs)           1 Voluntary Petition (Chapter 11) filed by Debtor


                                                                    EXHIBIT 2, PAGE 110
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                     4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 4 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 113 of 261

                                              Luminance Health Group, Inc.) No. of Notices: 1.
                                              Notice Date 03/23/2018. (Admin.) (Entered:
                                              03/23/2018)

                            10                BNC Certificate of Notice - PDF Document. (RE:
                            (3 pgs)           related document(s)6 ORDER for joint
                                              administration (BNC-PDF)) No. of Notices: 1.
                                              Notice Date 03/24/2018. (Admin.) (Entered:
 03/24/2018                                   03/24/2018)

                            11                Meeting of Creditors 341(a) meeting to be held on
                            (2 pgs)           4/27/2018 at 11:00 AM at RM 1-154, 411 W Fourth
                                              St., Santa Ana, CA 92701. (Beezer, Cynthia)
 03/26/2018                                   (Entered: 03/26/2018)

                            12                Notice Notice of Joint Administration of Cases and
                            (12 pgs)          Requirements for Filing Documents (with Proof of
                                              Service) Filed by Debtor Luminance Health Group,
                                              Inc. (RE: related document(s)6 ORDER Granting
                                              Motion To Approve Joint Administration Of Cases.
                                              Lead Case: Luminance Recovery Center, LLC, a
                                              California limited liability company, (8:18-bk-
                                              10969-SC) Jointly Administered With Member
                                              Case: Luminance Health Group, Inc. a California
                                              corporation (8:18-bk-10972-SC) (SEE ORDER FOR
                                              FURTHER RULING) (ORIGINAL MOTION
                                              FILED IN LEAD CASE: SEE DOCKET NO. 6
                                              (8:18-bk-10969-SC) (BNC-PDF) Signed on
 03/27/2018                                   3/22/2018.). (Gaschen, Beth) (Entered: 03/27/2018)

                            13                BNC Certificate of Notice (RE: related document(s)
                            (6 pgs)           11 Meeting of Creditors Chapter 11) No. of Notices:
                                              155. Notice Date 03/28/2018. (Admin.) (Entered:
 03/28/2018                                   03/28/2018)

                            14                Amended Order Granting Motion To Approve Joint
                            (2 pgs)           Administration Of Cases. (SEE ORDER FOR
                                              FURTHER RULING) (BNC-PDF) Signed on
 03/29/2018                                   3/29/2018. (Bolte, Nickie) (Entered: 03/29/2018)

                            15                Notice To Creditors Of Amended Order Granting
                            (2 pgs)           Motion To Approve Joint Administration Of Cases
                                              (RE: related document 14) (BNC-PDF) (Bolte,
 03/29/2018                                   Nickie) (Entered: 03/29/2018)

 03/30/2018                 16                Request for courtesy Notice of Electronic Filing
                            (1 pg)            (NEF) Filed by Brandlin, Christopher. (Brandlin,
                                              Christopher) (Entered: 03/30/2018)


                                                                   EXHIBIT 2, PAGE 111
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                    4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 5 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 114 of 261


                            17                BNC Certificate of Notice - PDF Document. (RE:
                            (6 pgs)           related document(s)15 Notice to creditors (BNC-
                                              PDF)) No. of Notices: 161. Notice Date 03/31/2018.
 03/31/2018                                   (Admin.) (Entered: 03/31/2018)

                            18                BNC Certificate of Notice - PDF Document. (RE:
                            (3 pgs)           related document(s)14 Amended Order (BNC-PDF))
                                              No. of Notices: 1. Notice Date 03/31/2018. (Admin.)
 03/31/2018                                   (Entered: 03/31/2018)

                            19                Request for courtesy Notice of Electronic Filing
                            (1 pg)            (NEF) Filed by Garfinkle, Jeffrey. (Garfinkle,
 04/03/2018                                   Jeffrey) (Entered: 04/03/2018)

                            20                Order Granting Emergency Motion To Convert
                            (2 pgs)           Cases From Chapter 11 To Cases Under Chapter 7
                                              Pursuant To 11 U.S.C. Section 1112(b) Or To
                                              Appoint A Chapter 11 Trustee. IT IS ORDERED:
                                              The Motion is granted. These cases are hereby
                                              converted to one under chapter 7. The Office of the
                                              United States Trustee is hereby directed to appoint a
                                              chapter 7 trustee in these cases. [ORDER AFFECTS
                                              ALL DEBTORS] (ORIGINAL MOTION FILED IN
                                              LEAD CASE: 8:18-bk-10969-SC - SEE DOCKET
                                              NO. 55 ) [SEE(BNC-PDF). (BNC-PDF) Signed on
 04/05/2018                                   4/5/2018 (Bolte, Nickie) (Entered: 04/05/2018)

                            21                Notice of appointment and acceptance of trustee
                            (1 pg)            Filed by Trustee Richard A Marshack (TR).
 04/05/2018                                   (Marshack (TR), Richard) (Entered: 04/05/2018)

                            22                Meeting of Creditors 341(a) meeting to be held on
                                              5/15/2018 at 09:00 AM at RM 3-110, 411 W Fourth
                                              St., Santa Ana, CA 92701. Cert. of Financial
                                              Management due by 7/16/2018. Last day to oppose
                                              discharge or dischargeability is 7/16/2018. (Bolte,
                                              Nickie). NOTICE NOT GENERATED. Modified on
 04/05/2018                                   4/6/2018 (Corona, Heidi). (Entered: 04/05/2018)

                            23                Amendment to List of Creditors. Fee Amount $31
                            (13 pgs)          Filed by Debtor Luminance Health Group, Inc..
 04/06/2018                                   (Golden, Jeffrey) (Entered: 04/06/2018)

                                              Receipt of Amended List of Creditors (Fee)(8:18-bk-
                                              10972-SC) [misc,amdcm] ( 31.00) Filing Fee.
                                              Receipt number 46780279. Fee amount 31.00. (re:
 04/06/2018                                   Doc# 23) (U.S. Treasury) (Entered: 04/06/2018)


                                                                    EXHIBIT 2, PAGE 112
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                     4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 6 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 115 of 261

 04/07/2018                 24                BNC Certificate of Notice - PDF Document. (RE:
                            (3 pgs)           related document(s)20 Order Converting Case to
                                              Chapter 7 (BNC-PDF)) No. of Notices: 1. Notice
                                              Date 04/07/2018. (Admin.) (Entered: 04/07/2018)

                            25                Meeting of Creditors 341(a) meeting to be held on
                            (2 pgs)           5/15/2018 at 09:00 AM at RM 3-110, 411 W Fourth
                                              St., Santa Ana, CA 92701. (Bolte, Nickie) (Entered:
 04/09/2018                                   04/09/2018)

                                              Receipt of Certification Fee - $11.00 by 16. Receipt
 04/11/2018                                   Number 80071139. (admin) (Entered: 04/11/2018)

                                              Receipt of Photocopies Fee - $0.50 by 16. Receipt
 04/11/2018                                   Number 80071139. (admin) (Entered: 04/11/2018)

                            26                BNC Certificate of Notice (RE: related document(s)
                            (8 pgs)           25 Meeting of Creditors Chapter 7 No Asset) No. of
                                              Notices: 263. Notice Date 04/11/2018. (Admin.)
 04/11/2018                                   (Entered: 04/11/2018)

                            27                Request for courtesy Notice of Electronic Filing
                            (1 pg)            (NEF) Filed by Wood, David. (Wood, David)
 04/12/2018                                   (Entered: 04/12/2018)

                            28                Notice of Assets filed by trustee and court's notice of
                            (2 pgs; 2 docs)   possible dividend (BNC) Filed by Trustee Richard A
                                              Marshack (TR). Proofs of Claims due by 7/20/2018.
                                              Government Proof of Claim due by 9/17/2018.
 04/16/2018                                   (Marshack (TR), Richard) (Entered: 04/16/2018)

 04/18/2018                 29                Schedule A/B Non-Individual: Property (Official
                            (126 pgs)         Form 106A/B or 206A/B) , Schedule D Non-
                                              Individual: Creditors Who Have Claims Secured by
                                              Property (Official Form 106D or 206D) , Schedule
                                              E/F Non-Individual: Creditors Who Have Unsecured
                                              Claims (Official Form 106F or 206F) , Schedule G
                                              Non-Individual: Executory Contracts and Unexpired
                                              Leases (Official Form 106G or 206G) , Schedule H
                                              Non-Individual: Your Codebtors (Official Form
                                              106H or 206H) , Statement of Financial Affairs for
                                              Non-Individual Filing for Bankruptcy (Official Form
                                              107 or 207) , Statement of Related Cases (LBR Form
                                              1015-2.1) , Summary of Assets and Liabilities for
                                              Non-Individual (Official Form 106Sum or 206Sum) ,
                                              Verification of Master Mailing List of Creditors
                                              (LBR Form F1007-1) , Disclosure of Compensation
                                              of Attorney for Debtor (Official Form 2030) ,


                                                                     EXHIBIT 2, PAGE 113
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                       4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 7 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 116 of 261

                                              Declaration Under Penalty of Perjury for Non-
                                              Individual Debtors (Official Form 202) , List of
                                              Equity Security Holders , Statement of Corporate
                                              Ownership filed. Filed by Debtor Luminance Health
                                              Group, Inc. (RE: related document(s)1 Voluntary
                                              Petition (Chapter 11)). (Golden, Jeffrey)
                                              WARNING: See docket entry #31 for corrections.
                                              Additional creditors not added. Fee not paid.
                                              Modified on 4/19/2018 (Law, Tamika). (Entered:
                                              04/18/2018)

                            30                BNC Certificate of Notice (RE: related document(s)
                            (7 pgs)           28 Notice of Assets filed by trustee and court's notice
                                              of possible dividend (BNC) filed by Trustee Richard
                                              A Marshack (TR)) No. of Notices: 262. Notice Date
 04/18/2018                                   04/18/2018. (Admin.) (Entered: 04/18/2018)

                            31                Notice of Deficiency of Filing Fees Required to Add
                            (1 pg)            Additional Creditors (BNC) (RE: related document
                                              (s)29 Schedule A/B: Property (Official Form
                                              106A/B or 206A/B) filed by Debtor Luminance
                                              Health Group, Inc., Schedule D: Creditors Who
                                              Have Claims Secured by Property (Official Form
                                              106D or 206D), Schedule E/F: Creditors Who Have
                                              Unsecured Claims (Official Form 106F or 206F),
                                              Schedule G: Executory Contracts and Unexpired
                                              Leases (Official Form 106G or 206G), Schedule H:
                                              Your Codebtors (Official Form 106H or 206H),
                                              Statement of Financial Affairs (Official Form 107 or
                                              207) (Official Form 107 or 207), Statement of
                                              Related Cases (LBR Form 1015-2.1), Summary of
                                              Assets and Liabilities (Official Form 106Sum or
                                              206Sum), Verification of Master Mailing List of
                                              Creditors (LBR F1007-1), Disclosure of
                                              Compensation of Atty for Debtor (Official Form
                                              2030), Declaration Under Penalty of Perjury for
                                              Non-Individual Debtors (Official Form 202), List of
                                              Equity Security Holders, Corporate Ownership
 04/19/2018                                   Statement) (Law, Tamika) (Entered: 04/19/2018)

                                              Receipt of Amendment Filing Fee - $31.00 by 02.
                                              Receipt Number 80071205. (admin) (Entered:
 04/20/2018                                   04/20/2018)

 04/21/2018                 32                BNC Certificate of Notice (RE: related document(s)
                            (2 pgs)           31 Notice of Deficiency of Filing Fees Required to
                                              Add Additional Creditors (BNC)) No. of Notices: 1.




                                                                    EXHIBIT 2, PAGE 114
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                      4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 8 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 117 of 261

                                              Notice Date 04/21/2018. (Admin.) (Entered:
                                              04/21/2018)

                            33                Amending Schedules (D) (E/F) Amendments to
                            (118 pgs)         Summary of Assets and Liabilities, Schedules A, B,
                                              D, E, F & H (with Proof of Service) Filed by Debtor
                                              Luminance Health Group, Inc.. (Gaschen, Beth)
 05/09/2018                                   (Entered: 05/09/2018)

                            34                Amendment to List of Creditors. Fee Amount $31
                            (6 pgs)           Filed by Debtor Luminance Health Group, Inc..
 05/09/2018                                   (Gaschen, Beth) (Entered: 05/09/2018)

                                              Receipt of Amending Schedules D and/or E/F
                                              (Official Form 106D, 106E/F, 206D, or 206E/F)
                                              (Fee)(8:18-bk-10972-SC) [misc,amdsch] ( 31.00)
                                              Filing Fee. Receipt number 46975550. Fee amount
                                              31.00. (re: Doc# 33) (U.S. Treasury) (Entered:
 05/09/2018                                   05/09/2018)

                                              Receipt of Amended List of Creditors (Fee)(8:18-bk-
                                              10972-SC) [misc,amdcm] ( 31.00) Filing Fee.
                                              Receipt number 46975550. Fee amount 31.00. (re:
 05/09/2018                                   Doc# 34) (U.S. Treasury) (Entered: 05/09/2018)

                            35                Continuance of Meeting of Creditors (Rule 2003(e))
                                              Filed by Trustee Richard A Marshack (TR). 341(a)
                                              Meeting Continued to 07/10/2018 at 11:02 AM at
                                              RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 05/16/2018                                   (Marshack (TR), Richard) (Entered: 05/16/2018)

                            36                Notice of Change of Address Filed by Creditor
 05/22/2018                 (2 pgs)           Nicholas Gomez . (Le, James) (Entered: 05/23/2018)

                            37                Change f Mailing Address Filed by Creditor James
                            (1 pg)            Kelton Hudzik . (Bolte, Nickie) (Entered:
 06/11/2018                                   06/12/2018)

                            38                Continuance of Meeting of Creditors (Rule 2003(e))
                                              Filed by Trustee Richard A Marshack (TR). 341(a)
                                              Meeting Continued to 08/14/2018 at 11:02 AM at
                                              RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 07/11/2018                                   (Marshack (TR), Richard) (Entered: 07/11/2018)

                                              Receipt of Photocopies Fee - $5.00 by 08. Receipt
 07/18/2018                                   Number 80071766. (admin) (Entered: 07/18/2018)

 08/15/2018                 39

                                                                   EXHIBIT 2, PAGE 115
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                    4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 9 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 118 of 261

                                                 Continuance of Meeting of Creditors (Rule 2003(e))
                                                 Filed by Trustee Richard A Marshack (TR). 341(a)
                                                 Meeting Continued to 09/18/2018 at 11:02 AM at
                                                 RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
                                                 (Marshack (TR), Richard) (Entered: 08/15/2018)

                             40                  Continuance of Meeting of Creditors (Rule 2003(e))
                                                 Filed by Trustee Richard A Marshack (TR). 341(a)
                                                 Meeting Continued to 11/06/2018 at 11:02 AM at
                                                 RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 09/24/2018                                      (Marshack (TR), Richard) (Entered: 09/24/2018)

                             41                  Application to Employ Grobstein Teeple LLP as
                             (19 pgs)            Accountant Application By Chapter 7 Trustee For
                                                 Authorization To Employ Grobstein Teeple LLP As
                                                 Accountants Effective September 26, 2018;
                                                 Statement of Disinterestedness In Support Thereof
                                                 Filed by Accountant Grobstein Teeple LLP.
 10/26/2018                                      (Grobstein, Howard) (Entered: 10/26/2018)

                             42                  Continuance of Meeting of Creditors (Rule 2003(e))
                                                 Filed by Trustee Richard A Marshack (TR). 341(a)
                                                 Meeting Continued to 01/15/2019 at 11:02 AM at
                                                 RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 11/08/2018                                      (Marshack (TR), Richard) (Entered: 11/08/2018)

                             43                  Continuance of Meeting of Creditors (Rule 2003(e))
                                                 Filed by Trustee Richard A Marshack (TR). 341(a)
                                                 Meeting Continued to 03/12/2019 at 11:02 AM at
                                                 RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 01/10/2019                                      (Marshack (TR), Richard) (Entered: 01/10/2019)

                             44                  Continuance of Meeting of Creditors (Rule 2003(e))
                                                 Filed by Trustee Richard A Marshack (TR). 341(a)
                                                 Meeting Continued to 04/30/2019 at 11:02 AM at
                                                 RM 3-110, 411 W Fourth St., Santa Ana, CA 92701.
 03/11/2019                                      (Marshack (TR), Richard) (Entered: 03/11/2019)




                                      PACER Service Center
                                         Transaction Receipt
                                           04/09/2019 17:07:49
                    PACER                               Client
                                  mh4052870:3453976:0
                    Login:                              Code:


                                                                      EXHIBIT 2, PAGE 116
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1                      4/9/2019
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 10 of 10
  Case 8:18-bk-10969-SC Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                            Main Document      Page 119 of 261

                    Description: Docket Report    Search 8:18-bk-10972-SC Fil
                                                  Criteria: or Ent: filed From:
                                                            1/9/2011 To: 4/9/2019
                                                            Doc From: 0 Doc To:
                                                            99999999 Term:
                                                            included Format: html
                                                            Page counts for
                                                            documents: included
                    Billable
                                5                 Cost:     0.50
                    Pages:




                                                                     EXHIBIT 2, PAGE 117
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?333354363338923-L_1_0-1             4/9/2019
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 120 of 261




                                                            EXHIBIT 3
Case 8:18-bk-10969-SC         Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                              Main Document   Page 121 of 261
  Case 8:18-bk-10969-SC        Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01                  Desc
                                 Main Document Page 1 of 6


   1 D. EDWARD HAYS, #162507
     ehays@marshackhays.com
   2 DAVID A. WOOD, #272406
     dwood@marshackhays.com                                            FILED & ENTERED
   3 MARSHACK HAYS LLP
     870 Roosevelt
   4 Irvine, California 92620                                               MAY 07 2018
     Telephone: (949) 333-7777
   5 Facsimile: (949) 333-7778                                         CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
   6 Attorneys for Chapter 7 Trustee,                                  BY steinber DEPUTY CLERK

     RICHARD A. MARSHACK
   7
                                                               CHANGES MADE BY COURT
   8
                                  UNITED STATES BANKRUPTCY COURT
   9
                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
  10
  11
       In re                                               Case No. 8:18-bk-10969-SC
  12
     LUMINANCE RECOVERY CENTER, LLC                        Chapter 7
  13 A California limited liability company, et al.,
                                                           ORDER GRANTING THE CHAPTER 7
  14                                                       TRUSTEE’S EMERGENCY MOTION FOR
                                 Debtors,                  ORDER:
  15
       Affects:                                            1. AUTHORIZING OPERATION OF THE
  16                                                          DEBTORS’ BUSINESS PURSUANT TO
       ☒       ALL DEBTORS                                    11 U.S.C. § 721;
  17                                                       2. RETAIN AND PAY CERTAIN
       ☐       Luminance Recovery Center, LLC, ONLY           EMPLOYEES TO FACILITATE THE
  18                                                          COLLECTION OF OUTSTANDING
     ☐ Luminance Health Group, Inc., a California             ACCOUNT RECEIVABLES;
  19 corporation, ONLY                                     3. PAY OPERATING EXPENSES;
                                                           4. AUTHORIZING USE OF CASH
  20                                                          COLLATERAL PURSUANT TO 11
                                                              U.S.C. § 363; AND
  21                                                       5. AUTHORIZING CONTINUED
                                                              MAINTENANCE OF EXISTING BANK
  22                                                          ACCOUNTS FOR A LIMITED PERIOD
                                                              PURSUANT TO 11 U.S.C. §§ 105, 345,
  23                                                          AND 363
  24                                                          EXHIBIT ATTACHED
  25                                                       Hearing:
                                                           Date:    April 26, 2018
  26                                                       Time:    11:00 a.m.
                                                           Ctrm:    5C
  27
  28



                                                       1

                                                                       EXHIBIT 3, PAGE 118
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                               Main Document   Page 122 of 261
 Case 8:18-bk-10969-SC         Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01                Desc
                                 Main Document Page 2 of 6


  1         Having considered the emergency motion for order authorizing: (1) operation of the Debtors’
  2 business pursuant to 11 U.S.C. § 721; (2) retain and pay certain employees to facilitate the collection
  3 of outstanding account receivables (3) pay operating expenses; (4) authorizing use of cash collateral
  4 pursuant to 11 U.S.C. § 363; and (5) authorizing continued maintenance of existing bank accounts
  5 for a limited period pursuant to 11 U.S.C. §§ 105, 345, and 363 (“Motion”) filed by Richard A.
  6 Marshack, the Chapter 7 Trustee of the bankruptcy estates (“Estates”) of Luminance Recovery
  7 Center, LLC (“LRC”) and Luminance Health Group, Inc. (“LHG” and, together with LRC, the
  8 “Debtors”) in the above-captioned jointly administered bankruptcy cases (the “Cases”) on April 18,

  9 2018, as Dk. No. 88, and the papers filed with the Court relating thereto, the Court finds good cause

 10 to enter the following order:
 11         IT IS ORDERED:
 12         1. The Motion is GRANTED in full, as amended on the record; and
 13         2.   Pursuant to the terms of the filed Motion, as amended on the record at the hearing, the
 14              Trustee is authorized to use the Cash Collateral solely to pay only those certain expenses
 15              actually incurred through and in accordance with the budget attached hereto as Exhibit A
 16              (the “Interim Budget”).
 17
 18
 19

 20
 21
 22

 23
       Date: May 7, 2018
 24
 25
 26
 27
 28



                                                        2

                                                                          EXHIBIT 3, PAGE 119
             Case 8:18-bk-10969-SC       Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                                        Main Document    Page 123 of 261
                   Case 8:18-bk-10969-SC Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01 Desc
                                            Main Document Page 3 of 6
Luminance Health Group (consolidated with Luminance Recovery Centre LLC)
14-Week Cash Flow Forecast
Case #8:18-bk-10969
   Line                           Week                                  1              2              3             4             5             6              7             8             9            10            11           12            13            14
   No.                          Start Date                          4/16/2018      4/23/2018      4/30/2018     5/7/2018      5/14/2018     5/21/2018      5/28/2018     6/4/2018      6/11/2018     6/18/2018     6/25/2018    7/2/2018      7/9/2018      7/16/2018     Total

    1    Gross Cash Receipts                                      $         - $        75,000 $      75,000 $      75,000 $      75,000 $       75,000 $      75,000 $      75,000 $      75,000 $      75,000 $ 75,000 $          75,000 $      75,000 $      75,000 $     975,000
    2    Collection Cost                                                     9%            9%            9%            9%            9%             9%            9%            9%            9%            9%       9%                9%            9%            9%
    3    Net Gross Receipts                                                 -          68,250        68,250        68,250        68,250         68,250        68,250        68,250        68,250        68,250   68,250            68,250        68,250        68,250       887,250

    4    Operating Disbursements
    5    Payroll                                                                                                  (12,750)                      (12,750)                   (12,750)                    (12,750)                   (12,750)                    (12,750)      (76,500)
    6    Payroll Tax                                                                                               (1,275)                       (1,275)                    (1,275)                     (1,275)                    (1,275)                     (1,275)       (7,650)
    7    Operating Expenses (IT etc)                                        -          (43,894)      (7,607)       (7,607)       (7,607)         (7,607)      (7,607)       (7,607)       (7,607)       (7,607)      (7,607)       (7,607)       (7,607)       (7,607)     (135,177)
    8    Total Cash Disbursements                                                      (43,894)      (7,607)      (21,632)       (7,607)        (21,632)      (7,607)      (21,632)       (7,607)      (21,632)      (7,607)      (21,632)       (7,607)      (21,632)     (219,327)
    9    Cash Flow from Operations                                          -           24,356       60,643        46,618        60,643          46,618       60,643        46,618        60,643        46,618       60,643        46,618        60,643        46,618       667,923

   10    Restructuring Expenses
   11    Prepetition Wages and Expenses                                                (17,013)                                                                                                                                                                             (17,013)
   12    Secured Debt Carveout for Debtor Professionals                 (50,000)                                                                (50,000)                                     -         (50,000)                                     -         (50,000)     (200,000)
   13    UST Fee                                                                          (325)                                                                                                                                                                                (325)
   14    Total                                                          (50,000)       (17,338)         -             -             -           (50,000)         -             -             -         (50,000)         -             -             -         (50,000)     (217,338)
   15    Net Cash Flow from Operations                                  (50,000)         7,018       60,643        46,618        60,643          (3,382)      60,643        46,618        60,643        (3,382)      60,643        46,618        60,643        (3,382)      450,585

   16    Cash Beginning of Week (BoW)                                  366,973        316,973        45,000        29,580        45,000         45,000        41,618        33,000        45,000        45,000       41,618        35,467       45,000         45,000
   17    Net Cash Flow from Operations                                 (50,000)         7,018        60,643        46,618        60,643         (3,382)       60,643        46,618        60,643        (3,382)      60,643        46,618       60,643         (3,382)      450,585
   18    Cash Available                                                316,973        323,991       105,643        76,198       105,643         41,618       102,261        79,618       105,643        41,618      102,261        82,085      105,643         41,618
   19    Minimum Cash Balance Reserve                                   45,000         45,000        45,000        45,000        45,000         45,000        45,000        45,000        45,000        45,000       45,000        45,000       45,000         45,000
   20    Cash Available to Service Secured Debt                        271,973        278,991        60,643        31,198        60,643         (3,382)       57,261        34,618        60,643        (3,382)      57,261        37,085       60,643         (3,382)


   21    Gross Alleon Interest Expense / Servicing Fee                                    -         (60,305)          -             -               -        (53,503)          -             -              -        (51,036)         -             -              -
   22    Alleon Interest Reserve                                                          -          10,075           -             -               -         10,075           -             -              -         10,075          -             -              -
   23    Alleon Interest Payment                                                          -         (50,230)          -             -               -        (43,428)          -             -              -        (40,961)         -             -              -
   24    Cash Flow Before Principal Repayments                         271,973        278,991        10,413        31,198        60,643          (3,382)      13,833        34,618        60,643         (3,382)      16,300       37,085        60,643         (3,382)

   25    Secured Debt - Alleon

   26    Alleon Principal Outstanding BoW
   27    Alleon AR Facility LHG                                       1,045,946      1,045,946      906,450       906,450       890,852       860,530        860,530       860,530       843,221       812,900 812,900            812,900       794,357       764,036
   28    Alleon AR Facility LRC                                         891,266        891,266      751,770       751,770       736,171       705,850        705,850       705,850       688,541       658,220 658,220            658,220       639,677       609,356
   29    Alleon I Facility                                              129,167        129,167      129,167       103,333       103,333       103,333        103,333        77,500        77,500        77,500    77,500           51,667        51,667        51,667
   30    Alleon II Facility                                             650,000        650,000      650,000       650,000       650,000       650,000        650,000       650,000       650,000       650,000 650,000            650,000       650,000       650,000
   31    Total Alleon Debt BoW                                        2,716,379      2,716,379    2,437,387     2,411,554     2,380,356     2,319,713      2,319,713     2,293,880     2,259,262     2,198,619 2,198,619        2,172,786     2,135,701     2,075,058

   32    Alleon Principal Payments
   33    Alleon AR Facility LHG                                             -         (139,496)         -         (15,599)      (30,322)            -            -         (17,309)      (30,322)           -            -        (18,542)      (30,322)           -       (281,910)
   34    Alleon AR Facility LRC                                             -         (139,496)         -         (15,599)      (30,322)            -            -         (17,309)      (30,322)           -            -        (18,542)      (30,322)           -       (281,910)
   35    Alleon I Facility                                                                 -        (25,833)          -             -               -        (25,833)          -             -              -        (25,833)         -             -              -        (77,500)
   36    Alleon II Facility                                                                -            -             -             -               -            -             -             -              -            -            -             -              -
   37     Total Alleon Principal Payments                                   -         (278,991)     (25,833)      (31,198)      (60,643)            -        (25,833)      (34,618)      (60,643)           -        (25,833)     (37,085)      (60,643)           -       (641,321)

   38    Alleon Principal Outstanding EoW
   39    Alleon AR Facility LHG 4)                                    1,045,946        906,450      906,450       890,852       860,530       860,530        860,530       843,221       812,900       812,900 812,900            794,357       764,036       764,036
   40    Alleon AR Facility LRC 4)                                      891,266        751,770      751,770       736,171       705,850       705,850        705,850       688,541       658,220       658,220 658,220            639,677       609,356       609,356
   41    Alleon I Facility                                              129,167        129,167      103,333       103,333       103,333       103,333         77,500        77,500        77,500        77,500    51,667           51,667        51,667        51,667
   42    Alleon II Facility                                             650,000        650,000      650,000       650,000       650,000       650,000        650,000       650,000       650,000       650,000 650,000            650,000       650,000       650,000
   43    Total Alleon Debt EoW                                        2,716,379      2,437,387    2,411,554     2,380,356     2,319,713     2,319,713      2,293,880     2,259,262     2,198,619     2,198,619 2,172,786        2,135,701     2,075,058     2,075,058

   44    Cash Balance BoW                                              366,973         316,973       45,000        29,580        45,000          45,000       41,618        33,000        45,000        45,000        41,618       35,467        45,000        45,000
   45    Total Inflows                                                     -            68,250       68,250        68,250        68,250          68,250       68,250        68,250        68,250        68,250        68,250       68,250        68,250        68,250        887,250
   46    Total Outflows                                                (50,000)       (340,223)     (83,670)      (52,830)      (68,250)        (71,632)     (76,868)      (56,250)      (68,250)      (71,632)      (74,401)     (58,717)      (68,250)      (71,632)    (1,212,605)
   47    Cash Balance EoW                                              316,973          45,000       29,580        45,000        45,000          41,618       33,000        45,000        45,000        41,618        35,467       45,000        45,000        41,618


   48    Collateral Coverage
   49    Cash                                                           316,973         45,000       29,580        45,000        45,000        41,618         33,000        45,000        45,000        41,618    35,467           45,000        45,000        41,618
   50    Accounts Receivables                                         5,058,027      5,058,027    4,983,027     4,908,027     4,833,027     4,758,027      4,683,027     4,608,027     4,533,027     4,458,027 4,383,027        4,308,027     4,233,027     4,158,027
   51    Total Assets                                                 5,375,000      5,103,027    5,012,607     4,953,027     4,878,027     4,799,645      4,716,027     4,653,027     4,578,027     4,499,645 4,418,494        4,353,027     4,278,027     4,199,645

   52    Alleon Secured Debt                                          2,716,379      2,437,387    2,411,554     2,380,356     2,319,713     2,319,713      2,293,880     2,259,262     2,198,619     2,198,619 2,172,786        2,135,701     2,075,058     2,075,058
   53    Total Secured Debt                                           2,716,379      2,437,387    2,411,554     2,380,356     2,319,713     2,319,713      2,293,880     2,259,262     2,198,619     2,198,619 2,172,786        2,135,701     2,075,058     2,075,058

   54    Collateral Coverage                                                2.0            2.1           2.1          2.1            2.1            2.1           2.1          2.1            2.1           2.0          2.0          2.0           2.1            2.0




                                                                                                                                  Page 1 of 4

                                                                                                                                                                                                                       EXHIBIT A, PAGE 14
                                                                                                                                                                                             EXHIBIT 3, PAGE 120
           Case 8:18-bk-10969-SC      Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                                     Main Document    Page 124 of 261
                Case 8:18-bk-10969-SC Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01 Desc
                                         Main Document Page 4 of 6
Luminance Healthcare Group
Accounts Receivable Balances

                                                        4/16/2018 4/23/2018 4/30/2018 5/7/2018 5/14/2018 5/21/2018 5/28/2018 6/4/2018 6/11/2018 6/18/2018 6/25/2018 7/2/2018 7/9/2018 7/16/2018
Accounts Receivable Beginning of Week (1)(2)            5,133,027 $ 5,133,027 $ 5,058,027 $ 4,983,027 $ 4,908,027 $ 4,833,027 $ 4,758,027 $ 4,683,027 $ 4,608,027 $ 4,533,027 $ 4,458,027 $ 4,383,027 $ 4,308,027 $ 4,233,027
Cash Receipts                                                  -      (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000) (75,000)
Account Receivables End of Week                         5,133,027 5,058,027 4,983,027 4,908,027 4,833,027 4,758,027 4,683,027 4,608,027 4,533,027 4,458,027 4,383,027 4,308,027 4,233,027 4,158,027


(1) Recent cash receipts have yet to be posted. Opening balance is estimated.
(2) Reflects expected commercial value (ECV)




                                                                                                             Page 2 of 4

                                                                                                                                                                           EXHIBIT A, PAGE 15
                                                                                                                                                        EXHIBIT 3, PAGE 121
       Case 8:18-bk-10969-SC     Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                                Main Document    Page 125 of 261
           Case 8:18-bk-10969-SC Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01 Desc
                                    Main Document Page 5 of 6
Luminance Healthcare Group
Prepetition Wages and Expenses

Employee                    Payroll & Expenses                                                                                 Notes
Morgan Foster   Claims Manager (part time)     $    1,500   In-house knowledge of EMR, posting and medical records
Maria Santiago  Claims Follow-up 1                  3,000   In-house knowledge of EMR, posting and medical records
Bianca Forte    Claims Follow-up 2 (part time)      1,875   In-house knowledge of EMR, posting and medical records
Viji Sundaraman Finance                             3,750   In-house knowledge of internal finances
                Represents 3 FTE Independent
Turnaround Inc. Contractors                         6,888 Offshore "employees" that have managed claims processing and are familiar with Luminance processes and historical claims. Note if Luminance is going to be respon
                Total                              17,013




                                                                                             Page 3 of 4

                                                                                                                                                        EXHIBIT A, PAGE 16
                                                                                                                                       EXHIBIT 3, PAGE 122
           Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57 Desc
                                       Main Document    Page 126 of 261
                  Case 8:18-bk-10969-SC Doc 127 Filed 05/07/18 Entered 05/07/18 17:11:01 Desc
                                           Main Document Page 6 of 6
Luminance Healthcare Group
Operating Expenses

Offshore Claims Processing and Follow UP
Turnaround (offshore claims servicing)                  $                4,000 Monthly charge. Provide 3 FTEs for claims follow up and processing. In place for 2 months to 1) post existing unposted paid AR 2) follow
                                                                               up on currently processing claims
Optimal Billing                                                           - 9% cost of cash collections. $25000 deposit. See separate line in cash flow model. Carve outs TBD. Subject to Court approval. To
                                                                               tackle "hard" claims

IT & General Expenses (monthly)
Zencharts                                                                 750   Current medical records software.
AVEA                                                                    3,000   To be negotiated. Current billing software and interface to insurance payers.
KIPU                                                                      500   Historical medical record software.
CollaborateMD                                                             690   Historical billing software which still holds a large portion of historical claims data.
Gmail                                                                     150   Secure email server. Arnaudy paid $4265.27 on 4/4/18 to reactivate gmail account.
Phones                                                                    500
ADP payroll processing                                                    500   ADP $4619.35 upfront. $500 a month
Bank Charges                                                            2,000
Faxes                                                                     200
Mailing                                                                   200
Printing medical records                                                  200   Payers still require medical records to be printed and mailed
Credit card processing                                                    100
Total IT and Expenses                                                  12,790

Insurance
Employee liability                                                      1,000   To be negotiated
D&O                                                                       711   Monthly cost. $2402.34 upfront
Workers Comp                                                            1,000   To be negotiated. Approached 20 carriers. Not a lot of premium for insurers as it is for clerical rates. ADP might be an option for
General Liability                                                       8,000   Current policy expires 4/1. Extension granted for 30 days. Future premium to be adjusted to reflect reduced operations. $8000 estimate is based on current o
Yuba City Property Insurance                                            1,927   Confirmed. Until Sold
Total Insurance                                                        12,638
Other
Storage Costs (furniture)                                               3,000 Until sold
Guard for Yuba Property                                                 2,000 Until sold
Total Monthly                                                          30,428

Moving expenses for furniture and cleaning of houses.                   6,000 First month expense. Pay April 30
Tax preparation                                                        10,000 Pay May 30
Salaries
                                                                                                                                                                  Hourly         Hours
                      Person                                   Title                   Bi-weekly                          Role                       Status        Rate         per day               Notes

Anthony Arnaudy                                      CFO                                           6,000 Billing and Financing oversight.        Exempt
                                                                                                         Provide input on process, claims,
Morgan Foster                                        Manager (part time)                           1,000 providers                               Non-exempt                50         2 Absorbed by Optimal
Maria Santiago                                       Medical Records 1                             2,000 Claims processing and follow up         Non-exempt                25         8 Absorbed by Optimal
                                                     Medical Records 2 (part
Bianca Forte                                         time)                                         1,250 Claims processing and follow up         Non-exempt                25         5 Absorbed by Optimal

                                                                                                        Track expenses; payroll,
                                                                                                        disbursements, accounts and
                                                                                                        finances. Prepare Monthly Operating
Viji Sundaram                                        Finance                                      2,500 Reports for Trustee Office          Exempt
                                                                                                 12,750

1) Additional disbursements may be required to pay Clinical Director, Medical Director and Medical Team in order to complete documentation of client records




                                                                                                          Page 4 of 4

                                                                                                                                                                                EXHIBIT A, PAGE 17
                                                                                                                                                        EXHIBIT 3, PAGE 123
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 127 of 261




                                                            EXHIBIT 4
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                              Desc
                                   Main Document   Page 128 of 261

 Case 8:18-bk-10969-SC             Doc 361 Filed 01/25/19 Entered 01/25/19 12:54:38                       Desc
                                     Main Document Page 1 of 2


 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   DAVID A. WOOD, #272406
     dwood@marshackhays.com                                                    FILED & ENTERED
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, CA 92620                                                                JAN 25 2019
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                Central District of California
                                                                                BY mccall     DEPUTY CLERK
 6   Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
 7
 8                                   UNITED STATES BANKRUPTCY COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

10   In re                                                        Case No. 8:18-bk-10969-SC

11   LUMINANCE RECOVERY CENTER, LLC                               Chapter 7
     A California limited liability company, et al.,
12                                                                ORDER GRANTING CHAPTER 7
                                                                  TRUSTEE’S MOTION FOR ORDER:
13                                   Debtors,
                                                                  1. AUTHORIZING OPERATION OF THE
14   Affects:                                                        DEBTORS’ BUSINESS PURSUANT TO
                                                                     11 U.S.C. § 721; AND
15   ☒       ALL DEBTORS                                          2. AUTHORIZING CONTINUED
                                                                     MAINTENANCE OF EXISTING BANK
16   ☐       Luminance Recovery Center, LLC, ONLY                    ACCOUNTS FOR A LIMITED PERIOD
                                                                     PURSUANT TO 11 U.S.C. §§ 105, 345,
17   ☐ Luminance Health Group, Inc., a California                    AND 363.
     corporation, ONLY
18                                                                Hearing:
                                                                  Date:    January 24, 2019
19                                                                Time:    10:00 a.m.
                                                                  Ctrm:    5C
20

21             The Court having considered the motion for order authorizing: (1) continued operation of the
22   Debtors business pursuant to 11 U.S.C. § 721; and (2) continued maintenance of existing bank
23   accounts for a limited pursuant to 11 U.S.C. §§ 105, 345, and 363 (“Motion”)1 filed by Richard A.
24   Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the jointly administered bankruptcy
25   estates (“Estates”) of Luminance Recovery Center, LLC (“LRC”) and Luminance Health Group,
26
27
     1
28       All terms not otherwise defined herein are used as they are defined in the Motion.

                                                            -1-


     4849-8025-6902, v. 1

                                                                                   EXHIBIT 4, PAGE 124
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                   Main Document   Page 129 of 261
 Case 8:18-bk-10969-SC            Doc 361 Filed 01/25/19 Entered 01/25/19 12:54:38                 Desc
                                    Main Document Page 2 of 2


  1 Inc., (“LHG” and collectively with LRC, “Debtors”), on January 3, 2019, as Dk. No. 349, for good
  2 cause, the Court enters its order as follows:
  3            IT IS ORDERED that:
  4            1.       Trustee is authorized to operate Debtors’ business only in the collection of the AR
  5 through and until July 31, 2019;
  6            2.       Trustee is authorized to collect the AR and perform all related activities to achieve the
  7 collection of the AR;
  8            3.       Trustee is authorized to pay costs to preserve the AR, including, but not limited to,
  9 maintaining all needed Electronic Medical Records, databases, billing software systems, insurance,

 10 and taxes; and

 11            4.       Trustee is authorized to utilize the Bank Accounts through and until July 31, 2019,
 12 and the Trustee is authorized to sweep the Bank Accounts as the Trustee sees fit.
 13                                                       ###
 14
 15

 16
 17
 18
 19
 20
 21
 22

 23
        Date: January 25, 2019
 24
 25
 26
 27
 28

                                                            2


      4849-8025-6902, v. 1

                                                                               EXHIBIT 4, PAGE 125
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 130 of 261




                                                            EXHIBIT 5
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                    Main Document   Page 131 of 261

Case 8:18-bk-10969-SC             Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37                  Desc
                                    Main Document Page 1 of 6

  1   D. EDWARD HAYS, #162507
      ehays@marshackhays.com
  2   DAVID A. WOOD, #272406
      dwood@marshackhays.com
  3   MARSHACK HAYS LLP                                               FILED & ENTERED
      870 Roosevelt
  4   Irvine, CA 92620
      Telephone: (949) 333-7777                                                APR 27 2018
  5   Facsimile: (949) 333-7778
  6   Attorneys for the Chapter 7 Trustee,                                CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
      RICHARD A. MARSHACK                                                 BY nbolte     DEPUTY CLERK
  7
  8                                  UNITED STATES BANKRUPTCY COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 10   In re                                                   Case No. 8:18-bk-10969-SC
 11   LUMINANCE RECOVERY CENTER, LLC                          Chapter 7
      A California limited liability company, et al.,
 12                                                           ORDER GRANTING THE CHAPTER 7
                                                              TRUSTEE’S MOTION FOR ORDER:
 13                                   Debtors,                (1) AUTHORIZING THE TRUSTEE TO
                                                              REJECT CERTAIN UNEXPIRED
 14   Affects:                                                LEASES AND EXECUTORY
                                                              CONTRACTS PURSUANT TO 11 U.S.C.
 15   ☒       ALL DEBTORS                                     § 365(a); (2) AUTHORIZING TRUSTEE
                                                              TO TURN OVER POSESSION OF
 16   ☐ Luminance Recovery Center, LLC,                       PROPERTIES THAT THE DEBTOR IS
      ONLY                                                    NOT A LESSEE OR THE TERMS OF
 17                                                           THE LEASE EXPIRED PRE-PETITION;
      ☐ Luminance Health Group, Inc., a                       (3) ABANDONMENT OF PERSONAL
 18   California corporation, ONLY                            PROPERTY WITH A CUMULATIVE
                                                              NET VALUE OF $5,000 OR LESS AT
 19                                                           EACH LOCATION; AND
                                                              (4) APPROVAL OF AGREEMENTS
 20                                                           WITH CERTAIN LANDLORDS TO
                                                              VACATE PROPERTIES AND RELEASE
 21                                                           CLAIMS PURSUANT TO RULE 9019 OF
                                                              THE FEDERAL RULES OF
 22                                                           BANKRUPTCY PROCEDURE
 23                                                           Date:       April 26, 2018
                                                              Time:       11:00 a.m.
 24                                                           Ctrm:       5C
 25
               On April 26, 2018, at 11:00 a.m., the Honorable Scott C. Clarkson, United States
 26
      Bankruptcy Judge, held a hearing with respect to the Motion for entry of an order: (1) rejecting
 27
      certain unexpired leases and executory contracts together with any and all related agreements;
 28



                                                        -1-
                           ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
      4844-1129-0723v1/1015-114
                                                                                EXHIBIT 5, PAGE 126
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                                    Main Document   Page 132 of 261
Case 8:18-bk-10969-SC              Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37              Desc
                                     Main Document Page 2 of 6

    1 (2) as to other leases that have expired and/or the Debtors are not the lessee, authority to collect

    2 any personal property of the Debtors from the premises and turn possession back to the various

    3 landlords; (3) authority to abandon personal property that has a cumulative net worth of $5,000

    4 or less after costs of sale, administrative expenses, etc; and (4) approval of agreements with

    5 certain landlords to vacate properties and release claims pursuant to Rule 9019 of the Federal

    6 Rules of Bankruptcy Procedure (“Motion”)1 filed on April 18, 2018, as Dk. No. 87, filed by

    7 Richard A. Marshack, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estates (“Estates”) of
    8 Luminance Recovery Center, LLC (“LRC”) and Luminance Health Group, Inc. (“LHG,” and

    9 collectively with LRC, “Debtors”). The Trustee appeared by and through his attorneys Marshack

   10 Hays LLP by David A. Wood, Esq. All other appearances were as noted on the record.

   11             The Court considered the Motion, the Notice of Motion, and its supporting evidence, the
   12 lack of opposition, the arguments of counsel, finding that notice was proper and sufficient under

   13 the circumstances, and for the reasons stated in the Motion and on the record, the Court enters its
   14 Order as follows:

   15             IT IS ORDERED
   16             (1)     The Motion is granted;
   17             (2)     The lease and any subsequent amendments, entered into between LHG and
   18 Capistrano Enterprises I, LLC, for the premises commonly known as 27128B Paseo Espada,
   19 Suite 621, San Juan Capistrano, California 92675 is rejected retroactively to the March 21, 2018,

   20 petition date;
   21             (3)     The lease and any subsequent amendments, entered into between Michael
   22 Castanon, LHG, and Conley Coastal Properties, for the premises commonly known as 1804 Via
   23 Sage, San Clemente, California 92673 is rejected retroactively to the March 21, 2018, petition

   24 date;

   25 / / /

   26

   27
   28
        1
            All terms not otherwise defined herein are used as they are defined in the Motion.


                                                               2
                               ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
        4844-1129-0723, V. 1
                                                                                  EXHIBIT 5, PAGE 127
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                    Main Document   Page 133 of 261
Case 8:18-bk-10969-SC              Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37           Desc
                                     Main Document Page 3 of 6

    1            (4)      The lease and any subsequent amendments, entered into between Michael
    2 Castanon, LHG, and Chet Gates, for the premises commonly known as 63 Mallorca, Laguna

    3 Niguel, California 92677-5625 is rejected retroactively to the March 21, 2018, petition date;

    4            (5)      The lease and any subsequent amendments, entered into between LHG and
    5 Richman Bry, for the premises commonly known as 3556 Serra Road, Malibu, California 90265

    6 is rejected retroactively to the March 21, 2018, petition date;

    7            (6)      The lease and any subsequent amendments, entered into between LHG and Robert
    8 Biondi, for the premises commonly known as 24662 El Camino Capistrano, Dana Point,

    9 California 92629-3012 is rejected retroactively to the March 21, 2018, petition date;

   10            (7)      The lease and any subsequent amendments, entered into between LHG and
   11 Capistrano Enterprises I, LLC, for the premises commonly known as 27126 B Paseo Espada,

   12 Suite 723, San Juan Capistrano, California 92675 is rejected retroactively to the March 21, 2018,

   13 petition date;
   14            (8)      The lease and any subsequent amendments, entered into between LHG and
   15 Estrella Land Company LLC, for the premises commonly known as 5165 Estrella Rd., Paso

   16 Robles, California 93446 is rejected retroactively to the March 21, 2018, petition date;

   17            (9)      The lease and any subsequent amendments, entered into between LHG and South
   18 Capistrano Enterprises, LLC, for the premises commonly known as 27131 Calle Arroyo, Suite
   19 1703, San Juan Capistrano, California 92675 is rejected retroactively to the March 21, 2018,

   20 petition date;
   21            (10)     The lease and any subsequent amendments, entered into between LHG and
   22 Capistrano Enterprises Limited Partnership, dba Capistrano Business Center, for the premises
   23 commonly known as 27126 B Paseo Espada, Suite 721, San Juan Capistrano, California 92675 is

   24 rejected retroactively to the March 21, 2018, petition date;

   25            (11)     The lease and any subsequent amendments, entered into between LHG and
   26 Capistrano Enterprises I, LLC, for the premises commonly known as 27126 B Paseo Espada,

   27 Suite 722, San Juan Capistrano, California 92675 is rejected retroactively to the March 21, 2018,
   28 petition date;



                                                         3
                               ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
        4844-1129-0723, V. 1
                                                                          EXHIBIT 5, PAGE 128
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                    Desc
                                    Main Document   Page 134 of 261
Case 8:18-bk-10969-SC              Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37             Desc
                                     Main Document Page 4 of 6

    1            (12)     The lease and any subsequent amendments, entered into between LHG and
    2 Capistrano Enterprises I, LLC, for the premises commonly known as 27128 B Paseo Espada,

    3 Suite 622 & 623, San Juan Capistrano, California 92675 is rejected retroactively to the March

    4 21, 2018, petition date;

    5            (13)     The lease and any subsequent amendments, entered into between LHG and
    6 Capistrano Enterprises I, LLC, for the premises commonly known as 27132 A Paseo Espada,

    7 Suite 402 and/or Suite 1500, San Juan Capistrano, California 92675 is rejected retroactively to
    8 the March 21, 2018, petition date;

    9            (14)     The lease and any subsequent amendments, entered into between LHG and
   10 Capistrano Enterprises I, LLC, for the premises commonly known as 27132 B Paseo Espada,

   11 Suites 1222 & 1223, San Juan Capistrano, California 92675 is rejected retroactively to the March

   12 21, 2018, petition date;

   13            (15)     The lease and any subsequent amendments, entered into between LHG and
   14 Capistrano Enterprises I, LLC, for the premises commonly known as 27126 B Paseo Espada,

   15 Suite 1523, San Juan Capistrano, California 92675 is rejected retroactively to the March 21,

   16 2018, petition date;

   17            (16)     The Trustee is authorized to reject any leases that were assigned to the Debtors
   18 via oral or written assignment;
   19            (17)     The Trustee is authorized to relinquish possession and keys to the property
   20 commonly known as 25052 Pathway Dr., Laguna Niguel, California 92677 to Pure Life
   21 Recovery, LLC, or any subsequent assignee after securing any of Debtors’ personal property

   22 from the premises;
   23            (18)     The Trustee is authorized to relinquish possession and keys to the property
   24 commonly known as 2786 Manor Hill Rd., Laguna Niguel, California 92677-6045 to Sameh

   25 Karras, or any subsequent assignee after securing any of Debtors’ personal property from the

   26 premises;

   27            (19)     The Trustee is authorized to relinquish possession and keys to the property
   28 commonly known as 3001 Eminencia del Sur, San Clemente, California 92673-3488 to Qui



                                                           4
                               ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
        4844-1129-0723, V. 1
                                                                              EXHIBIT 5, PAGE 129
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                     Desc
                                    Main Document   Page 135 of 261
Case 8:18-bk-10969-SC              Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37              Desc
                                     Main Document Page 5 of 6

    1 Shiyang, or any subsequent assignee after securing any of Debtors’ personal property from the

    2 premises;

    3            (20)     The Trustee is authorized to relinquish possession and keys to the property
    4 commonly known as 21 Lennox Court, Ladera Ranch, California 92694 to Jiadai Liu, or any

    5 subsequent assignee after securing any of Debtors’ personal property from the premises;

    6            (21)     The Trustee is authorized to relinquish possession and keys to the property
    7 commonly known as 29422 Clipper Way, Laguna Niguel, California 92677 to Hany George
    8 Bishay, or any subsequent assignee after securing any of Debtors’ personal property from the

    9 premises

   10            (22)     The Trustee is authorized to dispose of any narcotics and medicinal supplies
   11 found at any of the properties at a drug disposal site at Walgreens, CVS, or any other pharmacy

   12 location;

   13            (23)     The Trustee is authorized to abandon, in his sole discretion, any personal property
   14 (on a cumulative basis) than would generate less than $5,000 per location after costs of sale and

   15 administrative expenses. The Trustee is authorized to dispose of any personal property and is

   16 authorized to inform the particular landlord that they may dispose of any personal property that

   17 would generate less than $5,000 after costs of sale, and administrative expenses; and

   18            (24)     The Trustee is authorized to reject any utility contracts that the Debtors’ may have
   19 with any utility companies;

   20 / / /
   21 / / /

   22 / / /
   23

   24

   25

   26

   27
   28



                                                           5
                               ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
        4844-1129-0723, V. 1
                                                                              EXHIBIT 5, PAGE 130
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                                    Main Document   Page 136 of 261
Case 8:18-bk-10969-SC              Doc 112 Filed 04/27/18 Entered 04/27/18 15:50:37            Desc
                                     Main Document Page 6 of 6

   1             (25)     The Sage Lease Agreement, including but not limited to the releases set forth
   2 within, is approved, and the Trustee is authorized to sign all documents necessary to consummate

   3 the Sage Lease Agreement;

   4             (26)     The Manor Hill Lease Agreement, including but not limited to the releases set
   5 forth within, is approved, and the Trustee is authorized to sign all documents necessary to

   6 consummate the Manor Hill Lease Agreement; and

   7             (27)     The Clipper Way Lease Agreement, including but not limited to the releases set
   8 forth within, is approved, and the Trustee is authorized to sign all documents necessary to

   9 consummate the Clipper Way Lease Agreement.

   10

   11                                                    ###
   12

   13
   14

   15

   16

   17

   18
   19

   20
   21

   22
   23

   24
    Date: April 27, 2018
   25

   26

   27
   28



                                                           6
                               ORDER GRANTING TRUSTEE’S MOTION TO REJECT LEASES, ETC.
        4844-1129-0723, V. 1
                                                                             EXHIBIT 5, PAGE 131
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 137 of 261




                                                            EXHIBIT 6
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                                Main Document   Page 138 of 261

Case 8:18-bk-10969-SC        Doc 113 Filed 04/27/18 Entered 04/27/18 16:04:40                       Desc
                               Main Document Page 1 of 2

  1   D. EDWARD HAYS, #162507
      ehays@marshackhays.com
  2   DAVID A. WOOD, #272406
      dwood@marshackhays.com
  3   MARSHACK HAYS LLP                                               FILED & ENTERED
      870 Roosevelt
  4   Irvine, CA 92620
      Telephone: (949) 333-7777                                                APR 27 2018
  5   Facsimile: (949) 333-7778
  6   Attorneys for the Chapter 7 Trustee,                                CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
      RICHARD A. MARSHACK                                                 BY nbolte     DEPUTY CLERK
  7
  8                              UNITED STATES BANKRUPTCY COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 10

 11   In re                                                   Case No. 8:18-bk-10969-SC
 12   LUMINANCE RECOVERY CENTER, LLC                          Chapter 7
      A California limited liability company, et al.,
 13                                                           ORDER GRANTING THE CHAPTER 7
                                                              TRUSTEE’S MOTION FOR ORDER
 14                               Debtors,                    AUTHORIZING ABANDONMENT OF
                                                              VEHICLES
 15   Affects:
 16   ☒       ALL DEBTORS                                     Hearing:
                                                              Date:    April 26, 2018
 17   ☐ Luminance Recovery Center, LLC,                       Time:    11:00 a.m.
      ONLY                                                    Ctrm:    5C
 18
      ☐ Luminance Health Group, Inc., a
 19   California corporation, ONLY
 20

 21
               On April 26, 2018, at 11:00 a.m., the Honorable Scott C. Clarkson, United States
 22
      Bankruptcy Judge, held a hearing with respect to the motion for order authorizing abandonment
 23
      of vehicles (“Motion”), filed by Richard A. Marshack, the Chapter 7 Trustee (“Trustee”) of the
 24
      jointly administered bankruptcy estates (“Estates”) of Luminance Recovery Center, LLC and
 25
      Luminance Health Group, Inc., on April 18, 2018, as Dk. No. 86. The Trustee appeared by and
 26
      through his attorneys Marshack Hays LLP by David A. Wood, Esq. All other appearances were
 27
      noted on the record.
 28


                                                        -1-
                                             [TITLE OF PLEADING]
      278850v1/1015-017


                                                                                EXHIBIT 6, PAGE 132
Case 8:18-bk-10969-SC               Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                    Main Document   Page 139 of 261
Case 8:18-bk-10969-SC               Doc 113 Filed 04/27/18 Entered 04/27/18 16:04:40                  Desc
                                      Main Document Page 2 of 2

    1             The Court considered the Motion and its supporting evidence, the lack of opposition, the
    2 arguments of counsel, and finding good cause therefore, enters its Order as follows:

    3             IT IS ORDERED
    4             (1)      The Motion is granted; and
    5             (2)      The Estates’ interest, if any, in the Vehicles1 is abandoned retroactive to the
    6 Petition Date of March 21, 2018, including, but not limited to the following vehicles:

    7                   VIN #          Vehicle                                         Type
    8
                         1125          Ford Van (2016 T350)                            Purchase
    9                    1757          Ford Van (2016 T350)                            Purchase
   10                    5756          Ford Van (2016 T350)                            Purchase
                         5834          Ford Van (2016 T350)                            Purchase
   11                    0970          MB Sprinter Van                                 Lease
   12                    3830          Honda Civic (2015)                              Lease
                         3156          Ford Van (2016 T350)                            Purchase
   13                    1084          Ford Fusion (2016)                              Lease
   14                    1085          Ford Fusion (2016)                              Lease
                         3891          Ford Van (2016 T350)                            Purchase
   15                    4871          Ford Van (2016 Connect)                         Purchase
   16                    2354          Ford Fusion (2016)                              Purchase
                         0911          2017 Ford Transit 350                           Purchase
   17                    1252          2017 Ford Transit 350                           Purchase
   18                    6961          Ford transit 2017                               Purchase

   19
                                                             ###
   20
   21

   22
   23

   24
     Date: April 27, 2018
   25

   26

   27
   28
        1
            Any capitalized terms not defined in this order shall have the meaning given to them in the Motion.


                                                              2
        4825-6133-1811v1/1015-114
        4825-6133-1811, V. 1

                                                                                 EXHIBIT 6, PAGE 133
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 140 of 261




                                                            EXHIBIT 7
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                               Main Document   Page 141 of 261

 Case 8:18-bk-10969-SC         Doc 169 Filed 05/30/18 Entered 05/30/18 13:16:37                    Desc
                                 Main Document    Page 1 of 2


 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   DAVID A. WOOD, #272406
     dwood@marshackhays.com                                              FILED & ENTERED
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, CA 92620                                                         MAY 30 2018
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778                                           CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY nbolte     DEPUTY CLERK
 6   Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

10   In re                                                   Case No. 8:18-bk-10969-SC
11   LUMINANCE RECOVERY CENTER, LLC                          Chapter 7
     A California limited liability company, et al.,
12                                                           ORDER GRANTING APPLICATION BY
                                                             CHAPTER 7 TRUSTEE TO EMPLOY
13                               Debtors,                    MARSHACK HAYS LLP AS GENERAL
                                                             COUNSEL
14   Affects:
                                                             [Unopposed Motion – No Service of
15   ☒       ALL DEBTORS                                     Proposed Order or Lodgment Period
                                                             Required Pursuant to LBR 9021-1(b)(4)]
16   ☐       Luminance Recovery Center, LLC, ONLY
17   ☐ Luminance Health Group, Inc., a California
     corporation, ONLY
18

19
20            The Court has read and considered the Chapter 7 Trustee’s Application to Employ Marshack
21   Hays LLP as General Counsel and the Declaration of D. Edward Hays in support (“Application”)
22   filed on May 10, 2018 as Docket No. 135. The Court finds, based upon the proof of service of the
23   Notice of Application filed on May 10, 2018 as Docket No. 136, and the Declaration of Non-
24   Opposition filed by David A. Wood on May 30, 2018, as Docket No. 168, that proper notice of the
25   Application has been given. Accordingly, the Court finds good cause to grant the Application, and
26   the Court enters its Order as follows:
27   ///
28   ///

                                                       -1-

     4824-9047-4855, v. 1

                                                                           EXHIBIT 7, PAGE 134
Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                  Main Document   Page 142 of 261
 Case 8:18-bk-10969-SC            Doc 169 Filed 05/30/18 Entered 05/30/18 13:16:37           Desc
                                    Main Document    Page 2 of 2


  1            IT IS ORDERED that the Chapter 7 Trustee’s Application to employ Marshack Hays LLP as
  2 the estate’s general counsel pursuant to 11 U.S.C. § 327, effective April 5, 2018, is granted. Any
  3 compensation or reimbursement of costs shall only be paid upon application to and approval by the
  4 Court pursuant to 11 U.S.C. §§ 330 or 331.
  5                                                  ###
  6
  7
  8

  9

 10
 11
 12
 13
 14
 15

 16
 17
 18
 19

 20
 21
 22
 23
        Date: May 30, 2018
 24
 25
 26
 27
 28

                                                       2

      4824-9047-4855v1/1015-114
      4824-9047-4855, v. 1

                                                                         EXHIBIT 7, PAGE 135
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 143 of 261




                                                  EXHIBIT 8
  Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                   Main Document   Page 144 of 261




                                                  T ax I D # 2 6 -4 5 0 3 1 7 4




Richard Marshack, Trustee                                                                       Invoice 9248
870 Roosevelt Avenue                                                                             April 9, 2019
Irvine, CA 92620

ID: 1015-114 - DAW
Re: Luminance Recovery Center, LLC

For Services Rendered Through February 28, 2019

           Current Fees                                          149,998.00
           Total Current Charges                                                                 149,998.00

                                                                                    Total Due   149,998.00




                                                                                  EXHIBIT 8, PAGE 136
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 145 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 2


                                                        Fe e s
Date     Atty    De scription                                                             Hours   Rate    Amount
 1 - Asset Analysis and Recovery
04/05/18 DAW Review and analyze multiple issues relating to A/R and cash collateral,        6.00 410.00    2,460.00
                including review of all documents filed in the bankruptcy proceeding,
                conference call with U.S. Trustee, conference call with Jeff Golden and
                Beth Gaschen;
04/05/18 DAW Review and respond to multiple e-mail correspondence from Valerie              0.20 410.00      82.00
                Peo counsel for Alleon re: conference call for tomorrow;
04/05/18 DAW Review and respond to multiple e-mail correspondence from Adam                 0.20 410.00      82.00
                Meislik re: preserving records and the data in the cloud;
04/06/18 DAW Analyze bank records from Capital Bank re: prinncipals post-petition           0.80 410.00     328.00
                withdrawls (.60); Conference call with Jeff Golden (.20);
04/06/18 DAW Conference with Jeff Golden and the CFO Anthony Arnaudy re:                    0.30 410.00     123.00
                closure of the capital bank account and turnover of funds;
04/06/18 DAW Review and respond to multiple e-mail correspondence from Jeff                 0.40 410.00     164.00
                Golden, Pam Kraus, and Beth Gaschen re: the accounts held by Capital
                Bank, Comerica, and SNB to remain open and to take Michael
                Castanon off of the accounts;
04/06/18 DAW Review and analyze e-mail correspondence from Taylor Sterling re:              0.20 410.00      82.00
                California Bank and Trust agreement to exclude principal from the
                account;
04/06/18 DAW Review and analyze capital bank statement provided by Jeff Golden;             0.30 410.00     123.00
04/06/18 DAW Review and analyze lengthy e-mail correspondence from Patrick                  0.20 410.00      82.00
                Huffstickler counsel for SNB re: taking principal off the lockbox
                account and adding Richard A. Marshack;
04/06/18 DAW Conference call with Valerie Peo counsel for Alleon, the Trustee, D.           0.70 410.00     287.00
                Edward Hays, and the Alleon principals;
04/06/18 DAW Conference with D. Edward Hays and Valerie Peo re: cash collateral             0.20 410.00      82.00
                negotiations;
04/06/18 DAW Review and analyze multiple e-mail correspondence from Athony                  0.30 410.00     123.00
                Arnaudy and Beth Gaschen and attached documents re: retention of
                Turnaround Business Services;
04/06/18 DAW Draft and revise letter to Seacoast bank for turnover of all bank              0.10 410.00      41.00
                statement records and withdrawal documents;
04/06/18 DAW Draft and revise demand letter to Comerica for freezing accounts;              0.20 410.00      82.00
04/06/18 DAW Review and analyze U.S. Trustee initial debtor exam notes;                     0.70 410.00     287.00
04/06/18 DAW Review and respond to e-mail correspondence from Adam Meislik re:              0.10 410.00      41.00
                post petition withdrawal of funds;
04/06/18 PK     Draft turnover letter to Comerica Bank;                                     0.30 270.00      81.00
04/07/18 DAW Review and respond to e-mail correspondence from Adam Meislik re:              0.10 410.00      41.00
                conference with CFO for next week;
04/09/18 DAW Review multiple e-mail correspondence from Pam Kraus and Trustee               0.20 410.00      82.00




                                                                                 EXHIBIT 8, PAGE 137
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 146 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 3
Date    Atty   De scription                                                               Hours    Rate   Amount
               re: D&O coverage and extension;
04/09/18 DAW   Conference with U.S. Trustee re: status of the case;                         0.50 410.00     205.00
04/09/18 DAW   Analyze issues relating to the various accounts needed for collection of     1.60 410.00     656.00
               A/R and organize with Pam Kraus to ensure Michael Castadon is taken
               off all relevant accounts;
04/09/18 DAW   Conference with Trustee and Beth Bilstein at the insurance company           0.20   0.00
               for renewal of D&O and general liability insurance (No Charge);
04/09/18 MWG   Review and analyze issues re: surcharge or carveout from secured             0.10 500.00      50.00
               lender's collateral and telephone conference with David Wood re: same
               (.10);
04/10/18 DAW   Conference call with Patrick H counsel for SNB re: instructions for the      0.30 410.00     123.00
               lockbox account (.20); Draft and send e-mail correspondence to Pam
               Kraus and Trustee re: same (.10);
04/10/18 DAW   Review and respond to multiple e-mail correspondence from Adam               0.20 410.00      82.00
               Meislik and Anthony Arnaudy re: conference today;
04/10/18 DAW   Review and respond to e-mail correspondence from Anthony Arnaudy             0.10 410.00      41.00
               re: rejection of certain leases;
04/10/18 DAW   Initial meeting with the CFO of the Debtor;                                  1.10 410.00     451.00
04/10/18 DAW   Review and respond to multiple e-mail correspondence from Pam                0.20 410.00      82.00
               Kraus and Patrick Huffstickler counsel for SNB bank re: wire
               instructions and protections on the lockbox account;
04/10/18 DAW   Lengthy conference with Trustee to analyze assets and potential              1.50 410.00     615.00
               strategy;
04/11/18 DAW   Review and respond to multiple e-mail correspondence from Pam                0.20   0.00
               Kraus and Taylor Sterling re: confirmation that California Bank and
               Trust has taken Michael Castanon off of the account as a signatory (No
               Charge);
04/12/18 KAT   Review Appraisal (part) on Yuba City property (.40); Conference with         0.20 500.00     100.00
               David A. Wood re: Yuba City and leases (.20);
04/12/18 DAW   Review and analyze multiple e-mail correspondence from Pam Kraus             0.10 410.00      41.00
               and Anthony Arnaudy re: whether the Debtor is picking up the mail;
04/12/18 PK    Telephone conference with David Wood re: logistics of inspecting             0.20 270.00      54.00
               properties, rejecting leases and securing real property;
04/13/18 DAW   Review and respond to multiple e-mail from Patrick Huffstickler              0.20 410.00      82.00
               counsel for SNB re: adding Alleon as a view only as to the SNB Bank;
04/13/18 KAT   Continue review of appraisal and lease (.80); Research internet              1.40 500.00     700.00
               information on property listing and sales prices (.30); Commence
               analysis of numbers (.30);
04/13/18 PK    Telephone conference with Trustee re: Zencharts and ADP unpaid               0.20 270.00      54.00
               invoices;
04/13/18 PK    Telephone conference with Trustee and Leonard Gumport re: possible           0.60 270.00     162.00
               representation for D&O issues (.40); Forward policy documents and e-
               mail to Beth Billstein at Hub Insurance (.20);




                                                                                 EXHIBIT 8, PAGE 138
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                   Main Document   Page 147 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 4
Date     Atty De scription                                                                 Hours Rate      Amount
04/14/18 DAW Review and respond to multiple e-mail correspondence from Trustee              0.30 410.00     123.00
              and Beth Billstein re: revival of the D&O insurance;
04/15/18 KAT Prepare summary of information from lease review (.50); Review                  0.90 500.00     450.00
              Secretary of State information on luminance Yuba LLC, Luminance
              Health Group, Inc. etc. (.20); Review transfer information on realistFor
              1251 Stabler Ln., Yuba City (.20);
04/16/18 DAW Conference call with Eric Goldstein counsel for United Healthcare               0.40 410.00     164.00
              (.10); Review and respond to e-mail correspondence from Eric re:
              correct account to send AR (.30);
04/16/18 KAT Review and analyze assignment of lease (.40); Review and analyze 3              5.00 500.00    2,500.00
              amendments to lease (.70); Conference with Anthony Arnaudy, CFO of
              Luminance re: transaction (.80); Review and analyze Operating
              Agreement and 1st Amendments (2.30); Analysis of transaction and
              ways to attack (1.20);
04/16/18 DAW Review and analyze proposed cash collateral budget;                             2.60 410.00    1,066.00
04/16/18 DAW Review and revise motion to reject leases and 9019 motion pursuant to           0.80 410.00      328.00
              suggested revisions by Matthew W. Grimshaw;
04/16/18 PK   Download, profile and save 22 real property and lease documents for            0.80 270.00     216.00
              1251 Stabler, Yuba City property;
04/16/18 PK   Meeting and conference call with Trustee, David Wood, Anthony                  1.30 270.00     351.00
              Arnaudy, and Adam Meislik re: assets, mail, leases, vehicles, bank
              accounts, claim management software, and retention of certain
              employess to continue AR collections;
04/17/18 DAW Review and respond to multiple e-mail correspondence from Adam                  0.30 410.00     123.00
              Meislik, Anthony Arnaudy, and Pam Kraus re: office equipment at the
              corporate offices and potential value;
04/17/18 DAW Review analysis provided by Force 10 on the equity in the vehicles              0.50 410.00     205.00
              (.30); Conference with Chad Kurtz at Force 10 re: same (.20)
04/17/18 DAW Review and respond to multiple e-mail correspondence from Eric                  0.20 410.00      82.00
              Goldstein counsel for United Healthcare re: contact person who was
              negotiating with the Debtor;
04/17/18 PK   Download, profile and save 10 lease documents;                                 0.40 270.00     108.00
04/17/18 PK   Exchange multiple e-mails with David Wood, Anthony Arnaudy, Adam               0.50 270.00     135.00
              Meislik and Chad Kurtz re: furniture in airplane hangar, furniture left in
              offices, and vehicles (.40); Telephone conference with Adam Meislik
              re: moving and storage of furniture (.10);
04/17/18 PK   Telephone conference and e-mail exchange with Laura Anderberg with             0.30 270.00      81.00
              Aames Associates re: turnover of Ford Vehicles;
04/18/18 KAT E-mail correspondence from Jay Geller re: V&G and Luminance (.10);              3.60 500.00    1,800.00
              Conference with David A. Wood (multiple) re: Yuba deal and proposals
              (.30); Telephone conference with Jay Geller re: Luminance Yuba LLC
              (.90); Prepare notes re: conversation and analysis of issues (1.0);
              Review additional documents on Luminance financial's, capital raise and
              emails (.90); Internet research on people involved (.40);




                                                                                  EXHIBIT 8, PAGE 139
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                  Main Document   Page 148 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                        April 9, 2019
 Re: Luminance Recovery Center, LLC                                                               Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 5
Date     Atty De scription                                                              Hours Rate      Amount
04/19/18 DAW Conference with Anthony Arnaudy re: FBI inquiry to him re:                  0.20 410.00      82.00
              Luminance possibly being a victim of a marketing scam;
04/19/18 DAW Oversee and assist in providing notice of the emergency motions              3.00   0.00
              pursuant to the Court's request (No Charge);
04/19/18 PK   Download, profile and save Yuba City LLC documents;                         0.30 270.00      81.00
04/20/18 DAW Review and analyze Debtor's schedules and statement of financial             2.20 410.00     902.00
              affairs;
04/20/18 DAW Review and respond to multiple e-mail correspondence from Marylou            0.20 410.00      82.00
              Rice at Cigna re: potential executory contract for assumption and/or
              rejection;
04/20/18 DAW Review and respond to multiple e-mail correspondence from Valerie            0.20 410.00      82.00
              Peo re: possible settlement with United Healthcare for outstanding AR;
04/23/18 DAW Review and respond to e-mail correspondence from Pam Kraus re:               0.20 410.00      82.00
              surrendering the licenses to the State of California;
04/23/18 DAW Review and analyze multiple e-mail correspondence from Ellen Sprague         0.20 410.00      82.00
              and Keith Butler counsel for the landlord in Ladera re: meeting at the
              property and changing the locks;
04/23/18 DAW Review and respond to multiple e-mail correspondence from Anthony            0.40 410.00     164.00
              Arnaudy, Morgan, and Adam Meislik re: revisions to the Optimal
              contract;
04/23/18 PK   Telephone conference with American Honda Finance re: abandonment            0.20 270.00      54.00
              of vehicle and coordinating turnover;
04/23/18 PK   E-mail to Comerica Bank;                                                    0.10 270.00      27.00
04/24/18 DAW Review and revise agreement with Optimal for collection of the AR;           1.40 410.00     574.00
04/24/18 DAW Review and respond to multiple e-mail correspondence from David              0.20 410.00      82.00
              Klien re: possible interest in purchasing the leases;
04/24/18 DAW Review and respond to multiple e-mail correspondence from Adam               0.20 410.00      82.00
              Meislik and Ellen re: sale of the office furniture;
04/25/18 DAW Review and analyze multiple e-mail correspondence from Adam                  0.30 410.00     123.00
              Meislik, Ellen, and Pam Kraus re: removal of personal property from the
              residential locations;
04/25/18 DAW Review and analyze letter from counsel for Cigna health re: payments         0.30 410.00     123.00
              of outstanding AR (.10); Leave message to counsel re: same (.10);
              Draft and send e-mail correspondence to Pam Kraus, Trustee, and D.
              Edward Hays re: same (.10);
04/25/18 DAW Review and respond to multiple e-mail correspondence from California         0.20 410.00      82.00
              Bank and Trust and Pam Kraus re: amounts currently held in the DIP
              accounts and possible transfer to the Trustee accounts;
04/25/18 DAW Review and respond to e-mail correspondence from David Klien re:             0.10 410.00      41.00
              interest in purchasing some of the leases;
04/25/18 PK   Review, profile and save letter from Kevin Horbatiuk re: Cigna;             0.10 270.00      27.00
04/26/18 PK   Exchange e-mail with Ellen Sprague re: postage machine and other            0.20 270.00      54.00
              FFE;




                                                                               EXHIBIT 8, PAGE 140
 Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                    Main Document   Page 149 of 261


                                                Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 6
Date     Atty De scription                                                                  Hours   Rate    Amount
04/26/18 DAW Conference with Trustee re: strategy moving ahead in light of                   1.40    0.00
              emergency motions being granted (No Charge);
04/27/18 DAW Draft and send multiple e-mail correspondence to Kyra Andrassy,                 0.20 410.00      82.00
              Robert Marticello, Kristine A. Thagard, and Richard A. Marshack re:
              analysis of the Yuba City transaction;
04/27/18 PK   Conference call with David Wood, Anthony Arnaudy, and Chad Kurtz               1.00 270.00     270.00
              re: operations, disbursements, bank accounts, and software providers;
04/30/18 DAW Review and analyze e-mail correspondence from Jay Geller counsel for            0.10 410.00      41.00
              VNG re: copy of the CUP;
04/30/18 DAW Draft and send multiple e-mail correspondence with over 20                      0.30   0.00
              attachments to Kyra Andrassy, Kraig Kilger, Kristine A. Thagard, and
              Robert Marticello re: the underlying documents for Yuba City (No
              Charge);
04/30/18 DAW Review and analyze letter from United Healthcare re: collection of AR;          0.20 410.00      82.00
04/30/18 PK   Review, profile and save MCA spreadsheet of payments;                          0.10 270.00      27.00
04/30/18 PK   Draft letter to Comerica Bank requesting turnover of funds and access          0.30 270.00      81.00
              to electronic banking (.20); Telephone message and e-mail to Comerica
              Bank re: same (.10);
04/30/18 PK   Draft letter to Intuit re: release of levy;                                    0.20 270.00      54.00
05/01/18 DAW Review and analyze multiple e-mail correspondence from Pam Kraus                0.20 410.00      82.00
              and Kevn Horbatuik counsel for CIgna re: payment of AR;
05/02/18 DAW Draft and send follow up e-mail correspondence to Drew at California            0.10 410.00      41.00
              Bank and Trust re: transfer of the funds held in the DIP account to the
              Trustee account;
05/02/18 DAW Review bank statements from Comerica re: the $37,000 balance;                   0.30 410.00     123.00
05/04/18 DAW Review and analyze multiple lengthy e-mail correspondence from                  0.30 410.00     123.00
              Kristine A. Thagard and Jay Keller counsel for V&G re: ongoing
              negotiations re: stand still for the Yuba City Property;
05/07/18 DAW Review voicemail and follow up e-mail correspondence from Valerie               0.40 410.00     164.00
              Peo counsel for Alleon re: interest by CA Billing to assist in the
              collection of the AR (.20); Conference with Valerie re: same (.20);
05/07/18 DAW Review and respond to multiple correspondence from Caroline Djang               0.20 410.00      82.00
              re: her client's interest in being retained by the Estate for collection of
              the AR;
05/07/18 DAW Review and respond to multiple e-mail correspondence from Pam                   0.20 410.00      82.00
              Kraus and Yoel Posner from Optimal re: status of the contract and
              check;
05/07/18 DAW Review and respond to multiple e-mail correspondence from Pam                   0.10 410.00      41.00
              Kraus and CBT re: transfer of the DIP funds;
05/08/18 DAW Review and respond to multiple correspondence from Ellen Sprague re:            0.20 410.00      82.00
              furniture located at the hanger and possible sale;
05/08/18 DAW Review and respond to multiple lengthy e-mail correspondence from               0.30   0.00
              Adam Meislik, Ellen, and Pam Kraus re: furniture at the office and
              potential bids (No Charge);




                                                                                    EXHIBIT 8, PAGE 141
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                   Main Document   Page 150 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 7
Date     Atty De scription                                                                 Hours Rate      Amount
05/08/18 DAW Review and respond to multiple e-mail correspondence from Pam                  0.20 410.00      82.00
              Kraus and Chad Kurtz re: status of getting funds from California Bank
              and Trust;
05/08/18 PK   Exchange multiple e-mail with Ellen Sprague, David Wood, Chad Kurtz            0.20 270.00      54.00
              re: access to storage hangar, inspection of FFE and possible sale;
05/09/18 DAW Review and respond to e-mail correspondence from Anthony Arnaudy                0.20 410.00      82.00
              re: the storage facility and potential notice of lien;
05/09/18 PK   Review and exchange e-mail with David Wood, Anthony Arnaudy and                0.40 270.00     108.00
              Chad Kurtz re: units at Pouch Self Storage and notice of lien (.20);
              Draft letter to Pouch Self Storage re: violation of the automatic stay and
              Trustee's request for access to the units (.20);
05/09/18 PK   Telephone call and e-mail with M. Goff at Comerica re: accounts and            0.30 270.00      81.00
              turnover;
05/10/18 PK   Telephone call with Comerica Bank; Review amended schedules and e-             0.30 270.00      81.00
              mail list of bank accounts to Comerica;
05/11/18 DAW Draft and revise letter to SJC Storage re: access to the storage units for      0.20 410.00      82.00
              removal of personal property;
05/11/18 PK   Review documents related to scheduled vehicles - schedules and                 1.30 270.00     351.00
              motions for relief from stay (.20); Prepare spreadsheet of abandoned
              and not abandoned vehicles and compare to list re: scheduling turnover
              of vehicles (.80); Telephone call with C. Kurtz (.20); Exchange e-mail
              with A. Arnaudy re: same (.10);
05/11/18 PK   Revise letter to Pouch Storage;                                                0.10 270.00       27.00
05/13/18 PK   Exchange e-mail with Ellen Sprague re: vehicles;                               0.10 270.00       27.00
05/14/18 DAW Prepare for and attend conference with Trustee and Debtor's former              5.00 410.00    2,050.00
              principal Michael Castanon;
05/15/18 DAW Conference with Latonia Williams counsel for UnitedHealthcare re:               0.50 410.00     205.00
              termination of insurance policies and outstanding AR (.40); Draft and
              send e-mail correspondence to Latonia, Anthony Arnaudy, and Beth re:
              same (.10);
05/15/18 PK   Conference call with Latonia Williams, attorney for UnitedHealthcare,          0.50 270.00     135.00
              and David Wood re: employee medical insurance and Optum accounts
              receivable collection;
05/17/18 PK   E-mail to Comerica Bank;                                                       0.10 270.00      27.00
05/21/18 DAW Review and analyze multiple e-mail correspondence from Latonia                  0.20 410.00      82.00
              Williams at UCH and Anthony Arnaudy re: resolution of the UG/Optum
              AR;
05/21/18 DAW Review and analyze multiple e-mail correspondence from Adam Meislik             0.20   0.00
              and Anthony Arnaudy re: analysis of the quality of earnings report
              generated pre-petition (No Charge);
05/21/18 DAW Review and analyze multiple e-mail correspondence from Anthony                  0.20 410.00      82.00
              Arnaudy and Adam Meislik re: BAA for parties to sign in collection of
              the AR;
05/21/18 DAW Review and respond to multiple e-mail correspondence from Chad                  0.20 410.00      82.00




                                                                                  EXHIBIT 8, PAGE 142
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                  Main Document   Page 151 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 8
Date    Atty   De scription                                                                Hours   Rate    Amount
               Kurtz and Pam Kraus re: turnover of the funds held at Comerica;
05/21/18 DAW   Conference with David Klein of North Valley Regional Center re:               0.40 410.00     164.00
               interest in the Yuba City Property and access to view the Property
               (.20); Review and analyze letter received by North Valley Regional
               Center re: access (.10); Draft and send e-mail correspondence to Jay
               Geller counsel for V&G re: same (.10);
05/21/18 DAW   Review and respond to multiple e-mail correspondence from Jay Geller          0.30 410.00     123.00
               counsel for V&G re: North Valley's request to tour the Yuba City
               location (.20); Draft and send e-mail correspondence to David Klein re:
               same (.10)
05/21/18 DAW   Review and respond to multiple e-mail correspondence from Pam                 0.20 410.00      82.00
               Kraus and Chad Krutz re: possible emergency motion for turnover
               against Comerica;
05/21/18 PK    Exchange e-mail with Ellen Sprague re: interest from potential tenant at      0.20 270.00      54.00
               main office for purchase of furniture left in offices;
05/21/18 PK    Several telephone calls with Comerica Bank re: turnover of funds; E-          0.80 270.00     216.00
               mail to D. Wood and C. Kurtz with summary; Exchange e-mails with
               K. Paholak at Comerica;
05/22/18 PK    Download, profile and save Seacoast Bank documents: cashier check             0.40 270.00     108.00
               and copies of other debits; Forward to all parties;
05/23/18 PK    Exchange e-mail with Ellen Sprague and David Wood re: old furniture           0.10 270.00      27.00
               left in suite 1703;
05/24/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:                0.20 410.00      82.00
               wire sweeps from SNB and total cash on hand;
05/25/18 PK    Telephone conference with Trustee re: random furniture left in office         0.40 270.00     108.00
               suites and de minimus offers from multiple parties (.10); E-mail to David
               Wood and Chad Kurtz re: same and Trustee's decision not to sell (.10);
               Exchange e-mail with Adam Meislik re: FFE stored at office suite and
               airplane hangar (.20);
05/29/18 DAW   Conference with Trustee;                                                      0.10 410.00      41.00
05/29/18 DAW   Review and respond to multiple e-mail correspondence from David               0.20 410.00      82.00
               Klien re: North Valley's interest in the Yuba City property;
05/29/18 DAW   Conference call with Valerie Peo re: issues at hand;                          0.40 410.00     164.00
05/29/18 DAW   Conference with principals from North Valley re: their interest in the        1.20   0.00
               Yuba City property if Summit bows out (No Charge);
05/29/18 PK    Exchange emails with Comerica; Draft and forward turnover letter;             0.40 270.00     108.00
05/30/18 DAW   Meeting with Anthony Arnaudy, Yoel Posner of Optimal, and Adam                1.00 410.00     410.00
               Meislik re: continued collections;
05/31/18 DAW   Review and respond to e-mail correspondence from David Klein re:              0.10 410.00      41.00
               potential offer on Yuba City;
05/31/18 PK    Telephone call with Comerica re: turnover of funds;                           0.20 270.00      54.00
06/01/18 PK    Telephone call and e-mail with Comerica;                                      0.30 270.00      81.00
06/04/18 KAT   Review e-mail correspondence from Kyra Andrassy and David A.                  0.20 500.00     100.00




                                                                                  EXHIBIT 8, PAGE 143
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                  Main Document   Page 152 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 9
Date    Atty   De scription                                                                Hours    Rate   Amount
               Wood re: Yuba property (5+) (.20);
06/04/18 PK    Telephone conference with Trustee and David Wood re: FFE and                  0.40 270.00     108.00
               electronics (.30); E-mail to Chad Kurtz and Ellen Sprague re: offer to
               purchase electronics (.10);
06/04/18 PK    E-mail to Force 10 re: inventory, sale and abandonment of items               0.20 270.00      54.00
               remaining in Suite 1703 and the airplane hangar;
06/04/18 PK    Draft Trustee's motion to compel Comerica to turnover funds;                  0.60 270.00     162.00
06/05/18 PK    Draft and revise Trustee's motion to compel Comerica Bank to turnover         0.70 270.00     189.00
               funds (.30); Prepare exhibit to motion detailing contact with Comerica
               (.40);
06/05/18 MWG   Review and analyze issues re: emergency motion for turnover re:               0.20 500.00     100.00
               Comerica funds (.20);
06/06/18 DAW   Draft and revise emergency motion for turnover from Comerica;                 3.10 410.00    1,271.00
06/06/18 MWG   Review and revise motion to compel Comerica to turnover funds (1.30);         1.30 500.00      650.00
06/06/18 KAT   Review proposals from Kyra Andrassy and Jay Geller re: iborrow loan           0.30 500.00      150.00
               and maintenance issues (.30);
06/06/18 MWG   Review and revise emergency motion re: extension of cash                      0.90 500.00     450.00
               management order (.70); Email exchange with DAW re: emergency
               motion (.20);
06/06/18 MWG   Review and analyze invoice to be submitted in connection with turnover        0.50 500.00     250.00
               motion and send email to DAW re: edits to same (.20); Review and
               revise notice re: emergency cash management motion (.10); Review
               and revise notice re: emergency turnover motion (.20);
06/07/18 DAW   Conference with Thomas Levine in house counsel for Comerica re: the           0.20 410.00      82.00
               emergency hearings for turnover;
06/07/18 DAW   Review and respond to multiple e-mail correspondence from Thomas              0.20 410.00      82.00
               Levine counsel for Comerica re: turnover of the funds held by
               Comerica;
06/07/18 DAW   Oversee and assist in telephonic notice of the emergency hearings on          2.30   0.00
               the motion for turnover and cash management motion (No Charge);
06/07/18 DAW   Review and respond to multiple e-mail correspondence from Thomas              0.20 410.00      82.00
               Levine counsel for Comerica re: turnover of the funds;
06/07/18 PK    Telephone conference with David Wood re: Comerica's response to               0.30 270.00      81.00
               motion to compel (.10); Draft letter from Trustee to Comerica re:
               turnover (.20);
06/08/18 DAW   Review and analyze order entered by the Court granting the Cash               0.20 410.00      82.00
               Management Motion and continuing the motion to compel;
06/15/18 DAW   Review and analyze order entered by the Court granting the motion for         0.20 410.00      82.00
               the Yuba City property;
07/10/18 DAW   Review and analyze order entered by the Court granting motion to              0.20 410.00      82.00
               abandon;
07/11/18 KAT   Review and analyze e-mail correspondence from Kyra Andrassy re:               1.20 500.00     600.00
               potential deal (.20); Review notes on contributions and analyze potential




                                                                                  EXHIBIT 8, PAGE 144
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                  Main Document   Page 153 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 10
Date    Atty   De scription                                                                Hours   Rate    Amount
               outcomes (.40); E-mail correspondence to Kyra Andrassy with thoughts
               (.20); E-mail correspondence from Kyra and to Kyra re: separation of
               Lease from LLC and possible reformation (multiple) (.40);
07/13/18 DAW   Conference with Trustee re: status of the case;                               0.20 410.00      82.00
07/13/18 KAT   Telephone conference with Richard A. Marshack and Kyra Andrassy               0.90 500.00     450.00
               (part) re: Yuba property and V&G- possible causes of action and
               positions (.60); Review proposed email to Jay Geller (.10); Review
               comments of Richard A. Marshack re: email to Jay Geller (.10);
               Telephone conference with Kyra Andrassy re: email (.10);
07/13/18 MWG   Review and revise cash collateral stipulation (.70); Review                   0.90 500.00     450.00
               correspondence with Valerie Banter Peo re: cash collateral stipulation
               and review response to same (.20);
07/16/18 MWG   Review and analyze correspondence from Valerie Bantner Peo re: cash           0.30 500.00     150.00
               collateral stipulation issues (.10); Review and analyze budget issues re:
               cash collateral stipulation (.20);
07/17/18 KAT   Research liens filed with Sutter County (.30); Review documents from          2.40 500.00    1,200.00
               recorder and e-mail correspondence with recorder re: incorrect
               documents (.60); Review and analyze mechanic lien issues with
               bankruptcy overlay (.70); Review and analyze Purchase Agreement
               with Summit and prepare summary of relevant portions (.80);
07/17/18 MWG   Review correspondence from Valerie Peo re: cash collateral stipulation        0.30 500.00     150.00
               issues and response to same (.20); Review further correspondence
               from Valerie Peo re: cash collateral stipulation (.10);
07/18/18 KAT   E-mail correspondence with Sutter County recorder (.20); Review and           0.50 500.00     250.00
               analyze additional documents on mechanic's liens (.30);
07/26/18 KAT   Review and analyze e-mail correspondence from Kyra Andrassy re:               0.40 500.00     200.00
               floor for selling price of Yuba Property and appraisals (.20); Prepare
               response to Kyra Andrassy re: appraisals and assumptions (.20);
07/30/18 KAT   Prepare for and meeting with Kyra Andrassy and Richard A. Marshack            1.50 500.00     750.00
               re: demand to V&G, case analysis and potential mediation (1.50);
08/02/18 PK    Draft letter to Dean Ferguson and BeachPointe Investments to compel           0.30 270.00      81.00
               turnover of assets removed from storage hangar;
08/02/18 MWG   Review and revise motion to continue of existing bank accounts (.80);         0.80 500.00     400.00
08/07/18 MWG   Review and revise demand letter to Ferguson BeachPointe and follow            0.50 500.00     250.00
               up re: same (.30); Review correspondence re: finalizing and sending
               demand letter (.20);
08/08/18 PK    Review and revise letter to Dean and Jennifer Ferguson and                    0.20 270.00      54.00
               BeachPointe re: turnover of items removed from storage hangar (.10);
               E-mail letter to all parties (.10);
08/13/18 KAT   E-mail correspondence from Kyra Andrassy re: settlement and prepare           0.20 500.00     100.00
               response (.20);
08/17/18 KAT   Review multiple emails with Position of VGA in preparation for                0.80 500.00     400.00
               telephone conference (.20); Telephone conference with Jay Geller and
               Kyra Andrassy (.60);




                                                                                  EXHIBIT 8, PAGE 145
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                   Main Document   Page 154 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                            April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                   Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 11
Date     Atty   De scription                                                                Hours Rate      Amount
08/24/18 KAT    Review and analyze e-mail correspondence from Kyra Andrassy with             0.40 500.00     200.00
                recommended settlement counter offer (.30); E-mail correspondence to
                Kyra Andrassy and Richard A. Marshack re: same (.10);
08/27/18 KAT    E-mail correspondence from Richard A. Marshack re: settlement offer           0.50 500.00     250.00
                (.10); E-mail correspondence to Richard A. Marshack and Kyra
                Andrassy re: counter (.10); E-mail correspondence from Jay Geller re:
                termination of Summit deal (.10); E-mail correspondence from Kyra
                Andrassy re: options in light of cancellation of transaction and analysis
                of same (.20);
08/28/18 KAT    E-mail correspondence from Jay Geller with Summit termination letter          0.10 500.00      50.00
                and review letter (.10);
09/10/18 DAW    Conference with Valerie Peo counsel for Alleon re: status of case;            0.20 410.00      82.00
09/13/18 KAT    E-mail correspondence from Kyra Andrassy re: revised analysis on              0.20 500.00     100.00
                asset valuation and potential litigation (.20);
10/03/18 DAW    Review and respond to multiple e-mail correspondence from Pam                 0.10 410.00      41.00
                Kraus and Adam Meislik re: issues relating to Jae Kwon's purchase of
                the hanger assets and Mr. Castanon's direction to take the assets;
10/16/18 MWG    Review and revise interim cash collateral order (.10); Review and             0.30 500.00     150.00
                respond to correspondence from DAW re: need for express language in
                order (.20);
10/22/18 MWG    Review and revise order re: insurance funding stipulation (.10); Review       0.20 500.00     100.00
                and revise order to abandon insurance policy (.10);
10/24/18 DAW    Review and respond to e-mail correspondence from Rosa Shirley                 0.20 410.00      82.00
                counsel at Nelson Hardimen re: potential distribution to unsecured
                creditors;
11/01/18 KAT    Review and analyze e-mail correspondence from Kyra Andrassy re:               0.50 500.00     250.00
                membership interest (.10); Conference with David A. Wood re:
                settlement offer and secured creditor (.10); Telephone conference with
                Kyra Andrassy and David A. Wood re: offer and structure of
                settlement to recovery value for membership interest (.20); E-mail
                correspondence with Kyra Andrassy and Adam Meislik re: membership
                interest valuation (.10);
11/06/18 KAT    E-mail correspondence with Kyra Andrassy, Richard A. Marshack.                0.30 500.00     150.00
                Adam Meislik (part) and David A. Wood re: value and deal on
                membership interest multiple (6+)(.30);
11/16/18 MWG    Review correspondence to/from Valerie Bantner Peo re: cash collateral         1.20 500.00     600.00
                stipulation (.20); Review bank's revisions to cash collateral stipulation
                (.10); Telephone conference to Valerie Bantner re: revision issues (.10);
                Draft correspondence to Valerie Bantner Peo re: further revisions to
                stipulation and review response to same (.20); Provide instructions to
                paralegal re: preparation of order (.10); Review and revise order cash
                collateral stipulation (.10); Draft correspondence to Valerie Bantner
                Peo re: cash collateral order and review response to same (.20);
                Review finalized stipulation and email to Valeria Bantner Peo re: same
                (.10); Review signature from Valerie Bantner Peo re: signature (.10);




                                                                                   EXHIBIT 8, PAGE 146
 Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                    Main Document   Page 155 of 261


                                                Marshack Hays LLP

 Richard Marshack, Trustee                                                                            April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                   Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 12
Date     Atty De scription                                                                  Hours Rate       Amount
12/07/18 DAW Review and analyze lengthy e-mail correspondence from Valerie Peo               0.40 410.00      164.00
              counsel for Alleon to Trustee re: counter offer on the split of the Yuba
              City settlement funds;
12/13/18 DAW Review and respond to lengthy e-mail correspondence from Kyra                    0.30 410.00      123.00
              Andrassy re: updated negotiations with Alleon on the division of the
              settlement with V&G;
12/17/18 DAW Review and respond to e-mail correspondence from Sharon Kopman re:               0.10 410.00       41.00
              possible purchase of the remnant assets;
01/16/19 DAW Review and analyze motion filed by Smiley Wang re: sale and                      0.70   0.00
              settlement of the Luminance Yuba shares (No Charge);
01/18/19 MWG Telephone conference from LB re: notice of errata (.10); Review and              0.40 500.00      200.00
              revise notice of errata re: cash collateral motion (.20); Draft
              correspondence to LB re: notice of errata issues (.10);
02/04/19 DAW Review and respond to multiple e-mail correspondence from Kyra                   0.20 410.00       82.00
              Andrassy re: tentative ruling on the Yuba City sale;
02/08/19 DAW Review and analyze lengthy ordered entered by the Court granting the             0.50 410.00      205.00
              Motion to sell the Yuba City shares to V&G;
02/12/19 DAW Review and analyze motion to approve compromise with Alleon on the               0.80 410.00      328.00
              Yuba City shares;
 Subtotals for task code 1 - Asset Analysis and Recovery                                    102.90          38,591.00

 10 - Litigation
04/06/18 DAW Conference with the U.S. Trustee re: case status and possible 548/549            0.40 410.00      164.00
                 actions against principal;
04/06/18 DEH Conference call with Alleon partners, Alex and Leon, Valerie Peo,                1.20 630.00      756.00
                 Richard A. Marshack, and David A. Wood re: collections of accounts
                 receivable, cash collateral, and case issues (.70); Telephone conference
                 with Richard A. Marshack and David A. Wood re: same (.30);
                 Telephone conference with Valerie Peo and David A. Wood re: same
                 and cash collateral negotiations (.20);
04/06/18 DEH Review and analyze Yuba City operating agreement (.70); Draft written            1.10 630.00      693.00
                 correspondence to Richard A. Marshack re: same (.20); Written
                 correspondence with Valerie Peo re: same (.20);
04/06/18 DAW Review and analyze lengthy e-mail correspondence from D. Edward                  0.30   0.00
                 Hays re: the Yuba City operating agreement and the attached
                 agreement (No Charge);
04/06/18 DEH Review and analyze client documents to prepare for calls with Valerie            0.70 630.00      441.00
                 and trustee;
04/08/18 DAW Review and respond to multiple e-mail correspondence from U.S.                   0.50 410.00      205.00
                 Trustee office and Trustee re: attached article re: the Debtor in the
                 Orange County Register (.20); Review and analyze the article for
                 information re: background of the debtor (.30);
04/09/18 DAW Review and analyze D&O policy extension information;                             0.40 410.00      164.00
04/09/18 DAW Review and respond to multiple e-mail correspondence from counsel in             0.30 410.00      123.00




                                                                                   EXHIBIT 8, PAGE 147
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                            Desc
                                   Main Document   Page 156 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                              April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                     Invoice 9248
 I.D. 1015-114 - DAW                                                                                          Page 13
Date   Atty    De scription                                                                   Hours   Rate    Amount
               the Spector v. Castanon litigation in the state court proceeding re:
               applicability of the automatic stay as to the debtor but not its principals;
04/09/18 DAW   Conference with Trustee and Jeff Golden re: D&O insurance;                       0.20 410.00      82.00
04/09/18 DEH   Review and revise letter to Comerica;                                            0.30 630.00     189.00
04/09/18 DEH   Conference with David A. Wood re: surcharge and cash collateral                  0.30   0.00
               issues;
04/10/18 DAW   Review and analyze materials provided by the U.S. Trustee to the                 3.20 410.00    1,312.00
               trustee i.e., bank statements, american express statements, principals
               personal bankruptcy petition, etc;
04/11/18 DAW   Review and respond to multiple e-mail correspondence from Adam                   0.30 410.00     123.00
               Meislik and Anthony Arnaudy re: retention of Optimal and agenda for
               Monday's meeting;
04/11/18 DAW   Drat and send multiple e-mail correspondence to Adam Meislik and                 0.20 410.00      82.00
               Anthony Arnaudy re: status of removal of personal property and files
               from the various residences;
04/11/18 DAW   Meeting with Trustee re: overall case status and strategy moving                 2.50 410.00    1,025.00
               forward;
04/12/18 DAW   Review and analyze 20+ leases to be rejected or otherwise do not apply           8.10 410.00    3,321.00
               to the Debtor's (3.00); Draft and revise motion to reject the Rejection
               Leases, allow abandonment of personal property under $10,000, and to
               turnover possession for leases that the Debtor is not a party to (5.10);
04/12/18 DAW   Review and respond to multiple e-mail correspondence from Garrett                0.30 410.00     123.00
               Prybylo re: negotiations with Ms. Conley to vacate the Sage Property;
04/12/18 DAW   Review and respond to multiple e-mail correspondence from Anthony                0.20 410.00      82.00
               Arnaudy and Beth Gaschen re: possibility of lease extensions on the
               corporate offices;
04/13/18 DAW   Review and respond to multiple e-mail correspondence from Garrick                0.50 410.00     205.00
               Hollander and Jay Geller re: Yuba City issues (.20); Conference with
               Jay Geller re: same (.30);
04/13/18 DAW   Conference with Trustee and D&O insurer re: status of check to                   0.40 410.00     164.00
               reinstate policy (.30); Draft and send follow up e-mail correspondence
               to Valerie Peo re: approval by Alleon as to the disbursement (.10);
04/13/18 DAW   Draft and revise motion to reject leases, abandon property, etc;                 4.80 410.00    1,968.00
04/13/18 DAW   Multiple conferences with the Trustee re: potential issues with Yuba             0.60 410.00      246.00
               City and strategy moving forward;
04/14/18 DAW   Multiple conference calls with Trustee re: potential claims for litigation;      0.80 410.00     328.00
04/15/18 DAW   Review and respond to multiple e-mail correspondence from Trustee                0.20 410.00      82.00
               and Marsha Houston at Reed Smith re: potential representation for the
               D&O claims;
04/15/18 DAW   Review and respond to multiple e-mail correspondence from Kristine A.            0.30 410.00     123.00
               Thagard, Richard A. Marshack, and Garrick Hollander counsel for
               VNG re: the Yuba City issues;
04/16/18 DAW   Conference call with Reed and Smith re: possible D&O claims;                     0.60 410.00     246.00




                                                                                     EXHIBIT 8, PAGE 148
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                   Main Document   Page 157 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 14
Date     Atty De scription                                                               Hours Rate      Amount
04/17/18 DAW Conference with Chris Rivas at Reed Smith re: D&O claims;                    0.30 410.00     123.00
04/17/18 DAW Review, revise, and finalize motion to reject leases with updated            1.20 410.00     492.00
              amendment information and pin point bates stamp citations;
04/18/18 DAW Draft and send e-mail correspondence to Beth Gaschen with the                 0.10 410.00      41.00
              attached recent amendments to the leases;
04/20/18 DAW Review and respond to multiple e-mail correspondence from U.S.                0.20 410.00      82.00
              Trustee, Jeff Golden, and Richard A. Marshack re: Michael Castanon's
              reappearance and request to meet with the Trustee;
04/23/18 DAW Review and analyze the CA Billing state court complaint (.90); Review         1.10 410.00     451.00
              and respond to e-mail correspondence from Garret Pyblo re: scope of
              the automatic stay to Michael Castanon (.20);
04/23/18 DAW Review and respond to e-mail correspondence from Garret Pyblo and             0.20 410.00      82.00
              Tom Fasel re: stipulation that any finding against Mr. Castanon cannot
              be used for collateral estoppel and/or res judicata against the Debtor;
04/24/18 KAT E-mail correspondence from Jay Geller re: term sheet and review same          0.40 500.00     200.00
              (.20); Conference with Richard A. Marshack and David A. Wood re:
              Yuba Property (.20);
04/24/18 DAW Review and respond to multiple e-mail correspondence from Tom Fasel           0.20 410.00      82.00
              counsel for CA Billing re: state court litigation against the Debtor and
              Michael Castanon;
04/24/18 DEH Review and revise billing services agreement (1.20); Written                  1.40 630.00     882.00
              correspondence with David A. Wood re: same (.20);
04/25/18 KAT Review I borrow documents for basic terms (.60); Review Summit                2.10 500.00    1,050.00
              Letter of Intent (.40); Review proposed Forbearance Agreement (.40);
              Review notes of transaction in preparation for hearing (.50);
04/26/18 KAT Prepare for and attend hearing on emergency motions, including post           2.30 500.00    1,150.00
              hearing conferences with Michael Hauser and Richard A. Marshack
              (2.30);
04/26/18 DAW Conference with Trustee, Kristine A. Thagard, and Adam Meislik re:            0.50   0.00
              strategy moving forward with Yuba City (No Charge);
04/27/18 KAT E-mail correspondence to Jay Geller re: CUP (.20); E-mail                     0.90 500.00     450.00
              correspondence to Jay Geller re: Waterfall (.10); Continue analysis of
              Operating Agreement (.60);
04/27/18 DAW Review and respond to e-mail correspondence from Thomas Fasel re:             0.10 410.00      41.00
              stipulation from relief from stay for the underlying CBilling law suit;
04/27/18 DEH Review and revise motion to reject leases (0.90); Written                     1.10 630.00     693.00
              correspondence with David A. Wood re: same (.20);
04/30/18 DAW Review and respond to e-mail correspondence from Valerie Peo                  0.30 410.00     123.00
              counsel for Alleon with attached list of preferential transfers to the
              MCA lenders (.20); Draft and send e-mail correspondence to Beth
              Gaschen counsel for Debtor re: same for possible inclusion in an
              amended SOFA (.10);
04/30/18 DAW Review and respond to e-mail correspondence from Beth Gaschen                 0.10 410.00      41.00
              counsel for Debtor re: total amount of preferential payments to the




                                                                                 EXHIBIT 8, PAGE 149
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 158 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 15
Date   Atty    De scription                                                               Hours   Rate    Amount
               MCA lenders;
04/30/18 KAT   E-mail correspondence from Jay Geller (mulitple) re: waterfall and CUP       0.80 500.00     400.00
               (.20); Review and analysis of CUP (.60);
04/30/18 DAW   Review and analyze potential preference actions against the MCA              1.30 410.00     533.00
               lenders;
05/01/18 DAW   Review and respond to e-mail correspondence from Anthony Arnaudy             0.20 410.00      82.00
               re: litigation pending by a landlord;
05/02/18 KAT   Update notes and prepare summary (.80); Conference with David A.             0.90 500.00     450.00
               Wood re: summary (.10);
05/03/18 DAW   Draft and revise stipulation with CA Billing to allow them to prosecute      0.30 410.00     123.00
               claims against Michael Castanon (.20); Draft and send e-mail
               correspondence to Thomas Fasel counsel for CA Billing re: same (.10);
05/03/18 DEH   Review and revise stipulation with CA Billing (.40); Written                 0.50 630.00     315.00
               correspondence with David A. Wood re: same (.10);
05/07/18 DAW   Review and respond to e-mail correspondence from David Lenhardt              0.20 410.00      82.00
               counsel in the lawsuit filed by Ronald Burrows re: notice of the
               bankruptcy for the state court matter;
05/07/18 DAW   Review and respond to e-mail correspondence from Beth Gaschen re:            0.20 410.00      82.00
               the Ronald Burrows litigation;
05/07/18 DAW   Review and respond to multiple e-mail correspondence from Marsha             0.20 410.00      82.00
               Houston at Reed Smith re: setting up conference to go over the D&O
               case;
05/07/18 DAW   Review and respond to e-mail correspondence from David Lenhardt              0.20 410.00      82.00
               counsel in the underlying state court action re: the automatic stay;
05/07/18 DAW   Review and respond to e-mail correspondence from Thomas Fasel                0.20 410.00      82.00
               counsel for CA Billing re: the attached stipulation to prosecute against
               Michael Castanon (.10); Draft and revise order re: same (.10);
05/09/18 DAW   Conference with Marsha Houston of Reed Smith, and Trustee re:                2.50 410.00    1,025.00
               potential D&O claims (actual time 3.0 hours);
05/10/18 DAW   Conference with Trustee, Kyra Andrassy, and Robert Marticello re:            2.00 410.00     820.00
               Yuba City Litigation;
05/10/18 KAT   Prepare for and attend meeting with Kyra Andrassy, Robert Marticello,        2.30 500.00    1,150.00
               Richard A. Marshack and David Wood re: Yuba City transaction (2.30);
05/10/18 KAT   E-mail correspondence from Jay Geller re: Yuba City (.10);                   0.10 500.00      50.00
05/11/18 DAW   Review and prepare for meeting with Mr. Castanon on Monday;                  2.10 410.00     861.00
05/14/18 KAT   E-mail correspondence from Kyra Andrassy re: documents (.10); E-             0.60 500.00     300.00
               mail correspondence to Jay Geller re: review and request for additional
               documents (.20); E-mail correspondence with David Wood re: LOI and
               escrow statements (.10); Review and analyze Loan Closing Statement
               (.20);
05/15/18 DAW   Review and analyze order entered by the Court granting the stipulation       0.10 410.00      41.00
               with CA Billing;
05/15/18 KAT   Review Republic title closing statement (.20);                               0.20 500.00     100.00




                                                                                 EXHIBIT 8, PAGE 150
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 159 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 16
Date     Atty De scription                                                                Hours Rate      Amount
05/17/18 DAW Review and respond to e-mail correspondence from Marsha Houston               0.10 410.00      41.00
              re: transcripts of the first day hearings;
05/18/18 KAT E-mail correspondence (multiple) with Jay Geller re: Yuba (.20);               0.20 500.00     100.00
05/21/18 DAW Draft and send e-mail correspondence to Anthony Arnaudy re:                    0.10 410.00      41.00
              information on Debtor's historical directors and officers;
05/21/18 DAW Review statements from Comerica showing approximately $3,800 in                0.50   0.00
              NSF charges (.40); Draft and send e-mail correspondence to Pam
              Kraus (.20);
05/21/18 DAW Review and revise request for alias summons in the Castanon transfer           0.20 410.00      82.00
              of the house litigation (.10); Review and revise substitution of attorney
              for the same matter (.10);
05/21/18 DAW Review and respond to multiple e-mail correspondence from Kyra                 0.20 410.00      82.00
              Andrassy and Kristine A. Thagard re: Yuba City analysis;
05/22/18 DAW Review and respond to multiple e-mail correspondence from Kyra                 0.20   0.00
              Andrassy and Kristine A. Thagard re: conference call with Jay Geller
              counsel for V&G this morning (No Charge);
05/22/18 DAW Conference call with Kyra Andrassy and Kristine A. Thagard re: Yuba            0.40   0.00
              City (No Charge);
05/22/18 DAW Conference call with Kyra Andrassy and Kristine A. Thagard, and Jay            0.50   0.00
              Gellder counsel for V&G re: Yuba City (No Charge);
05/22/18 KAT Telephone conference with David Wood and Kyra Andrassy re: Yuba                1.60 500.00     800.00
              City and outline of issues with V&G(.50); Telephone conference with
              Jay Geller, Kyra Andrassy and David Wood (part) re: Yuba City(.90);
              Telephone conference with Kyra Andrassy re: moving forward (.20);
05/22/18 DAW Conference call with Marsha Houston re: D&O strategy;                          0.40 410.00     164.00
05/23/18 KAT Review and analyze e-mail correspondence from Kyra Andrassy re:                0.40 500.00     200.00
              lease rejection and operating agreement, including analysis of potential
              state court causes of action (.40);
05/29/18 KAT E-mail correspondence with Kyra Andrassy re: potential term sheet and          0.50 500.00     250.00
              review same (.30); E-mail correspondence with Kyra Andrassy re:
              potential additions and issues (.20);
06/01/18 KAT Review and analyze proposal from V&G and notes to Kyra re: proposal            0.60 500.00     300.00
              (.40); E-mail correspondence with Kyra re: proposals (.20);
06/01/18 DAW Review and analyze multiple e-mail correspondence from Christopher             0.30   0.00
              Rivas, Beth Gaschen, and Anthony Arnaudy re: underlying corporate
              documents for analysis (No Charge);
06/01/18 DAW Review and respond to lengthy e-mail correspondence from Jay Geller            0.40 410.00     164.00
              counsel fro V&G re: revisions to the proposed rejection stipulation;
06/06/18 PK   Review and execute declaration in support of motion to compel                 0.20 270.00      54.00
              turnover;
06/07/18 PK   Review and execute declaration re: motion to compel turnover and              0.20 270.00      54.00
              motion to maintain bank accounts;
06/11/18 PK   Draft notice of continued hearing re: Trustee's motion to compel              0.30 270.00      81.00
              Comerica to turnover funds on hand;




                                                                                 EXHIBIT 8, PAGE 151
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                  Main Document   Page 160 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                        April 9, 2019
 Re: Luminance Recovery Center, LLC                                                               Invoice 9248
 I.D. 1015-114 - DAW                                                                                    Page 17
Date     Atty De scription                                                              Hours Rate      Amount
06/11/18 PK   Revise notice of continued hearing;                                        0.10 270.00      27.00
06/29/18 DAW Review and respond to e-mail correspondence from Marsha Houston             0.10 410.00      41.00
              re: update on the D&O complaint;
07/05/18 PK   Telephone conference with David Wood re: Comerica's compliance              0.40 270.00     108.00
              with pending motion to compel turnover (.10); Draft withdrawal of
              Trustee's motion to compel turnover (.30);
07/13/18 DAW Review and analyze the D&O complaint against Michael Castanon (No            2.60   0.00
              Charge);
07/13/18 DAW Conference call with Reed Smith attorneys and Trustee re: D&O                0.40 410.00     164.00
              Complaint;
07/18/18 DAW Conference call with Caroline Djang counsel for Infinity re: background      0.10 410.00      41.00
              information for D&O Complaint;
07/18/18 DAW Conference call with Thomas Fasel counsel for Ca Billing re:                 0.10 410.00      41.00
              background information for D&O Complaint;
07/18/18 DAW Review and respond to multiple e-mail correspondence from Marsha             0.20 410.00      82.00
              Houston and Caroline Djang re: interview of Infinity billing on
              background of the Debtor's collection efforts;
07/18/18 DAW Review and respond to multiple e-mail correspondence from Marsha             0.20 410.00      82.00
              Houston and Thomas Fasel re: interview of CA Billing on background
              of the Debtor's collection efforts;
07/19/18 DAW Conference with Reed Smith re: revisions to the D&O Complaint;               0.30 410.00     123.00
07/20/18 DAW Review and analyze lengthy e-mail correspondence from Marsha                 0.20 410.00      82.00
              Houston re: investigation results;
07/24/18 DAW Review and analyze revised D&O Complaint (No Charge);                        0.90   0.00
07/25/18 DAW Review e-mail correspondence from David Lenhardt counsel for                 0.30 410.00     123.00
              insurance company re: the Burrows slip and fall action (.10);
              Conference with David re: same (.20);
07/26/18 DAW Review and revise my declaration in support of the request for entry of      0.20 410.00      82.00
              default in the Castanon 548 action (.10); Review and revise the request
              for entry of default (.10);
07/27/18 DAW Review and analyze answer to complaint filed by Michael Castanon             0.60   0.00
              (No Charge);
08/02/18 DAW Review and respond to e-mail correspondence from Marsha Houston              0.10 410.00      41.00
              re: status of the D&O complaint;
08/09/18 CB   Review e-mail from David A. Wood re: cash collateral motion (.10); E-       0.40 230.00      92.00
              mail to David A. Wood re: same (.10); identify exhibits re: evidence to
              support motion (.20);
08/10/18 CB   E-mail to all paralegals re:exhibits to cash collateral motion;             0.10 230.00      23.00
08/10/18 MWG Review correspondence with Valerie Peo re: agreement to delay filing         0.10   0.00
              complaint (No Charge);
08/27/18 DAW Review and respond to multiple e-mail correspondence from Sharon Oh-         0.20 410.00      82.00
              Kubisch re: documents relating to the Las Brisas property;
09/11/18 KAT E-mail correspondence from Kyra Andrassy re: settlement (.10); E-mail        0.20 500.00     100.00




                                                                               EXHIBIT 8, PAGE 152
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 161 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 18
Date    Atty   De scription                                                               Hours   Rate    Amount
               correspondence to Richard A. Marshack re: same (.10);
09/18/18 DAW   Review and respond to e-mail correspondence from Sharon Oh-                  0.10 410.00      41.00
               Kubisch re: litigation analysis;
09/19/18 DAW   Review and respond to e-mail correspondence from Christopher Rivas           0.10 410.00      41.00
               re: current address and location of Mr. Castanon for the summons on
               the D&O Complaint;
09/21/18 KAT   E-mail correspondence with Kyra Andrassy and Richard A. Marshack             0.30 500.00     150.00
               re: counter offer (multiple 4+) and telephone conference re: same (.30);
09/25/18 DAW   Multiple conferences with Layla Buchanan re: status report for the           0.30 410.00     123.00
               Grapevine state court litigation;
09/26/18 DAW   Conference with Valerie Peo counsel for Alleon and Kyra Andrassy re:         0.50 410.00     205.00
               Yuba City action;
09/28/18 LM    Prepare for initial bankruptcy review hearing in state court in Baygrape     1.30 330.00     429.00
               Technology v. Luminance et al and review, docket, status report etc.
               (.40); Attend initial bankruptcy review hearing in state court in
               Baygrape Technology v. Luminance et al (.80); Correspondence with
               David A. Wood re: results of hearing and continued hearing date in
               March 2019 as well as comments by the Court re: automatic stay
               application to certain defendants and not others (.10);
09/28/18 DAW   Review and respond to e-mail from Pam Kraus re: finalization of the          0.20 410.00      82.00
               motion to abandon the insurance liability;
09/28/18 DAW   Review and respond to e-mail correspondence from Laila Masud re:             0.20 410.00      82.00
               today's hearing results in the Grapevine state court matter;
10/01/18 DAW   Review and respond to multiple e-mail correspondence from Force 10           0.20 410.00      82.00
               and Grobstein Teeple re: analysis of the insider compensation for
               amended tax returns;
10/01/18 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.20 410.00      82.00
               Peo and Kyra Andrassy re: conference call tomorrow on Yuba City;
10/01/18 CB    Review e-mail from David A. Wood to Tinho Mang and Richard A.                0.10 230.00      23.00
               Marshack re: limited opposition to stay relief motion;
10/02/18 DAW   Conference with Rachel Rojany at Grobstein Teeple re: amended tax            0.20 410.00      82.00
               returns to reflect all insider compensation paid to the insiders;
10/02/18 DAW   Review and analyze workers comp appeal by Virgina Galvalon (.10);            0.20 410.00      82.00
               Conference with Pam Kraus re: same (.10);
10/02/18 DAW   Conference with Marsha Houston re: strategy on the D&O complaint;            0.30 410.00     123.00
10/02/18 DAW   Conference with Kyra Andrassy and Valerie Peo counsel for Alleon re:         0.30   0.00
               Yuba City settlement options (No Charge);
10/02/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:               0.20 410.00      82.00
               declaration of bankruptcy filing for the Virginia Galvadon case;
10/05/18 KAT   Review and analyze e-mail correspondence from Jay Geller with                0.20 500.00     100.00
               settlement offer (.10); Review and analyze e-mail correspondence from
               Kyra Andrassy re: preliminary recommendation (.10);
10/09/18 DAW   Conference with Marsha Houston re: tender of the Castanon complaint          0.20 410.00      82.00
               to the insurance carrier;




                                                                                 EXHIBIT 8, PAGE 153
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                                  Main Document   Page 162 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                       April 9, 2019
 Re: Luminance Recovery Center, LLC                                                              Invoice 9248
 I.D. 1015-114 - DAW                                                                                   Page 19
Date     Atty De scription                                                             Hours Rate      Amount
10/23/18 DAW Draft and send e-mail correspondence to Marsha Houston re: status of       0.10 410.00      41.00
              the D&O litigation;
10/24/18 DAW Review and respond to multiple e-mail correspondence from Kyra              0.20 410.00      82.00
              Andrassy re: ongoing negotiations with V&G over the Yuba City
              property;
10/25/18 DAW Review and respond to multiple e-mail correspondence from Adam              0.20 410.00      82.00
              Meislik, and Grobstein Teeple re: ensuring the amended tax returns
              properly account for the Las Brisas Property;
10/25/18 DAW Conference with Grobstein Teeple, Force 10, and Smiley Wang re: tax         0.50 410.00     205.00
              treatment of equity distributions made to Castanon;
10/30/18 DAW Review and analyze e-mail correspondence from Reed Smith re: D&O            0.10 410.00      41.00
              litigation;
10/31/18 DAW Review and respond to e-mail correspondence from Sharon Kubish re:          0.10 410.00      41.00
              Debtor's operating agreements;
11/01/18 DAW Review and respond to multiple e-mail correspondence from Marsha            0.20 410.00      82.00
              Houston re: conference call today;
11/01/18 DAW Conference with Marsha Houston, David Halbrech and Trustee re:              0.40 410.00     164.00
              strategy moving forward in the D&O litigation;
11/07/18 DAW Review and respond to e-mail correspondence from Kyra Andrassy re:          0.20 410.00      82.00
              settlement analysis from the offer from V&G;
11/12/18 DAW Prepare for conference call with Kyra and Valerie Peo counsel for           0.70 410.00     287.00
              Alleon re: negotiations on the V&G settlement offer (.40); Conference
              call with Kyra and Valerie re: same (.30);
11/15/18 DAW Review and respond to e-mail correspondence from Marsha Houston             0.20 410.00      82.00
              re: meet and confer with Mr. Castanon;
11/26/18 DAW Review and analyze letter from Neil Vengala at V&G re: default in the       0.40 410.00     164.00
              Yuba City loan;
11/30/18 DAW Review and respond to lengthy e-mail correspondence from Kyra               0.20 410.00      82.00
              Andrassy re: Yuba City settlement and analysis;
11/30/18 KAT E-mail correspondence (multiple) with Kyra Andarasy, Jay Geller,            0.30 500.00     150.00
              David A. Wood and Richard A. Marshack (multiple 5+)) re: deal V &
              G (.30);
12/03/18 DAW Draft and send e-mail correspondence to Layla Buchanan re:                  0.10 410.00      41.00
              preparation of status report in the Lillard v. Luminance state court
              status conference on December 17, 2018;
12/04/18 DAW Draft and revise Bankruptcy Status Report for the Brandon Lillard state     0.20 410.00      82.00
              court action (.10); Draft and send e-mail correspondence to Layla
              Buchanan re: same (.10);
12/14/18 DAW Draft and send follow up e-mail correspondence to Sharon and Bobby          0.10 410.00      41.00
              re: status of the amended complaint against Castanon;
12/14/18 DAW Draft and send follow up e-mail correspondence to Jeff Golden re:           0.10 410.00      41.00
              status of the MCA litigation;
12/14/18 DAW Review and analyze lengthy e-mail correspondence from Kyra                  0.30   0.00
              Andrassy to Valerie Peo counsel for Alleon re: counter offer on the




                                                                              EXHIBIT 8, PAGE 154
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                  Main Document   Page 163 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 20
Date    Atty    De scription                                                             Hours    Rate    Amount
                V&G settlement (No Charge);
12/17/18 DAW    Attend hearing in State Court in the Lillard v. Luminance matter;          0.90 410.00      369.00
12/18/18 DAW    Review and respond to lengthy e-mail correspondence from Kyra              0.20 410.00       82.00
                Andrassy re: ongoing negotiations with Alleon for the Yuba City
                transaction;
12/18/18 DAW    Review and analyze proposed amended complaint against Castanon and         0.90   0.00
                equity holders (No Charge);
12/19/18 DAW    Review and respond to e-mail correspondence from Marsha Houston            0.10 410.00       41.00
                re: amended Castanon complaint;
12/19/18 DAW    Review and respond to e-mail correspondence from Kyra Andrassy re:         0.10 410.00       41.00
                counter offer of Alleon from the Yuba City split;
12/19/18 DAW    Review and respond to lengthy e-mail correspondence from Marsha            0.20 410.00       82.00
                Houston re: the status of the D&O litigation;
01/07/19 DAW    Conference with Marsha Houston re: status of the D&O litigation;           0.40 410.00      164.00
01/08/19 DAW    Review and respond to e-mail correspondence from Sharon Oh Kubish          0.20 410.00       82.00
                re: settlement offer for the Castanon residence litigation;
01/14/19 DAW    Review and respond to e-mail correspondence from Kyra Andrassy re:         0.20 410.00       82.00
                settlement reached with Alleon for division of the Yuba City proceeds;
01/22/19 DAW    Conference with Marsha Houston re: status of the insurance litigation;     0.30 410.00      123.00
01/24/19 DAW    Draft and revise settlement agreement with Alleon the division of the      0.80 410.00      328.00
                proceeds from the sale of Yuba City;
02/06/19 DAW    Review and respond to multiple e-mail correspondence from David            0.30 410.00      123.00
                Halbreich and Pam Kraus re: tender denial by the carrier and request
                for copies of the insurance plan;
02/11/19 MWG    Review analyze issues re: Alleon settlement issues (.10);                  0.10 500.00       50.00
02/28/19 DAW    Draft and send e-mail correspondence to Layla Buchanan re:                 0.10 410.00       41.00
                bankruptcy status report on the Baygrape state court matter;
 Subtotals for task code 10 - Litigation                                                 85.70           33,926.00

 11 - Meetings of Creditors
05/14/18 DAW Prepare for tomorrow's 341(a) meeting of creditors;                           2.20 410.00      902.00
05/15/18 DAW Prepare for, travel, and attend 341(a) meeting;                               5.00 410.00    2,050.00
08/03/18 DAW Review and respond to e-mail correspondence from Anthony Arnaudy              0.10 410.00       41.00
                re: upcoming 341(a) meeting and possible continuance;
 Subtotals for task code 11 - Meetings of Creditors                                       7.30            2,993.00

 13 - Relief from Stay Proceedings
04/24/18 DAW Review supplemental declaration by the Serra landlord on the lease            0.10 410.00       41.00
                 deposit issue;
04/30/18 DAW Review and analyze multiple relief from stay motions filed by Mercedes        0.60 410.00      246.00
                 and Ford as to the vehicles;
04/30/18 DAW Review and respond to e-mail correspondence from Randy M re: relief           0.20 410.00       82.00
                 from stay for the Mercedes Benz;




                                                                                EXHIBIT 8, PAGE 155
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                   Main Document   Page 164 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 21
Date     Atty De scription                                                               Hours Rate      Amount
05/17/18 DAW Review and respond to e-mail correspondence from Rosa Shirley re:            0.10 410.00      41.00
              stipulation for relief from stay;
05/24/18 DAW Review and analyze relief from stay filed by Ronald Joseph Burrows;           0.70 410.00     287.00
06/01/18 DAW Review and analyze order entered by the Court granting relief from stay       0.10 410.00      41.00
              for the 2015 Mercedes Sprinter van;
06/07/18 DAW Review and analyze order entered granting relief from stay on the             0.10 410.00      41.00
              Honda Civic;
06/07/18 DAW Review and analyze order entered by the Court granting relief from stay       0.10 410.00      41.00
              for the landlord at 3001 Eminciea del Sur;
06/08/18 DAW Review and analyze order entered by the Court granting relief from stay       0.20 410.00      82.00
              for the five 2016 Ford Transit Vans;
08/24/18 DAW Review and analyze ordre entered by the Court granting the stipulation        0.10 410.00      41.00
              for relief from stay with San Juan Capistrano Self Storage;
09/27/18 DAW Review relief from stay from First Insurance Funding (.40); Draft and         0.50 410.00     205.00
              send e-mail correspondence to Tinho Mang re: same (.10);
10/01/18 DAW Review and respond to e-mail correspondence from Tinho Mang re:               0.10 410.00      41.00
              limited opposition to the First Finance relief from stay;
10/10/18 DAW Conference with Scott Foley re: stipulation for relief from stay with any     0.10 410.00      41.00
              excess proceeds going to the Estate;
10/15/18 DAW Review and analyze relief from stay filed by Ford for the 2017 Ford           0.20 410.00      82.00
              Transit Wagon;
10/15/18 MWG Review and revise stipulation for relief from stay and abandonment of         1.00 500.00     500.00
              insurance policy and proceeds and analyze same (.30); Review and
              respond to correspondence from DAW re: stipulation (.20); Review
              correspondence with Scott Foley re: stipulation and response to same
              (.20); Review and analyze proposed release of policy and draft
              correspondence re: same (.20); Review correspondence from Scott
              Foley re: changes to stipulations (.10);
10/16/18 DAW Conference with Scott Foley re: changes to the relief from stay on the        0.10 410.00      41.00
              employment policy;
10/18/18 MWG Review correspondence from Marc Lieberman re: relief from stay                0.10 500.00      50.00
              stipulation (.10);
10/19/18 MWG Review correspondence with Marc Lieberman re: relief from stay                0.30 500.00     150.00
              stipulation (.10); Review and finalize stipulation (.10); Review and
              respond to correspondence re: stipulation issues (.10);
10/22/18 DAW Review and revise order granting relief from stay stipulation with First;     0.10 410.00      41.00
11/14/18 DAW Review and analyze order granting relief from stay for the 2016 Ford          0.10 410.00      41.00
              Fusion;
11/14/18 DAW Review and analyze order granting relief from stay for the 2017 Ford          0.10 410.00      41.00
              Transit;
11/14/18 DAW Review and analyze order granting relief from stay for the 2017 Ford          0.10 410.00      41.00
              Transit Wagon;
11/15/18 DAW Review and analyze order entered by the Court granting relief from stay       0.10 410.00      41.00




                                                                                EXHIBIT 8, PAGE 156
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                   Main Document   Page 165 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 22
Date     Atty    De scription                                                              Hours   Rate    Amount
                 on the 2017 Ford Transit Wagon;
 Subtotals for task code 13 - Relief from Stay Proceedings                                  5.20           2,258.00

 2 - Asset Disposition
04/06/18 DAW Review and analyze e-mail correspondence from Jeff Golden re:                   0.10 410.00      41.00
                negotiations of walk away with landlord for the Clipper Way property;
04/06/18 DAW Review and analyze lease sent by Karen Conley;                                  0.30 410.00     123.00
04/10/18 DAW Review and respond to multiple e-mail correspondence from Pam                   0.20 410.00      82.00
                Kraus, Anthony Arnaudy, and Viji re: location of the vehicles and
                potential abandonment back to Wells Fargo;
04/13/18 PK     Draft Trustee's emergency motion to abandon estate's interest in             0.90 270.00     243.00
                vehicles (.60); Prepare excel spreadsheet of all vehicles for an exhibit
                (.30);
04/13/18 DAW Review e-mail correspondence from Anthony Arnaudy re: landlord                  0.10 410.00      41.00
                issues;
04/16/18 DAW Draft and revise emergency motion to abandon Vehicles;                          1.10 410.00     451.00
04/16/18 MWG Review and revise motion to reject leases (.80);                                0.80 500.00     400.00
04/16/18 DAW Review and respond to multiple e-mail correspondence from Karen                 0.20 410.00      82.00
                Conley re: status of settlement on the Sage Property;
04/17/18 DAW Review and respond to multiple e-mail correspondence from Adam                  0.20 410.00      82.00
                Meislik re: confirmation that the Vehicles have no equity;
04/17/18 DAW Review and respond to multiple e-mail correspondence from Pam                   0.20 410.00      82.00
                Kraus re: signed agreement with Karen Conley waiving all claims
                against the Estate;
04/17/18 DAW Review and analyze new lease amendments provided by Anthony                     0.80 410.00     328.00
                Arnaudy, the Debtor's former CFO, to add to the rejection motion;
04/17/18 PK     Review and revise Trustee's motion to abandon vehicles (.30); Prepare        0.50 270.00     135.00
                and organize exhibits (.20);
04/18/18 DAW Conference with Keith Butler counsel for the Ladera Ranch landlord re:          0.20 410.00      82.00
                turnover of the property;
04/18/18 DAW Review and respond to multiple e-mail correspondence from Chad                  0.20 410.00      82.00
                Kurtz re: changes to the vehicle abandonment motion;
04/18/18 DAW Review and respond to multiple e-mail correspondence from Gib Pagter            0.20 410.00      82.00
                counsel for Estrella landlord in Paso Robles re: the emergency motion to
                reject lease;
04/19/18 DAW Conference with Maureen Nash at Capistrano Enterprises I LLC,                   0.20 410.00      82.00
                Capistrano Enterprises Limited Partnership, and Capistrano Business
                Center re: notice of the emergency motion to reject lease as required by
                the Court;
04/19/18 DAW Telephonic message to Karen Conley re: notice of the emergency                  0.10 410.00      41.00
                motion to reject lease as required by the Court;
04/19/18 DAW Multiple conferences with Chet Gates landlord the Mallorca property re:         0.30 410.00     123.00
                notice of the emergency motion to reject lease as required by the Court;




                                                                                  EXHIBIT 8, PAGE 157
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 166 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 23
Date     Atty De scription                                                                Hours Rate      Amount
04/19/18 DAW Telephonic message to Richman Bry landlord for the Serra Road                 0.10 410.00      41.00
              property re: notice of the emergency motion to reject lease as required
              by the Court;
04/19/18 DAW Conference with Luce at Dr. Robert Biondi's medical office landlord for        0.20 410.00      82.00
              the Dana Point property re: notice of the emergency motion to reject
              lease as required by the Court;
04/19/18 DAW Telephonic message to Sameh Karras at number given to Trustee by               0.10 410.00      41.00
              Debtor landlord for the Manor Hill property re: notice of the emergency
              motion to reject lease as required by the Court;
04/19/18 DAW Review and respond to e-mail correspondence from Gib Pagter counsel            0.20 410.00      82.00
              for the Estrealla Land Company landlord for the Paso Robles property
              re: notice of the emergency motion to reject lease as required by the
              Court (.10); Telephonic message to Gib Pagter re: same (.10);
04/19/18 DAW Conference with Qui Shiyang landlord for the Emincencia Del Sur                0.20 410.00      82.00
              Property re: re: notice of the emergency motion to reject lease as
              required by the Court;
04/19/18 DAW Telephonic message to Keith Butler counsel for Jiadai Liu landlrod for         0.10 410.00      41.00
              the Lennox property re: re: notice of the emergency motion to reject
              lease as required by the Court;
04/19/18 DAW Conference with Pure Life Recovery the landlord for 25052 Pathway              0.30 410.00     123.00
              property re: notice of the emergency motion to reject lease as required
              by the Court (.10); Conference with Ben Beauchaine at Pure Life re:
              same (.20)
04/19/18 DAW Telephonic message for Mr. Bishay landlord for the Clipper Way                 0.10 410.00      41.00
              Property re: notice of the emergency motion to reject lease as required
              by the Court;
04/19/18 DAW Conference with Keith Butler counsel for Ladera Ranch landlord re:             0.10 410.00      41.00
              house was wide open and all furniture was taken;
04/19/18 DAW Review and respond to lengthy e-mail correspondence from Keith                 0.30 410.00     123.00
              Butler counsel for the Lennox landlord re: possibly changing locks in
              light of the current status of the property and ensuring that an agent of
              the Trustee is on sight at that time;
04/19/18 DAW Conference with Gib Pagter counsel for the Estrella Landlord re: motion        0.10 410.00      41.00
              to reject retroacticely to the Petition Date;
04/19/18 PK   Draft and revise notice of hearing re: Trustee's motion to abandon            0.30 270.00      81.00
              vehicles;
04/19/18 PK   Draft and revise notice of hearing re: Trustee's motion to reject leases;     0.30 270.00      81.00
04/19/18 PK   Revise proof of services re: Trustee's motions: use cash collateral,          0.30 270.00      81.00
              abandon vehicles, and reject leases;
04/20/18 DAW Review and respond to multiple e-mail correspondence from Keith                0.20 410.00      82.00
              Butler counsel for the Lennox landlord and Adam Meislik re: scheduling
              the removal of personal property and changing the locks at the property;
04/20/18 DAW Review and respond to multiple e-mail correspondence from Adam                 0.20 410.00      82.00
              Meislik re: access to the corporate suites (.10); Conference call with




                                                                                 EXHIBIT 8, PAGE 158
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                 Main Document   Page 167 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                        April 9, 2019
 Re: Luminance Recovery Center, LLC                                                               Invoice 9248
 I.D. 1015-114 - DAW                                                                                    Page 24
Date    Atty   De scription                                                             Hours   Rate    Amount
               Maureen Nash at landlord office to confirm Adam Meislik is part of the
               Trustee team (.10);
04/20/18 DAW   Review and respond to multiple e-mail correspondence from Ellen            0.20 410.00      82.00
               Sprague re: arrangements with the landlord for corporate offices to
               turnover possession and remove existing furniture;
04/23/18 DAW   Review and respond to multiple e-mail correspondence from Adam             0.20 410.00      82.00
               Meislik and Pam Kraus re: removal of office furniture from the
               corporate office;
04/23/18 DAW   Review and respond to multiple e-mail correspondence from Ellen            0.20 410.00      82.00
               Sprague re: location of the vehicles to be abandoned;
04/23/18 DAW   Review and respond to multiple e-mail correspondence from Pam              0.20 410.00      82.00
               Kraus and the California Department of Health re: termination of the
               Debtor's licenses when they abandoned and/or vacated the residential
               facilities;
04/24/18 DAW   Conference call with Martha Moser counsel for landlord Chet Gates;         0.10 410.00      41.00
04/24/18 DAW   Review and analyze multiple e-mail correspondence from Keith Butler        0.20 410.00      82.00
               counsel for landlord in the Ladera Property and Adam Meislik re:
               removal of the safe from the Property;
04/24/18 DAW   Conference with Maureen Nash landlord for the corporate offices re:        0.30 410.00     123.00
               rekey (.10); Draft and send lengthy e-mail correspondence to Anthony
               Arnaudy, Adam Meislik, Pam Kraus, and Ellen re: same (.20);
04/25/18 DAW   Review and respond to multiple e-mail correspondence from Ellen re:        0.20 410.00      82.00
               location of the vehicles subject to abandonment;
04/25/18 DAW   Review and respond to lengthy e-mail correspondence from Martha            0.20 410.00      82.00
               Moser counsel for Chet Gates landlord re: disposition of the personal
               property;
04/25/18 DAW   Review and respond to multiple e-mail correspondence from Ellen            0.20 410.00      82.00
               Sprague re: location of the vehicles (.10); leave message for Randy M
               re: turnover of the vehicles;
04/25/18 MWG   Review and analyze issues likely to arise at emergency hearings            0.30 500.00     150.00
               tomorrow and assist DAW re: same (.30);
04/26/18 DAW   Review and respond to e-mail correspondence from Ellen Sprague re:         0.10 410.00      41.00
               today's hearing results and taking personal property from the Mallorca
               house;
04/26/18 DAW   Conference with Randy M counsel for Ford re: pickup of the abandoned       0.10 410.00      41.00
               vehicles;
04/26/18 DAW   Draft and revise order granting the Trustee's emergency motion to          0.40 410.00     164.00
               abandon vehicles;
04/26/18 PK    Draft and revise order granting Trustee's motion to abandon estate's       0.30 270.00      81.00
               interest in vehicles;
04/26/18 DAW   Review and analyze e-mail correspondence and attached pictures from        0.10 410.00      41.00
               Ellen Sprague re: furniture found in the Mallorca house;
04/26/18 MWG   Review and revise order re: motion to abandon vehicle leases and           0.10 500.00      50.00
               purchase agreement (.10);




                                                                               EXHIBIT 8, PAGE 159
 Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                    Main Document   Page 168 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 25
Date     Atty De scription                                                                 Hours Rate      Amount
04/27/18 DAW Draft and revise order granting motion to reject;                              1.60 410.00     656.00
04/27/18 DAW Review and analyze order entered by the Court granting the motion to           0.20 410.00      82.00
              abandon the vehicles;
04/27/18 DAW Review and analyze order entered by the Court granting the motion to            0.20 410.00      82.00
              reject;
04/27/18 DAW Review and respond to multiple e-mail correspondence from Chad                  0.20 410.00      82.00
              Kurtz re: disposition of furniture, fixture, and equipment at the Mallorca
              property that is less than $5,000;
04/27/18 PK   Review and revise order granting Trustee's motion to reject residential        0.30 270.00      81.00
              leases and abandon certain personal property;
04/28/18 DAW Review and analyze multiple e-mail correspondence from Pam Kraus                0.20 410.00      82.00
              and Ellen Sprague re: turnover of the vehicles;
04/28/18 PK   Review order granting Trustee's motion to abandon estate's interest in         0.20 270.00      54.00
              the vehicles; E-mail to Aames Associates and Ellen Sprague to
              coordinate turnover;
04/30/18 DAW Draft and send e-mail correspondence to Randy M counsel for Ford,               0.10 410.00      41.00
              Pam Kraus, and Ellen Sprague re: turnover of the vehicles;
05/01/18 DAW Review and respond to e-mail correspondence re: disposition of the              0.10 410.00      41.00
              abandoned vehicles;
05/01/18 DAW Review and analyze lengthy e-mail correspondence from landlord                  0.20 410.00      82.00
              representative on the Lennox property;
05/01/18 DAW Review and respond to multiple e-mail correspondence re: disposition of         0.20 410.00      82.00
              the vehicles;
05/02/18 DAW Review and analyze lengthy e-mail correspondence from Ellen Sprague             0.20 410.00      82.00
              re: status of the personal property and vehicle turnover;
05/11/18 DAW Review and analyze multiple e-mail correspondence from Ellen Sprauge            0.20 410.00      82.00
              and Randy M counsel for Ford re: turnover of the vehicles;
05/16/18 PK   Exchange e-mail with Ellen Sprague and review receipts for turnover of         0.30 270.00      81.00
              3 Ford vehicles and one MBZ;
05/17/18 PK   Telephone conference with Chad Kurtz re: Ford vehicles - two                   0.40 270.00     108.00
              unscheduled (.20); Review and revise vehicle spreadsheet (.10); E-mail
              to Ellen Sprague and Laura King at Aames re: turnover of vehicles
              (.10);
05/21/18 DAW Review and analyze multiple e-mail correspondences from Ellen                   0.20 410.00      82.00
              Sprague and Pam Kraus;
05/21/18 DAW Review and analyze multiple e-mail correspondence from Pam Kraus                0.20 410.00      82.00
              re: the two Ford vans not listed on Debtor's schedules;
05/21/18 DAW Review and analyze multiple e-mail correspondence from Randy M                  0.30   0.00
              counsel for Ford, Anthony Arnaudy, and Pam Kraus re: 2 vehicles that
              may have gone missing (No Charge);
05/24/18 DAW Review and respond to multiple e-mail correspondence from Pam                   0.20 410.00      82.00
              Kraus and Ellen Sprague re: abandonment of the personal property
              located at Suite 721;




                                                                                  EXHIBIT 8, PAGE 160
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                  Main Document   Page 169 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 26
Date     Atty   De scription                                                               Hours Rate      Amount
05/24/18 PK     Telephone call and e-mail with David Wood; E-mail to Ellen Sprague re:      0.20 270.00      54.00
                ok to abandon few remaining items in Suite 721;
05/24/18 PK     Exchange e-mail with Ellen Sprague re: items remaining in suite 621          0.30 270.00      81.00
                (.10); Telephone conference with Ellen Sprague re: other furniture items
                remaining in Debtors' offices (.20);
05/25/18 PK     Further e-mails with Adam Meislik, Chad Kurtz, Ellen Sprague and             0.20 270.00      54.00
                David Wood re: turnover of all office suites except 1703 and
                abandonment of random furniture remaining;
05/25/18 PK     Exchange e-mail with Anthony Arnaudy re: missing van may be at a             0.10 270.00      27.00
                body shop for repairs;
05/25/18 PK     E-mail to Maureen Nash, property manager at office suites, re: turnover      0.70 270.00     189.00
                of several suites and provide copy of abandonment order (.30);
                Exchange e-mail with Maureen Nash re: turnover date and personal
                property left at the multiple suites (.10); Exchange e-mail with Ellen
                Sprague re: same (.10); Exchange e-mail with Ellen Sprague re: parties
                interested in remaining furniture (.20);
05/25/18 DAW    Review and analyze multiple e-mail correspondence from Anthony               0.20   0.00
                Arnaudy and Pam Kraus re: recovery of the missing van from the body
                shop (No Charge);
05/25/18 DAW    Review and analyze multiple e-mail correspondence from Ellen Sprague         0.20   0.00
                and Pam Kraus re: removal of the personal property from the office
                suites (No Charge);
06/04/18 DAW    Review and respond to e-mail correspondence from Luke Daniels                0.20 410.00      82.00
                counsel for the San Clemente property landlord re: possession of the
                property and removal of personal property, if any;
06/05/18 KAT    Review and analyze offer of V&G (.20); Review and analyze e-mail             0.40 500.00     200.00
                correspondence from Kyra Andrassy re: proposal and response (.20);
06/11/18 KAT    Review and analyze proposed Stipulation and e-mail correspondence re:        0.60 500.00     300.00
                same (.20); Review and analyze invoices which allegedly support
                mechanic's lien and e-mail correspondence with Kyra Andrassy re:
                mechanic's liens and possible credit (.40);
08/07/18 DAW    Draft and revise demand letter for turnover to Dean Ferguson for             0.20 410.00      82.00
                assets taken from the hangar;
08/13/18 PK     Review and revise Trustee's motion for use of cash collateral and revise     0.30 270.00      81.00
                exhibit;
08/20/18 KAT    Review and analyze revised offer from V&G (.20);                             0.20 500.00     100.00
08/22/18 PK     Begin drafting Trustee's motion to compel turnover of assets;                0.80 270.00     216.00
08/22/18 PK     Exchange e-mails with Adam Meislik and David Wood re: removal of             0.30 270.00      81.00
                assets by the Fergusons; Review e-mail exchange between A. Meislik
                and M. Castanon;
09/28/18 DAW    Review and revise motion to abandon employee liability insurance;            1.80 410.00     738.00
10/02/18 MWG    Review and revise stipulation re: approval of payment of bank fees and       0.60 500.00     300.00
                costs for lockbox accounts (.40); Review and respond to
                correspondence from DAW re: stipulation (.20);




                                                                                  EXHIBIT 8, PAGE 161
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 170 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 27
Date     Atty De scription                                                                Hours Rate       Amount
10/15/18 DAW Review and analyze proposed changes by Matthew W. Grimshaw to                 0.20 410.00       82.00
              the EPL stipulation (.10); Draft and send e-mail correspondence to
              Scott Foley re: same (.10);
10/18/18 KAT E-mail correspondence with Kyra Andrassy and Richard A. Marshack               0.20 500.00      100.00
              (multiple) re: sale of LLC interest (.20);
10/22/18 DAW Review and revise order granting motion to abandon the EPL policy;             0.10 410.00       41.00
10/22/18 DAW Review and analyze order entered by the Court granting the motion to           0.10 410.00       41.00
              abandon the EPL policy;
10/22/18 DAW Review and analyze order entered by the Court granting the stipulation         0.10 410.00       41.00
              with First Insurance;
10/22/18 PK   Review and revise stipulation between Trustee and First Insurance             0.20 270.00       54.00
              Funding and order approving stipulation (.20);
12/07/18 KAT Review and analyze e-mail correspondence re: settlement issues (.10);          0.10 500.00       50.00
01/25/19 MWG Review correspondence from DAW re: cash collateral order and                   0.50 500.00      250.00
              respond to same (.20); Review and revise cash collateral order (.20);
              Review and analyze entered order authorizing Trustee's continued use
              of cash collateral (.10);
 Subtotals for task code 2 - Asset Disposition                                            27.40           10,323.00

 3 - Business Operations
04/06/18 DAW Multiple conferences with Karen Conley landlord for the San Clemente           0.30 410.00      123.00
                property re: rejection of the San Clemente lease (.20); Conference with
                D. Edward Hays re: same (.10);
04/06/18 DEH Conferences with David A. Wood re: cash collateral issues and San              0.30 630.00      189.00
                Clemente lease;
04/09/18 DAW Review and respond to multiple e-mail correspondence from Valerie              0.20 410.00       82.00
                Peo and Jeff Garfinkle re: keeping the Collaborate files open;
04/09/18 DAW Review and analyze proposed cash collateral budget negotiated by the           1.80 410.00      738.00
                parties in the Chapter 11 case;
04/09/18 DAW Review and response to multiple e-mail correspondence from Anthony             0.30 410.00      123.00
                Arnaudy and Adam Meislik re: operational expenses that need to be
                covered for collection of AR (.20); Draft and send e-mail
                correspondence to Valerie Peo and Jeff Garfinkle re: cash collateral
                (.10);
04/09/18 DAW Analyze issues relating to cash collateral or 506(c) surchage stipulation      1.10 410.00      451.00
                (.80); Conference with D. Edward Hays re: same (.30);
04/10/18 DAW Prepare for meeting with Debtor's former CFO;                                  0.70 410.00      287.00
04/10/18 DAW Conference with Valerie Peo re: cash collateral;                               0.30 410.00      123.00
04/10/18 DAW Review and respond to multiple e-mail correspondence from Pam                  0.20 410.00       82.00
                Kraus and Viji director of finance for Debtor;
04/11/18 DAW Conference with Valerie Peo counsel for Alleon re: carve out for               0.30 410.00      123.00
                administrative expenses (.30); Draft and send follow up e-mail
                correspondence to counsel re: separate line item for D&O renewal




                                                                                  EXHIBIT 8, PAGE 162
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                                  Main Document   Page 171 of 261


                                              Marshack Hays LLP

 Richard Marshack, Trustee                                                                            April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                   Invoice 9248
 I.D. 1015-114 - DAW                                                                                        Page 28
Date   Atty    De scription                                                                 Hours   Rate    Amount
               (.10);
04/13/18 DAW   Review and analyze e-mail correspondence from Valerie Peo counsel              0.30 410.00     123.00
               for Alleon re: payment to D&O (.10); Conference call with Valerie re:
               same (.20);
04/13/18 DAW   Review and analyze multiple e-mail correspondence from Richard                 0.20 410.00      82.00
               Glaser and Pam Kraus re: outstanding invoices owed to Zencharts;
04/16/18 DAW   Attend conference with Anthony Arnaudy, Trustee, and Adam Meislik              2.70 410.00    1,107.00
               and Trustee re: cash collateral budget and business operations;
04/16/18 DAW   Review and analyze multiple e-mail correspondence from Valerie Peo             0.20 410.00      82.00
               counsel for Alleon and Adam Meislik at Force 10 re: revised budget for
               cash collateral;
04/16/18 DAW   Review and respond to multiple e-mail correspondence from Adam                 0.10 410.00      41.00
               Meislik and Chad Kurtz re: carve out for admin fees in the proposed
               budget;
04/16/18 PK    Draft Trustee's motion to operate business and collect AR;                     0.40 270.00     108.00
04/16/18 DAW   Review and respond to e-mail correspondence from Valerie Peo re:               0.20 410.00      82.00
               Alleon's consent to the Conley settlement and D&O expenditure;
04/17/18 MWG   Review and revise cash collateral motion (1.10);                               1.10 500.00      550.00
04/17/18 DAW   Review and revise emergency motion to operate under 721 and cash               4.80 410.00    1,968.00
               collateral;
04/17/18 DAW   Review and respond to e-mail correspondence from Adam Meislik re:              0.10 410.00      41.00
               ongoing negotiations with Optimal;
04/17/18 DAW   Draft and send follow up e-mail correspondence to Valerie Peo counsel          0.20 410.00      82.00
               for Alleon re: the proposed budget for cash collateral;
04/17/18 DAW   Review and analyze multiple e-mail correspondence from Adam Meislik            0.20 410.00      82.00
               and Optimal re: ongoing negotiations;
04/18/18 DAW   Conference with Trustee re: final revisions to the emergency motions;          0.20 410.00      82.00
04/18/18 DAW   Conference with chambers re: obtaining a hearing date for the                  0.20   0.00
               emergency motion re: cash collateral (No Charge);
04/18/18 DAW   Review and respond to multiple e-mail correspondence from Adam                 0.30 410.00     123.00
               Meislik re: changes to the budget and cash collateral motion;
04/18/18 DAW   Conference with Valerie Peo counsel for Alleon re: cash collateral             0.20 410.00      82.00
               negotiations;
04/18/18 DAW   Finalize emergency motions for filing with pin point bates stamp citations     5.80 410.00    2,378.00
               and last minute revisions;
04/18/18 MWG   Review and analyze prior cash collateral order re: use of provisions in        1.30 500.00     650.00
               connection with Trustee's cash collateral motion (.40); Telephone
               conference with DAW re: cash collateral order's provisions (.20);
               Review and analyze budget (.40); Review and revise LBR 4001
               Financing Statement Form (.30);
04/19/18 DAW   Draft and revise the order granting the cash collateral motion;                1.90 410.00     779.00
04/19/18 DAW   Review and respond to lengthy e-mail correspondence from Chad Kurtz            0.30 410.00     123.00
               at Force 10 Partners re: specific changes to the budget and reporting




                                                                                   EXHIBIT 8, PAGE 163
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                 Main Document   Page 172 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 29
Date    Atty   De scription                                                              Hours   Rate    Amount
               requirements while in a Chapter 7;
04/19/18 DAW   Review and respond to multiple e-mail correspondence from Pam               0.20 410.00      82.00
               Kraus and Chad Kurtz re: gaining access to the Comerica account;
04/19/18 PK    Draft and revise notice of hearing re: Trustee's motion to use cash         0.30 270.00      81.00
               collateral and collect AR;
04/20/18 DAW   Review and respond to multiple e-mail correspondence from Valerie           0.20 410.00      82.00
               Peo counsel for Alleon re: upcoming emergency hearings;
04/20/18 DAW   Conference with Matthew W. Grimshaw re: edits to the cash collateral        0.30 410.00     123.00
               order;
04/20/18 MWG   Review and revise proposed cash collateral order (1.10);                    1.10 500.00     550.00
04/23/18 DAW   Review and analyze edits made by Matthew W. Grimshaw to the cash            0.30 410.00     123.00
               collateral order (.20); Draft and send e-mail correspondence to Valerie
               Peo counsel for Alleon re: same with attached proposed order (.10);
04/23/18 DAW   Review and respond to e-mail correspondence from Beth Gaschen re:           0.10 410.00      41.00
               expiration of deadline to object to insider compensation for Anthony
               Arnaudy;
04/23/18 DAW   Conference with Latonia Williams counsel for United Healthcare;             0.20 410.00      82.00
04/23/18 DAW   Review and respond to multiple e-mail correspondence from Anthony           0.20 410.00      82.00
               Arnaudy and Pam Kraus re: continued business operations and possible
               insurance benefits to the employees;
04/23/18 DAW   Conference with Trustee re: litigation strategy (No Charge);                2.50   0.00
04/23/18 DAW   Finalize my declaration re: telephonic notice and service of the            0.20 410.00      82.00
               emergency motions;
04/23/18 DAW   Conference with U.S. Trustee re: the emergency motions set for              0.20 410.00      82.00
               Thursday, April 16, 2018;
04/23/18 DAW   Conference with Trustee re: edits to be made to the cash collateral         0.40 410.00     164.00
               order;
04/24/18 DAW   Review and analyze edits to the cash collateral order made by Valerie       0.70 410.00     287.00
               Peo counsel for Alleon (.50); Draft and send e-mail correspondence to
               Valerie re: suggested revisions (.20);
04/24/18 DAW   Review Debtor's schedules and compare with the motion to reject for         0.70 410.00     287.00
               leases;
04/24/18 DAW   Review and respond to e-mail correspondence from Anthony Arnaudy            0.20 410.00      82.00
               re: the UCC filed by CapCall confirming that it was paid in full;
04/24/18 DAW   Conference with Pam Kraus re: cash in hand in Trustee account and           0.10 410.00      41.00
               balance of the DIP accounts;
04/25/18 DAW   Review and respond to e-mail correspondence from Valerie Peo re:            0.20 410.00      82.00
               continued negotiations on the cash collateral budget;
04/25/18 DAW   Review, revise, and finalize the notice of proposed cash collateral         0.90 410.00     369.00
               budget and the Court's FRBP 4001 form for filing;
04/25/18 DAW   Review and respond to multiple e-mail correspondence from Latonia           0.10 410.00      41.00
               Williams counsel for United Healthcare;
04/25/18 DAW   Conference with Beth Gaschen counsel for the Debtor re: Estates             1.00 410.00     410.00




                                                                                 EXHIBIT 8, PAGE 164
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 173 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 30
Date   Atty    De scription                                                               Hours    Rate   Amount
               assets and updated Schedules and SOFA;
04/25/18 DAW   Prepare for tomorrow's emergency hearings;                                   3.30 410.00    1,353.00
04/25/18 DAW   Review and respond to multiple e-mail correspondence from Anthony            0.30 410.00      123.00
               Arnaudy, Adam Meislik, and Pam Kraus re: pre-petition wages;
04/25/18 DAW   Conference with Pam Kraus re: pre-petition wage issue;                       0.10 410.00      41.00
04/25/18 DAW   Conference with Adam Meislik re: tomorrow's emergency hearings;              0.20 410.00      82.00
04/25/18 PK    Exchange e-mail with C. Kurtz re: banking access; Exchange e-mail            0.50 270.00     135.00
               with multiple parties re: payment of pre-petition wages; Telephone call
               with D. Wood re: same;
04/25/18 DAW   Review and analyze multiple e-mail correspondence from Pam Kraus             0.20 410.00      82.00
               and California Bank and Trust re: access to the DIP accounts;
04/26/18 DAW   Prepare for, travel, and attend hearing on the Trustee's emergency           4.00 410.00    1,640.00
               motions;
04/27/18 DAW   Conference with Anthony Arnaudy, Chad Kurtz, and Pam Kraus re:               0.90 410.00     369.00
               setting up operations;
04/27/18 DAW   Review and analyze multiple e-mail correspondence from Viji and Chad         0.20 410.00      82.00
               Kurtz re: payment to ADP to start collecting credit card AR payments;
04/27/18 DAW   Review and analyze budget for compliance in the next few weeks (No           1.80   0.00
               Charge);
04/28/18 DAW   Review and analyze multiple e-mail correspondence from Chads Kurtz           0.20 410.00      82.00
               and Pam Kraus re: voided pre-petition checks issued that were not
               cashed;
04/30/18 DAW   Review and respond to e-mail correspondence from Valerie Peo                 0.20 410.00      82.00
               counsel for Alleon re: continued negotiations on the order granting the
               cash collateral motion;
04/30/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:               0.10 410.00      41.00
               health insurance issues for the former employees;
04/30/18 DAW   Review and analyze multiple e-mail correspondence from Pam Kraus             0.10   0.00
               and Viji re: tax payments (No Charge);
04/30/18 DAW   Meeting with Morgan Foster, Viji, Anthony Arnaudy, Pam Kraus, and            2.50 410.00    1,025.00
               Chad Kurtz re: getting operations started;
04/30/18 DAW   Draft and send e-mail correspondence to Kevin Horbatuik counsel for          0.20 410.00      82.00
               Cigna re: transfer of the AR payments from the DIP account to the
               Trustee's accounts;
04/30/18 DAW   Review and analyze activity report for California Bank and Trust for the     0.20 410.00      82.00
               DIP account;
04/30/18 DAW   Review and respond to e-mail correspondence from counsel for United          0.20 410.00      82.00
               Healthcare re: health care insurance coverage for former employees;
04/30/18 DAW   Conference with Valerie Peo re: budget issues;                               0.50 410.00     205.00
04/30/18 PK    Prepare for and attend conference call with David Wood, Anthony              2.50 270.00     675.00
               Arnaudy, Viji Sundaram, Chad Kurtz re: banking, payroll, taxes,
               accounting;
05/01/18 DAW   Review and revise cash collateral order pursuant to revisions proposed       1.20   0.00




                                                                                 EXHIBIT 8, PAGE 165
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 174 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 31
Date   Atty    De scription                                                               Hours    Rate   Amount
               by the Bank (.60); prepare for conference with counsel for the bank
               (.60) (No Charge);
05/01/18 DAW   Conference with Valerie Peo counsel for Alleon revisions to the cash         0.80 410.00     328.00
               collateral order;
05/01/18 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.20 410.00      82.00
               Peo counsel for Alleon re: negotiations on the terms of the cash
               collateral order;
05/02/18 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.40 410.00     164.00
               Peo counsel for Alleon re: budget issues;
05/02/18 DAW   Conference call with Valerie Peo counsel for Alleon re: cash collateral      0.50 410.00     205.00
               budget;
05/02/18 DAW   Conference call with Chad Kurtz re: issues with the budget and               0.20 410.00      82.00
               payments to Alleon;
05/02/18 DAW   Analyze issues relating to budget and cash flow for ongoing negotiations     1.70   0.00
               with the bank (No Charge);
05/02/18 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.20 410.00      82.00
               Peo counsel for Alleon re: finalizing the cash collateral order;
05/02/18 DAW   Review and respond to lengthy e-mail correspondence from Valerie             0.20 410.00      82.00
               Peo counsel for Alleon re: general liability insurance;
05/02/18 DAW   Conference with Chad Kurtz re: variance payments and Optimal's               0.30 410.00     123.00
               contract;
05/04/18 DAW   Review and analyze multiple e-mail correspondence from Adam Meislik          0.20   0.00
               and Pam Kraus re: retention of the umbrella insurance policy (No
               Charge);
05/07/18 DAW   Review and analyze multiple e-mail correspondence from Kipu principal        0.20 410.00      82.00
               and Pam Kraus re: outstanding invoices;
05/07/18 DAW   Review and analyze multiple e-mail correspondence from Chad Kurtz            0.20   0.00
               and Pam Kraus re: payment to Optimal (No Charge);
05/07/18 DAW   Review and analyze order entered by the Court granting the cash              0.20 410.00      82.00
               collateral motion;
05/08/18 DAW   Conference with Chad Kurtz re: cash flow;                                    0.30 410.00     123.00
05/08/18 DAW   Review and revise order further granting the cash management order;          0.30 410.00     123.00
05/08/18 DAW   Review and respond to Valerie Peo counsel for Alleon re: the cash            0.30 410.00     123.00
               collateral order (.10); Conference call with Valerie re: same (.20);
05/08/18 MWG   Review and revise omnibus order re: Trustee's emergency motions to           0.20 500.00     100.00
               operate business and use bank accounts (.20);
05/09/18 DAW   Review and analyze multiple e-mail correspondence from Pam Kraus             0.30 410.00     123.00
               and California Bank and Trust re: turnover of the funds from the Bank
               (.20); Draft and send lengthy e-mail correspondence to Pam Kraus,
               Chad Kurtz, and Trustee re: collection of funds and potential allocation
               of funds (.10);
05/10/18 DAW   Review and respond to multiple e-mail correspondence from Pam                0.40 410.00     164.00
               Kraus and Chad Kurtz re: receipt of the CBT funds (.20); Draft and




                                                                                 EXHIBIT 8, PAGE 166
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                 Main Document   Page 175 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 32
Date    Atty   De scription                                                              Hours   Rate    Amount
               send e-mail correspondence to Valerie Peo counsel for Alleon re: same
               and breakdown of the allocation of the funds (.20);
05/11/18 DAW   Review order entered by the Court on the cash management order;             0.20 410.00      82.00
05/11/18 PK    Telephone call and e-mail with Comerica Bank;                               0.20 270.00      54.00
05/14/18 DAW   Conference call with Valerie Peo counsel for Alleon re: today's meeting     0.40 410.00     164.00
               with Michael Castanon and payments to the bank;
05/14/18 DAW   Conference with Valerie Peo re: issues with Optimal;                        0.20 410.00      82.00
05/15/18 PK    E-mail to all parties re: confernce call-in information;                    0.10 270.00      27.00
05/21/18 DAW   Review and analyze multiple e-mail correspondence from Pam Kraus            0.20   0.00
               and Morgan Foster re: outstanding invoice for Optifnow (No Charge);
05/21/18 DAW   Review and respond to e-mail correspondence from Chad Kurtz re:             0.20 410.00      82.00
               reporting to Alleon and upcoming budget payments;
05/22/18 DAW   Review and analyze cash variance report for updated projections;            0.40 410.00     164.00
05/24/18 DAW   Review and respond to multiple e-mail correspondence from Chad              0.20 410.00      82.00
               Kurtz and Pam Kraus re: cash on hand and possible payment to Alleon;
06/01/18 DAW   Review and analyze order granting Ford relief from stay on the 2016         0.10 410.00      41.00
               Ford Fusion;
06/01/18 DAW   Conference with Valerie Peo counsel for Alleon re: status of the case       0.30 410.00     123.00
               and collections;
06/04/18 DAW   Review and analyze multiple e-mail correspondence from Caroline             0.10 410.00      41.00
               Djang and Valerie Peo re: competing bid from Infinity for collections;
06/04/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:              0.20 410.00      82.00
               keeping the Comerica accounts open;
06/04/18 PK    Draft Trustee's motion to continue use of Debtors' existing bank            0.60 270.00     162.00
               accounts and declaration of Trustee in support;
06/04/18 PK    Exchange e-mail with Comerica Bank;                                         0.20 270.00      54.00
06/04/18 PK    Telephone call with Comerica; E-mail to D. Wood;                            0.20 270.00      54.00
06/05/18 DAW   Draft and revise emergency motion for continue use of cash                  0.90 410.00     369.00
               management order;
06/05/18 DAW   Conference with Valerie Peo counsel for Alleon re: emergency motion         0.20 410.00      82.00
               for turnover on Comerica;
06/07/18 DAW   Leave telephonic messages for notice of the emergency motions to            0.10 410.00      41.00
               Valerie Peo counsel for Alleon, Beth Gaschen counsel for the Debtor,
               and Michael Hauser of the U.S. Trustee;
06/25/18 DAW   Conference with Pam Kraus re: cash on hand and payments made to             0.10 410.00      41.00
               Alleon;
07/09/18 DAW   Review and respond to multiple e-mail correspondence from Valerie           0.20 410.00      82.00
               Peo and Pam Kraus re: question re: the monthly operating reports;
07/10/18 DAW   Review and respond to multiple e-mail correspondence from Anthony           0.20 410.00      82.00
               Arnaudy and Chad Kurtz re: recent collections and future payments to
               Alleon;
07/10/18 DAW   Conference with Valerie Peo re: budget issues and upcoming cash             0.20 410.00      82.00
               collateral issues;




                                                                                EXHIBIT 8, PAGE 167
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 176 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 33
Date     Atty De scription                                                                Hours Rate      Amount
07/12/18 DAW Conference with Valerie Peo on continued use of cash collateral;              0.40 410.00     164.00
07/12/18 DAW Draft and revise stipulation for continued use of cash collateral through     0.60 410.00     246.00
              and including August 8, 2018;
07/12/18 MWG Telephone conference with DAW re: cash collateral issues and                   0.20 500.00     100.00
              proposed resolutions (.20);
07/15/18 DAW Review and respond to e-mail correspondence from Valerie Peo re:               0.10 410.00      41.00
              continued negotiation on cash collateral;
07/18/18 DAW Prepare for conference call with Optimal re: analysis of outstanding AR        2.90 410.00    1,189.00
              and collectability in the future (1.90); Conference call with Optlmal and
              Force 10 re: collection of AR (.90);
07/18/18 MWG Review correspondence with Valerie Peo re: cash collateral issues              0.40 500.00     200.00
              (.10); Review and revise amended cash collateral stipulation (.20);
              Review correspondence with Valerie Peo re: proposed revisions (.10);
07/19/18 DAW Review and revise stipulation for cash collateral with redline for Alleon      0.70 410.00     287.00
              (.50); Draft and send e-mail correspondence to Valerie Peo counsel for
              Alleon with attached stipulation for review (.20);
07/19/18 DAW Conference call with Adam Meislik re: ongoing collections;                     0.30 410.00     123.00
07/19/18 MWG Review correspondence from Valerie Peo re: cash collateral stipulation         0.50 500.00     250.00
              and response to same (.20); Review further correspondence with
              Valerie Peo re: finalizing stipulation and response to same (.20);
              Telephone conference with DAW re: cash collateral issues (.10);
07/20/18 DAW Review and respond to e-mail correspondence from Valerie Peo                   0.20 410.00      82.00
              counsel for Alleon re: cash collateral stipulation and carve out to
              professionals;
07/20/18 DAW Conference with Matthew W. Grimshaw re: offer by Alleon on the                 0.20 410.00      82.00
              carve out;
07/20/18 DAW Conference with Force 10 re: carve out offer from Alleon on the new            0.20 410.00      82.00
              cash collateral budget;
07/20/18 DAW Conference with Valerie Peo counsel for Alleon re: continued                   0.30 410.00     123.00
              negotiations on cash collateral budget;
07/20/18 DAW Review and respond to multiple e-mail correspondence from Chad                 0.20 410.00      82.00
              Kurtz re: revisions to the cash collateral budget;
07/20/18 DAW Eight separate conference calls with Valerie Peo counsel for Alleon re:        0.90 410.00     369.00
              negotiations on continued use of cash collateral;
07/20/18 DAW Multiple conference calls with the Trustee re: ongoing negotiations on         0.40 410.00     164.00
              the use of cash collateral;
07/20/18 DAW Analyze issues of use of cash collateral based on ongoing negotiations         0.70 410.00     287.00
              with Alleon;
07/20/18 DAW Review and respond to e-mail correspondence from Valerie Peo                   0.10 410.00      41.00
              counsel for Alleon re: Alleon's consent of the Estate to use cash
              collateral through July 24, 2018;
07/20/18 MWG Review correspondence from Valerie Peo re: suggested changes to                1.90 500.00     950.00
              cash collateral stipulation and analyze same (.20); Review
              correspondence to Valerie Peo re: cash collateral impasse in light of




                                                                                 EXHIBIT 8, PAGE 168
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 177 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 34
Date   Atty    De scription                                                               Hours    Rate   Amount
               refusal to consent to carveout (.10); Multiple telephone conferences
               with DAW re: cash collateral impasse (.90); Review correspondence
               with Valerie Peo re: revised cash collateral stipulation (.10); Review
               and revise order re: cash collateral stipulation (.20); Review
               correspondence with Valerie Peo re: cash collateral budget and analyze
               same (.10); Review correspondence with Valerie Peo re: proposed cash
               collateral order (.10); Review correspondence from Valerie Peo re:
               conference call issues and response to same (.20);
07/23/18 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.50 410.00     205.00
               Peo counsel for Alleon re: outline of the Estate's expenditures (.30);
               Conference call with Valerie re: same (.20);
07/23/18 DAW   Analyze spreadsheet from Optimal showing collections of AR (1.50);           2.50 410.00    1,025.00
               Conference with Trustee re: call with Alleon (.50); Conference with
               Alleon and Trustee (.50);
07/23/18 DAW   Multiple conferences with Valerie Peo re: continued negotiations on          0.30 410.00     123.00
               cash collateral;
07/23/18 DAW   Review and respond to multiple lengthy e-mail correspondence from            0.30 410.00     123.00
               Chad Kurtz and Adam Meislik re: payment of $50,000 to Alleon and
               cash flow analysis;
07/24/18 DAW   Conference with Valerie Peo counsel for Alleon re: continued                 0.30 410.00     123.00
               negotiations on the cash collateral stipulation (.20); Draft and send e-
               mail correspondence to Valerie re: the attached revised stipulation for
               review (.10);
07/24/18 MWG   Review various correspondence to and from Valerie Peo re: revised            0.90 500.00     450.00
               cash collateral stipulation and analyze same (.20); Telephone
               conference with DAW re: approval of cash collateral stipulation (.10);
               Review correspondence from Valerie Peo re: approval of cash
               collateral order and response to same (.20); Review correspondence
               with Valerie Peo re: revised cash collateral stipulation and response to
               same (.20); Review correspondence with Valerie Peo re: further
               revised cash collateral stipulation and response to same (.20);
07/25/18 DAW   Review, analyze, and revise proposed budget for next three weeks;            3.80 410.00    1,558.00
07/26/18 DAW   Prepare for meeting with Chad Kurtz re: revised budget moving                2.40 410.00      984.00
               forward (2.0); Conference call with Chad Kurtz re: same (.40);
07/26/18 DAW   Review and respond to multiple e-mail correspondence from Adam               0.20 410.00      82.00
               Meislik and Optimal re: expectation for collections in the next few
               weeks;
07/26/18 DAW   Review and analyze revised projected AR collection for 13 week               1.80   0.00
               budget and historical collection rate chart (No Charge);
07/27/18 DAW   Conference with Valerie Peo counsel for Alleon re: final cash collateral     0.20 410.00      82.00
               negotiations;
07/27/18 DAW   Review and respond to multiple lengthy e-mail correspondence from            0.40 410.00     164.00
               Optimal re: mistakes made in their projected AR calculations;
07/27/18 DAW   Review and respond to multiple e-mail correspondence from Optimal re:        0.20 410.00      82.00




                                                                                 EXHIBIT 8, PAGE 169
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                            Desc
                                   Main Document   Page 178 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                              April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                     Invoice 9248
 I.D. 1015-114 - DAW                                                                                          Page 35
Date   Atty    De scription                                                                   Hours   Rate    Amount
               changes to the AR numbers;
07/31/18 DAW   Draft and send follow up e-mail correspondence to Valerie Peo counsel            0.10 410.00      41.00
               for Alleon re: needed information for the propose cash collateral budget;
07/31/18 DAW   Review and listen to voicemail from Valerie Peo re: responses to the             0.10 410.00      41.00
               Trustee's inquiries for interest reserve for cash collateral budget;
08/02/18 DAW   Draft and revise August 2018 cash management motion;                             0.90 410.00     369.00
08/02/18 DAW   Analyze issues of default interest rate as Alleon seems to take the              1.90 410.00     779.00
               position that the default interest rate is applicable due to defaults to the
               MCA lenders;
08/02/18 DAW   Review e-mail correspondence from Valerie Peo counsel for the Bank               0.20 410.00      82.00
               re: response to our request from the Bank for numbers (.10);
               Conference with Valerie Peo counsel re: same (.10);
08/03/18 DAW   Review and respond to multiple e-mail correspondence from Pam                    0.20 410.00      82.00
               Kraus and Chad Kurtz re: cash on hand analysis and further payment to
               Alleon;
08/03/18 DAW   Review and respond to e-mail correspondence from Valerie Peo                     0.10 410.00      41.00
               counsel for Alleon re: continued cash collateral negotiations;
08/06/18 DAW   Review and respond to multiple e-mail correspondence from Valerie                0.20 410.00      82.00
               Peo counsel for Alleon re: status of Alleon's response to our request for
               explanation on interest rate, interest reserve, and amount of claim for
               cash collateral purposes;
08/07/18 DAW   Review and analyze Alleon's spreadsheet showing what they believed               1.20 410.00     492.00
               to be owed adn the allocation of payments for the cash collateral budget
               (.40); Review and analyze Force 10's proposed cash collateral budget
               finalized with the information provided by Alleon (.40); Conference call
               with Chad Kurtz at Force 10 re: same (.20); Draft and send e-mail
               correspondence and voicemail to Valerie Peo counsel for Alleon re:
               attached proposed cash collateral budget (.20);
08/07/18 DAW   Conference with Valerie Peo counsel for Alleon re: the assumptions in            0.30 410.00     123.00
               the recent budget;
08/08/18 DAW   Conference with Valerie Peo counsel for Alleon re: ongoing cash                  0.50 410.00     205.00
               collateral negotiations (.20); Draft and send several e-mail
               correspondence to Optimal re: status of Infnity claims analysis (.10);
               Draft and send e-mail correspondence to all professionals for current
               fees and expected costs through November (.20);
08/08/18 DAW   Gather information requested by Alleon for cash collateral budget                0.50 410.00     205.00
               negotiations (.30); Draft and revise lengthy e-mail correspondence to
               Valerie Peo counsel for Alleon re: same with information requested
               (.20);
08/09/18 DAW   Draft and revise August 2018 emergency cash collateral motion;                   2.60 410.00    1,066.00
08/09/18 DAW   Multiple conferences with Valerie Peo counsel for Alleon re: cash                0.50 410.00      205.00
               collateral negotiations;
08/09/18 DAW   Multiple conferences with the Trustee re: Alleon's counter for                   0.30 410.00     123.00
               administrative carve out;




                                                                                     EXHIBIT 8, PAGE 170
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                   Main Document   Page 179 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                  Invoice 9248
 I.D. 1015-114 - DAW                                                                                       Page 36
Date     Atty De scription                                                                 Hours Rate      Amount
08/09/18 MWG Review and revise motion to approve use of cash collateral (1.20);             1.80 500.00     900.00
              Telephone conference with DAW re: cash collateral issues (.30);
              Review various emails from paralegal re: finalizing cash collateral
              motion and follow-up re: same (.30);
08/10/18 DAW Multiple conferences with Valerie Peo re: continued cash collateral             0.40 410.00     164.00
              negotiations;
08/10/18 PK   Review and revise Trustee's motion for continued use of cash collateral;       0.30 270.00      81.00
08/10/18 PK   Prepare, organize and bates stamp exhibits to Trustee's emergency              0.60 270.00     162.00
              motion for use of cash collateral (.40); Insert and update pinpoint
              citations (.20);
08/13/18 DAW Finalize motion for cash collateral for filing with pint point bates stamp      2.40   0.00
              citations, etc (No Charge in light of Judge Clarkson's instruction to file
              the motion as a stipulation since the matter was consensual);
08/13/18 MWG Review correspondence with Valerie Peo re: cash collateral issues and           2.10 500.00    1,050.00
              response to same (.20); Review correspondence from Valerie Peo re:
              consent to use of cash collateral and response to same (.20); Multiple
              telephone conferences with DAW re: cash collateral stipulation issues
              (.50); Review and revise cash collateral stipulation (.20); Review
              revised stipulation provided by Valerie Pel and provide further revisions
              re: same (.20); Review correspondence from DAW re: obtaining
              emergency hearing (.10); Review correspondence from DAW re:
              chamber's agreement to accept stipulation and Valerie Peo's agreement
              to same (.20); Review correspondence with Valerie Peo e finalized
              stipulation (.10); Review correspondence from Valerie Peo re: making
              revisions to stipulation and respond to same (.20); Review and analyze
              changes to stipulation proposed by Valerie Peo (.20);
08/14/18 DAW Conference call with Patrick Hufstickler counsel for S&B Bank re: the           0.20 410.00      82.00
              cash management motion;
08/15/18 DAW Review and analyze order entered by the Court granting the cash                 0.10 410.00      41.00
              collateral stipulation through and including November 2018;
08/15/18 DAW Conference with Valerie Peo counsel for Infinity re: negotiations with          0.20 410.00      82.00
              SNB bank on payment of their fees;
08/17/18 DAW Review and analyze multiple e-mail correspondence from Optimal and              0.20 410.00      82.00
              Pam Kraus re: reconciliation of certain payments;
08/17/18 DAW Conference with Trustee re: status of case;                                     0.10 410.00      41.00
08/20/18 PK   Draft declaration of non-opposition and order granting Trustee's motion        0.40 270.00     108.00
              for continued use of debtors' bank accounts;
08/21/18 PK   Revise declaration of non-opposition and order granting Trustee's              0.30 270.00      81.00
              motion to continue use of Debtors' bank accounts;
08/21/18 DAW Review and analyze order entered by the Court granting the cash                 0.10 410.00      41.00
              management motion until January 31, 2019;
08/22/18 DAW Review and analyze Force 10's cash variance analysis (No Charge);               0.40   0.00
08/23/18 DAW Review and respond to multiple e-mail correspondence from Optimal               0.60 410.00     246.00
              and Force 10 re: issue with Blue Shield sending checks to a different




                                                                                  EXHIBIT 8, PAGE 171
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 180 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 37
Date   Atty    De scription                                                               Hours   Rate    Amount
               TIN account;
08/23/18 DAW   Conference call with Valerie Peo counsel for Alleon re: recent issued        0.20 410.00      82.00
               discovered on TIN issue for Blue Cross payments;
08/24/18 DAW   Review and analyze e-mail correspondence from Pam Kraus re: update           0.10 410.00      41.00
               on the issue of the tax ID and tracing of the checks;
08/27/18 DAW   Analyze and review Optimal's latest AR summary;                              0.90 410.00     369.00
08/27/18 DAW   Review and respond to multiple e-mail correspondence re: cash                0.20 410.00      82.00
               variance analysis;
08/30/18 DAW   Review and analyze multiple e-mail correspondence from Valerie Peo           0.20 410.00      82.00
               and Patrick Huffstickler re: stipulation with SNB bank for payment of
               the fees;
09/13/18 DAW   Review and analyze multiple e-mail correspondence from Valerie Peo           0.20 410.00      82.00
               and Pam Kraus re: payments to Alleon;
09/17/18 DAW   Review and analyze lengthy e-mail correspondence from Optimal re:            0.20 410.00      82.00
               answering Force 10's questions;
09/19/18 DAW   Review and analyze Optimal's latest projections on collection of the AR;     0.70 410.00     287.00
09/20/18 DAW   Review and analyze multiple e-mail correspondence from Adam Meislik          0.20 410.00      82.00
               and Chad Kurtz re: Simmons Bank issues;
09/20/18 DAW   Review and respond to e-mail correspondence from Adam Meislik re:            0.20 410.00      82.00
               explanations given by Optimal on current collection of the AR;
09/25/18 DAW   Review and analyze stipulation with SNB Bank for payment of legal            0.30 410.00     123.00
               fees (.20); Draft and send to e-mail correspondence to Patrick
               Huffsticker and Valerie Peo re: same (.10);
09/28/18 DAW   Review and analyze multiple e-mail correspondence from Chad Kurtz            0.20 410.00      82.00
               and Optimal re: status of collection of AR;
10/03/18 DAW   Conference with Valerie Peo counsel for Alleon re: status of                 0.30 410.00     123.00
               collections;
10/03/18 DAW   Analyze report provided by Optimal on the Active AR (.30); Review            0.70 410.00     287.00
               and respond to multiple lengthy e-mail correspondence from Chad Kurtz
               re: discussions with Optimal on the issues relating to collection of the
               AR (.20); Draft and send e-mail correspondence to Valerie Peo re:
               same (.20);
10/08/18 DAW   Draft and send e-mail correspondence to Patrick Huffstickler and             0.20 410.00      82.00
               Valerie Peo re: the attached stipulation for SNB's fees;
10/08/18 DAW   Review and respond to multiple e-mail correspondence from Gibson             0.20 410.00      82.00
               Pagter and Pam Kraus re: stipulation with the self storage owner,
               removal of the Estate assets, and payment pursuant to Court approved
               stipulation;
10/15/18 DAW   Conference with Valerie Peo re: current collections;                         0.30 410.00     123.00
10/23/18 DAW   Review and respond to e-mail correspondence from Susan Stern re:             0.10 410.00      41.00
               Optimal's invoice;
10/23/18 DAW   Review and respond to multiple e-mail correspondence from Chad               0.30 410.00     123.00
               Kurtz and Pam Kraus re: influx of cash from collection of AR and




                                                                                 EXHIBIT 8, PAGE 172
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                 Main Document   Page 181 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                        April 9, 2019
 Re: Luminance Recovery Center, LLC                                                               Invoice 9248
 I.D. 1015-114 - DAW                                                                                    Page 38
Date   Atty    De scription                                                             Hours   Rate    Amount
               payment to Alleon;
10/23/18 DAW   Draft and send e-mail correspondence to Valerie Peo re: check to be        0.10 410.00      41.00
               issued in the amount of $15,000;
10/23/18 DAW   Review and respond to e-mail correspondence from Yoel Posner re:           0.20 410.00      82.00
               collections;
10/23/18 DAW   Review and analyze e-mail correspondence from Valerie Peo to Patrick       0.20 410.00      82.00
               Huffstickler counsel for SNB Bank re: the attached order granting the
               stipulation with the Trustee;
10/24/18 DAW   Review and respond to multiple e-mail correspondence from Larry Gill       0.10 410.00      41.00
               and Rosa Shirley from Nelson Hardiman re: ongoing AR collection;
10/26/18 DAW   Review and analyze multiple e-mail correspondence from Pam Krause          0.20 410.00      82.00
               and Kristy Ramkisson at Optimal re: ongoing collections;
10/26/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:             0.20 410.00      82.00
               delay of the Simmons Bank wire;
10/26/18 DAW   Review and and respond to e-mail correspondence from Pam Kraus             0.20 410.00      82.00
               and Chad Kurtz re: payment to Alleon;
10/30/18 DAW   Review and respond to multiple e-mail correspondence and attachments       0.30 410.00     123.00
               from Pam Kraus and Chad Kurtz re: cash variance analysis and existing
               cash on hand;
10/31/18 DAW   Conference with Valerie Peo re: Optimal's analysis that the AR is          0.50 410.00     205.00
               substantially less (.40); Draft and send e-mail correspondence to
               Optimail re: same (.10);
10/31/18 DAW   Conference with Adam Meislik re: recent news from Optimal;                 0.20 410.00      82.00
11/01/18 DAW   Review and respond to multiple e-mail correspondence from Valerie          0.20 410.00      82.00
               Peo re: conference call with Alleon and Optimal;
11/07/18 DAW   Review and respond to multiple e-mail correspondence from Chad             0.20 410.00      82.00
               Kurtz and Adam Meislik re: call with Optimal;
11/08/18 DAW   Conference call with Valerie Peo counsel for Alleon and Chad Kurtz at      0.50 410.00     205.00
               Force 10 re: updated AR analysis from Optimal;
11/13/18 DAW   Review and respond to multiple e-mail correspondence from Pam              0.30 410.00     123.00
               Kraus, Optimal, and Force 10 re: Yellowstone garnishment still being a
               problem;
11/14/18 DAW   Conference with Valerie Peo re: continued use of cash collateral;          0.20 410.00      82.00
11/14/18 DAW   Review e-mail correspondence from Valerie Peo counsel for Alleon re:       0.60 410.00     246.00
               consent to continued use of cash collateral (.10); Draft and revise
               stipulation to continue use through and until February 28, 2019 (.40);
               Draft and send e-mail correspondence to Matthew W. Grimshaw and
               D. Edward Hays re: same for review (.10);
11/14/18 DAW   Draft and send e-mail correspondence to Valerie Peo counsel for            0.10 410.00      41.00
               Alleon re: the attached November 2018 cash collateral stipulation;
11/14/18 MWG   Review and revise cash collateral stipulation (.20); Review                0.30 500.00     150.00
               correspondence with Val Bantner Peo re: stipulation (.10);
11/16/18 DAW   Review and respond to multiple e-mail correspondence from Valerie          0.40 410.00     164.00




                                                                               EXHIBIT 8, PAGE 173
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                 Main Document   Page 182 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                         April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                Invoice 9248
 I.D. 1015-114 - DAW                                                                                     Page 39
Date   Atty    De scription                                                              Hours    Rate   Amount
               Banter Peo and Matthew W. Grimshaw re: revisions to the proposed
               cash collateral stipulation (.20); Review and revise changes made by
               Valerie Banter Peo (.20);
11/26/18 DAW   Review and respond to e-mail correspondence from Pam Kraus and              0.20 410.00      82.00
               Chad Kurtz re: payment to Alleon in light of last weeks collections;
11/28/18 DAW   Review and analyze order entered by the Court granting the stipulation      0.10 410.00      41.00
               for continued use for cash collateral;
11/30/18 DAW   Draft and send e-mail correspondence to Pam Kraus re: receivables           0.10 410.00      41.00
               received this week from S&B;
12/04/18 DAW   Review and respond to e-mail correspondence from Pam Kraus re:              0.10 410.00      41.00
               SNB wires coming in this week;
12/07/18 DAW   Review and respond to multiple e-mail correspondence from Chad              0.20 410.00      82.00
               Kurtz and Pam Kraus re: wires this week and proposed payment to
               Alleon;
12/10/18 DAW   Review and respond to multiple e-mail correspondence from Pam               0.20 410.00      82.00
               Kraus re: status of wires this week and payment to Alleon;
12/13/18 DAW   Review most recent monthly operating report;                                0.20 410.00      82.00
12/13/18 DAW   Conference with Valerie Peo re: ongoing collection issues;                  0.30 410.00     123.00
12/14/18 DAW   Review and analyze multiple e-mail correspondence from Chad Kurtz           0.20   0.00
               and Optimal re: status of the monthly report (No Charge);
12/14/18 DAW   Review and analyze multiple e-mail correspondence from Morgan               0.20   0.00
               Foster and Pam Kraus re: the Multiplan agreement (No Charge);
12/16/18 DAW   Review and respond to multiple e-mail correspondence from Valerie           0.20 410.00      82.00
               Peo counsel for Alleon re: bimonthly reports from Optimal;
12/17/18 TM    Conference with David A. Wood re: determining the deadline to file a        0.10 290.00      29.00
               renewed motion to operate business and whether I may have had a
               conflict based on my time in chambers;
12/17/18 TM    Review docket and pleadings and filed order to determine date of            0.20 290.00      58.00
               authorization to operate (.10); Send written correspondence to David A.
               Wood to confirm that no amendment was made to that date on the
               record (.10);
12/17/18 DAW   Review and respond to e-mail correspondence from Tinho Mang re:             0.20 410.00      82.00
               operation allowed through January 31, 2019, and motion to extend such
               deadline further;
12/20/18 DAW   Review and respond to multiple e-mail correspondence from Chad              0.20 410.00      82.00
               Kurtz and Pam Kraus re: weekly wire from SNB;
12/20/18 DAW   Review and respond to multiple e-mail correspondence from Chad              0.20 410.00      82.00
               Kurtz and Pam Kraus re: payment to Alleon;
12/21/18 DAW   Review and analyze updated projection report from Optimal;                  0.50 410.00     205.00
01/03/19 TM    Review docket and written correspondences, send written                     0.10 290.00      29.00
               correspondence to David A. Wood re: whether we still intend to file a
               motion to extend authorization to operate;
01/03/19 DAW   Draft and revise to extend operations and cash management system            0.90 410.00     369.00




                                                                                EXHIBIT 8, PAGE 174
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                 Main Document   Page 183 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 40
Date   Atty    De scription                                                               Hours   Rate    Amount
               through and including July 31, 2019;
01/03/19 DAW   Review and revise notice of motion to extend operations and use of           0.20 410.00      82.00
               cash management system through and including July 31, 2019;
01/03/19 DAW   Review and revise motion to extend operations and bank accounts              0.20 410.00      82.00
               pursuant to revisions proposed by Matthew W. Grimshaw;
01/03/19 DAW   Finalize motion to extend operations and cash management system              0.30 410.00     123.00
               through July 31, 2019, with pin point bates stamps;
01/03/19 MWG   Review and revise motion to approve continued use of cash collateral         0.70 500.00     350.00
               (.50); Telephone conference with DAW re: cash collateral motion (.10);
               Review and revise notice re: motion to approve use of cash collateral
               (.10);
01/07/19 DAW   Review e-mail correspondence from Valerie Peo to Optimal re:                 0.10 410.00      41.00
               following up on requests;
01/14/19 DAW   Conference with Richard A. Marshack and Adam Meislik re: strategy            0.30 410.00     123.00
               moving forward and quality of the AR;
01/16/19 DAW   Review and analyze monthly operating report for December 2018;               0.20 410.00      82.00
01/22/19 DAW   Conference with Valerie Peo re: cash collateral issues as February 28,       0.20 410.00      82.00
               2019, is upcoming;
01/23/19 DAW   Review and analyze Force 10's cash flow analysis;                            0.20 410.00      82.00
01/23/19 DAW   Review and analyze tentative ruling granting the motion to operate;          0.10 410.00      41.00
01/25/19 DAW   Review and revise order granting motion to continue operations and use       0.30 410.00     123.00
               pre-petition bank accounts through and including July 31, 2019;
01/25/19 DAW   Review and analyze order entered by the Court granting the motion to         0.20 410.00      82.00
               continue operations;
01/28/19 DAW   Review and respond to e-mail correspondence from Valerie Peo                 0.20 410.00      82.00
               counsel for Alleon re: cash on hand and future distributions to Alleon;
01/31/19 DAW   Review and respond to multiple e-mail correspondence from Pam                0.20 410.00      82.00
               Kraus and Force 10 re: wires and Optimal's efforts to collect the AR;
02/05/19 DAW   Conference call with Pam Kraus re: Optimal collections;                      0.10 410.00      41.00
02/07/19 DAW   Draft and send e-mail correspondence to Valerie Peo re: cash collateral      0.10 410.00      41.00
               negotiations;
02/11/19 DAW   Review and respond to e-mail correspondence from Pam Kraus re:               0.10 410.00      41.00
               incoming wires;
02/14/19 DAW   Conference with Valerie Peo counsel for Alleon re: continued cash            0.30 410.00     123.00
               collateral;
02/15/19 DAW   Conference with Adam Meislik re: Optimal issues and collection of AR;        0.20 410.00      82.00
02/27/19 DAW   Review and revise stipulation to continue cash collateral through and        0.30 410.00     123.00
               including April 12, 2019 (.20); Draft and send e-mail correspondence to
               Valerie Peo counsel for Alleon re: same with attached stipulation (.10);
02/27/19 DAW   Review and respond to e-mail correspondence from Valerie Peo re:             0.20 410.00      82.00
               continued use of cash collateral;
02/28/19 DAW   Review and respond to multiple e-mail correspondence from Valerie            0.20 410.00      82.00
               Peo counsel for Alleon re: continued cash collateral negotiations;




                                                                                 EXHIBIT 8, PAGE 175
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                                   Main Document   Page 184 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                             April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                    Invoice 9248
 I.D. 1015-114 - DAW                                                                                         Page 41
Date     Atty De scription                                                                 Hours Rate         Amount
02/28/19 DAW Conference call with Chad Kurtz re: revised cash collateral budget;            0.10 410.00         41.00
 Subtotals for task code 3 - Business Operations                                           133.40            49,542.00

 4 - Case Administration
04/04/18 DAW Review and analyze various pleadings filed in the case for background           2.80 410.00      1,148.00
               information;
04/05/18 DEH Conference call with Michael Hauser and David A. Wood re: case                  0.80 630.00        504.00
               issues;
04/05/18 DEH Review and analyze petition and lists of creditors (.20); Written               0.60 630.00        378.00
               correspondence with Richard A. Marshack and Office of United States
               Trustee re: confirmation of no conflicts (.20); Telephone conference
               with Richard A. Marshack re: same (.20);
04/05/18 DEH Review and analyze pleadings filed including motion to excuse                   0.60 630.00        378.00
               compliance with DIP requirements;
04/05/18 DEH Review and revise letter to Bank SNB;                                           0.20   630.00      126.00
04/05/18 CB    Review e-mail from Pam Kraus re: UCC searches for Luminance;                  0.10   230.00       23.00
04/05/18 CB    Perform UCC search re: Luminance Recovery;                                    0.20   230.00       46.00
04/05/18 CB    Perform UCC search re: Luminance Health Group;                                0.20   230.00       46.00
04/05/18 CB    E-mail to Pam Kraus re: result of UCC search;                                 0.10   230.00       23.00
04/05/18 PK    Telephone conference with D. Edward Hays and David Wood re:                   0.60   270.00      162.00
               securing debtors' bank accounts (.10); Draft letter to Bank SNB re:
               maintaining account for lockbox deposits (.30); Draft turnover letter to
               CBT (.20);
04/05/18 PK    Revise and forward letters to Bank SNB and CBT;                               0.30 270.00         81.00
04/06/18 CB    Prepare courtesy notice for D. Edward Hays (.10); Revise and finalize         0.20 230.00         46.00
               courtesy notice (.10);
04/06/18 CB    Prepare courtesy notice for David A. Wood (.10); Revise and finalize          0.20 230.00         46.00
               courtesy notice (.10);
04/07/18 PK    Review and analysis of e-mail from Beth Billstein re: renewal of D&O          0.10 270.00         27.00
               insurance;
04/12/18 PK    Review case documents and draft pleading;                                     0.30   270.00       81.00
04/16/18 PK    Draft Trustee's motion to limit notice;                                       0.40   270.00      108.00
04/17/18 DAW Conference with the U.S. Trustee office;                                        0.40   410.00      164.00
04/19/18 LB    Multiple conference with David A. Wood (.30); Provide telephonic              2.60   230.00      598.00
               notice to secured creditors, top 20 unsecured creditors and interested
               parties to the 1. Motion to reject leases 2. Motion for use of cash
               collateral; and 3. Motion to abandon vehicle leases (1.60); Review
               Debtor's schedules (.30); Instruction to staff re: service of documents
               (.40);
04/19/18 LB    Conference with David A. Wood (.20); Draft declarations re: telephonic        1.70 230.00        391.00
               notice of emergency motions (1.50);
04/25/18 LB    Conference with David A. Wood (.10); Draft notice of proposed order           0.50 230.00        115.00
               on cash collateral (.20); Review and revise statement re: cash collateral




                                                                                  EXHIBIT 8, PAGE 176
 Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                            Desc
                                  Main Document   Page 185 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                             April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                    Invoice 9248
 I.D. 1015-114 - DAW                                                                                         Page 42
Date    Atty   De scription                                                                  Hours   Rate    Amount
               (.20);
05/15/18 LB    Review and respond to correspondence from Mr. Golden's office (.10);            0.70 230.00     161.00
               Conference with David A. Wood (.10); Review court docket (.20);
               Draft request for audio transcript of 3/28 hearing (.10); Draft request
               for audio transcript of 3/30 hearing (.10); Draft request for audio
               transcript of 4/5/ hearing (.10);
05/21/18 DAW   Review and respond to e-mail correspondence from Adam Meislik re:               0.10 410.00      41.00
               medical records notice;
05/22/18 DAW   Draft and revise motion to limit the notice;                                    1.20 410.00     492.00
05/24/18 PK    Review and revise Trustee's motion to limit notice and locate and               0.70 270.00     189.00
               organize exhibits (.30); Draft and revise notice of motion (.40);
06/06/18 LB    Conference with David A. Wood re: emergency motions (.20);                      1.30 230.00     299.00
               Conference call with Pamela Kraus re: motion for turnover (.20);
               Review and revise motion for continued use of existing bank accounts
               (.50); Locate and bate label exhibits to declaration of Richard A.
               Marshack (.40);
06/06/18 LB    Conference with David A. Wood re: emergency procedures for cash                 0.20 230.00      46.00
               management motion and turnover motion;
06/06/18 LB    Conference with David A. Wood (.20); Review and revise turnover                 1.10 230.00     253.00
               motion Comerica (.50); Locate and bate label exhibits to same (.40);
06/07/18 LB    Conference with David A. Wood (.30); Research and make telephone                4.60 230.00    1,058.00
               calls with creditors to provide telephonic notice of emergency motions
               (3.80); Conference with David A. Wood and telephone conference with
               Pam Kraus re: correspondence to Comerica (.20); Conference with
               David A. Wood (.10); Review and revise correspondence to Comerica
               Bank (.10); Draft email correspondence to Mr. Levine (.10);
06/07/18 LB    Conference with David A. Wood (.20); Draft declarations of David A.             1.50 230.00     345.00
               Wood, Layla Buchanan and Pam Kraus re: telephonic notice of
               emergency motions (.90); Draft supplemental proof of service re:
               certified mailing to bank of emergency motions (.20); Conference with
               David A. Wood (.10); Draft index and hearing binder for emergency
               motions (.20);
06/11/18 DAW   Review and analyze declaration of non opposition granting the motion to         0.20 410.00      82.00
               limit notice (.10); Draft and revise order granting motion to limit notice
               (.10);
06/11/18 PK    Draft declaration of non-opposition and order granting Trustee's motion         0.40 270.00     108.00
               to limit notice;
06/15/18 DAW   Review and analyze order entered by the Court granting the motion to            0.10 410.00      41.00
               limit notice;
06/18/18 LB    Review and respond to correspondence from David A. Wood re:                     0.20 230.00      46.00
               revised substitution of attorney (.10); Revise substitution of attorney and
               draft email correspondence to Ms. Gaschen re: same (.10);
06/26/18 LB    Conference with David A. Wood (.10); Draft notice to defendants re:             0.70 230.00     161.00
               compliance with Rule 7026 (.30); Prepare service of summons executed




                                                                                    EXHIBIT 8, PAGE 177
 Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                              Desc
                                    Main Document   Page 186 of 261


                                                 Marshack Hays LLP

 Richard Marshack, Trustee                                                                                 April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                        Invoice 9248
 I.D. 1015-114 - DAW                                                                                             Page 43
Date     Atty    De scription                                                                  Hours     Rate    Amount
                 (.30);
07/05/18 LB      Conference with David A. Wood (.10); Review case status (.10);                  0.40 230.00        92.00
                 Review court's tentative ruling (.10); Call to court clerk re: reschedule
                 status conference (.10);
08/13/18 LB      Conference with David A. Wood re: preparation of cash flow motion               1.20 230.00       276.00
                 (.10); Draft table of contents and table of authorities related to the cash
                 flow motion (.40); Review and revise cash flow motion (.10);
                 Conference with David A. Wood re: preparing stipulation for cash
                 collateral (.20); Draft stipulation extending use of cash collateral (.40);
10/03/18 LB      Conference with David A. Wood re: preparation of stipulation for                0.40 230.00        92.00
                 payment of bank fees (.10); Review and revise stipulation (.30);
11/16/18 LB      Conference with David A. Wood re: preparation of order approving                0.50 230.00       115.00
                 stipulation on cash collateral stipulation, review and revise stipulation
                 and draft proposed order;
01/03/19 LB      Conference with David A. Wood re: preparation of amended operating              1.10 230.00       253.00
                 motion, draft motion, review and revise motion, preparation of evidence
                 in support of motion, draft notice of motion;
02/08/19 PK      Draft notice of increased hourly rates;                                         0.20 270.00        54.00
02/25/19 PK      Revise notice of increased hourly rates;                                        0.10 270.00        27.00
 Subtotals for task code 4 - Case Administration                                               29.80             8,722.00

 5 - Claims Administration and Objections
05/04/18 DAW Review and analyze claim filed by Robert Matza;                                     0.20   410.00      82.00
05/04/18 DAW Review and analyze claim filed by Jessica Mathon;                                   0.20   410.00      82.00
05/04/18 DAW Review and analyze claim filed by Va Shaun L. Richmond;                             0.20   410.00      82.00
05/07/18 DAW Review and analyze proof of claim filed by Dreamscape Marketing;                    0.20   410.00      82.00
05/07/18 DAW Review and analyze proof of claim filed by Top Notch Services;                      0.20   410.00      82.00
05/21/18 DAW Review and analyze proof of claim filed by Anthony Arnaudy based on                 0.20   410.00      82.00
               a promissory note;
05/21/18 DAW Review and analyze proof of claim filed by Anthony Arnaudy for his                  0.20 410.00        82.00
               wage claim;
01/28/19 DAW Listen to voicemail from former employee of the company re: potential               0.20 410.00        82.00
               distributions (.10); Conference with employee re: same (.10);
 Subtotals for task code 5 - Claims Administration and Objections                               1.60               656.00

 7 - Fee/Employment Applications
04/17/18 DAW Review and respond to e-mail correspondence from Adam Meislik re:                   0.10 410.00        41.00
               Force 10's employment application;
04/19/18 PK    Draft Trustee's application to employ Force 10 Partners and declaration           0.50 270.00       135.00
               of Brian Weiss;
04/24/18 DAW Review and respond to multiple e-mail correspondence from Garret                    0.30 410.00       123.00
               Pyblo at ZfatyBurns re: their post-petition bills representing the Estates;
04/24/18 DAW Review and analyze D. Edward Hays revisions to the Optimal contract                 0.30 410.00       123.00




                                                                                      EXHIBIT 8, PAGE 178
 Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                                    Main Document   Page 187 of 261


                                                Marshack Hays LLP

 Richard Marshack, Trustee                                                                              April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                     Invoice 9248
 I.D. 1015-114 - DAW                                                                                          Page 44
Date       Atty   De scription                                                              Hours     Rate    Amount
                  (.20); Draft and send e-mail correspondence to Adam Meislik and D.
                  Edward Hays re: same (.10);
04/27/18 DAW      Review and respond to multiple e-mail correspondence from Chad              0.20     0.00
                  Kurtz, Adam Meislik and Pam Kraus re: revisions to the Optimal
                  agreement (No Charge);
04/30/18 DAW      Review and analyze proposed revisions by Valerie Peo to the Alleon          0.30 410.00       123.00
                  contract (.20); Draft and send e-mail correspondence to Trustee, Pam
                  Kraus, and Adam Meislik re: same (.10);
05/01/18 DAW      Review and respond to multiple e-mail correspondence re: finalizing the     0.20 410.00        82.00
                  Optimal agreement;
05/02/18 DAW      Review and respond to multiple e-mail correspondence from Reed and          0.30 410.00       123.00
                  Smith re: the terms of their employment application;
05/04/18 DAW      Review and respond to e-mail correspondence from Pam Kraus re:              0.10 410.00        41.00
                  Reed Smith employment application;
05/04/18   DAW    Review and analyze Weiland Golden's employment application;                 0.40   410.00     164.00
05/06/18   PK     Draft Trustee's application to employ general counsel;                      0.40   270.00     108.00
05/07/18   DAW    Draft and revise Marshack Hays employment application;                      0.90   410.00     369.00
05/07/18   PK     Draft notice of Trustee's application to employ general counsel;            0.30   270.00      81.00
05/09/18   PK     Telephone conference with David Wood re: applications to employ             0.20   270.00      54.00
                  (.10); Forward applications to Trustee (.10);
05/09/18 PK       Draft Trustee's application to employ Optimal as collection agent;          0.40 270.00       108.00
05/10/18 DAW      Draft and revise notice of Marshack Hays employment application;            0.10 410.00        41.00
05/10/18 PK       Review and revise Trustee's application to employ general counsel           0.40 270.00       108.00
                  (.20); Draft and revise notice of application (.20);
05/16/18 DAW      Review and respond to e-mail correspondence from Valerie Peo                0.10 410.00        41.00
                  counsel for Alleon re: engagement with Optimal;
05/22/18 DAW      Draft and revise Force 10 employment application;                           0.30 410.00       123.00
05/22/18 LB       Conference with David A. Wood (.10); Review and revise employment           0.50 230.00       115.00
                  application of Force 10 (.20); Review and respond to email
                  correspondence from Mr. Meislik re: same (.10); Revise declaration of
                  Mr. Meislik (.10);
05/25/18 DAW      Review and analyze order entered by the Court granting Weiland              0.20 410.00        82.00
                  Golden's employment application nunc pro tunc to the Petition Date;
05/29/18 DAW      Draft and send e-mail correspondence to Pam Kraus re: preparation of        0.10 410.00        41.00
                  declaration of non opposition and order granting our employment
                  application;
05/29/18 PK       Draft declaration of non-opposition and order granting Trustee's            0.40 270.00       108.00
                  application to employ general counsel;
05/30/18 DAW      Review and analyze order entered by the Court granting Marshack             0.10 410.00        41.00
                  Hays employment application;
05/30/18 PK       Revise declaration of non-opposition and order granting Trustee's           0.30 270.00        81.00
                  application to employ general counsel;
06/04/18 DAW      Review and respond to multiple e-mail correspondence from Beth and          0.20 410.00        82.00




                                                                                    EXHIBIT 8, PAGE 179
 Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                           Desc
                                 Main Document   Page 188 of 261


                                             Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Recovery Center, LLC                                                                 Invoice 9248
 I.D. 1015-114 - DAW                                                                                      Page 45
Date    Atty   De scription                                                               Hours    Rate     Amount
               Pam Kraus re: employment of Zfaty Burns and payment of their fees;
06/04/18 PK    Telephone conference with Trustee and David Wood re: Zfaty invoices;         0.10 270.00        27.00
               E-mail to Beth Gaschen re: same;
06/11/18 DAW   Draft and revise order granting Force 10 partners employment                 0.10 410.00        41.00
               application;
06/11/18 PK    Review and revise amendment to Optimal agreement (.10); Review and           0.50 270.00       135.00
               revise Trustee's application to employ Optimal (.30); E-mail to David
               Wood re: same (.10);
06/15/18 DAW   Review and analyze order entered by the Court granting Force 10's            0.10 410.00        41.00
               employment;
07/31/18 DAW   Review and revise the declaration of non opposition for the employment       0.20 410.00        82.00
               of Optimal (.10); Draft and revise the order granting the application to
               employ Optimal (.10);
08/01/18 DAW   Review and analyze order entered by the Court granting Optimal's             0.20 410.00        82.00
               employment application (.10); Draft and send e-mail correspondence to
               principals at optimal re: same (.10);
01/03/19 DAW   Review and respond to e-mail correspondence from Adam Meislik re:            0.10 410.00        41.00
               interim fee applications;
 Subtotals for task code 7 - Fee/Employment Applications                                    8.90            2,987.00

                                                                         Total Fe e s     402.20          149,998.00




                                                                                 EXHIBIT 8, PAGE 180
Case 8:18-bk-10969-SC         Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                              Main Document   Page 189 of 261


                                      Marshack Hays LLP

Richard Marshack, Trustee                                                   April 9, 2019
Re: Luminance Recovery Center, LLC                                         Invoice 9248
I.D. 1015-114 - DAW                                                            Page 46




                                                             EXHIBIT 8, PAGE 181
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 190 of 261




                                                  EXHIBIT 9
  Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                   Main Document   Page 191 of 261




                                                  T ax I D # 2 6 -4 5 0 3 1 7 4




Richard Marshack, Trustee                                                                       Invoice 9250
870 Roosevelt Avenue                                                                             April 9, 2019
Irvine, CA 92620

ID: 1015-115 - DAW
Re: Luminance Health Group

For Services Rendered Through February 28, 2019

           Current Fees                                              8,357.00
           Total Current Charges                                                                   8,357.00

                                                                                    Total Due     8,357.00




                                                                                  EXHIBIT 9, PAGE 182
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                   Main Document   Page 192 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                           April 9, 2019
 Re: Luminance Health Group                                                                          Invoice 9250
 I.D. 1015-115 - DAW                                                                                       Page 2


                                                        Fe e s
Date     Atty      De scription                                                          Hours     Rate    Amount
 1 - Asset Analysis and Recovery
06/15/18 DAW Review and analyze motion filed by the Trustee to sell the used               0.40 410.00       164.00
                computer equipment to JS Services;
06/29/18 DAW Conference with Chris Brandlin counsel for judgment creditor re: the          0.10 410.00        41.00
                Castanon residence;
07/02/18 DAW Draft and send e-mail correspondence to Pam Kraus re: declaration of          0.10 410.00        41.00
                non opposition and order to sell the computer assets;
07/17/18 DAW Review and respond to approximately seven (7) e-mail correspondence           0.20 410.00        82.00
                from principals of Optimal and Force 10 re: telephonic conference call
                to go over the AR report tomorrow;
 Subtotals for task code 1 - Asset Analysis and Recovery                                  0.80               328.00

 10 - Litigation
04/16/18 CM  Review and analyze court docket re: filing date and deadlines;                0.10   230.00      23.00
04/17/18 DEH Conference with David A. Wood re: emergency motions;                          0.40   630.00     252.00
04/17/18 DEH Research re: payment of priority wage claims;                                 0.20   630.00     126.00
04/25/18 CB  Telephone conversation with Kristine A. Thagard re: term sheet;               0.10   230.00      23.00
05/30/18 DEH Review and revise stipulation for release of collateral re: Nelson            0.40   630.00     252.00
             Hardiman (.30); Written correspondence with David A. Wood re: same
             (.10);
06/07/18 DEH Conference with David A. Wood re: negotiations with Comerica,                 0.20 630.00       126.00
             agreement for turnover of funds, and voluntary dismissal of motion
             including request for attorneys' fees without prejudice to seeking fees
             upon further violation;
07/18/18 DAW Conference call with Reed Smith attorneys and Adam Meislik re:                0.50 410.00       205.00
             damage calculation for D&O;
07/25/18 LB  Conference with David A. Wood re: preparation of default (.10); Draft         1.10 230.00       253.00
             request for entry of default (.30); Draft declaration of David A. Wood
             re: entry of default (.50); Review case file for facts supporting
             declaration of David A. Wood re: entry of default (.20);
09/24/18 TM  Telephone conference with Marsha Houston, special counsel for the             0.10 290.00        29.00
             Trustee, written correspondence to same including the EPL policy for
             her evaluation of its value to the lawsuit;
09/27/18 TM  Drafting notice of intent to abandon EPL policy based on Trustee and          1.60 290.00       464.00
             David A. Wood instructions;
09/27/18 TM  Review of newly-filed motion for relief from the automatic stay filed by      0.10 290.00        29.00
             EPL policy financer, written correspondence to David A. Wood and
             Trustee re: whether our notice of intent to abandon will render that
             motion moot;
10/05/18 TM  Draft limited opposition and response to motion for relief from the           1.40 290.00       406.00
             automatic stay, written correspondence to David A. Wood with draft of




                                                                                 EXHIBIT 9, PAGE 183
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 193 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                          April 9, 2019
 Re: Luminance Health Group                                                                         Invoice 9250
 I.D. 1015-115 - DAW                                                                                       Page 3
Date     Atty    De scription                                                             Hours    Rate   Amount
                 opposition;
 Subtotals for task code 10 - Litigation                                                   6.20           2,188.00

 11 - Meetings of Creditors
07/02/18 DAW Review and respond to multiple e-mail correspondence from Trustee's            0.20 410.00      82.00
                administrator re: continuance of the upcoming 341(a) meeting;
 Subtotals for task code 11 - Meetings of Creditors                                        0.20              82.00

 13 - Relief from Stay Proceedings
06/20/18 DAW Review and analyze order entered by the Court granting stipulation for         0.20 410.00      82.00
                 relief from stay with Nelson Hardiman LLP;
 Subtotals for task code 13 - Relief from Stay Proceedings                                 0.20              82.00

 2 - Asset Disposition
09/21/18 TM     Review written correspondence from David A. Wood re: assignment to          0.10 290.00      29.00
                draft motion to terminate employment liability insurance;
 Subtotals for task code 2 - Asset Disposition                                             0.10              29.00

 3 - Business Operations
05/04/18 LB     Conference with David A. Wood (.10); Draft notice of lodgment re:           0.60 230.00     138.00
                cash collateral motion (.30); Review and revise proposed order re: same
                (.20);
06/18/18 DAW Review and analyze multiple e-mail correspondence from Pam Kraus               0.20 410.00      82.00
                and Thomas Levine re: post-petition NSF charges made by Comerica;
06/26/18 DAW Conference with Chad Kurtz re: expenditure analysis for Alleon;                0.20 410.00      82.00
07/09/18 DAW Conference with Valerie Peo re: status of the case and collections;            0.30 410.00     123.00
07/18/18 DAW Review and analyze multiple lengthy e-mail correspondence from                 0.30 410.00     123.00
                Optimal and Force 10 re: collection of outstanding AR;
12/17/18 LB     Conference with David A. Wood re: review hearing, review case               0.40 230.00      92.00
                docket, review information re: status of pending clerk review of status
                report by trustee;
12/17/18 LB     Conference with David A. Wood re: continued status hearing and              0.40 230.00      92.00
                deadlines and arrange telephonic appearance re: same;
01/16/19 DAW Review and analyze monthly operating report for December 2018;                 0.20 410.00      82.00
02/26/19 TM     Review multiple written correspondences from Pam Kraus and David            0.10   0.00
                Halbreich re: whether insurance should be purchased for discovery
                period (No Charge);
02/27/19 TM     Review multiple written correspondences from Pam Kraus and Leslie           0.10   0.00
                Defrancesco re: trustee's decision not to purchase additional insurance
                coverage (No Charge);
 Subtotals for task code 3 - Business Operations                                           2.80             814.00

 4 - Case Administration




                                                                                 EXHIBIT 9, PAGE 184
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                             Desc
                                   Main Document   Page 194 of 261


                                                Marshack Hays LLP

 Richard Marshack, Trustee                                                                               April 9, 2019
 Re: Luminance Health Group                                                                              Invoice 9250
 I.D. 1015-115 - DAW                                                                                            Page 4
Date     Atty   De scription                                                                   Hours Rate      Amount
04/12/18 PK     Draft request for courtesy NEFs;                                                0.20 270.00      54.00
04/13/18 LB     Conference with David A. Wood (.20); Locate and review exhibits to              0.90 230.00     207.00
                reject lease motion (.70);
04/16/18 LB     Conference with David A. Wood (.10); Draft spreadsheet re: leases in             0.60 230.00     138.00
                support of rejection motion (.50);
04/18/18 LB     Multiple conferences with D. Edward Hays (.50); Telephone                        3.90 230.00     897.00
                conference with Trustee's office re: creditors (.30); Review and revise
                vehicle abandon motion (.60); Review and revise cash collateral motion
                (.50); Draft table of contents and table of authorities to collateral motion
                (.40); Locate and bate label exhibits to cash collateral motion (.20);
                Review and revise lease rejection motion (.30); Telephone conference
                with creditors re: notice of hearing on motions (.50); Telephone
                conference with court staff re: opposition and reply deadlines to motions
                (.20); Review court docket and pleadings (.40);
05/16/18 LB     Conference with David A. Wood (.10); Draft correspondence to                     0.20 230.00      46.00
                attorney service and arrange pickup of audio transcripts of hearings
                (.10);
07/17/18 LB     Conference with Kristine A. Thagard (.10); Draft facsimile cover letter          0.40 230.00      92.00
                to Sutter County Recorder re: lien (.20); Telephone conference with
                Nick from county recorder's office (.10);
09/21/18 TM     Draft & associated legal research for motion to abandon employer                 2.00 290.00     580.00
                practice liability insurance contract, written correspondence to David A.
                Wood re: need for further direction from client before proceeding with
                drafting a motion to abandon or assume (for a limited time) the
                insurance policy;
09/21/18 TM     Review of written correspondence from David A. Wood re: effects of               0.10 290.00      29.00
                allowing insurance policy to lapse or termination of insurance policy,
                review of terms in insurance policy, written correspondence to David A.
                Wood re: same;
09/24/18 TM     Conference with Trustee re: existence of employment practices liability          0.10 290.00      29.00
                insurance policy and whether to assume or reject it;
09/24/18 TM     Review and evaluation of FIRST demand for cancellation of EPL                    1.00 290.00     290.00
                insurance policy through multiple written correspondences, review of
                documents, written correspondence to David A. Wood re: same (.80);
                Telephone conference with paralegal from FIRST to clarify the situation
                (i.e. that the insurance policy premium has been paid in full by FIRST)
                and what the debtor's options are (.20);
09/24/18 TM     Review of insurance financing documents to determine validity of                 1.10 290.00     319.00
                purported lien and extent of coverage (.60); Legal research re:
                perfection of a lien in insurance policy proceeds to discover that the lien
                can be perfected solely by serving notice under Cal. Comm. Code 9312
                (.40); Written correspondence to and from David A. Wood re: findings
                and how to proceed (.10);
09/24/18 TM     Conference with Trustee re: my phone conversation with insurance                 0.10 290.00      29.00
                broker and instructions to determine the value of the policy to the estate;




                                                                                     EXHIBIT 9, PAGE 185
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                            Desc
                                   Main Document   Page 195 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                              April 9, 2019
 Re: Luminance Health Group                                                                             Invoice 9250
 I.D. 1015-115 - DAW                                                                                           Page 5
Date     Atty   De scription                                                                Hours Rate        Amount
09/24/18 TM     Telephone conference with Beth Billstein from insurance company to           0.40 290.00       116.00
                clarify what the debtor's options are with respect to the EPL policy,
                what the EPL policy covers, the interrelation of the insurance company
                and the financing company, and whether a tail-end insurance can be
                purchased without paying the full premium for postpetition coverage (or
                even post-conversion coverage);
09/24/18 TM     Review written correspondence from Marsha Houston re: further                 0.10 290.00        29.00
                documents to provide for determination of EPL policy value, reply with
                attached documents and information;
09/25/18 TM     Review of written correspondence from EPL representative                             290.00
                acknowledging receipt of potential EPL claim filed in this case,
                description of potential coverage;
09/25/18 TM     Sending followup written correspondence to insurance agent re: option         0.10 290.00        29.00
                to purchase tail coverage without the requirement of fully curing the
                past due premium payments;
09/25/18 TM     Follow-up written correspondence to special counsel to see if there has       0.10     0.00
                been done any analysis of the insurance policy coverage and its relation
                to the adversary proceeding (No Charge);
09/25/18 LB     Conference with David A. Wood re: review hearing on state court               0.50 230.00       115.00
                proceeding by Baygrape Technology (.20); Review case file and draft
                status report (.30);
09/26/18 TM     Conference with Trustee and David A. Wood re: status of EPL policy            0.10 290.00        29.00
                analysis and Trustee's decision on how to proceed (whether to extend it
                or abandon);
09/26/18 LB     Conference with David A. Wood re: state court action filed by                 0.40 230.00        92.00
                Baygrape Technology (.10); Review and revise status report in state
                court action and arrange telephonic appearance at same (.30);
09/26/18 TM     Analysis of claims register to determine whether EPL may cover any            2.10 290.00       609.00
                part of those claims, creation of spreadsheet based on claims register
                and review of accompanying evidence to each claim;
09/26/18 TM     Review of written correspondence responses to inquiries regarding EPL         0.20 290.00        58.00
                policy (.10); Draft written correspondence regarding two additional
                claims and attachment of wage claim addendum as evidence that the
                two additional claims may be covered under the policy (.10);
09/27/18 TM     Conference with David A. Wood and Trustee re: findings and exposure           0.10 290.00        29.00
                for EPL policy;
09/27/18 LB     (Baygrape Technology) Conference with David A. Wood re: review                0.30 230.00        69.00
                hearing in state court matter (.10); Conference call with court clerk re:
                continuance of review hearing (.20);
09/28/18 TM     Finalizing motion to abandon with changes to language regarding               0.80 290.00       232.00
                whether a premium payment is due or whether the payments are on
                account of a financing agreement, research re: local rules and
                procedures for abandonment;
09/28/18 TM     Review of motion to abandon and citations to exhibits, written                0.30 290.00        87.00




                                                                                   EXHIBIT 9, PAGE 186
 Case 8:18-bk-10969-SC             Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                   Main Document   Page 196 of 261


                                               Marshack Hays LLP

 Richard Marshack, Trustee                                                                            April 9, 2019
 Re: Luminance Health Group                                                                           Invoice 9250
 I.D. 1015-115 - DAW                                                                                         Page 6
Date     Atty   De scription                                                                Hours   Rate    Amount
                correspondence to trustee administrator re: additions;
09/28/18 TM     Final review and revision of motion to abandon EPL policy, after              0.10 290.00      29.00
                inclusion of both claims registers in the consolidated case;
10/01/18 TM     Review of written correspondence from insurance agent Beth Billstein          0.10 290.00      29.00
                re: renewed request for trustee to make a decision on the insurance
                policy premium payments, no reply necessary;
10/08/18 LB     Conference with David A. Wood re: preparation of order approving              0.40 230.00      92.00
                stipulation with Bank SNB and draft order approving said stipulation;
10/10/18 TM     Conference with David A. Wood re: whether FIRST has a perfected               0.10 290.00      29.00
                security interest in refundable insurance premium, whether estate can
                access those funds (no);
10/17/18 TM     Received voicemail from Beth Billstein re: expiration of employment           0.10 290.00      29.00
                practices liability insurance, send written correspondence to Pam Kraus
                and David A. Wood re: status of abandonment and the effect of that
                disposition on the decision of whether to purchase tail coverage;
10/17/18 TM     Review written correspondence from Leslie Defrancesco re: expiration          0.10 290.00      29.00
                of employment practices liability insurance and option to purchase tail
                coverage;
01/18/19 LB     Conference call with M. Teesdale re: declaration of Trustee in support        0.40 230.00      92.00
                of amended cash collateral and operate motion (.10); Conference with
                David A. Wood re: same (.10); Draft supplement to motion re: signature
                page (.20):
01/18/19 LB     Multiple conferences with Trustee re: revisions to declaration in support     0.70 230.00     161.00
                of motion to continue to operate (.30); Draft notice of errata re: same
                (.30); Conference call with Matthew W. Grimshaw re: same (.10);
 Subtotals for task code 4 - Case Administration                                            18.10           4,694.00

 5 - Claims Administration and Objections
07/24/18 CVH Telephone call from creditor re: status of claim (.20);                          0.20 410.00      82.00
09/24/18 TM    Review of docket and claims to determine claims bar date (7/20/18) and         0.20 290.00      58.00
               whether any new claims may be filed which might be covered by EPL
               (there might be some wage claims totaling maybe 180k);
 Subtotals for task code 5 - Claims Administration and Objections                            0.40             140.00

                                                                          Total Fe e s      28.80           8,357.00




                                                                                   EXHIBIT 9, PAGE 187
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                             Main Document   Page 197 of 261


                                     Marshack Hays LLP

Richard Marshack, Trustee                                                  April 9, 2019
Re: Luminance Health Group                                                Invoice 9250
I.D. 1015-115 - DAW                                                             Page 7




                                                            EXHIBIT 9, PAGE 188
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 198 of 261




                                                  EXHIBIT 10
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                 Main Document   Page 199 of 261


                                               Marshack Hays LLP

Richard Marshack, Trustee                                                                    April 9, 2019
Re: Luminance Recovery Center, LLC                                                          Invoice 9248
I.D. 1015-114 - DAW                                                                             Page 47



                                          Fe e Re cap by Task Code
                                                                     Hours     Rate /Hour       Amount
1 - Asset Analysis and Recovery
                      David A. Wood                                  9.80            0.00           0.00
                      David A. Wood                                 47.80          410.00      19,598.00
                      Kristine A. Thagard                           21.50          500.00      10,750.00
                      Matthew W. Grimshaw                            7.90          500.00       3,950.00
                      Pamela Kraus                                  15.90          270.00       4,293.00
Subtotal for 1 - Asset Analysis and Recovery                       102.90                     38,591.00


10 - Litigation
                      D. Edward Hays                                  0.30           0.00           0.00
                      D. Edward Hays                                  6.30         630.00       3,969.00
                      David A. Wood                                   8.30           0.00           0.00
                      David A. Wood                                  52.60         410.00      21,566.00
                      Laila Masud                                     1.30         330.00         429.00
                      Kristine A. Thagard                            14.90         500.00       7,450.00
                      Matthew W. Grimshaw                             0.10           0.00           0.00
                      Matthew W. Grimshaw                             0.10         500.00          50.00
                      Pamela Kraus                                    1.20         270.00         324.00
                      Cynthia Bastida                                 0.60         230.00         138.00
Subtotal for 10 - Litigation                                         85.70                    33,926.00


11 - Meetings of Creditors
                      David A. Wood                                   7.30         410.00        2,993.00
Subtotal for 11 - Meetings of Creditors                               7.30                      2,993.00


13 - Relief from Stay Proceedings
                      David A. Wood                                   3.80         410.00        1,558.00
                      Matthew W. Grimshaw                             1.40         500.00          700.00
Subtotal for 13 - Relief from Stay Proceedings                        5.20                      2,258.00


2 - Asset Disposition
                      David A. Wood                                   0.70           0.00           0.00
                      David A. Wood                                  16.00         410.00       6,560.00
                      Kristine A. Thagard                             1.50         500.00         750.00
                      Matthew W. Grimshaw                             2.30         500.00       1,150.00
                      Pamela Kraus                                    6.90         270.00       1,863.00
Subtotal for 2 - Asset Disposition                                   27.40                    10,323.00




                                                                             EXHIBIT 10, PAGE 189
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                 Main Document   Page 200 of 261


                                            Marshack Hays LLP

Richard Marshack, Trustee                                                                    April 9, 2019
Re: Luminance Recovery Center, LLC                                                          Invoice 9248
I.D. 1015-114 - DAW                                                                               Page 48

                                                                   Hours       Rate /Hour        Amount
3 - Business Operations
                      D. Edward Hays                                  0.30         630.00          189.00
                      David A. Wood                                  13.10           0.00            0.00
                      David A. Wood                                 100.50         410.00       41,205.00
                      Tinho Mang                                      0.40         290.00          116.00
                      Matthew W. Grimshaw                            12.50         500.00        6,250.00
                      Pamela Kraus                                    6.60         270.00        1,782.00
Subtotal for 3 - Business Operations                               133.40                      49,542.00


4 - Case Administration
                      D. Edward Hays                                 2.20          630.00        1,386.00
                      David A. Wood                                  4.80          410.00        1,968.00
                      Pamela Kraus                                   3.10          270.00          837.00
                      Layla Buchanan                                18.70          230.00        4,301.00
                      Cynthia Bastida                                1.00          230.00          230.00
Subtotal for 4 - Case Administration                                29.80                       8,722.00


5 - Claims Administration and Objections
                      David A. Wood                                  1.60          410.00          656.00
Subtotal for 5 - Claims Administration and Objections                1.60                         656.00


7 - Fee/Employment Applications
                      David A. Wood                                  0.20            0.00            0.00
                      David A. Wood                                  4.70          410.00        1,927.00
                      Pamela Kraus                                   3.50          270.00          945.00
                      Layla Buchanan                                 0.50          230.00          115.00
Subtotal for 7 - Fee/Employment Applications                         8.90                       2,987.00


                                                                   402.20                     149,998.00

                                            Fe e Re cap by Month
                                                                                                 Amount
1 - Asset Analysis and Recovery
                      April 2018                                                               19,366.00
                      May 2018                                                                  6,322.00
                      June 2018                                                                 4,056.00
                      July 2018                                                                 4,364.00
                      August 2018                                                               1,785.00
                      September 2018                                                              182.00
                      October 2018                                                                373.00




                                                                             EXHIBIT 10, PAGE 190
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57     Desc
                                   Main Document   Page 201 of 261


                                               Marshack Hays LLP

Richard Marshack, Trustee                                                       April 9, 2019
Re: Luminance Recovery Center, LLC                                             Invoice 9248
I.D. 1015-114 - DAW                                                                  Page 49

                      November 2018                                                1,000.00
                      December 2018                                                  328.00
                      January 2019                                                   200.00
                      February 2019                                                  615.00
Subtotal for 1 - Asset Analysis and Recovery                                      38,591.00

10 - Litigation
                      April 2018                                                  19,163.00
                      May 2018                                                     7,487.00
                      June 2018                                                      721.00
                      July 2018                                                      928.00
                      August 2018                                                    238.00
                      September 2018                                               1,253.00
                      October 2018                                                 1,230.00
                      November 2018                                                1,093.00
                      December 2018                                                  820.00
                      January 2019                                                   779.00
                      February 2019                                                  214.00
Subtotal for 10 - Litigation                                                      33,926.00

11 - Meetings of Creditors
                     May 2018                                                         2,952.00
                     August 2018                                                         41.00
Subtotal for 11 - Meetings of Creditors                                               2,993.00

13 - Relief from Stay Proceedings
                      April 2018                                                        369.00
                      May 2018                                                          328.00
                      June 2018                                                         205.00
                      August 2018                                                        41.00
                      September 2018                                                    205.00
                      October 2018                                                      946.00
                      November 2018                                                     164.00
Subtotal for 13 - Relief from Stay Proceedings                                        2,258.00

2 - Asset Disposition
                        April 2018                                                    6,275.00
                        May 2018                                                      1,209.00
                        June 2018                                                       582.00
                        August 2018                                                     560.00
                        September 2018                                                  738.00
                        October 2018                                                    659.00
                        December 2018                                                    50.00
                        January 2019                                                    250.00




                                                                   EXHIBIT 10, PAGE 191
Case 8:18-bk-10969-SC                Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57     Desc
                                     Main Document   Page 202 of 261


                                             Marshack Hays LLP

Richard Marshack, Trustee                                                         April 9, 2019
Re: Luminance Recovery Center, LLC                                               Invoice 9248
I.D. 1015-114 - DAW                                                                    Page 50

Subtotal for 2 - Asset Disposition                                                  10,323.00

3 - Business Operations
                      April 2018                                                    20,322.00
                      May 2018                                                       2,805.00
                      June 2018                                                      1,090.00
                      July 2018                                                     10,191.00
                      August 2018                                                    7,671.00
                      September 2018                                                   820.00
                      October 2018                                                   1,763.00
                      November 2018                                                  1,339.00
                      December 2018                                                  1,030.00
                      January 2019                                                   1,855.00
                      February 2019                                                    656.00
Subtotal for 3 - Business Operations                                                49,542.00

4 - Case Administration
                      April 2018                                                        4,491.00
                      May 2018                                                            883.00
                      June 2018                                                         2,439.00
                      July 2018                                                            92.00
                      August 2018                                                         276.00
                      October 2018                                                         92.00
                      November 2018                                                       115.00
                      January 2019                                                        253.00
                      February 2019                                                        81.00
Subtotal for 4 - Case Administration                                                    8,722.00

5 - Claims Administration and Objections
                      May 2018                                                           574.00
                      January 2019                                                        82.00
Subtotal for 5 - Claims Administration and Objections                                    656.00

7 - Fee/Employment Applications
                     April 2018                                                           545.00
                     May 2018                                                           1,911.00
                     June 2018                                                            326.00
                     July 2018                                                             82.00
                     August 2018                                                           82.00
                     January 2019                                                          41.00
Subtotal for 7 - Fee/Employment Applications                                            2,987.00

                                                                                   149,998.00




                                                                  EXHIBIT 10, PAGE 192
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 203 of 261




                                                  EXHIBIT 11
Case 8:18-bk-10969-SC                Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57               Desc
                                     Main Document   Page 204 of 261


                                               Marshack Hays LLP

Richard Marshack, Trustee                                                                     April 9, 2019
Re: Luminance Health Group                                                                   Invoice 9250
I.D. 1015-115 - DAW                                                                                Page 8



                                           Fe e Re cap by Task Code
                                                                      Hours     Rate /Hour       Amount
1 - Asset Analysis and Recovery
                      David A. Wood                                    0.80         410.00          328.00
Subtotal for 1 - Asset Analysis and Recovery                           0.80                        328.00


10 - Litigation
                      D. Edward Hays                                   1.20         630.00          756.00
                      David A. Wood                                    0.50         410.00          205.00
                      Tinho Mang                                       3.20         290.00          928.00
                      Chanel Mendoza                                   0.10         230.00           23.00
                      Layla Buchanan                                   1.10         230.00          253.00
                      Cynthia Bastida                                  0.10         230.00           23.00
Subtotal for 10 - Litigation                                           6.20                      2,188.00


11 - Meetings of Creditors
                      David A. Wood                                    0.20         410.00          82.00
Subtotal for 11 - Meetings of Creditors                                0.20                         82.00


13 - Relief from Stay Proceedings
                      David A. Wood                                    0.20         410.00          82.00
Subtotal for 13 - Relief from Stay Proceedings                         0.20                         82.00


2 - Asset Disposition
                      Tinho Mang                                       0.10         290.00          29.00
Subtotal for 2 - Asset Disposition                                     0.10                         29.00


3 - Business Operations
                      David A. Wood                                    1.20         410.00          492.00
                      Tinho Mang                                       0.20           0.00            0.00
                      Layla Buchanan                                   1.40         230.00          322.00
Subtotal for 3 - Business Operations                                   2.80                        814.00


4 - Case Administration
                      Tinho Mang                                       0.10           0.00            0.00
                      Tinho Mang                                       9.10         290.00        2,639.00
                      Pamela Kraus                                     0.20         270.00           54.00
                      Layla Buchanan                                   8.70         230.00        2,001.00
Subtotal for 4 - Case Administration                                  18.10                      4,694.00




                                                                              EXHIBIT 11, PAGE 193
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                                 Main Document   Page 205 of 261


                                            Marshack Hays LLP

Richard Marshack, Trustee                                                                     April 9, 2019
Re: Luminance Health Group                                                                   Invoice 9250
I.D. 1015-115 - DAW                                                                                  Page 9

                                                                      Hours     Rate /Hour        Amount
5 - Claims Administration and Objections
                      Chad V. Haes                                     0.20         410.00          82.00
                      Tinho Mang                                       0.20         290.00          58.00
Subtotal for 5 - Claims Administration and Objections                  0.40                        140.00


                                                                      28.80                      8,357.00

                                               Fe e Re cap by Month
                                                                                                  Amount
1 - Asset Analysis and Recovery
                      June 2018                                                                    205.00
                      July 2018                                                                    123.00
Subtotal for 1 - Asset Analysis and Recovery                                                       328.00

10 - Litigation
                      April 2018                                                                   424.00
                      May 2018                                                                     252.00
                      June 2018                                                                    126.00
                      July 2018                                                                    458.00
                      September 2018                                                               522.00
                      October 2018                                                                 406.00
Subtotal for 10 - Litigation                                                                     2,188.00

11 - Meetings of Creditors
                     July 2018                                                                       82.00
Subtotal for 11 - Meetings of Creditors                                                              82.00

13 - Relief from Stay Proceedings
                      June 2018                                                                      82.00
Subtotal for 13 - Relief from Stay Proceedings                                                       82.00

2 - Asset Disposition
                      September 2018                                                                 29.00
Subtotal for 2 - Asset Disposition                                                                   29.00

3 - Business Operations
                      May 2018                                                                     138.00
                      June 2018                                                                    164.00
                      July 2018                                                                    246.00
                      December 2018                                                                184.00
                      January 2019                                                                  82.00
                      February 2019                                                                  0.00




                                                                              EXHIBIT 11, PAGE 194
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57     Desc
                                Main Document   Page 206 of 261


                                            Marshack Hays LLP

Richard Marshack, Trustee                                                    April 9, 2019
Re: Luminance Health Group                                                  Invoice 9250
I.D. 1015-115 - DAW                                                               Page 10

Subtotal for 3 - Business Operations                                                814.00

4 - Case Administration
                      April 2018                                                   1,296.00
                      May 2018                                                        46.00
                      July 2018                                                       92.00
                      September 2018                                               2,799.00
                      October 2018                                                   208.00
                      January 2019                                                   253.00
Subtotal for 4 - Case Administration                                               4,694.00

5 - Claims Administration and Objections
                      July 2018                                                      82.00
                      September 2018                                                 58.00
Subtotal for 5 - Claims Administration and Objections                               140.00

                                                                                   8,357.00




                                                                EXHIBIT 11, PAGE 195
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 207 of 261




                                                  EXHIBIT 12
Case 8:18-bk-10969-SC                 Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                      Main Document   Page 208 of 261


                                               Marshack Hays LLP

Richard Marshack, Trustee                                                                       April 9, 2019
Re: Luminance Recovery Center, LLC                                                             Invoice 9247
I.D. 1015-114 - DAW                                                                                Page 13



                                        Disburse me nt Re cap by Task Code
Task               De scription                                                                    Amount
E101               Copying                                                                         1,479.76
E102               Outside printing                                                                2,292.85
E104               Facsimile                                                                           2.00
E105               Telephone                                                                          86.00
E106               Online research                                                                   508.91
E107               Delivery                                                                        2,609.33
E108               Postage                                                                           613.25
E109               Local travel                                                                       32.18
                                                                       Total Disburse me nts       7,624.28

                                          Disburse me nt Re cap by Month
                                                                                                   Amount
E101 - Copying
                     April 2018                                                                       575.60
                     May 2018                                                                         456.20
                     June 2018                                                                        202.40
                     July 2018                                                                         16.96
                     August 2018                                                                      129.40
                     October 2018                                                                       2.80
                     November 2018                                                                      3.20
                     December 2018                                                                      1.60
                     January 2019                                                                      91.60
Subtotals for E101 - Copying                                                                       1,479.76

E102 - Outside printing
                      April 2018                                                                    1,107.17
                      June 2018                                                                     1,185.68
Subtotals for E102 - Outside printing                                                              2,292.85
E104 - Facsimile
                     July 2018                                                                          2.00
Subtotals for E104 - Facsimile                                                                          2.00
E105 - Telephone
                     December 2018                                                                    86.00
Subtotals for E105 - Telephone                                                                        86.00

E106 - Online research
                     May 2018                                                                          72.59




                                                                             EXHIBIT 12, PAGE 196
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57     Desc
                                Main Document   Page 209 of 261


                                           Marshack Hays LLP

Richard Marshack, Trustee                                                    April 9, 2019
Re: Luminance Recovery Center, LLC                                          Invoice 9247
I.D. 1015-114 - DAW                                                               Page 14

                                                                                   Amount
                     June 2018                                                        59.60
                     July 2018                                                        94.60
                     August 2018                                                     145.80
                     September 2018                                                   29.60
                     November 2018                                                    22.70
                     December 2018                                                    30.00
                     January 2019                                                     18.22
                     February 2019                                                    35.80
Subtotals for E106 - Online research                                                508.91

E107 - Delivery services/messengers
                      April 2018                                                    1,445.24
                      May 2018                                                        246.86
                      June 2018                                                       729.15
                      July 2018                                                        95.04
                      August 2018                                                      45.73
                      October 2018                                                      7.50
                      November 2018                                                     7.50
                     December 2018                                                     17.31
                     January 2019                                                      15.00
Subtotals for E107 - Delivery services/messengers                                  2,609.33
E108 - Postage
                     April 2018                                                      138.70
                     May 2018                                                        221.73
                     June 2018                                                       177.22
                     July 2018                                                         0.94
                     August 2018                                                      38.40
                     December 2018                                                     0.94
                     January 2019                                                     35.32
Subtotals for E108 - Postage                                                        613.25
E109 - Local travel
                     April 2018                                                       19.00
                     May 2018                                                         13.18
Subtotals for E109 - Local travel                                                     32.18
                                                                                   7,624.28




                                                               EXHIBIT 12, PAGE 197
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 210 of 261




                                                            EXHIBIT 13
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                 Main Document   Page 211 of 261


                                           Marshack Hays LLP

Richard Marshack, Trustee                                                                   April 9, 2019
Re: Luminance Health Group                                                                 Invoice 9250
I.D. 1015-115 - DAW                                                                              Page 3




                                              Disburse me nts
       Date       De scription                                                                 Amount
E105 - Telephone
       01/07/19 Telephone charge telephonic court appearance with Judge Gooding on                 86.00
                 04/29/19 CourtCall, LLC
Subtotal for E105 - Telephone                                                                     86.00
E106 - Online research
       10/01/18 Computer Research re: LexisNexis, September 2018                                  101.94
Subtotal for E106 - Online research                                                              101.94
E107 - Delivery services/messengers
       10/24/18 File status report at OCSC on 09/27/18 Citibusiness Card                           90.00
       10/24/18 File status conference statement at OCSC on 09/28/18 Citibusiness Card             12.20
       11/30/18 File notice and motion for judgment on pleading's at USBC/SA on 11/19/18            7.50
                   Nationwide Legal, Inc.
       12/26/18 File status conference statement at OCSC on 12/17/18 Citibusiness Card             12.20
Subtotal for E107 - Delivery services/messengers                                                 121.90
                                                           Total Disburse me nts                 309.84




                                                                          EXHIBIT 13, PAGE 198
Case 8:18-bk-10969-SC                Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                     Main Document   Page 212 of 261


                                              Marshack Hays LLP

Richard Marshack, Trustee                                                                      April 9, 2019
Re: Luminance Health Group                                                                    Invoice 9250
I.D. 1015-115 - DAW                                                                                 Page 4



                                       Disburse me nt Re cap by Task Code
Task               De scription                                                                   Amount
E105               Telephone                                                                        86.00
E106               Online research                                                                 101.94
E107               Delivery                                                                        121.90
                                                                      Total Disburse me nts         309.84

                                         Disburse me nt Re cap by Month
                                                                                                  Amount
E105 - Telephone
                     January 2019                                                                    86.00
Subtotals for E105 - Telephone                                                                       86.00

E106 - Online research
                     October 2018                                                                    101.94
Subtotals for E106 - Online research                                                                101.94
E107 - Delivery services/messengers
                      October 2018                                                                   102.20
                      November 2018                                                                    7.50
                      December 2018                                                                   12.20
Subtotals for E107 - Delivery services/messengers                                                   121.90
                                                                                                    309.84




                                                                            EXHIBIT 13, PAGE 199
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 213 of 261




                                                  EXHIBIT 14
  Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                                   Main Document   Page 214 of 261




                                                  T ax I D # 2 6 -4 5 0 3 1 7 4




Richard Marshack, Trustee                                                                        Invoice 9247
870 Roosevelt Avenue                                                                              April 9, 2019
Irvine, CA 92620

ID: 1015-114 - DAW
Re: Luminance Recovery Center, LLC

For Services Rendered Through February 28, 2019

           Current Disbursements                                     7,624.28
           Total Current Charges                                                                    7,624.28

                                                                                     Total Due     7,624.28




                                                                                  EXHIBIT 14, PAGE 200
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                             Main Document   Page 215 of 261


                                     Marshack Hays LLP

Richard Marshack, Trustee                                                 April 9, 2019
Re: Luminance Recovery Center, LLC                                        Invoice 9247
I.D. 1015-114 - DAW                                                             Page 2




                                                          EXHIBIT 14, PAGE 201
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                                 Main Document   Page 216 of 261


                                            Marshack Hays LLP

Richard Marshack, Trustee                                                                         April 9, 2019
Re: Luminance Recovery Center, LLC                                                               Invoice 9247
I.D. 1015-114 - DAW                                                                                    Page 3




                                               Disburse me nts
       Date       De scription                                                                       Amount
E101 - Copying
       04/18/18   Document Copies re: overnighted motion for order authorizing abandonment               15.60
                  of vehicles
       04/18/18   Document Copies re: overnighted emergency motion for order authorizing                 22.00
                  operation of business
       04/18/18   Document Copies re: overnighted motion for order authorizing trustee to                82.40
                  reject certain unexpired leases and executory contracts
       04/18/18   Document Copies re: overnighted motion for order authorizing trustee to                82.40
                  reject certain unexpired leases and executory contracts
       04/19/18   Document Copies re: motion for order authorizing abandonment of vehicles,             101.60
                  emergency motion, and motion to reject lease (judge's copies)
       04/19/18   Document Copies re: notice and emergency motion, notice and motion to                 105.00
                  reject certain leases and motion authorizing abandonment of vehicles
       04/20/18   Document Copies re: notices and emergency motion for order authorizing                 10.20
                  abandonment of vehicles, proofs of service (judge's copies)
       04/24/18   Document Copies re: declaration re: declaration of David Wood re: telephonic            3.80
                  notice of hearing (judge's copy)
       04/25/18   Document Copies re: notice of proposed granting emergency motion and                  142.60
                  statement regarding cash collateral
       04/25/18   Document Copies re: notice of proposed order granting emergency motion                  7.80
                  and statement regarding cash collateral (judge's copies)
       04/27/18   Document Copies re: lodged order granting the Chapter 7 Trustee's motion                0.60
                  for order authorizing abandonment of vehicles (Judge's Copy)
       04/27/18   Document Copies re: lodged order granting Trustee's motion to reject leases             1.60
                  (Judge's Copy)
       05/04/18   Document Copies re: notice of lodgment of order (judge's copy)                          6.00
       05/04/18   Document Copies re: notice of lodgment of order                                       187.20
       05/07/18   Document Copies re: stipulation re: state court action against Michael                 66.60
                  Castanon
       05/08/18   Document Copies re: stipulation re: state court action against Michael                  2.60
                  Castanon (judge's copy)
       05/10/18   Document Copies re: notice of application to employ Marshack Hays as                   14.40
                  general counsel
       05/25/18   Document Copies re: notice of motion for order to limit notice of certain             179.40
                  matters requiring notice to creditors
       06/07/18   Document Copies re: notice and emergency motion for order to compel                    51.80
                  Comerica Bank to turnover funds, notice and emergency motion for order
                  authorizing continued maintenance of existing bank accounts




                                                                            EXHIBIT 14, PAGE 202
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                          Desc
                                Main Document   Page 217 of 261


                                         Marshack Hays LLP
Richard Marshack, Trustee                                                                          April 9, 2019
Re: Luminance Recovery Center, LLC                                                                 Invoice 9247
I.D. 1015-114 - DAW                                                                                       Page 4

      Date       De scription                                                                          Amount
      06/07/18   Document Copies re: notice and emergency motion for order to compel                     55.40
                 Comerica Bank to turnover funds, notice and emergency motion for order
                 authorizing continued maintenance of existing bank accounts (judge's copies)
      06/08/18   Document Copies re: supplemental proof of service re: emergency motion                     5.20
                 and declaration of David Wood, Layla Buchanan, and Pamela Kraus (judge's
                 copies)
      06/11/18   Document Copies re: notice of continued hearing re: trustee emergency                     21.60
                 motion
      06/12/18   Document Copies re: notice of continued hearing re: emergency motion for                   2.60
                 order to compel turnover of funds (judge's copy)
      06/14/18   Document Copies re: declarations that no party requested a hearing on                     38.80
                 motion and lodged orders (judge's copies)
      06/22/18   Document Copies re: substitution of attorney and request that the clerk issue              2.00
                 another summons (judge's copies)
      06/28/18   Document Copies re: early meeting status conference, another summons and                  18.00
                 notice of status conference, substitution of attorney, complaint, and notice to
                 defendant
      06/29/18   Document Copies re: another summons and notice of status conference                        7.00
                 (judge's copies)
      07/09/18   Document Copies re: notice of withdrawal re: emergency motion (judge's                     2.00
                 copy)
      07/24/18   Document Copies re: stipulation re: continued use of cash collateral                       2.80
      07/25/18   Document Copies re: stipulation re: continued use of cash collateral (judge's              2.60
                 copy)
      07/26/18   Document Copies re: request for clerk to enter default and declaration in                  5.20
                 support of request
      07/26/18   Postage re: request for clerk to enter default and declaration in support of               1.36
                 request
      07/27/18   Document Copies re: request for clerk to enter default and declaration in                  3.00
                 support of request for entry of default (judge's copies)
      08/02/18   Document Copies re: notice of motion for order authorizing continued                      31.80
                 maintenance of existing bank accounts
      08/03/18   Document Copies re: notice and motion for order authorizing continued                     26.20
                 maintenance of existing bank accounts (judge's copies)
      08/08/18   Document Copies re: letter to compel turnover                                              0.40
      08/14/18   Document Copies re: stipulation re: continued use of collateral (judge's copy)             3.00
      08/31/18   Document Copies re: declaration that no party requested a hearing on motion               26.80
                 (judge's copy)
      08/31/18   Document Copies re: notice and motion for order authorizing filing of petition            41.20
      10/16/18   Document Copies re: stipulation regarding payment of Bank SNB legal fees                   2.80
                 and expenses (judge's copy)
      11/19/18   Document Copies re: stipulation re: continued use of cash collateral (judge's              3.20




                                                                              EXHIBIT 14, PAGE 203
Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                 Main Document   Page 218 of 261


                                          Marshack Hays LLP
Richard Marshack, Trustee                                                                         April 9, 2019
Re: Luminance Recovery Center, LLC                                                                Invoice 9247
I.D. 1015-114 - DAW                                                                                      Page 5

       Date        De scription                                                                       Amount
                   copy)
       12/04/18    Document Copies re: status report (Lillard v Luminance)                                 1.60
       01/03/19    Document Copies re: notice and motion for order authorizing operation of the           62.20
                   business
       01/04/19    Document Copies re: notice and motion for order authorizing operation of               25.40
                   business (judge's copies)
       01/22/19    Document Copies re: signature page of Richard Marshack to motion for                    2.20
                   order authorizing business operation (judge's copy)
       01/25/19    Document Copies re: OC withholding order response                                       1.80
Subtotal for E101 - Copying                                                                           1,479.76
E102 - Outside printing
       04/25/18 Outside copy service cash collateral, operate and abandon vehicles motion              1,107.17
                    Digicopy, Inc.
       06/12/18 Outside copy service Luminance motion to continue bank accounts/ turnover              1,185.68
                    notice Digicopy, Inc.
Subtotal for E102 - Outside printing                                                                  2,292.85
E104 - Facsimile
       07/17/18    Fax to re: fax to Sutter County Clerk re: document order form                           2.00
Subtotal for E104 - Facsimile                                                                             2.00
E105 - Telephone
       12/17/18 Telephone charge telephonic court appearance with Judge Gooding on                        86.00
                 12/17/18 CourtCall, LLC
Subtotal for E105 - Telephone                                                                            86.00
E106 - Online research
       05/01/18 Computer Research       re: pacer usage April, 2018                                       72.59
       06/14/18 Computer Research       re: pacer usage May, 2018                                         59.60
       07/01/18 Computer Research       re: pacer usage June 2018                                         94.60
       08/01/18 Computer Research       re: pacer usage, July 2018                                        55.00
       08/31/18 Computer Research       re: Pacer usage, August 2018                                      90.80
       09/30/18 Computer Research       re: pacer usage, September 2018                                   29.60
       11/01/18 Computer Research       re: Pacer usage, October 2018                                     22.70
       12/01/18    Computer Research re: Pacer Usage, November 2018                                       30.00
       01/01/19    Computer Research re: pacer usage, December 2018                                       18.22
       02/01/19    Computer Research re: Pacer usage, January 2019                                        35.80
Subtotal for E106 - Online research                                                                     508.91
E107 - Delivery services/messengers




                                                                              EXHIBIT 14, PAGE 204
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                               Main Document   Page 219 of 261


                                        Marshack Hays LLP
Richard Marshack, Trustee                                                                      April 9, 2019
Re: Luminance Recovery Center, LLC                                                             Invoice 9247
I.D. 1015-114 - DAW                                                                                   Page 6

      Date       De scription                                                                      Amount
      04/25/18   Deliver UCC search on 04/05/18 Citibusiness Card                                    28.00
      04/25/18   File motion to abandon property of the estate on 04/18/18 Citibusiness Card        181.00
      04/30/18   Federal Express to Luminance Health Group, Inc./ San Juan Capistran, CA             29.35
                 on 04/19/18 Federal Express
      04/30/18   Federal Express to Luminance Recovery Center LLC/ San Juan Capistran,                 29.35
                 CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Luminance Health Center Group Inc./ San Juan                       29.35
                 Capistran, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Luminance Health Recovery Center LLC/ San Juan                     29.35
                 Capistran, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Office of the US Trustee/ Santa Ana, CA on 04/19/18                29.35
                 Federal Express
      04/30/18   Federal Express to Yellowstone Capital West LLC Attn: Managing Member/                57.65
                 New York, NY on 04/19/18 Federal Express
      04/30/18   Federal Express to Queen Funding LLC Attn: Managing Member/ North                     57.65
                 Miami Beach, FL on 04/19/18 Federal Express
      04/30/18   Federal Express to Capistrano Enterprises LLC CT Corporation System/                  57.65
                 Southfield, MI on 04/19/18 Federal Express
      04/30/18   Federal Express to Capistrano Enterprises LLC Attn: Jennifer Anglin-                  29.35
                 Owens/ San Juan Capistran, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Capistrano Enterprises LP DBA Capistrano Business                  29.35
                 Center/ San Juan Capistran, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Chet Gates/ Laguna Niguel, CA on 04/19/18 Federal                  29.35
                 Express
      04/30/18   Federal Express to Conley Coastal Properties CO Karen V. Conley/ San                  29.35
                 Clemente, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Karen Conley CO Keller Williams OC/ San Clemente,                  44.35
                 CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Karen Conley/ San Clemente, CA on 04/19/18 Federal                 29.35
                 Express
      04/30/18   Federal Express to Hany George Bishay/ Irvine, CA on 04/19/18 Federal                 29.35
                 Express
      04/30/18   Federal Express to Jidai Liu/ Irvine, CA on 04/19/18 Federal Express                  29.35
      04/30/18   Federal Express to Luminance Yuba LLC/ San Juan Capistran, CA on                      29.35
                 04/19/18 Federal Express
      04/30/18   Federal Express to Pure Life Recovery LLC Attn: Managing Member/ San                  29.35
                 Clemente, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Pure Life Recovery LLC Cover Law PC/ Cheyenne,                     57.65
                 WY on 04/19/18 Federal Express
      04/30/18   Federal Express to Quishi Yang CO Suntrust Capital/ Walnut, CA on                     29.35
                 04/19/18 Federal Express




                                                                            EXHIBIT 14, PAGE 205
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                      Desc
                               Main Document   Page 220 of 261


                                        Marshack Hays LLP
Richard Marshack, Trustee                                                                     April 9, 2019
Re: Luminance Recovery Center, LLC                                                            Invoice 9247
I.D. 1015-114 - DAW                                                                                  Page 7

      Date       De scription                                                                     Amount
      04/30/18   Federal Express to Richman Bry/ Santa Monica, CA on 04/19/18 Federal               29.35
                 Express
      04/30/18   Federal Express to Robert Biondi/ Dana Point, CA on 04/19/18 Federal                 29.35
                 Express
      04/30/18   Federal Express to South Capistrano Enterprises/ San Juan Capistran, CA on           57.65
                 04/19/18 Federal Express
      04/30/18   Federal Express to South Capistrano Enterprises/ San Juan Capistran, CA on           29.35
                 04/19/18 Federal Express
      04/30/18   Federal Express to Sameh Karras/ Laguna Niguel, CA on 04/19/18 Federal               29.35
                 Express
      04/30/18   Federal Express to Sameh Karras/ Laguna Niguel, CA on 04/19/18 Federal               29.35
                 Express
      04/30/18   Federal Express to Aetna Inc./ Hartford, CT on 04/19/18 Federal Express              57.65
      04/30/18   Federal Express to Thomas Fase/ Newport Beach, CA on 04/19/18 Federal                23.90
                 Express
      04/30/18   Federal Express to Ford Motor Credit Company CT Corporation System/                  35.10
                 Dearborn, MI on 04/19/18 Federal Express
      04/30/18   Federal Express to Mercedes-Benz Financial Service/ Farmington Hills, MI             35.10
                 on 04/19/18 Federal Express
      04/30/18   Federal Express to American Honda Finance CT Corporation Systems/                    23.90
                 Torrance, CA on 04/19/18 Federal Express
      04/30/18   Federal Express to Michael Castanon/ Irvine, CA on 04/20/18 Federal                  29.35
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/20/18 Federal              9.48
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/23/18 Federal             17.26
                 Express
      04/30/18   Federal Express return to Layla Buchanan/ Irvine, CA on 04/23/18 Federal              0.00
                 Express
      04/30/18   File motion to abandon and reject lease at USBC/SA on 04/19/18                        7.50
                 Nationwide Legal, Inc.
      04/30/18   File notice and emergency motion at USBC/SA on 04/20/18 Nationwide                    7.50




                                                                          EXHIBIT 14, PAGE 206
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                               Main Document   Page 221 of 261


                                        Marshack Hays LLP
Richard Marshack, Trustee                                                                       April 9, 2019
Re: Luminance Recovery Center, LLC                                                              Invoice 9247
I.D. 1015-114 - DAW                                                                                    Page 8

      Date       De scription                                                                       Amount
                 Legal, Inc.
      04/30/18   File declaration re telephonic notice of hearing at USBC/SA on 04/24/18                 7.50
                 Nationwide Legal, Inc.
      04/30/18   File notice of proposed order and statement at USBC/SA on 04/25/18                      7.50
                 Nationwide Legal, Inc.
      04/30/18   File lodged order re abandon vehicles at USBC/SA on 04/27/18 Nationwide                 7.50
                 Legal, Inc.
      05/09/18   Federal Express returned to Layla Buchanan/ Irvine, CA on 04/23/18                      9.52
                 Federal Express
      05/09/18   Federal Express returned to Layla Buchanan/ Irvine, CA on 04/24/18                     12.62
                 Federal Express
      05/16/18   File lodged order granting trustee motion at USBC/SA on 04/27/18                        7.50
                 Nationwide Legal, Inc.
      05/21/18   Federal Express to Attn: Facility Manager/ San Juan Capistran, CA on                    9.47
                 05/11/18 Federal Express
      05/31/18   File notice of lodgment of order at USBC/SA on 05/04/18 Nationwide Legal,               7.50
                 Inc.
      05/31/18   File stipulation re state court action at USBC/SA on 05/08/18 Nationwide                7.50
                 Legal, Inc.
      05/31/18   File audio recording form file, conform, return at USBC/SA on 05/15/18                178.00
                 Nationwide Legal, Inc.
      05/31/18   Deliver please pick up cd's and return to USBC/SA on 05/16/18 Nationwide               14.75
                 Legal, Inc.
      06/15/18   File notices and emergency motions at USBC/SA on 06/07/18 Nationwide                    7.50
                 Legal, Inc.
      06/15/18   Deliver notice x2 motion x2 to US Trustee's Office/ Santa Ana, CA on                   30.50
                 06/07/18 Nationwide Legal, Inc.
      06/15/18   File supplemental position and declaration at USBC/SA on 06/08/18                       7.50
                 Nationwide Legal, Inc.
      06/15/18   File notice of continued hearing at USBC/SA on 06/12/18 Nationwide Legal,               7.50
                 Inc.
      06/15/18   File declaration no party requested hearing on motion at USBC/SA on                     7.50
                 06/14/18 Nationwide Legal, Inc.
      06/19/18   Federal Express to Capistrano Enterprises I, LLC/ Southfield, MI on 06/07/18           17.64
                  Federal Express
      06/19/18   Federal Express to Collectrx, Inc./ Bethesda, MD on 06/07/18 Federal                   32.64
                 Express
      06/19/18   Federal Express to Dreamscape Marketing, LLC/ Columbia, MD on 06/07/18                 17.64
                  Federal Express
      06/19/18   Federal Express to First & Last Solutions, LLC/ Auburn, WA on 06/07/18                 18.52
                 Federal Express
      06/19/18   Federal Express to Ford Motor Credit Company/Dearborn, MI on 06/07/18                  17.64




                                                                           EXHIBIT 14, PAGE 207
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                               Main Document   Page 222 of 261


                                        Marshack Hays LLP
Richard Marshack, Trustee                                                                      April 9, 2019
Re: Luminance Recovery Center, LLC                                                             Invoice 9247
I.D. 1015-114 - DAW                                                                                   Page 9

      Date       De scription                                                                      Amount
                 Federal Express
      06/19/18   Federal Express to Infinity Behavioral Health/ Fort Lauderdale, FL on                 17.64
                 06/07/18 Federal Express
      06/19/18   Federal Express to Mercedes-Benz Financial Services/ Farmington Hills, MI             17.64
                 on 06/07/18 Federal Express
      06/19/18   Federal Express to Pure Life Recovery, LLC/ Cheyenne, WY on 06/07/18                  15.17
                 Federal Express
      06/19/18   Federal Express to South Capistrano Enterprises/ Southfield, MI on 06/07/18           17.64
                 Federal Express
      06/19/18   Federal Express to United Health Care Insurance COM/ Hartford, CT on                  17.64
                 06/07/18 Federal Express
      06/19/18   Federal Express to Patrick L. Huffstickler/ San Antonio, TX on 06/07/18               15.39
                 Federal Express
      06/19/18   Federal Express to Karen Paholak Manager/ Livonia, MI on 06/07/18                     17.64
                 Federal Express
      06/19/18   Federal Express to John D. Buchanan/ Dallas, TX on 06/07/18 Federal                   15.39
                 Express
      06/19/18   Federal Express returned to Layla Buchanan/ Irvine,CA on 06/09/18 Federal             11.52
                 Express
      06/21/18   Deliver to 27 Diamonds/ Westminister, CA on 06/07/18 Golden State                     14.60
                 Overnight
      06/21/18   Deliver to American Honda Finance/ Torrance, CA on 06/07/18 Golden                    21.41
                 State Overnight
      06/21/18   Deliver to Baygrape Technology/ Ladera Ranch, CA on 06/07/18 Golden                   21.41
                 State Overnight
      06/21/18   Deliver to CA Billing/ Costa Mesa, CA on 06/07/18 Golden State Overnight              14.60
      06/21/18   Deliver to Capistrano Enterprises/ San Juan Capistrano, CA on 06/07/18                21.41
                 Golden State Overnight
      06/21/18   Deliver to Capistrano Enterprises/ San Juan Capistrano, CA on 06/07/18                14.60
                 Golden State Overnight
      06/21/18   Deliver to Chet Gates/ Laguna Niguel, CA on 06/07/18 Golden State                     14.60
                 Overnight
      06/21/18   Deliver to Conley Coastal Prope/ San Clemente, CA on 06/07/18 Golden                  21.41
                 State Overnight
      06/21/18   Deliver to Hany George Bishay/ Irvine, CA on 06/07/18 Golden State                    14.60
                 Overnight
      06/21/18   Deliver to Jiadai Liu/ Irvine, CA on 06/07/18 Golden State Overnight                  14.60
      06/21/18   Deliver to Kaiser Foundation/ Los Angeles, CA on 06/07/18 Golden State                21.41
                 Overnight
      06/21/18   Deliver to Karen Conley/ San Clemente, CA on 06/07/18 Golden State                    21.41
                 Overnight




                                                                           EXHIBIT 14, PAGE 208
Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                       Desc
                               Main Document   Page 223 of 261


                                        Marshack Hays LLP
Richard Marshack, Trustee                                                                      April 9, 2019
Re: Luminance Recovery Center, LLC                                                             Invoice 9247
I.D. 1015-114 - DAW                                                                                  Page 10

      Date       De scription                                                                      Amount
      06/21/18   Deliver to Karen Conley/ San Clemente, CA on 06/07/18 Golden State                  14.60
                 Overnight
      06/21/18   Deliver to Power Digital Market/ San Diego, CA on 06/07/18 Golden State               14.60
                 Overnight
      06/21/18   Deliver to Pure Life Recovery/ San Clemente, CA on 06/07/18 Golden State              21.41
                 Overnight
      06/21/18   Deliver to C/O Suntrust Capital/ Walnut, CA on 06/07/18 Golden State                  14.60
                 Overnight
      06/21/18   Deliver to Richman Bry/ Santa Monica, CA on 06/07/18 Golden State                     21.41
                 Overnight
      06/21/18   Deliver to Robert Biondi/ Dana Point, CA on 06/07/18 Golden State                     14.60
                 Overnight
      06/21/18   Deliver to As Trustee of Karras/ Laguna Niguel, CA on 06/07/18 Golden                 21.41
                 State Overnight
      06/21/18   Deliver to Sameh Karras/ Laguna Niguel, CA on 06/07/18 Golden State                   14.60
                 Overnight
      06/21/18   Deliver to South Capistrano/ San Juan Capistrano, CA on 06/07/18 Golden               14.60
                 State Overnight
      06/21/18   Deliver to Thinkbasic, Inc./ San Diego, CA on 06/07/18 Golden State                   14.60
                 Overnight
      06/21/18   Deliver to MarshackHays LLP/ Irvine, CA on 06/08/18 Golden State                      21.41
                 Overnight
      06/30/18   File substitution of attorney and request at USBC/SA on 06/22/18                       7.50
                 Nationwide Legal, Inc.
      06/30/18   File notice to defendant and another summons at USBC/SA on 06/29/18                    7.50
                 Nationwide Legal, Inc.
      07/15/18   File notice of withdrawal at USBC/SA on 07/09/18 Nationwide Legal, Inc.                7.50
      07/15/18   File declaration no party requested a hearing on motion at USBC/SA on                  7.50
                 07/11/18 Nationwide Legal, Inc.
      07/24/18   Federal Express to Anthony Arnaudy/ Coronado, CA on 07/12/18 Federal                  18.80
                 Express
      07/31/18   Federal Express to Alleon Capital Partners LLC/ San Francisco, CA on                  11.66
                 07/24/18 Federal Express
      07/31/18   Federal Express to Alleon Capital Partners, LLC/ Teaneck, NJ on 07/27/18              15.77
                 Federal Express
      07/31/18   Federal Express to Pam Kraus/ Irvine, CA on 07/30/18 Federal Express                   9.69
      07/31/18   Federal Express returned to Layla Buchanan/ Irvine, CA on 07/24/18                     9.12
                 Federal Express
      07/31/18   File stipulation re continued use of cash collateral at USBC/SA on 07/25/18            7.50
                 Nationwide Legal, Inc.
      07/31/18   File request and declaration at USBC/SA on 07/27/18 Nationwide Legal, Inc.             7.50




                                                                          EXHIBIT 14, PAGE 209
Case 8:18-bk-10969-SC           Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                         Desc
                                Main Document   Page 224 of 261


                                         Marshack Hays LLP
Richard Marshack, Trustee                                                                         April 9, 2019
Re: Luminance Recovery Center, LLC                                                                Invoice 9247
I.D. 1015-114 - DAW                                                                                     Page 11

       Date       De scription                                                                        Amount
       08/15/18   File notice and motion for order at USBC/SA on 08/03/18 Nationwide Legal,              7.50
                  Inc.
       08/15/18   File stipulation re use of collateral at USBC/SA on 08/14/18 Nationwide                  7.50
                  Legal, Inc.
       08/15/18   Federal Express to Alleon Capital Partners LLC/ Teaneck, NJ on 08/13/18                 15.73
                  Federal Express
       08/31/18   File declaration no party requested a hearing on motion at USBC/SA on                    7.50
                  08/22/18 Nationwide Legal, Inc.
       08/31/18   File notices and motions for order at at USBC/SA on 08/23/18 Nationwide                  7.50
                  Legal, Inc.
       10/31/18   File stipulation re payment of legal fees at USBC/SA on 10/16/18                         7.50
                  Nationwide Legal, Inc.
       11/30/18   File stipulation re cash collateral at USBC/SA on 11/19/18 Nationwide Legal,             7.50
                  Inc.
       12/31/18   Federal Express to Alleon Capital Partners LLC/ Teaneck, NJ on 12/20/18                 17.31
                  Federal Express
       01/15/19   File notice and motion for order at USBC/SA on 01/04/19 Nationwide Legal,                7.50
                  Inc.
       01/31/19   File please deliver courtesy copies to Honorable Clarkson at USBC/SA on                  7.50
                  01/22/19 Nationwide Legal, Inc.
Subtotal for E107 - Delivery services/messengers                                                      2,609.33
E108 - Postage
       04/25/18   Postage re: notice of proposed granting emergency motion and statement                  25.30
                  regarding cash collateral
       04/25/18   Postage re: documents on 04/19/18 Citibusiness Card                                    113.40
       05/04/18   Postage re: notice of lodgment of order                                                 32.04
       05/07/18   Postage re: stipulation re: state court action against Michael Castanon                 17.39
       05/10/18   Postage re: notice of application to employ Marshack Hays as general counsel            11.28
       05/11/18   Postage re: notice of continued hearing re: trustee motion to dismiss case              20.49
       05/25/18   Postage re: notice of motion for order to limit notice of certain matters              140.53
                  requiring notice to creditors
       06/07/18   Postage re: notice and emergency motion for order to compel Comerica Bank               33.00
                  to turnover funds, notice and emergency motion for order authorizing
                  continued maintenance of existing bank accounts
       06/07/18   Postage re: notice of Chapter 7 Trustee's emergency motion for order to                113.90
                  compel Comerica Bank to turnover funds on hand, to maintain existing bank,
                  and request for payment of legal fees, Chapter 7 Trustee's emergency motion
                  for order to compel Comerica Bank to turnover funds on hand, to maintain
                  existing bank, and request for payment of legal fees with memorandum of
                  points and authorities and declaration of Richard A. Marshack and PK in
                  support, notice of Trustee's emergency motion for order authorizing continued




                                                                            EXHIBIT 14, PAGE 210
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                        Desc
                                   Main Document   Page 225 of 261


                                          Marshack Hays LLP
Richard Marshack, Trustee                                                                           April 9, 2019
Re: Luminance Recovery Center, LLC                                                                  Invoice 9247
I.D. 1015-114 - DAW                                                                                       Page 12

       Date       De scription                                                                          Amount
                  maintenance of existing bank accounts for a limited period pursuant to U.S.C.
                  §§105, 345, and 363; Chapter 7 Trustee's emergency motion for order
                  authorizing continued maintenance of existing bank accounts for a limited
                  period pursuant to U.S.C. §§105, 345, and 363 with memorandm of points and
                  authorities and declaration of Richard A. Marshack in support,
       06/11/18   Postage re: notice of continued hearing re: trustee emergency motion                      25.38
       06/28/18   Postage re: early meeting status conference, another summons and notice of                 4.94
                  status conference, substitution of attorney, complaint, and notice to defendant
       07/24/18   Postage re: stipulation re: continued use of cash collateral                               0.94
       08/02/18   Postage re: notice of motion for order authorizing continued maintenance of               24.91
                  existing bank accounts
       08/08/18   Postage re: letter to compel turnover                                                      0.94
       08/31/18   Postage re: notice and motion for order authorizing filing of petition                    12.55
       12/04/18   Postage re: status report (Lillard v Luminance)                                            0.94
       01/03/19   Postage re: notice and motion for order authorizing operation of the business             34.85
       01/25/19   Postage re: OC withholding order response                                                  0.47
Subtotal for E108 - Postage                                                                               613.25

E109 - Local travel
       04/27/18 Travel to and parking at hearings on emergency motions on 04/26/18 David                    19.00
                    Wood
       05/31/18 Travel to and parking at 341(a) meeting of creditors on 05/15/18 David Wood                 13.18
Subtotal for E109 - Local travel                                                                           32.18
                                                               Total Disburse me nts                    7,624.28




                                                                               EXHIBIT 14, PAGE 211
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 226 of 261




                                                  EXHIBIT 15
  Case 8:18-bk-10969-SC            Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                                   Main Document   Page 227 of 261




                                                  T ax I D # 2 6 -4 5 0 3 1 7 4




Richard Marshack, Trustee                                                                        Invoice 9250
870 Roosevelt Avenue                                                                              April 9, 2019
Irvine, CA 92620

ID: 1015-115 - DAW
Re: Luminance Health Group

For Services Rendered Through February 28, 2019

           Current Disbursements                                       309.84
           Total Current Charges                                                                      309.84

                                                                                     Total Due       309.84




                                                                                  EXHIBIT 15, PAGE 212
Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                             Main Document   Page 228 of 261


                                    Marshack Hays LLP

Richard Marshack, Trustee                                                 April 9, 2019
Re: Luminance Health Group                                                Invoice 9250
I.D. 1015-115 - DAW                                                             Page 2




                                                          EXHIBIT 15, PAGE 213
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 229 of 261




                                                  EXHIBIT 16
 Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                Main Document   Page 230 of 261

PARTNERS

RICHARD A. MARSHACK

Richard A. Marshack is a founding member of the firm of Marshack Hays LLP. He was born in
Las Vegas, Nevada, June 21, 1958. He graduated from University of California at Irvine in 1979
with a Bachelor of Arts degree and California Western School of Law (J.D. Magna Cum Laude,
1982). Recipient, American Jurisprudence Award: Agency and Partnership. Staff Writer, 1980-
1981 and Lead Articles Editor, 1981-1982 California Western Law Review. He was admitted to
the California Bar in 1982 and the U. S. District Court, Central and Southern Districts of California
and U. S. Court of Appeals, Ninth Circuit, 1984.

Mr. Marshack was Law Clerk to the Honorable Folger Johnson, Chief Judge, United States
Bankruptcy Court, District of Oregon, 1982-1984, and an Adjunct Professor: Bankruptcy Law,
Western States University College of Law, Bankruptcy Law, 1993; Bankruptcy Law, University
of California, Irvine, 1985-1992.

Mr. Marshack has authored several articles, including: “The Toxic Claim: Using Bankruptcy Law
to Limit Environmental Liabilities,” California Bankruptcy Journal, Volume 19, Number 3, 1991;
“Recent Developments Under Section 546 of the Bankruptcy Code,” Tactics for Unsecured
Creditors of Bankrupt Debtors,” California Lawyer 21, August, 1984; “Adequate Protection for
the Unsecured Creditor Under the Bankruptcy Code”, Commercial Law Journal 621, December
1983; “Recent Developments for Reclaiming Goods Under the Bankruptcy Code and the Uniform
Commercial Code, “Uniform Commercial Code Law Journal 187, July, 1983; “Reclamation of
Goods Under the Bankruptcy Code,” Oregon Debtor-Creditor News Letter, I, July 1983; “Sindell
vs. Abbot Laboratories: Is Market Share Liability the Best Remedy to the DES Controversy”
California Western Law Review 143, 1981.

Memberships: Orange County Bankruptcy Forum, Director and President 1995-96; Orange
County Bar Association (Commercial Law & Bankruptcy Section), Chairman, 1989; California
State Bar Association; Commercial Law League of America; Los Angeles Bankruptcy Forum.

Panel Bankruptcy Trustee for U.S. Bankruptcy Court, Central District of California, 1985 -
Present.

D. EDWARD HAYS

D. Edward Hays, is a founding member of the firm of Marshack Hays LLP. He was born in Los
Angeles, California. He graduated with honors from California State University at Fullerton in
1989 with a Bachelor of Arts degree in Business. He graduated from the University of Southern
California Law Center in 1992 where he was a member of the Hale Moot Court Honors program.
Mr. Hays was admitted to practice in 1992. Ed has been certified as a bankruptcy law specialist by
the State Bar of California.




4820-8433-8821, v. 2/9999-100


                                                                      EXHIBIT 16, PAGE 214
 Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57             Desc
                                Main Document   Page 231 of 261

Mr. Hays currently serves on the Board of Directors for the following organizations: Legal Aid
Society of Orange County; and University of Southern California Law School Annual Fund. He
has previously served on the Board for the Cal State University Fullerton Alumni Association; and
the Cal State University Fullerton Philanthropic Foundation. In 2004-2005, Mr. Hays served as
the President of the Cal State Fullerton Alumni Association and was selected that year as a CSUF
Volunteer of the Year. In 2004, Mr. Hays was the Chair of the Resolutions Committee for the
Orange County Bar Association and has served as a delegate to the State Bar Conference on behalf
of Orange County every year since 1995.

Ed focuses his practice on bankruptcy and litigation matters. In 2000 and 2017, he was the Chair
of the Commercial Law & Bankruptcy Section of the Orange County Bar Association. He also has
served as a Director or member of the following organizations: the Inland Empire Bankruptcy
Forum; the Orange County Bankruptcy Forum; the William P. Gray Legion Lex American Inns of
Court, the Federal Bar Association, and the Executive Council for the College of Business at Cal
State Fullerton. In 1998 and 1999, Mr. Hays also served as a Judge Pro Tem for the Superior Court
of the State of California, County of Los Angeles. Ed has been selected on numerous occasions to
present continuing education lectures on various legal topics including bankruptcy, litigation,
exemptions, and legal research. He also served on the Central District Task Force for Amendments
to the Local Bankruptcy Rules.

In 2004, Ed won the State Bar 5k race and, in 2005 and 2006, was the runner-up. He also actively
participates in endurance events completing full-distance Ironman Triathlons in 2000 and 2003;
eight half-Ironman races between 1999 and 2016; and a 50- mile ultra-run in 2009; and multiple
marathons across the world including New York, Los Angeles, Rome, St. George, and the Madison
Valley in Montana.

Ed’s published cases include: In re Continental Capital & Credit, 158 B.R. 828 (Bankr. C.D. Cal.
1993); In re Turner, 186 B.R. 108 (9th Cir. BAP 1995); In re National Environmental Waste
Corporation, 191 B.R. 832 (Bankr. C.D. Cal. 1996) aff’d 129 F.3d 1052 (9th Cir. 1997); In re
Metz, 225 B.R. 173 (9th Cir. BAP 1998); Blonder v. Cumberland Engineering, (1999) 71
Cal.App.4th 1057, 84 Cal.Rptr.2d 216; In re Kuraishi, 237 B.R. 172 (Bankr. C.D. Cal. 1999); In
re Kim, 257 B.R. 680 (9th Cir. BAP 2000); In re Dudley, 249 F.3d 1170 (9th Cir. 2001); In re Dick
Cepek, 339 B.R. 730 (9th Cir. BAP 2006); In re Rinard, 451 B.R. 12 (Bankr. C.D. Cal. 2011); and
In re Four Star Financial Services, Inc., 444 B.R. 428 (Bankr. C.D. Cal. 2011) rev’d 469 B.R. 30
(C.D. Cal. 2012); and In re Cass, 476 B.R. 602 (Bankr. C.D. Cal. 2012). In re Cusimano, 2013
WL 9736597 (Bankr. C.D.Cal. 2013); Stahl v. Whelan Elec., Inc. (In re Modtech Holdings), 503
B.R. 737 (Bankr. C.D.Cal. 2013); In re DRI Cos., 552 B.R. 195 (Bankr. C.D.Cal. 2016); Brace v.
Speier (In re Brace), 566 B.R. 13 (9th Cir. BAP 2017); and Cal. Corr. Peace Officers Ass’n Ben.
Trust Fund v. Corbett (In re Corbett), 2017 U.S.Distr. Lexis 108925 (E.D.Cal. 2017).

Ed and his wife, Sarah Cate Hays, have also co-authored the following law review articles
published in the California Bankruptcy Journal:
    The Client Without a Remedy and the Windfall Estate – The Case for Debtor Ownership of
       Malpractice Claims Against Bankruptcy Counsel (32 Cal. Bank. J. 65 (2012));
    The Same Love – Marriage Equality in Bankruptcy Post-DOMA and the Evolving Rights
       of Registered Domestic Partners (33 Cal. Bank. J. 49 (2014)); and




4820-8433-8821, v. 2/9999-100


                                                                    EXHIBIT 16, PAGE 215
  Case 8:18-bk-10969-SC         Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                Main Document   Page 232 of 261

        Good Help Is Hard to Fund: The Problem of Earned Upon Receipt Retainers and Pre-
         Funded Litigation in Bankruptcy (33 Cal. Bankr. J. 421 (2016)).


CHAD V. HAES

Chad V. Haes focuses his practice areas include bankruptcy litigation, business and civil litigation,
lender liability, and creditors’ rights. Mr. Haes’ litigation experience includes representing
institutional lenders in actions related to lien priority and wrongful foreclosure, prosecuting and
enforcing mechanic’s liens, seeking unlawful detainer judgments on behalf of secured lenders and
representing creditors, debtors and trustees in the bankruptcy context.
Mr. Haes is a California native who earned his Bachelor of Arts degree from Azusa Pacific
University in 2004 and his law degree from Southwestern Law School in 2008. Prior to joining
Marshack Hays, Mr. Haes served a two-year term as the judicial law clerk to the Honorable
Meredith A. Jury of the United States Bankruptcy Court for the Central District of California,
Riverside Division. Mr. Haes also externed for Honorable Samuel L. Bufford of the United States
Bankruptcy Court for the Central District of California, Los Angeles Division.

While in law school, Mr. Haes was a member of the Moot Court Honors Program and the recipient
of the John J. Schumacher full-tuition scholarship, the Equal Justice America fellowship, the Wiley
W. Manuel Award for Pro Bono Legal Services and the CALI Excellence Award for Constitutional
Law. Mr. Haes was also selected as a finalist oralist and finalist writer in the Southwestern First-
Year Intramural Moot Court Competition and a finalist oralist in the Rendigs National Products
Liability Moot Court Competition.

DAVID A. WOOD

David A. Wood focuses his practice areas include bankruptcy litigation, business and civil
litigation, lender liability, and creditors’ rights.

Mr. Wood earned his Bachelor of Arts degree from Biola University in 2003, where he graduated
magna cum laude. Thereafter, Mr. Wood was a senior associate at Alfred Gobar Associates, a firm
specializing in developing econometric modeling systems to evaluate land development
opportunities, and the existence of economic blight. He earned his law degree from Chapman
University School of Law in 2010, where he graduated in the top 6% of his class. Prior to joining
Marshack Hays, Mr. Wood served a two-and-a-half year term as the judicial law clerk to the
Honorable Erithe A. Smith of the United States Bankruptcy Court for the Central District of
California, Santa Ana Division. Mr. Wood also externed for Honorable Theodor C. Albert of the
United States Bankruptcy Court for the Central District of California, Santa Ana Division.

While in law school, Mr. Wood was a symposium editor for the Chapman Law Review and the
recipient of the CALI Excellence Award for Immigration Law and Select Topics in American Law.




4820-8433-8821, v. 2/9999-100


                                                                       EXHIBIT 16, PAGE 216
 Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                Main Document   Page 233 of 261

ATTORNEYS

KRISTINE A. THAGARD focuses her practice on contract, construction, loan enforcement
(including lender’s right to insurance proceeds and guarantees), purchase and sale transactions,
partnership dispute, toxic cleanup and environmental contamination, broker malfeasance,
fiduciary duty (broker/agent, partnership and trust), and insurance (negotiation, bad faith, and
declaratory relief). She has significant litigation experience in multi-party complex construction
defect actions, all aspects of general/commercial liability defense (construction, product and
premise liability), subrogation, and real estate (broker/agent, contract, title, contract and fraud).

Ms. Thagard was born in Lynwood, California and graduated cum laude from Menlo College
where she served on the Board of Trustees for 9 years. She received her J.D. from the University
of Southern California in 1980. While in law school she served as a judicial extern to the Honorable
Robert Kingsly, Second Appellate District Court of Appeal. She is admitted to practice in both
California (1980) and Nevada (2001) as well as the Federal Courts of both states. She also holds a
California Real Estate Broker’s License.

MATTHEW W. GRIMSHAW focuses his practice on insolvency law and litigation. He
represents parties in all aspects of bankruptcy matters and out-of-court restructurings. He also has
significant experience litigating and advising clients on issues resulting from the debtor-creditor
relationship, including the enforcement of notes and guarantees, writs of attachment, receiverships,
wrongful foreclosures, mortgage elimination scams, and injunctions.

Mr. Grimshaw was born in Mesa, Arizona. He graduated from Brigham Young University with a
Bachelor of Arts degree in Economics. He graduated with honors from Willamette University
College of Law, where he served as the editor-in-chief of the school’s Journal of International Law
and Dispute Resolution. Mr. Grimshaw was admitted to practice law in California in 2000.

Mr. Grimshaw served a two-year term as a judicial law clerk to the Honorable John E. Ryan.
During his first year, Mr. Grimshaw served as Judge Ryan’s trial law clerk. During his second
year, when Judge Ryan was the chief judge of the Bankruptcy Appellate Panel of the Ninth Circuit
Court of Appeals, Mr. Grimshaw served as his appellate law clerk.

Mr. Grimshaw has been asked on many occasions to present lectures on various subjects, including
bankruptcy, creditors’ rights, and legal ethics. He has published numerous articles on bankruptcy-
related topics. In 2006, he was also appointed by Ninth Circuit Court of Appeals to serve on the
committee that evaluated candidates and made recommendations as to who should fill existing
vacancies on the United States Bankruptcy Court for the Central District of California.

Mr. Grimshaw is a long-time member of the Board of Directors for the Orange County Bankruptcy
Forum. He also served as Chair of the Commercial Law and Bankruptcy Section of the Orange
County Bar Association.

Mr. Grimshaw enjoys spending time with his family, reading, and traveling. Mr. Grimshaw is
conversant in Spanish. He is an Eagle Scout and continues to be actively involved with the Boy
Scouts of America.




4820-8433-8821, v. 2/9999-100


                                                                      EXHIBIT 16, PAGE 217
 Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                Main Document   Page 234 of 261

JUDITH E. MARSHACK is an Associate with Marshack Hays LLP. She was born in Inglewood,
CA. Ms. Marshack graduated from the California State University, Long Beach in 1982 and from
Western State University, College of Law in 1992, and was admitted to practice law in 1992.

LAILA MASUD focuses her practice in bankruptcy and business litigation, including lender
liability and creditors’ rights.
Ms. Masud graduated cum laude from the University of California, Irvine in 2012. She earned her
law degree from Pepperdine University School of Law in 2016. She was admitted to practice law
in California in 2016. Prior to joining Marshack Hays, Ms. Masud served as a judicial law clerk to
the Honorable Thomas B. Donovan at the United States Bankruptcy Court for the Central District
of California, Los Angeles Division.

During law school, as an extern for the Honorable Vincent P. Zurzolo at the United States
Bankruptcy Court for the Central District of California, Los Angeles Division, she served on the
Rules Committee where she conducted research and wrote on various issues of bankruptcy law,
including local court forms, rules and procedures. She also served as a student leader and was
nominated for The Parris Institute for Professional Formation Award for Excellence in Leadership
and Excellence in Peacemaking. Ms. Masud is conversant in Spanish, Urdu and Hindi.
Ms. Masud currently serves on the Orange County Bar Association’s Commercial Law and
Bankruptcy Section as its Secretary/Treasurer.
TINHO MANG is an attorney at Marshack Hays. He recently earned his Juris Doctorate from the
University of Southern California, Gould School of Law, and prior to that, graduated magna cum
laude from the University of California, Los Angeles. While at law school, Mr. Mang served as
the Executive Senior Editor of the Southern California Review of Law and Social Justice. He also
served two full-time summers and one part-time fall semester as an extern in the United States
Bankruptcy Court for the Central District of California for the Honorable Scott C. Clarkson.
During his externship in bankruptcy court, Mr. Mang developed a deep appreciation for the
intricacies of bankruptcy practice, participating substantially in a wide variety of bankruptcy
matters ranging from Chapter 11 confirmations, adversarial proceedings for lien avoidance, and a
trial seeking to avoid a preferential or fraudulent transfer.

Mr. Mang was sworn in as a member of the California State Bar on November 27, 2018.


PARALEGALS AND TRUSTEE ADMINISTRATORS

PAMELA KRAUS, Trustee Case Administrator and Paralegal 1990 to Present; Education:
Coastline Community College, Costa Mesa (A.A. 2004); Legal Assistant Training Program,
Coastline Community College, American Bar Association Certification (Completion 2004).
Member: Orange County Paralegal Association; Orange County Bankruptcy Forum; National
Association of Bankruptcy Trustees.




4820-8433-8821, v. 2/9999-100


                                                                    EXHIBIT 16, PAGE 218
 Case 8:18-bk-10969-SC          Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                Main Document   Page 235 of 261

CHANEL MENDOZA, Experience: Ms. Mendoza is a seasoned litigation and bankruptcy Legal
Assistant/Paralegal. She obtained her Legal Secretary Certificate from Watterson College in 1992.
She has more than twenty years of law related experience comprising of workers’ compensation,
personal injury, business litigation, employment law, and bankruptcy, all while working under the
direct supervision of active members of the California State Bar. Ms. Mendoza has also worked
fourteen of those years under the direction and supervision of Marshack Hays LLP’s founding
partner, D. Edward Hays. Ms. Mendoza has federal and state court experience, including extensive
trial and appellate knowledge. Ms. Mendoza is a former Board Member of NALS and is a current
member of the National Notary Association and Orange County Legal Secretaries Association,
Inc.

LAYLA BUCHANAN, Experience: Ms. Buchanan has over eighteen years of law related
experience working in civil, bankruptcy and family law, while working under the direct
supervision of active members of the California State Bar. Member: Orange County Legal
Secretaries Association, Orange County Paralegal Association, and a current member of the
National Notary Association. Ms. Buchanan has extensive knowledge in all aspects of state and
federal court litigation and bankruptcy practices.

CYNTHIA BASTIDA, Experience: Ms. Bastida has over twenty years of experience working as
a Legal Assistant/Paralegal. She has her Paralegal Certificate (completion in 1991) and earned a
Bachelor of Arts in Psychology from California State University Fullerton in 2004. She has a wide
range of experience from civil litigation, bankruptcy, product liability, lemon law, real estate and
corporate law as well as eminent domain. Her skills include: Legal research, trial preparation along
with drafting numerous fee applications, petitions, proofs of claim, notices, motions and discovery.
Cynthia is a member of Orange County Legal Secretary Association (OCLSA).

LAURIE MCPHERSON, Trustee Case Administrator 2007 to present; Trustee field agent and/
paraprofessional 1988 to 2007; Experience: Twenty years of law related experience as a
bankruptcy trustee paraprofessional working under the direct supervision of active members of the
California State Bar and attorneys who practice in federal courts located in California.

KATHLEEN FREDERICK, Experience: Mrs. Frederick is a Junior Paralegal with Marshack
Hays LLP. Mrs. Frederick graduated from the University of California, Los Angeles in 2008 with
a bachelor’s degree in English. She obtained her Paralegal Certificate from Coastline Community
College’s ABA accredited program in May of 2018. She has been working with the firm for more
than five years and has over ten years legal experience. Mrs. Frederick is a member of the Orange
County Paralegal Association and the National Association of Legal Assistants.




4820-8433-8821, v. 2/9999-100


                                                                      EXHIBIT 16, PAGE 219
Case 8:18-bk-10969-SC              Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57          Desc
                                   Main Document   Page 236 of 261

Billing Rates:

 Partners                       Rates   Of Counsel            Rates   Paralegals           Rates
 Richard A. Marshack            $650    Kristine A. Thagard   $530    Pamela Kraus         $270
 D. Edward Hays                 $650    Matthew W. Grimshaw   $500    Chanel Mendoza       $240
 Chad V. Haes                   $450    Associates            Rates   Layla Buchanan       $240
 David A. Wood                  $450    Judith E. Marshack    $410    Cynthia Bastida      $240
                                        Laila Masud           $350    Laurie McPherson     $175
                                        Tinho Mang            $300    Kathleen Frederick   $175




4820-8433-8821, v. 2/9999-100


                                                                      EXHIBIT 16, PAGE 220
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 237 of 261




                                                  EXHIBIT 17
                                                                   Case 8:18-bk-10969-SC    Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57           Desc
                                                                                            Main Document   Page 238 of 261
                                                                      Case 8:18-bk-10969-SC    Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06      Desc
                                                                                               Main Document     Page 1 of 19


                                                                      1 Jeffrey I. Golden, State Bar No. 133040
                                                                        jgolden@wgllp.com
                                                                      2 Beth E. Gaschen, State Bar No. 245894
                                                                        bgaschen@wgllp.com
                                                                      3 WEILAND GOLDEN GOODRICH LLP
                                                                        650 Town Center Drive, Suite 950
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Proposed Attorneys for
                                                                        Debtors and Debtors-in-Possession
                                                                      7
                                                                      8                        UNITED STATES BANKRUPTCY COURT

                                                                      9                         CENTRAL DISTRICT OF CALIFORNIA

                                                                     10                                 SANTA ANA DIVISION

                                                                     11 In re                                      Case No. 8:18-bk-10969-SC and 8:18-bk-
                                                                                                                   10972-SC
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 LUMINANCE RECOVERY CENTER, LLC,
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                        a California limited liability company, et al., Chapter 11
                                                                     13
                                                                                               Debtors and              NOTICE OF EX PARTE MOTION AND EX
                                                                     14                        Debtors-in-Possession. PARTE MOTION FOR JOINT
                                                                                                                        ADMINISTRATION PURSUANT TO 11
                              Tel 714-966-1000




                                                                     15 Affects:                                        U.S.C. § 105(a), FEDERAL RULE OF
                                                                                                                        BANKRUPTCY PROCEDURE 1015, AND
                                                                     16     All Debtors                                 LOCAL BANKRUPTCY RULE 1015-1;
                                                                                                                        MEMORANDUM OF POINTS AND
                                                                     17     Luminance Recovery Center, LLC,             AUTHORITIES; AND DECLARATIONS OF
                                                                        ONLY                                            ANTHONY ARNAUDY AND BETH E.
                                                                     18                                                 GASCHEN FILED IN SUPPORT THEREOF
                                                                            Luminance Health Group, Inc., a
                                                                     19 California corporation, ONLY                    [No Hearing Required Pursuant to Local
                                                                                                                        Bankruptcy Rules 1051-1 and 9013-1(q)]
                                                                     20
                                                                     21

                                                                     22
                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                     27

                                                                     28
                                                                          1159925.1                                                 EX PARTE MOTION FOR JOINT
                                                                                                                                              ADMINISTRATION



                                                                                                                               EXHIBIT 17, PAGE 221
                                                                   Case 8:18-bk-10969-SC       Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                                                                               Main Document   Page 239 of 261
                                                                      Case 8:18-bk-10969-SC       Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06            Desc
                                                                                                  Main Document     Page 2 of 19


                                                                      1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATE BANKRUPTCY
                                                                      2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER
                                                                      3 INTERESTED PARTIES:

                                                                      4           PLEASE TAKE NOTICE that Luminance Recovery Center, LLC and Luminance
                                                                      5 Health Group, Inc., the debtors and debtors-in-possession (collectively, the “Debtors”) in
                                                                      6 the above-captioned cases (the “Cases”), hereby move (the “Motion”) ex parte for entry of

                                                                      7 an order authorizing the joint administration of the Cases including: (i) the use of a single
                                                                      8 docket for administrative matters; (ii) combining notices to creditors and parties in interest;

                                                                      9 (iii) scheduling joint hearings; (iv) combining financial reporting; (v) joint and several
                                                                     10 liability for professional fees and costs; and (vi) the joint handling of other administrative

                                                                     11 matters pursuant to section 105(a) of the Bankruptcy Code, Rule 1015 of the Federal
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and Rule 1015-(1)(b) of the Local
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 Bankruptcy Rules (“Local Rules”).
                                                                     14           The Motion is based on this Notice and Motion, the Memorandum of Points and
                              Tel 714-966-1000




                                                                     15 Authorities included herewith, and the attached Declarations of Anthony Arnaudy and

                                                                     16 Beth E. Gaschen.
                                                                     17           PLEASE TAKE FURTHER NOTICE that the Debtors request that this Motion be
                                                                     18 considered on an ex parte basis. The Debtors have determined that the most efficient

                                                                     19 and effective manner in which to administer their respective Cases is to seek an order

                                                                     20 authorizing joint administration. Joint administration of the Cases will allow the Debtors to
                                                                     21 benefit from increased efficiency because they will not be required to review and

                                                                     22 separately respond to similar motions, filings and other pleadings that would otherwise be
                                                                     23 filed in the separate Cases. Joint administration will potentially save the Debtors’ estates

                                                                     24 tens of thousands of dollars in administrative fees and costs, save the Court numerous

                                                                     25 hours in setting and hearing matters, and in reviewing separate sets of virtually identical
                                                                     26 pleadings in the two Cases. As the Debtors are filing multiple first day motions, it is
                                                                     27 essential to seek the relief requested in this Motion on an ex parte basis in order to
                                                                          1159925.1                                     1                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 222
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                                                                                Main Document   Page 240 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06          Desc
                                                                                                   Main Document     Page 3 of 19


                                                                      1 accomplish the goal of preserving the time and resources of the Debtors, the Court, and
                                                                      2 other parties in interest, as the alternative would be to file identical pleadings in both
                                                                      3 cases with hearings on each and every motion. Joint administration will also ease the

                                                                      4 burden on the Office of the United States Trustee in supervising the Cases.
                                                                      5           The Debtors do not request substantive consolidation of their Cases at this time.

                                                                      6 Nothing contained in this Motion is intended to compel substantive consolidation of the

                                                                      7 assets of the Debtors’ respective estates. Since the Debtors require only joint
                                                                      8 administration of the Cases, no substantive rights will be prejudiced by the relief

                                                                      9 requested herein, and no conflicts will result therefrom. Accordingly, the Debtors request
                                                                     10 that the Motion be granted.

                                                                     11           Pursuant to Local Rules 1015-1 and 9013-1(q), the Court may grant the Motion
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 without notice or a hearing.
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13
                                                                     14 Dated: March 21, 2018                       WEILAND GOLDEN GOODRICH LLP
                              Tel 714-966-1000




                                                                     15

                                                                     16                                             By: /s/ Beth E. Gaschen
                                                                                                                        JEFFREY I. GOLDEN
                                                                     17                                                 BETH E. GASCHEN
                                                                                                                        Proposed Attorneys for
                                                                     18                                                 Debtors and Debtors-in-Possession

                                                                     19

                                                                     20
                                                                     21

                                                                     22
                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                     27
                                                                          1159925.1                                     2                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                      EXHIBIT 17, PAGE 223
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                                                                                Main Document   Page 241 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06           Desc
                                                                                                   Main Document     Page 4 of 19


                                                                      1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                      2 I.        STATEMENT OF FACTS
                                                                      3           A.    Jurisdiction and Venue
                                                                      4           This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

                                                                      5 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The Debtors consent to the
                                                                      6 entry of a final order by the Court in connection with this Motion to the extent it is later

                                                                      7 determined that the Court, absent consent of the parties, cannot enter final orders or
                                                                      8 judgments consistent with Article III of the United States Constitution. Venue of these

                                                                      9 cases and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.
                                                                     10           B.    The Debtors and the Chapter 11 Filings
                                                                     11           On March 19, 2018 (the “Petition Date”), each of the Debtors filed a voluntary
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 petition for relief under chapter 11 of the Bankruptcy Code in the United States
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 Bankruptcy Court for the Central District of California (the “Court”). The Debtors continue
                                                                     14 to operate and manage their affairs as debtors and debtors-in-possession pursuant to
                              Tel 714-966-1000




                                                                     15 sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the

                                                                     16 appointment of a trustee or examiner and no committee has yet been appointed or
                                                                     17 designated in the Cases.
                                                                     18           Luminance Health Group, Inc. (“LHG”) and Luminance Recovery Center, LLC

                                                                     19 (“LRC”), were founded by Michael Castanon in 2015. The Debtors began operations in

                                                                     20 April 2015. Headquartered in San Juan Capistrano, California, the Debtors were a
                                                                     21 leading substance abuse and dual diagnosis treatment center that provided a continuum

                                                                     22 of care to clients struggling with addiction and co-occurring disorders. The Debtors
                                                                     23 provided treatment to both men and women over the age of 18, with individualized

                                                                     24 treatment plans and dual diagnosis support. Programs included detoxification, residential

                                                                     25 treatment and extended care options, all utilizing a combination of traditional therapeutic
                                                                     26 methods and holistic healing.
                                                                     27
                                                                          1159925.1                                     3                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 224
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                                                                                Main Document   Page 242 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06          Desc
                                                                                                   Main Document     Page 5 of 19


                                                                      1           The Debtors began with locations at 1804 Via Sage, San Clemente, California and

                                                                      2 29422 Clipper Way, Laguna Niguel, California (collectively, the “Residences”) and 27126-
                                                                      3 B Paseo Espada, San Juan Capistrano, California (the “Treatment Facility”). Over the

                                                                      4 course of the next three years, the Debtors added an additional eight (8) Residences, the
                                                                      5 last being added in June 2017.
                                                                      6           Despite their success, the Debtors began to suffer some economic hardship in

                                                                      7 2017. In the ordinary course of business and is standard in the industry, the Debtors
                                                                      8 would bill their patients’ insurance company for the services that the Debtors provided to

                                                                      9 the patients. While the Debtors’ gross billing and expenses rose throughout 2016 and
                                                                     10 2017, the cash collection only increased marginally. This was the biggest challenge that

                                                                     11 both the industry and the Debtors’ faced as insurance companies continued to put
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 pressure on reimbursement rates and timing of payments. In 2017, the reimbursement
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 rate on claims realized was approximately 25% of the gross claims versus the 45% for
                                                                     14 2016. There was also an appreciable increase in the medical record requests made by
                              Tel 714-966-1000




                                                                     15 the insurance companies, which added at least 90-120 days to the duration of claim

                                                                     16 collections, and was tying up a large portion of the Debtors’ accounts receivable balance.
                                                                     17           In addition to the problems created by the insurance companies, the Debtors’

                                                                     18 experienced a larger than expected revenue drop at the end of 2017. This meant the

                                                                     19 Debtors had to cover operating losses by borrowing additional funds. The higher debt

                                                                     20 combined with higher accounts payable and more difficulties in collections, led to the
                                                                     21 Debtors’ decision to end their operations. The Debtors ceased operations at the

                                                                     22 Residences and the Treatment Facility in early March 2018. A small amount of staff
                                                                     23 remains to assist in the orderly winding down of the Debtors.

                                                                     24           The goal of these Cases is to recover for the benefit of all creditors approximately

                                                                     25 $5.5-$6 million in net account receivables that remain to be paid to the Debtors by the
                                                                     26 insurance companies. By filing, the Debtors hope to streamline this process, which can
                                                                     27 be labor intensive, especially with the medical record requests, and finalize collections in
                                                                          1159925.1                                      4                 EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                      EXHIBIT 17, PAGE 225
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                   Desc
                                                                                                Main Document   Page 243 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06           Desc
                                                                                                   Main Document     Page 6 of 19


                                                                      1 the next approximately four to six months. The Debtors knowledge of and experience in
                                                                      2 the industry and its access to the required documentation will allow the Debtors to collect
                                                                      3 the accounts receivable in a more efficient, less costly manner than a third party that is

                                                                      4 unfamiliar with either.
                                                                      5 II.       PROPOSED PROCEDURE FOR JOINT ADMINISTRATION
                                                                      6           The Debtors propose the following procedure for joint administration:

                                                                      7           (1)   The use of a single docket (In re Luminance Recovery Center, LLC, Case

                                                                      8                 No. 8:18-bk-10969-SC) for administrative matters, including the filing,

                                                                      9                 lodging, and docketing of pleadings and orders, and parties in interest shall

                                                                     10                 be directed to use the caption attached hereto as Exhibit “1.” Each pleading

                                                                     11                 or paper filed, however, shall indicate which of the Debtors is affected by or
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12                 is a party to the subject filings;
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13           (2)   The combining of notices to creditors and parties-in-interest;

                                                                     14           (3)   The joint scheduling of hearings;
                              Tel 714-966-1000




                                                                     15           (4)   The combining of financial reporting by the two Debtors;

                                                                     16           (5)   The joint and several liability of the estates for allowed professional fees and

                                                                     17                 costs and the consolidated billing of professional fees and expenses;

                                                                     18           (6)   The joint handling of other administrative matters; and

                                                                     19           (7)   Notice of the joint administration of the estates will be separately filed and

                                                                     20                 docketed in each of the Cases in substantially the form of the proposed

                                                                     21                 notice attached as Exhibit “2” to the Motion. On all other Court dockets for

                                                                     22                 the related Cases, creditors and parties-in-interest will be directed to

                                                                     23                 Luminance Recovery Center, LLC’s docket to locate all pleadings filed

                                                                     24                 subsequent to the date on which the Court enters an order authorizing the

                                                                     25                 joint administration of the Cases.

                                                                     26
                                                                     27
                                                                          1159925.1                                          5             EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 226
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                                                                                Main Document   Page 244 of 261
                                                                      Case 8:18-bk-10969-SC       Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06               Desc
                                                                                                  Main Document     Page 7 of 19


                                                                      1 III.      JOINT ADMINISTRATION OF THE CASES WOULD YIELD SUBSTANTIAL
                                                                      2           ADMINISTRATIVE BENEFITS
                                                                      3           Bankruptcy Rule 1015(b) provides that joint administration may be appropriate

                                                                      4 when two or more related debtor entities have filed for protection under the Bankruptcy
                                                                      5 Code. Bankruptcy Rule 1015 provides:
                                                                      6                 If a joint petition or two or more petitions are pending in the same
                                                                                        court by or against (1) a husband and wife, or (2) a partnership
                                                                      7                 and one or more of its general partners, or (3) two or more
                                                                                        general partners, or (4) a debtor and an affiliate, the court may
                                                                      8                 order a joint administration of the estates. Prior to entering an
                                                                                        order the court shall give consideration to protecting creditors of
                                                                      9                 different estates against potential conflicts of interest.

                                                                     10 Fed. R. Bankr. Proc. 1015(b). Joint administration is typical when related business

                                                                     11 entities file for chapter 11 bankruptcy relief and seek to employ similar reorganization
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 strategies, and when the success of one entity may depend on success of another. See 9
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 COLLIER ON BANKRUPTCY, ¶ 1015.03 (15th ed. rev. 2008).
                                                                     14           Bankruptcy Rule 1015 promotes the fair and efficient administration of related
                              Tel 714-966-1000




                                                                     15 cases of affiliated debtors, while ensuring that no rights of individual creditors are unduly

                                                                     16 prejudiced. See In re N.S. Garrott & Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986); In re
                                                                     17 H & S Transportation Co., 55 B.R. 786, 791 (Bankr. M.D. Tenn. 1985). As set forth in the
                                                                     18 official 1983 Advisory Committee Note to Rule 1015:

                                                                     19                 Joint administration as distinguished from consolidation may
                                                                                        include combining the estates by using a single docket for the
                                                                     20                 matters occurring the administration, including the listing of filed
                                                                                        claims, the combining of notices to creditors of the different
                                                                     21                 estates, and the joint handling of other purely administrative
                                                                                        matters that may aid in expediting the cases and rendering the
                                                                     22                 process less costly.

                                                                     23           The Cases present the classic situation for joint administration as numerous cords

                                                                     24 of administrative commonality connect the Debtors, militating in favor of the central

                                                                     25 administration of the Cases. Joint administration will increase the Debtors’ chances of a
                                                                     26 successful reorganization as it will avoid wasting resources that would result through the
                                                                     27 duplication of effort if the Cases were to proceed separately and the same motions and
                                                                          1159925.1                                      6                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                               ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 227
                                                                   Case 8:18-bk-10969-SC         Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                                                                                 Main Document   Page 245 of 261
                                                                      Case 8:18-bk-10969-SC          Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06           Desc
                                                                                                     Main Document     Page 8 of 19


                                                                      1 applications were required to be filed in each Case. It will permit each of the Debtors to
                                                                      2 respond more efficiently to the demands of their creditors and will reduce attorneys’ fees,
                                                                      3 copying costs, mailing costs and other costs of administering the Cases. The Debtors’

                                                                      4 creditors stand to benefit from the increased efficiency of administration anticipated
                                                                      5 through joint administration because creditors will not be required to review duplicative
                                                                      6 motions and other pleadings that would otherwise be filed in the separate cases.

                                                                      7 Moreover, through joint administration of the Cases, this Court and the Bankruptcy Court
                                                                      8 Clerk’s office will be relieved of the burden of having to file and maintain dockets and case

                                                                      9 files for a large number of nearly identical pleadings in the Cases. It will also ease the
                                                                     10 burden of the Office of the United States Trustee in supervising the Cases.

                                                                     11           The Debtors will be jointly and severally liable for all of the administrative
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 professional fees and expenses incurred in the Cases. All fees and costs will be charged
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 to the lead case and only one joint fee application need be filed by any professional.
                                                                     14 Many of the services provided by the professionals will benefit both of the Debtors and it
                              Tel 714-966-1000




                                                                     15 would time-consuming to allocate various services provided by the professionals among

                                                                     16 the Cases.
                                                                     17           The rights of the Debtors’ respective creditors will not be adversely affected by joint

                                                                     18 administration of the Cases. The Debtors do not propose at this point to take any action

                                                                     19 that would constitute substantive consolidation of their estates, but are merely seeking

                                                                     20 authorization for procedural measures that will simplify and facilitate the efficient
                                                                     21 administration of their Cases.

                                                                     22           By reason of the foregoing, joint administration of the Cases is in the best interests

                                                                     23 of all interested parties.

                                                                     24 IV.       NO NOTICE AND NO HEARING IS REQUIRED
                                                                     25           Local Rule 1015-1(b) expressly provides that the Court can order joint

                                                                     26 administration without notice and a hearing:
                                                                     27
                                                                          1159925.1                                       7                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                                ADMINISTRATION




                                                                                                                                         EXHIBIT 17, PAGE 228
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                Desc
                                                                                                Main Document   Page 246 of 261
                                                                      Case 8:18-bk-10969-SC       Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06             Desc
                                                                                                  Main Document     Page 9 of 19


                                                                      1                 If 2 or more cases are pending before the same judge, an order
                                                                                        of joint administration may be entered, without further notice and
                                                                      2                 an opportunity for hearing, upon the filing of a motion for joint
                                                                                        administration pursuant to FRBP 1015 and LBR 9013-1(q),
                                                                      3                 supported by a declaration establishing that the joint
                                                                                        administration of the cases is warranted, will ease the
                                                                      4                 administrative burden for the court and the parties, and will
                                                                                        protect creditors of the different estates against potential
                                                                      5                 conflicts of interest.

                                                                      6 Accordingly, pursuant to Local Rule 1015-1(b), the Court may order the joint

                                                                      7 administration of the Cases without notice or a hearing.
                                                                      8 V.        CONCLUSION
                                                                      9           The primary goal of a chapter 11 reorganization is to maximize the value of a

                                                                     10 debtor’s estate for the benefit of creditor and equity constituencies. Related to that goal,

                                                                     11 and of significant importance as well, is the efficient administration of the bankruptcy case
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 so that the debtor-in-possession can emerge quickly and begin distributions. Both of
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 these goals will be furthered by permitting the joint administration of the Cases as sought
                                                                     14 in this Motion.
                              Tel 714-966-1000




                                                                     15

                                                                     16 Dated: March 21, 2018                       WEILAND GOLDEN GOODRICH LLP

                                                                     17
                                                                     18                                             By: /s/ Beth E. Gaschen
                                                                                                                        JEFFREY I. GOLDEN
                                                                     19                                                 BETH E. GASCHEN
                                                                                                                        Proposed Attorneys for
                                                                     20                                                 Debtors and Debtors-in-Possession

                                                                     21

                                                                     22
                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                     27
                                                                          1159925.1                                     8                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                              ADMINISTRATION




                                                                                                                                      EXHIBIT 17, PAGE 229
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57              Desc
                                                                                                Main Document   Page 247 of 261
                                                                      Case 8:18-bk-10969-SC       Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06         Desc
                                                                                                  Main Document    Page 10 of 19


                                                                      1                           DECLARATION OF ANTHONY ARNAUDY
                                                                      2
                                                                      3           I, Anthony Arnaudy, declare as follows:

                                                                      4           1.    I am the Chief Financial Officer (“CFO”) of the debtors and debtors-in-

                                                                      5 possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”). I have
                                                                      6 served as Chief Financial Officer since August, 2017. In my role as CFO, I am

                                                                      7 responsible for: (i) management of the finance, accounting and billing departments; and
                                                                      8 (ii) assisting in raising capital, investor presentations, modeling, cash flow, income, and

                                                                      9 working capital projections; (iii) treasury and cash management (collections); (iv) payroll
                                                                     10 and accounts payable; and (v) general accounting.

                                                                     11           2.    As a result of my tenure with the Debtors, my extensive day to day
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 experience with the financial matters impacting the Debtors’ operations, my review of
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 relevant documents, and my discussions with other members of the Debtors’
                                                                     14 management in the ordinary course of business, I am familiar with the Debtors’ day-to-day
                              Tel 714-966-1000




                                                                     15 operations, business affairs, and books and records. Except as otherwise noted, I have

                                                                     16 personal knowledge of the matters set forth herein and, if called as a witness, could testify
                                                                     17 competently thereto. Except as otherwise stated, all facts set forth in this Declaration are
                                                                     18 based on my personal knowledge, my discussions with other members of the Debtors'

                                                                     19 senior management, my review of relevant documents, or my opinion, based on my

                                                                     20 experience and knowledge of the Debtors’ operations and financial conditions. I am
                                                                     21 submitting this declaration in support of the Ex Parte Motion for Joint Administration

                                                                     22 Pursuant to 11 U.S.C. § 105(a), Federal Rule of Bankruptcy Procedure 1015, and Local
                                                                     23 Bankruptcy Rule 1015-1 (the “Motion”). All terms not defined herein shall have the

                                                                     24 meanings ascribed to them in the Notice and Motion.

                                                                     25           3.    The Debtors are requesting that their Cases be jointly administered for

                                                                     26 procedural purposes. The Debtors seek to have LRC’s case designated the lead case of
                                                                     27 the jointly administered estates.
                                                                          1159925.1                                    9                 EX PARTE MOTION FOR JOINT
                                                                     28                                                                            ADMINISTRATION




                                                                                                                                     EXHIBIT 17, PAGE 230
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                                                                                Main Document   Page 248 of 261
                                                                      Case 8:18-bk-10969-SC       Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06             Desc
                                                                                                  Main Document    Page 11 of 19


                                                                      1           4.    I believe that the joint administration of the Cases will avoid the unnecessary

                                                                      2 time and expense of duplicative motions, applications, other pleadings, orders, and
                                                                      3 related notices, which would otherwise need to be filed in each separate case absent joint

                                                                      4 administration. It will permit the Debtors to respond more efficiently to the demands of
                                                                      5 their creditors and will reduce attorneys’ fees, copying costs, mailing costs and other costs
                                                                      6 of administering the Cases. In addition, the Debtors’ creditors will not be required to

                                                                      7 review identical motions and other pleadings that would otherwise have to be filed in
                                                                      8 twenty-five separate cases. Moreover, joint administration will relieve this Court of the

                                                                      9 burden of setting and hearing duplicative matters, entering duplicative orders and
                                                                     10 maintaining duplicative files. Joint administration will also ease the burden on the Office

                                                                     11 of the United States Trustee in supervising the Cases, and the Clerk’s office in
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12 performance of its duties in the Cases.
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13           5.    Numerous cords of administrative commonality connect the Debtors,

                                                                     14 militating in favor of the central administration of the Cases. They collectively operated as
                              Tel 714-966-1000




                                                                     15 a drug and alcohol treatment program and collectively generated the accounts receivables

                                                                     16 that remain to be collected. Joint administration will increase the Debtors’ chances of a
                                                                     17 successful chapter 11 process. Accordingly, I believe that joint administration will save
                                                                     18 considerable time and expense for the Debtors, the Clerk of the Court, the United States

                                                                     19 Trustee, and other parties in interest, which will, in turn, result in substantial savings for

                                                                     20 the Debtors' estates.
                                                                     21           6.    The Debtors will be jointly and severally liable for all of the administrative

                                                                     22 professional fees and expenses incurred in the Cases. All fees and costs will be charged
                                                                     23 to the lead case and only one joint fee application need be filed by any professional.

                                                                     24 Many of the services provided by the professionals will benefit both of the Debtors and it

                                                                     25 would time-consuming to allocate various services provided by the professionals among
                                                                     26 the Cases.
                                                                     27
                                                                          1159925.1                                     10                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                               ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 231
                                                                   Case 8:18-bk-10969-SC         Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                                                                                                 Main Document   Page 249 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06              Desc
                                                                                                   Main Document    Page 12 of 19


                                                                      1           7.     I do not believe that creditors will be adversely affected by joint

                                                                      2 administration of the Cases. At this time, the Debtors are not proposing to take any action
                                                                      3 that would constitute substantive consolidation of their estates, but only seek authorization

                                                                      4 for procedural measures that will simplify and facilitate the efficient administration of their
                                                                      5 estates.
                                                                      6           I declare under penalty of perjury that the foregoing is true and correct.

                                                                      7           Executed on this 21st day of March, 2018, at _______________, California.

                                                                      8

                                                                      9
                                                                                                                                          Anthony Arnaudy
                                                                     10

                                                                     11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13
                                                                     14
                              Tel 714-966-1000




                                                                     15

                                                                     16
                                                                     17
                                                                     18

                                                                     19

                                                                     20
                                                                     21

                                                                     22
                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                     27
                                                                          1159925.1                                      11                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                                ADMINISTRATION




                                                                                                                                        EXHIBIT 17, PAGE 232
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57        Desc
                        Main Document   Page 250 of 261

    Case 8:18-bk-10969-SC   Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06   Desc
                            Main Document    Page 13 of 19




                                                        EXHIBIT 17, PAGE 233
                                                                   Case 8:18-bk-10969-SC        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                  Desc
                                                                                                Main Document   Page 251 of 261
                                                                      Case 8:18-bk-10969-SC        Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06              Desc
                                                                                                   Main Document    Page 14 of 19


                                                                      1                             DECLARATION OF BETH E. GASCHEN
                                                                      2
                                                                      3           I, Beth E. Gaschen, declare as follows:

                                                                      4           1.     I am an attorney at law duly licensed to practice before this Court and the

                                                                      5 Courts of California. I am a partner of the law firm Weiland Golden Goodrich LLP,
                                                                      6 proposed counsel for the debtors and debtors-in-possession in this action. The following

                                                                      7 is within my own personal knowledge, and if called upon as a witness, I could and would
                                                                      8 testify competently with respect thereto. I am submitting this declaration in support of the

                                                                      9 Ex Parte Motion for Joint Administration Pursuant to 11 U.S.C. § 105(a), Federal Rule of
                                                                     10 Bankruptcy Procedure 1015, and Local Bankruptcy Rule 1015-1 (the “Motion”). All terms

                                                                     11 not defined herein shall have the meanings ascribed to them in the Notice and Motion.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                     12           2.     The Debtors propose that all pleadings related to the Cases shall contain a
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                     13 joint caption in substantially the form attached hereto as Exhibit “1,” and that all such
                                                                     14 pleadings shall be filed and maintained under the existing docket of the lead case, In re
                              Tel 714-966-1000




                                                                     15 Luminance Recovery Center, LLC.

                                                                     16           3.     A notice substantially similar to that attached hereto as Exhibit “2” and

                                                                     17 incorporated herein by reference will be sent to all creditors and will be filed in each of the
                                                                     18 Cases.

                                                                     19           I declare under penalty of perjury that the foregoing is true and correct.

                                                                     20           Executed on this 21st day of March, 2018, at Costa Mesa, California.

                                                                     21

                                                                     22                                                                 /s/ Beth E. Gaschen
                                                                                                                                          Beth E. Gaschen
                                                                     23

                                                                     24

                                                                     25
                                                                     26
                                                                     27
                                                                          1159925.1                                     12                  EX PARTE MOTION FOR JOINT
                                                                     28                                                                               ADMINISTRATION




                                                                                                                                       EXHIBIT 17, PAGE 234
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                        Main Document   Page 252 of 261

Case 8:18-bk-10969-SC    Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06    Desc
                         Main Document    Page 15 of 19




                   EXHIBIT “1”
                                                      EXHIBIT 17, PAGE 235
Case 8:18-bk-10969-SC      Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                 Desc
                           Main Document   Page 253 of 261
   Case 8:18-bk-10969-SC      Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06           Desc
                              Main Document    Page 16 of 19


   1 Jeffrey I. Golden, State Bar No. 133040
     jgolden@wgllp.com
   2 Beth E. Gaschen, State Bar No. 245894
     bgaschen@wgllp.com
   3 WEILAND GOLDEN GOODRICH LLP
     650 Town Center Drive, Suite 950
   4 Costa Mesa, California 92626
     Telephone 714-966-1000
   5 Facsimile      714-966-1002

   6 Proposed Attorneys for
     Debtors and Debtors-in-Possession
   7

   8                          UNITED STATES BANKRUPTCY COURT

   9                           CENTRAL DISTRICT OF CALIFORNIA

  10                                   SANTA ANA DIVISION

  11 In re                                          Case No. 8:18-bk-10969-SC

  12 LUMINANCE RECOVERY CENTER, LLC, Chapter 11
     a California limited liability company, et al.,
  13                                                 (Jointly Administered with Case No.
                            Debtors and              8:18-bk-10972-SC)
  14                        Debtors-in-Possession.
                                                     ***CAPTION***
  15 Affects:
  16        All Debtors

  17     Luminance Recovery Center, LLC,
       ONLY
  18
         Luminance Health Group, Inc., a
  19 California corporation, ONLY
  20
  21

  22

  23

  24
  25

  26
  27

  28
       1159943.1                                   1                                  ***CAPTION***

                                                                           EXHIBIT "1", PAGE 13



                                                                EXHIBIT 17, PAGE 236
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57    Desc
                        Main Document   Page 254 of 261

Case 8:18-bk-10969-SC    Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06    Desc
                         Main Document    Page 17 of 19




                   EXHIBIT “2”
                                                      EXHIBIT 17, PAGE 237
      Case 8:18-bk-10969-SC                       Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                           Desc
                                                  Main Document   Page 255 of 261
          Case 8:18-bk-10969-SC                      Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06                                   Desc
                                                     Main Document    Page 18 of 19

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Jeffrey I. Golden, State Bar No. 133040
 jgolden@wgllp.com
 Beth E. Gaschen, State Bar No. 245894
 bgaschen@wgllp.com
 WEILAND GOLDEN GOODRICH LLP
 650 Town Center Drive, Suite 950
 Costa Mesa, California 92626
 Telephone: (714) 966-1000
 Facsimile: (714) 966-1002

      Individual appearing without attorney
      Attorney for: Debtors and Debtors-in-Possession

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - Santa Ana Division                                     DIVISION

 In re: LUMINANCE RECOVERY CENTER, LLC                                         LEAD CASE NO.: 8:18-bk-10969-SC
                                                                               CHAPTER: 11
                                                                Debtor(s)
 ---------------------------------------------------------------------------   JOINTLY ADMINISTERED WITH:
 In re: LUMINANCE HEALTH GROUP, INC.                                           CASE NO.: 8:18-bk-10972-SC
                                                                               CASE NO.:
                                                                               CASE NO.:

                                       Debtor(s)                               CASE NO.:
 _____________________________________________                                 CASE NO.:
                                                                                 See attached for additional Case Numbers


     Affects All Debtors

     Affects                                                                        NOTICE OF JOINT ADMINISTRATION
                                                                                     OF CASES AND REQUIREMENTS
     Affects
                                                                                        FOR FILING DOCUMENTS
     Affects
                                                                                                      [LBR 1015-1]
     Affects

     See attached for additional Debtors

                                                               Debtor(s)                           [No Hearing Required]


TO: THE U.S. TRUSTEE AND ALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order was entered on
(date) 03/21/2018     granting a motion to approve joint administration of cases pursuant to FRBP 1015 and LBR 1015-1,
under the lead case indicated in the caption of this notice.
1. Required Caption on Documents – All documents filed must contain a caption in substantially the same format and
   content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate boxes, the
   debtor or debtors affected by the filed document.

               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                        Page 1                  F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
                                                                                                                        EXHIBIT "2", PAGE 14
                                                                                                        EXHIBIT 17, PAGE 238
     Case 8:18-bk-10969-SC                   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                             Desc
                                             Main Document   Page 256 of 261
         Case 8:18-bk-10969-SC                  Doc 6 Filed 03/21/18 Entered 03/21/18 17:40:06                                     Desc
                                                Main Document    Page 19 of 19
3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be filed on
   the docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these cases,
   creditors must file their respective proofs of claim as to the specific affected and applicable debtor using the case
   number and claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents via Notice
   of Electronic Filing, all parties who previously electronically filed documents only in cases other than the lead case
   must promptly file in the lead case a Request to be Added to Courtesy Notice of Electronic Filings, using the court-
   approved form.

6. Other:




    Date:                                                                By:
                                                                                   Signature




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 2                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
                                                                                                                     EXHIBIT "2", PAGE 15
                                                                                                     EXHIBIT 17, PAGE 239
Case 8:18-bk-10969-SC   Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57   Desc
                        Main Document   Page 257 of 261




                                                  EXHIBIT 18
       Case 8:18-bk-10969-SC                        Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                         Desc
                                                    Main Document   Page 258 of 261
          Case 8:18-bk-10969-SC                      Doc 8 Filed 03/22/18 Entered 03/22/18 12:11:06                                   Desc
                                                      Main Document    Page 1 of 2
 Attorney or Party Name, Address, Telephone & FAX
                                                                               FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Jeffrey I. Golden, State Bar No. 133040,
 jgolden@wgllp.com
 Beth E. Gaschen, State Bar No. 245894                                                                  FILED & ENTERED
 bgaschen@wgllp.com
 WEILAND GOLDEN GOODRICH LLC
 650 Town Center Drive, Suite 950                                                                               MAR 22 2018
 Costa Mesa, California 92626
 Telephone: (714) 966-1000
                                                                                                          CLERK U.S. BANKRUPTCY COURT
 Facsimile: (714) 966-1002                                                                                Central District of California
                                                                                                          BY nbolte     DEPUTY CLERK


      Individual appearing without attorney
      Attorney for: Debtors and Debtors-in-Possession

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION DIVISION

 In re:                                                                        LEAD CASE NO.: 8:18-bk-10969-SC
 LUMINANCE RECOVERY CENTER, LLC, a California
 limited liability company                                                     CHAPTER: 11

                                                               Debtor(s)       JOINTLY ADMINISTERED WITH:
 ---------------------------------------------------------------------------   CASE NO.: 8:18-bk-10972-SC
 In re:
 LUMINANCE HEALTH GROUP, INC., a California                                    CASE NO.:
 corporation                                                                   CASE NO.:
                                                                               CASE NO.:
                                                                               CASE NO.:
                                       Debtor(s)                                 See attached for additional Case Numbers
 _____________________________________________
    Affects All Debtors

     Affects

     Affects                                                                        ORDER    GRANTING    DENYING
                                                                                      MOTION TO APPROVE JOINT
     Affects                                                                          ADMINISTRATION OF CASES
     Affects                                                                                  [LBR 1015-1, 9013-1(q)]
     Affects

     See attached for additional Debtors

                                                               Debtor(s)                           [No Hearing Required]

On (date) 3/21/2018, a motion was filed requesting approval of joint administration of cases identified in the caption
above, with the lead case being In re Luminance Recovery Center, LLC, case number 8:18-bk-10969-SC.

Having reviewed the motion, IT IS ORDERED THAT:

1. The motion is:           Granted           Denied


               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                            Page 1              F 1015-1.1.ORDER.JOINT.ADMINISTRATION

                                                                                                         EXHIBIT 18, PAGE 240
      Case 8:18-bk-10969-SC                    Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                           Desc
                                               Main Document   Page 259 of 261
         Case 8:18-bk-10969-SC                  Doc 8 Filed 03/22/18 Entered 03/22/18 12:11:06                                     Desc
                                                 Main Document    Page 2 of 2
2. Promptly upon entry of an order granting a motion to approve joint administration:

    a) Using the mandatory court form, the movant must file a Notice of Joint Administration of Cases and Requirements
       for Filing Documents (Notice).

    b) To facilitate service of the Notice by NEF to registered CM/ECF users, the Notice must be filed in each case being
       jointly administered.

    c) The Notice must be served via United States mail on all creditors and interest holders in each case being jointly
       administered.

    d) To facilitate notice of documents sent by the court via the Bankruptcy Noticing Center, the movant must file in the
       lead case an amended master mailing list that contains the name and mailing address of all creditors and interest
       holders from each case being jointly administered.

3. Other:


                                                                         ###




                Date: March 22, 2018




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 2                 F 1015-1.1.ORDER.JOINT.ADMINISTRATION

                                                                                                      EXHIBIT 18, PAGE 241
        Case 8:18-bk-10969-SC                    Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                       Desc
                                                 Main Document   Page 260 of 261


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION FOR FEES AND
EXPENSES FILED BY MARSHACK HAYS LLP; DECLARATION OF DAVID A. WOOD IN SUPPORT will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April
10, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.


 DEBTOR – MAIL REDIRECTED TO TRUSTEE                                        DEBTOR – MAIL REDIRECTED TO TRUSTEE
 LUMINANCE HEALTH GROUP, INC.                                               LUMINANCE RECOVERY CENTER, LLC
 27131 CALLE ARROYO, STE 1703                                               27131 CALLE ARROYO, STE 1703
 SAN JUAN CAPISTRANO, CA 92675-2700                                         SAN JUAN CAPISTRANO, CA 92675-2700



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 10, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Scott C. Clarkson – via personal delivery
U.S. Bankruptcy Court
411 W. Fourth Street, Suite 5-097
Santa Ana, CA 92701

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  April 10, 2019          Layla Buchanan                                                         /s/ Layla Buchanan
  Date                      Printed Name                                                         Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-10969-SC                    Doc 394 Filed 04/10/19 Entered 04/10/19 11:33:57                                       Desc
                                                 Main Document   Page 261 of 261




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:
     Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
     Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
     Christopher Brandlin chris@bbsklaw.com
     Luke P Daniels zlukedaniels@yahoo.com
     Caroline Djang caroline.djang@bbklaw.com,
       julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
     Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
     Thomas A Fasel thomas@fasellaw.com, taf@fasellaw.com
     Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
     Vincent V Frounjian vvf.law@gmail.com
     Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
     Beth Gaschen bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
     Jay S Geller jgeller@jaysgellerlaw.com
     Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
     Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
     Matthew Grimshaw mgrimshaw@marshackhays.com, 8649808420@filings.docketbird.com
     Michael J Hauser michael.hauser@usdoj.gov
     D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
     Garrick A Hollander ghollander@wcghlaw.com,
       pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
     Marsha A Houston mhouston@reedsmith.com
     Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
     Gerald P Kennedy gerald.kennedy@procopio.com,
       kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
     John H Kim jkim@cookseylaw.com, jhkim@ecf.courtdrive.com
     David Brian Lally davidlallylaw@gmail.com
     Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
     Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
     Randall P Mroczynski randym@cookseylaw.com
     Sharon Oh-Kubisch sokubisch@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
     R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
     Valerie Bantner Peo vbantnerpeo@buchalter.com
     Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
     Rosa A Shirley rshirley@nelsonhardiman.com,
       ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
       n.com
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
